 BEVERLY CALIFORNIA CORP. 153Beverly California Corporation f/k/a Beverly Enter-prises, its Operating Divisions, Regions, Wholly-Owned Subsidiaries and Individual Facilities and each of them and Service Employees™ Inter-national Union, Local 606, AFLŒCIO and United Food and Commercial Workers Interna-tional Union Local 917, AFLŒCIO and Peggy M. Urban and District 199P, National Union of Hospital and Health Care Employees, SEIU, AFLŒCIO and New England Health Care Em-ployees Union, District 1199/S.E.I.U. AFLŒCIO and Gladys Hahn and Hospital and Health Care Workers Local 250, SEIU, AFLŒCIOŒCLC and United Food and Commercial Workers Interna-tional Union, Local 1161, AFLŒCIO and District 1199W/United Professional for Quality Health Care and Service Employees International Un-ion, Local 150, AFLŒCIO and United Steelwork-ers of America, AFLŒCIOŒCLC. Cases 6ŒCAŒ20188Œ46 (formerly 16ŒCAŒ13556), 6ŒCAŒ20188Œ48 (formerly 25ŒCAŒ19478), 6ŒCAŒ20188Œ49 (formerly 11ŒCAŒ12946), 6ŒCAŒ22018, 6ŒCAŒ23243, 6ŒCAŒ23373, 6ŒCAŒ23374, 6ŒCAŒ23616, 6ŒCAŒ22084Œ12 (formerly 4ŒCAŒ19732), 6ŒCAŒ22084Œ17 (formerly  4ŒCAŒ19966), 6ŒCAŒ22084Œ18 (formerly 4ŒCAŒ19666Œ2), 6ŒCAŒ22084Œ25 (formerly 4ŒCAŒ20286), 6ŒCAŒ22084Œ26 (formerly 4ŒCAŒ20406), 6ŒCAŒ22084Œ28 (formerly 4ŒCAŒ20509), 6ŒCAŒ22084Œ30 (form-erly  4ŒCAŒ20468), 6ŒCAŒ22084Œ31 (formerly  4ŒCAŒ20568), 6ŒCAŒ22084Œ32 (formerly  4ŒCAŒ20996), 6ŒCAŒ22048Œ1 (formerly 34ŒCAŒ4205), 6ŒCAŒ22084Œ2 (formerly 34ŒCAŒ4358), 6ŒCAŒ22084Œ23 (formerly 34ŒCAŒ5443), 6ŒCAŒ22084Œ3 (formerly 32ŒCAŒ10964), 6ŒCAŒ22084Œ4, (for-merly 32ŒCAŒ10951), 6ŒCAŒ22084Œ7 (form-erly 32ŒCAŒ11071), 6ŒCAŒ22084Œ13 (formerly 20ŒCAŒ24069), 6ŒCAŒ22084Œ14 (formerly 32ŒCAŒ11919), 6ŒCAŒ22084Œ15 (formerly 32ŒCAŒ11950), 6ŒCAŒ22084Œ19 (formerly 32ŒCAŒ12024), 6ŒCAŒ22084Œ20 (formerly 32ŒCAŒ11881), 6ŒCAŒ22084Œ21 (formerly 32ŒCAŒ11890), 6ŒCAŒ22084Œ27 (formerly 32ŒCAŒ12372), 6ŒCAŒ22084Œ5 (formerly 18ŒCAŒ11232), 6ŒCAŒ22084Œ6 (formerly 30ŒCAŒ10851), 6ŒCAŒ22084Œ8 (formerly 30ŒCAŒ10863), 6ŒCAŒ22084Œ9 (formerly 30ŒCAŒ10951), 6ŒCAŒ22084Œ22 (formerly 30ŒCAŒ11498), and 6ŒCAŒ22084Œ11 (formerly  9ŒCAŒ27620)  August 21, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX                      AND LIEBMAN On June 29, 1994, Administrative Law Judge Peter E. Donnelly issued the attached decision.  The Respondent and the General Counsel each filed exceptions, support-ing briefs, and answering briefs.1 The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions,3                                                            1 We deny as moot the General Counsel™s motion to expedite the de-cision. 2 The parties have excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F. 2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. With respect to Slayton Manor Nursing Home in Slayton, Minne-sota, the judge found that the Respondent™s area human resources rep-resentative, Barbara Katella, ﬁtestified that at the meetings she did speak to the employees about work related problems.  She invited them to contact her about these problems and offered to do what she could to resolve them.ﬂ   Katella did not testify that she explicitly offered to resolve the employees™ problems.  We find, however, that such an offer was implicit in her invitation to employees to contact her about their problems.  Further, an employee who attended the meetings testified that Katella did explicitly promise to try and resolve employee prob-lems.  Therefore, the judge™s factual error does not affect his finding that the Respondent violated Sec. 8(a)(1) by soliciting grievances. With respect to the Richland Manor facility in Johnnstown, Pennsyl-vania, we agree with the judge™s dismissal of the 8(a)(4) allegation regarding withholding of the wage increase because we see no basis for overturning the judge™s crediting of testimony showing that the increase would have been withheld without regard to any withdrawal of unfair labor practice charges.  Contrary to the judge, however, we find that the Respondent violated Sec. 8(a)(1) through Administrator Poltarack™s statement at the May 1, 1991 meeting asking the registered nurses to seek withdrawal of certain unfair labor practice charges in order to receive the wage increase. The judge incorrectly found that Kewaunee Health Care facility™s employee Jean Ferron had testified that the threats contained in the Respondent™s March 15, 1990 memo were a factor in her decision not to handbill at the facility on March 18, 1990.  Only employee Mary Murphy so testified.  This correction does not affect the judge™s find-ing, which we adopt, that the Respondent™s March 15 memo unlawfully threatened employees in violation of Sec. 8(a)(1). We agree with the judge that the Respondent at Duke Convalescent facility in Lancaster, Pennsylvania, violated Sec. 8(a)(1) by ordering a supervisor, in the presence of an employee, to remove from the facility a union coffee mug belonging to an employee. There are no exceptions to the complaint allegations with respect to the Mark Twain Hospital facility in San Andreas, California. There are no exceptions to the judge™s supervisory determinations. 3 We adopt the judge™s finding that the Respondent™s unilateral im-plementation of a master schedule at its Mount Lebanon facility that effectively reduced the hours and earnings of some full-time unit em-ployees violated Sec. 8(a)(5) and (1) of the Act.  We rely on the reasons stated by the judge.  We also note that the waiver standard applied by the judge in rejecting the Respondent™s claim that the Union had yielded its bargaining rights over the matter by agreeing to the man-agement-rights clause is mandated by Board precedent which has been 326 NLRB No. 29  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 154 except as modified below an
d to adopt the recommended 
Order as modified and set forth in full below.  
A. Pioneer Place facility, Irving, Texas 
Contrary to our colleague, we
 agree with the judge that 
the Respondent violated Section 8(a)(1) by soliciting 
employees to form and join an employee council, and by 
posting notices to implement the selection of employee 
participants.  It was clear from the announcement that the 
Respondent intended the employee council to resolve 
employee complaints concerning their working condi-

tions and that the council was designed to engage in a 
pattern and practice of dealing with the Employer over 
these matters.  Consequently, the Respondent™s efforts to 
establish an employee council to resolve these problems 
was unlawful.
4 Contrary, to our dissenting colleague, we 
are not persuaded that no violation of the Act was com-
mitted simply because the Re
spondent did not complete 
the formation of the announ
ced employee council, nor do 
we think that the Respondent™s actions can be dismissed 

as an ﬁisolated incident.ﬂ  The Respondent undermined 
the Union in the eyes of the employees by holding out 

the prospect of a separate 
employer-fostere
d channel for resolving workplace complaints and soliciting employee 
participation in it.  Although the Respondent abandoned 
the plan before employees 
were actually selected, the Respondent issued no repudiation of its actions meeting 

the standards for repudiation set by 
Passavant Memorial 
Hospital
, 237 NLRB 138 (1978).  We see no basis for 
establishing a special exception to the 
Passavant
 rule for 
employer establishment of employee committees dealing 
with workplace problems. 
B. Beverly Manor Convalescent Hospital facility, Mon-
terey, California 
(1) On June 24, 1991, certified nursing assistant, Nelia 
Aldape, was given a written warning for an incident in 
which the daughter of a patient complained about her 
mother™s treatment.  Aldape believed that the writeup 
was not justified and immediately thereafter began pro-
moting union representation.  On July 7, 1991, the Re-
spondent™s area manager, Ronald McKaigg, told Admin-
istrator Susan Chavis that Aldape™s conduct was really a 
dischargeable offense and that she should follow up on 
                                                                                            
                                                           
accepted by the court of appeals whos
e jurisdiction includes the State in 
which this unfair labor practice arose.  
Ciba-Geighy Pharmaceuticals 
Div. v. NLRB, 722 F.2d 1120, 1127 (3d Cir. 1983).  Accord:
 NLRB v. 
Postal Service
, 18 F.3d 1089, 1099Œ1100 (3d Cir. 1994).  Furthermore, 
the ﬁemployer bears the weighty burden of establishing that a ‚clear and 
unmistakable™ waiver has occurred.ﬂ  
NLRB v. New York Telephone 
Co., 930 F.2d 1009, 1011 (2d Cir. 1991).  Because, as our dissenting 
colleague concedes, the clause is ambiguous, it clearly does not meet 
the applicable clear and unmistakable 
waiver standard.  At this point it 
is irrelevant whether the Respondent 
could show such a waiver by the 
resort to extrinsic evid
ence to resolve the ambiguity.  It failed to do so 
at the hearing in which the matter was litigated, and it must stand or fall 
on that record.  Hence, we do not ag
ree with our colleague that a re-mand is appropriate.  
4 E. I. du Pont & Co.
, 311 NLRB 893 (1993). 
the matter.  Subsequently, on about July 12, 1991, Assis-
tant Director of Nursing Ju
lia Michaels was informed by 
Director of Nursing Janis Asfoor that Aldape and charge 
nurse, Josie Tillman, would have to be discharged be-
cause of the Union.  That same day, Asfoor telephoned 
Aldape and informed her that she was being suspended 
because of her union activities.
  Three days™ later, the 
Respondent discharged Aldape for what it called patient 
abuse. We agree with the judge that the Respondent unlaw-
fully discharged Aldape for her union activities.
5  Three 
days prior to the discharge, Director of Nursing Janis 
Asfoor informed Aldape that she was being suspended 
and that her suspension was related to her union activi-
ties.  We also agree with the judge that the Respondent 
violated Section 8(a)(1) by informing Aldape that she 
was being suspended for her union activities.  The judge, 
however, inadvertently failed to pass on whether the Al-
dape suspension was also unlawful.  Inasmuch as the 
suspension was one of the steps taken as part of the Re-
spondent™s unlawful efforts to discharge Aldape, we find 
that the suspension also violated Section 8(a)(3) and (1) 
of the Act. 
(2) The judge dismissed allegations that McKaigg in-
terrogated employees and created the impression of sur-
veillance.  The General Counsel excepted to the judge™s 
findings.  We find merit in those exceptions. 
The Union commenced its campaign in approximately 
the last week of June 1991.  On July 7, 1991, the Re-
spondent™s area manager, Ronald McKaigg, addressed a 
meeting of some 25 employees from the day and after-
noon shifts. The Respondent™s administrator and other 
staff representatives were also in attendance.   McKaigg 
told the employees that he 
was aware that the employees 
were organizing, and asked them
 why.  He stated that he 
had made himself available to employees and would like 
to have been notified.  McKaigg also asked the employ-
ees why they were starting problems.  Several employees 
responded by airing their grievances. 
The judge concluded that Mc
Kaigg™s statement that he 
wondered why the employees
 sought union representa-

tion was not designed to identify union adherents.  He 
found that McKaigg™s questions
 were essentially rhetori-
cal rather than a coercive in
terrogation.  The judge also 
found that McKaigg™s statements did not create the im-
pression of surveillance.   
Contrary to the judge, we find that McKaigg™s ques-
tioning of why employees were organizing and starting 
 5 We do not in any manner condone patient abuse.  Where the Re-
spondent has raised this matter here 
and, as discussed elsewhere by the 
judge, at other facilities in which it was alleged to have occurred, we 
adopt the judge™s finding of unlawful conduct solely for the reason that 
the Respondent failed to establish such allegations.   
    The record indicates that Mich
aels testified that Asfoor, not Chavis 
as found by the judge, told her that Aldape and Tillman would have to 
be discharged because of the Union.  
 BEVERLY CALIFORNIA CORP. 155 problems was calculated to elicit a response from em-
ployees concerning their union sympathies.
6 Further, the 
interrogation occurred under 
coercive circumstances: (1) 
the questions were asked in a meeting called by the Re-

spondent; (2) the meeting and questioning was conducted 
by a high ranking management official, in the presence 
of the administrator and other 
officials; and (3) in label-
ing the organizing campaign as ﬁstarting problems,ﬂ 
McKaigg was indicating the Respondent™s displeasure 
with the Union.  Accordingly, we find that the Respon-
dent violated Section 8(a)(1) by coercively interrogating 
employees about why they were organizing.
7  There is no evidence that, at
 the time of the meeting, 
the organizing campaign was public knowledge, or that 
the Respondent had been informed of the campaign by 
the Union or its employees.  Accordingly, we find that 
McKaigg™s statement that he was aware of the union 
organizing campaign conveyed
 to employees the impres-
sion that their activities, on behalf of the Union, were 
under surveillance by the Respondent, in violation of 
Section 8(a)(1).8 C. Wyoming Valley Health Care facility, Wilkes-     
Barre, Pennsylvania 
The judge dismisses the allegation that the Respondent 
violated Secetion 8(a)(3) and (1) by discharging Christo-
pher (Chris) Tausch.  We reverse and find the violation.   
Tausch was paid by the Union to seek employment 
with an employer for the purpose of organizing from the 

inside.  After being hired by the Respondent as a nurses 
aide, Tausch started gathering information and soliciting 
employees to support the Union.  One evening, Tausch 
went into the kitchen area of the dietary department.  The 
kitchen area was posted against entry by nondietary de-
partment employees. However, on a recurring basis, 
nondietary employees went into the kitchen without 

permission to pick up meal tr
ays.  Tausch asked dietary 
employee Charles Weitz for the names and addresses of 
two other dietary department employees.  Weitz told him 
that there was a list of telephone numbers in the office of 
Dietary Department Manager Richard Rutkowski, who 
was out of the office.  Wietz then led Tausch to Rut-
kowski™s office where Tausch copied from a list taped to 
the wall beside the desk. 
Later in the evening, Weitz told Rutkowski that a 
nurse had been in his office, taking down dietary depart-
ment employees™ telephone numbers.  The following 
morning, Tausch visited Weitz at his house and solicited 
him to support the Union.  Later, Weitz complained to 
                                                          
                                                           
6 See NLRB v. McCullough
, 5 F.3d 923 (5th Cir. 1993).  Moreover, 
in this case, the employees obviously believed that to be the case inas-
much as several of them expressed their complaints and reasons for 
wanting the Union. 7 We find it unnecessary to pass on 
whether the Respondent™s human 
resources representative, Jay Laws, unlawfully interrogated employees 
since any finding of a violation would be cumulative. 
8 Schrementi Bros, Inc
., 179 NLRB 853 (1969). 
Rutkowski about Tausch bothering him at home about 
joining the Union and identified Tausch as the nurse who 
had visited Rutkowski™s office the previous night.  Rut-
kowski reported the incident to Administrator Donna 
Connery.  
Tausch in his discharge interview with Connery admit-
ted that he had talked with Weitz in the kitchen and that 

he had copied the telephone numbers.  The Respondent 
discharged Tausch for the unauthorized entering of the 
restricted dietary department area and removing confi-
dential information from the facility in violation of com-
pany policy prohibiting the divulging of employee, pa-
tient, or company confidential information.  Connery 
testified that Tausch would not have been discharged for 
just being in the dietary department, but that it was the 
taking down of the telephone numbers that led to his dis-
charge. The judge noted that not only did Tausch go into the 
dietary department without authorization, he went into 

the office of the dietary department manager and took 
down employee telephone numbers that the judge found 
were considered to be confidential.  He concluded that 
because of Tausch™s misc
onduct he would have been 
discharged even if he had not been engaged in union ac-
tivity.   
It is uncontroverted the Respondent admittedly had 
knowledge of Tausch™s organizing efforts.  Contrary to 
the judge, we find that the telephone numbers were not 
confidential.  Although the Respondent claims that the 
telephone numbers are covered by the confidentiality 
policy, there is no evidence 
to indicate that the Respon-
dent had previously treated employee telephone numbers 

as confidential.  Indeed, the employee handbook provi-
sions regarding confidential information does not men-
tion employee telephone numbers, and employees openly 
took telephone numbers, without being disciplined, from 
a rolodex located at the nurses 
station.  Further, the tele-
phone numbers copied by Tausch were displayed in the 
open on a wall where they could be viewed by anyone 
entering the office.  Therefor
e, we find that the Respon-
dent™s claim that Tausch was discharged for taking down 
confidential telephone numbers was a pretext; and given 
the report to the Respondent concerning his union solici-
tation just before his discharge, we conclude that the 

General Counsel has established that Tausch™s union 
activity was a motivating factor in the Respondent™s de-
cision to discharge him. 
Contrary to the judge, we find that the Respondent has 
failed to support its burden of showing that it would have 
discharged Tausch absent his union activities.
9 Inasmuch 
as we have found that the Respondent™s confidentiality 
defense was pretextual, the Respondent™s only remaining 
justification for Tausch™s discharge is his unauthorized 
 9 Wright Line
, 251 NLRB 1083 (1980), 462 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 156 entry into the dietary depa
rtment.  The Respondent ad-
mits that Tausch™s unauthor
ized entry into
 the dietary 
department would not by itself have caused him to be 
discharged.  We, therefore,
 find that the Respondent 
failed to establish by a preponderance of the evidence 
that it would have discharged Tausch if he had not en-
gaged in union activities. Accordingly, we find that Re-

spondent™s discharge of Tausch violated Section 8(a)(3) 
and (1). 
D. Carpenter Care Center, 
Tunkhannock, Pennsylvania 
(1)  The judge dismisses the allegation that the Re-
spondent unlawfully disciplined employee Allison 
Reaves.  We disagree. In approximately July 1991, the 
Union filed a complaint with OSHA concerning em-
ployee work-related injuries caused by lifting patients.  
On November 20, 1991, OSHA 
investigators appeared at 
the facility seeking to videotape patients performing pa-

tient transfers.  The Respondent refused to allow them to 
videotape.  On November 21, the OSHA investigators 
returned with a warrant, but were again refused access 
for purposes of videotaping.  The following day, the Un-
ion handed out fliers in front of the facility.  The fliers 
mentioned the Respondent™s refusal to comply with the 
warrant requiring it to allow the videotaping and reiter-
ated the Union™s position that the Respondent maintained 
unsafe working conditions.  After some litigation, the 
Respondent agreed to permit OSHA to inspect the facili-
ties, including videotaping patients, who had given their 
written consent or signed a release. 
In early January 1992, the 
Union™s local president sat 
in on OSHA interviews with injured employees.  On 

January 13, 1992, three of the Respondent™s officials 
asked patient Olive Wells if she would be willing to be 
videotaped.  Wells had trouble understanding the concept 
and was concerned about a government agency coming 
into the facility.  Wells stated that she wanted to talk to 
her daughter before making a final decision.  The follow-
ing night, Wells appeared to be upset and nurses aide 
Allison Reaves asked her how she was.  Wells stated that 
the previous night three women had spoken to her, and 
that she was afraid that if she signed a release to be 
videotaped, the state would either come in and take the 
place over or close it down. 
 Reaves explained the pur-
pose of the OSHA visit and advised her to discuss such 
matters with her daughter.  Reaves also told Wells that if 
she was ever again asked to sign a release, it would be 
fine to sign it. 
The next day, January 15, 1992, both Wells and Wells™ 
daughter complained to the Respondent™s director of 
nursing that Reaves had yelled at Wells the previous 

night.  On January 16, 1992, the Respondent suspended 
Reaves for yelling at Wells.  After a grievance was filed 
over the suspension, the Respondent reduced the suspen-
sion to a written oral warning and reassigned Reaves to a 
different wing of the facility.  Reaves was reimbursed for 
money lost during her suspension.  
The judge found that Reaves 
neither yelled, threatened, 
coerced, nor otherwise intimidated Wells.  The judge 
found, however, that Reaves was not engaged in union 
activity when she encouraged Wells to cooperate with 
the OSHA investigation.  The judge found that although 
the Union initiated the OSHA investigation, the decision 
to pursue the matter and the investigation were not union 
but OSHA activities; and Reaves™ decision to encourage 
Wells to participate in the OSHA investigation was not 
done in concert with other employees.  Accordingly, the 
judge dismissed this allegation of the complaint.  We 
find merit to the General Counsel™s exception to the dis-
missal of this allegation. 
The Board has long held th
at ﬁan employee may prop-
erly engage in communication with a third party in an 

effort to obtain the third party™s assistance in circum-
stances where the communication was related to a le-
gitimate, on going labor dispute between the employees 
and their employer.ﬂ  
Allied Aviation Service Co. of New 
Jersey, 248 NLRB 229, 230 (1980), and cases cited 
therein.  Further, the Board does not take a restrictive 

view in determining whether th
e statements are related to 
a particular labor dispute.
10  The test is ﬁwhether the 
communication was 
a part of and related to
 the on going 
labor dispute.ﬂ
11 Applying these principles to Reaves™ statements to 
Wells, we find that Reaves™ comments constituted pro-

tected concerted activity.  Reaves™ encouragement of 
Wells to allow herself to be videotaped was in further-
ance of the Union™s objective 
of having OSHA conduct 
an investigation of the facility™s working conditions.  The 

Union not only filed the complaint to initiate the OSHA 
investigation, it leafleted the facility to persuade the Re-
spondent to allow OSHA to videotape the patients, and it 
sat in on OSHA™s interviews of the injured employees.  
Reaves™ solicitation of Wells™ cooperation with OSHA™s 
investigation was a continuation of the Union™s efforts 
and, therefore, directly rela
ted to this matter.  Accord-
ingly, we find that the Respondent violated Section 
8(a)(3) and (1) by disciplining Reaves for engaging in 
protected concerted activity. 
(2)  On January 17, Reaves filed a grievance protesting 
her suspension.  Subsequent to the second step grievance 

meeting of January 21, the union organizer on January 23 
wrote a letter to the Respondent stating: 
 I am requesting all evidence, statements and 
documentation leading to the suspension of Allison 

Reaves on January 17, 1992.  This information is 
necessary in order to properly prepare for continua-
tion to the next step of the grievance. 
                                                           
 10 Roure Bertrand Dupont, Inc
., 271 NLRB 443, 448 (1984). 
11 Allied Aviation Service Co. of New Jersey
, supra at 231.  (Empha-
sis in the original.)  BEVERLY CALIFORNIA CORP. 157 The Respondent did not supply the Union with the re-
quested information.  The Union did not further pursue the 
grievance. 
The judge found that the in
formation requested by the 
Union was no longer necessary or relevant to the griev-

ance process because there was no grievance pending.  
Accordingly, the judge concluded that the Respondent 
was no longer obligated to provide the requested infor-
mation and that its failure to do so did not violate Section 
8(a)(5) and (1).  We disagree. 
The Union™s request for information  concerning 
Reaves™ suspension was clearly relevant to the process-

ing of her grievance.  Accordingly, inasmuch as Reaves™ 
grievance was still pending when the Union requested 
information concerning her suspension, we find that the 
Respondent violated Section 8(a)(5) by failing to furnish 
the Union with the requested information.
12 (3) In processing the grievance regarding the suspen-
sion and subsequent discharge of nurses aide Patricia 
Carr for patient abuse, the Union, on February 18, re-
quested that the Respondent provide it with all evidence, 
statements, and documentation leading to her suspension 
and termination.  When the Respondent failed to respond 
to this request, the Union filed a charge with the Board 
on March 19.  At a grievance meeting on April 15, the 
Respondent provided the Union with the requested in-
formation concerning Carr.  As of the date of the hearing, 
the date for arbitration regarding Carr™s suspension and 
discharge had not been set. 
The judge concluded that inasmuch as arbitration was 
still pending when the Respondent provided the informa-

tion, there was no showing that the Union had been 
prejudiced by any delay in providing the information.  
Accordingly, he found that the Respondent did not vio-
late Section 8(a)(5) and (1) by providing the information 
2 months after the request was made.  We disagree with 
the judge™s dismissal of this complaint allegation. 
It is well established that when a union makes a re-
quest for relevant information, the employer has a duty to 

supply the information in a timely fashion or to ade-
quately explain why the information was not furnished.
13 The Respondent, however, never gave an explanation for 
failing to comply with the Union™s request for 2 months.  
Further, the Respondent™s belated compliance, after the 
unfair labor practice charge was filed, did not retroac-
tively cure the unlawful refusal to supply the informa-
tion.
14 Accordingly, we find that the Respondent violated 
8(a)(5) and (1) by refusing to supply the Union with the 
requested relevant information. 
                                                          
                                                           
12 Designcraft Jewel Industries
, 254 NLRB 791, 796 (1981). 
13 Interstate Food Processing
, 283 NLRB 303, 306 (1987); 
Quality Engineered Products
, 267 NLRB 593, 598 (1983). 
14 Interstate Food Processing
, id.; 
Postal Service
, 276 NLRB 1282, 
1288 (1985). 
E. Duke Convalescent facility, Lancaster, Pennsylvania 
Contrary to the judge, we find that the Respondent vio-
lated Section 8(a)(1) at the Duke Convalescent facility in 
Lancaster, Pennsylvania, by interrogating open union 
supporters Valerie Faulkner and Harry Brooks about 
their union sympathies.  Steve Marek, a labor consultant 
hired by the Respondent to help it respond to the union 
campaign at the facility, called Faulkner into a closed 
room to speak to her separately.  Marek admits asking 
Faulkner what she thought a union would do for her.  
Similarly, Marek approached Brooks in the breakroom, 
persisted in ﬁeducating him about management™s view-
point,ﬂ and concluded by asking him how he was going 
to vote in the election.  As the Fifth Circuit has stated, the mere fact that an em
ployee ﬁwas a widely-known union adherent does not validate otherwise coercive in-
terrogation: ‚Although an employee has openly declared 
his support for the union, the employer is not hereby free 
to probe directly or indirectly into his reason for support-
ing the union.ﬂ™  
NLRB v. Brookwood Furniture
, 701 
F.2d 452, 463 fn. 35 (5th Cir. 1983) (quoting 
TRW-United Greenfield Division
 v. NLRB, 673 F.2d 410, 418 
(5th Cir. 1981).  We find that these interrogations went 
beyond the bounds of permissible questioning and that 
they were coercive in viola
tion of Section 8(a)(1).  See 
Stoody Co., 320
 NLRB 18 (1995). 
THE REMEDY
 The judge herein recommended that a broad national 
cease-and-desist Order and notice be posted at all of the 
Respondent™s facilities nationwide.  In recommending 
the broad corporatewide Order, the judge considered the 
Respondent™s extensive history of unfair labor practices.  
He noted that in 
Beverly I,15 the Board found that the 
Respondent had committed some 135 violations at 32 
facilities and ordered a broad corporatewide remedy.  He 

further noted that while 
Beverly
 I was being litigated, 
unfair labor practice charges 
and complaints were being 
filed and issued against the Respondent in the instant 

case, and that subsequent un
fair labor practice charges 
were being filed and issued against the Respondent in the 

instant case, and that subsequent unfair labor practice 
charges and complaints were filed, which formed the 
basis for consolidated complaint in 
Beverly California Corp. (Beverly III)
, 326 NLRB No. 30, issued this day.  
Consequently, the judge found that the Respondent has 
demonstrated a proclivity to violate the Act.  He found 
further that while the violations at certain facilities herein 
was not serious, violations at other facilities were sub-
stantial.  Accordingly, the j
udge concluded that the viola-
tions disclose a continued corporate effort by the Re-
spondent to become or remain
 union free at the expense 
of its employees™ Section 7 rights.  In these circum-
 15 Beverly California Corp., 310 NLRB 222 (1993). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 158 stances, the judge concluded that a broad corporatewide 
cease-and-desist Order was appropriate. 
In Beverly III, issued this day, the Board has granted a 
corporatewide order based on the number and scope of 
all the violations found in the three cases against this 
Respondent beginning with 
Beverly I,
 supra, decided by 
the Board in 1993.  Theref
ore, the Board finds it unnec-
essary to grant a broad order in this case.
16 Accordingly, in this proceeding, separate remedial orders will be is-
sued tailored to the violations
 found at each of the indi-
vidual facilities.
17 ORDER The National Labor Relations Board orders that the 
Respondent, Beverly California Corporation f/k/a Bev-

erly Enterprises, its Operating Divisions, Regions, 

Wholly-Owned Subsidiaries and Individual Facilities and 
each of them, its officers, ag
ents, successors, and assigns, 
shall 
I. Pioneer Place facility 
1.  Cease and desist from 
(a) Soliciting employees to form and join organizations 
to represent them as to their terms and conditions of em-
ployment. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facility in Irving, Texas, operating as Pioneer Place 
facility, copies of the attached notice marked ﬁAppendix 
I.ﬂ18  Copies of the notice, on forms provided by the Re-
gional Director for Region 6, after being signed by the 
Respondent™s authorized representative, shall be posted 
by the Respondent and ma
intained for 
60 consecutive 
days in conspicuous places including all places where 
notices to employees are customarily posted.  Reasonable 
steps shall be taken by the Respondent to ensure that the 

notices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
                                                          
                                                           
16 See Chicago Tribune Co.
, 318 NLRB 920, 927 (1995) (finding it 
unnecessary to pass on the judge™s fi
nding that the respondent employer 
unlawfully refused to give certain requested names and addresses to the 
union, because the employer was  
under an obligation to furnish the 
information imposed by the Board™
s order in an earlier case).  
17 Inasmuch as we are not ordering
 any extraordinar
y remedies, we 
deny the Respondent™s motion to reopen the record as moot. 
18 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
employees employed by the Respondent at any time 
since March 16, 1988. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
II. Fountainview Place facility 
1. Cease and desist from 
(a) Threatening employees with reprisals for having 
selected a union as their coll
ective-bargaining representa-
tive. 
(b) Disciplining or otherwise discriminating against 
employees for serving as union observers during repre-
sentation elections under the Act. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful disciplinary 
actions taken against Lily Davis and Kastle Gannon, and 
within 3 days thereafter notify them in writing that this 
has been done and that evid
ence of their unlawful disci-
plines will not be used as a basis for future personnel 
action against them. 
(b) Within 14 days after service by the Region, post at 
its facility in Indianapolis, 
Indiana, operating as Foun-
tainview Place facility, copies of the attached notice 

marked ﬁAppendix II.ﬂ
19  Copies of the notice, on forms 
provided by the Regional Director for Region 6, after 

being signed by the  Respondent™s representative, shall 
be posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 

out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since August 18, 1988. 
(c)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
III. Liberty House Nursing Home 
1.  Cease and desist from 
 19 See fn. 18, supra. 
 BEVERLY CALIFORNIA CORP. 159 (a) Discharging employees because of their activities 
on behalf of or support for a union, or their participation 
in other concerted protected activity. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Peggy Urban full reinstatement to her former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 
rights and privileges 
previously enjoyed. 
(b) Make whole, commencing from the date of her 
unlawful discharge, employee Peggy Urban for any loss 

of earnings and other benefits as a result of the discrimi-
nation against her, in the manner set forth in the remedy 
section of the decision.  
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 

employee Peggy Urban, and within 3 days thereafter 

notify the employee in writing that this has been done 
and that the discharge will not be used against her in any 
way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records,
 social security records, 
timecards, personnel records 
and reports, and all other 
records necessary to analyze the amounts of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Clifton Forge, Virginia, operating as Lib-
erty House Nursing Home, copi
es of the attached notice 
marked ﬁAppendix III.ﬂ
20  Copies of the notice, on forms 
provided by the Regional Director for Region 6, after 
being signed by the Respondent™s representative, shall be 
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 

proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since July 22, 1988. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                          
                                                           
20 See fn. 18, supra. 
IV. Mount Lebanon Manor Convalescent Care 
Center facility 
1.  Cease and desist from 
(a) Unilaterally changing terms and conditions of em-
ployment of employees, including implementing a mas-
ter schedule, without prior notice to or affording an op-
portunity to bargain with District 1199P, National Union 
of Hospital and Healthcare Employees, SEIU, AFLŒCIO 
selected by employees in th
e appropriate unit as their 
collective-bargaining representative. 
(b) Failing and refusing to supply the Union represent-
ing its employees, on request, with information necessary 
and relevant to its collective-bargaining functions. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, furnish to the Union information that is 
relevant and necessary to its role as exclusive bargaining 

representative of the unit employees. 
(b) On request, bargain in good faith concerning 
wages, hours, and other terms and conditions of em-

ployment with the Union selected by its employees as 

their collective-bargaining representative, including bar-
gaining before making any changes in the master sched-
ule. 
(c) Within 14 days after service by the Region, post at 
its facility in Mount Lebanon, Pennsylvania, operating as 
Mount Lebanon Manor Conval
escent Care Center facil-
ity, copies of the attached notice marked ﬁAppendix 
IV.ﬂ
21  Copies of the notice, on forms provided by the 
Regional Director for Region 6, after being signed by the 
Respondent™s representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-

tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since July 5, 1989. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
V. Danbury Pavilion Health Care facility 
1.  Cease and desist from 
 21 See fn. 18, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 160 (a) Unilaterally changing terms and conditions of em-
ployment of employees, including discontinuing short 
pay policy, without prior notice to or affording an oppor-
tunity to bargain with New England Healthcare Employ-
ees Union, District 1199/S.E
.I.U., AFLŒCIO 
selected by employees in the appropriate unit as their collective-
bargaining representative. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain in good faith concerning 
wages, hours, and other terms and conditions of em-

ployment with the Union selected by its employees as 

their collective-bargaining representative, including bar-
gaining before making any changes in short pay policy. 
(b) Within 14 days after service by the Region, post at 
its facility in Danbury, Connecticut, operating as Dan-

bury Pavilion Health Care facility, copies of the attached 
notice marked ﬁAppendix V.ﬂ
22  Copies of the notice, on 
forms provided by the Regional Director for Region 6, 
after being signed by the Respondent™s representative, 
shall be posted by the Respondent and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time si
nce February 2, 1989. 
(c)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
VI. West Haven Nursing facility 
1.  Cease and desist from 
(a) Failing and refusing to supply New England 
Healthcare Employees Union, 
District 1199/S.E.I.U., 
AFLŒCIO representing its employees, on request, with 
information necessary and relevant to its collective-
bargaining functions. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
                                                          
                                                           
22 See fn. 18, supra. 
(a) On request, furnish to the Union information that is 
relevant and necessary to its role as exclusive bargaining 
representative of the unit employees. 
(b) Within 14 days after service by the Region, post at 
its facility in West Haven, Connecticut, operating as 

West Haven Nursing facility, copies of the attached no-
tice marked ﬁAppendix VI.ﬂ
23  Copies of the notice, on 
forms provided by the Regional Director for Region 6, 
after being signed by the Respondent™s representative, 
shall be posted by the Respondent and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since June 8, 1989. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
VII. Beverly Manor Convalescent Hospital facility 
1.  Cease and desist from 
(a) Interrogating employees about their union senti-
ments. 
(b) Creating the impression
 that employees™ union ac-
tivities are under surveillance. 
(c) Telling employees that th
eir suspensions are related 
to their union activity. 
(d) Threatening employees with disciplinary action for 
engaging in lawful union or protected concerted activity. 
(e) Discharging or suspen
ding employees because of 
their activities on behalf of a union, or their participation 
in other concerted protected activity. 
(f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Nelia Aldape full reinstatement to her former job or, if 
that job no longer exists, to a substantially equivalent 
position without prejudice to her seniority or any  other 
rights and privileges 
previously enjoyed. 
(b) Make whole, commencing from the date of her 
unlawful discharge and suspension, employee Nelia Al-
dape for any loss of earnings and other benefits suffered 
as a result of the discrimination practiced against her, in 
 23 See fn. 18, supra. 
 BEVERLY CALIFORNIA CORP. 161 the manner set forth in the remedy section of the deci-
sion. (c) Within 14 days from the date of this Order, remove 
from its files any reference to the suspension and dis-
charge of employee Nelia Aldape, and within 3 days 
thereafter notify her in writing that this has been done 
and that the suspension and discharge will not be used 
against her in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
coping, all payroll records, so
cial security records, time-
cards, personnel records and reports, and all other re-
cords necessary to analyze the amounts of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Monterey, Calif
ornia, operating as Beverly 
Manor Convalescent Hospital facility, copies of the at-
tached notice marked ﬁAppendix VII.ﬂ
24 Copies of the 
notice, on forms provided by the Regional Director for 
Region 6, after being signed by the Respondent™s repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since July 7, 1991. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
VIII. Slayton Manor Nu
rsing Home facility 
1.  Cease and desist from 
(a) Soliciting and adjusting employee complaints and 
grievances during union organizing campaigns. 
(b)  Posting or promulgating unlawfully broad no-
solicitation or no-distribution rules. 
(c) Forbidding lawful solicitation or distribution on 
behalf of unions during nonwork time and in nonpatient 
care areas. 
(d) Creating the impression
 that employees™ union ac-
tivities are under serveillance. 
(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
                                                          
                                                           
24 See fn. 18, supra. 
(a) Within 14 days after service by the Region, post at 
its facility in Slayton, Minnesota, operating as Slayton 

Manor Nursing Home facility, copies of the attached 
notice marked ﬁAppendix VIII.ﬂ
25  Copies of the notice, on forms provided by the Regional Director for Region 
6, after being signed by the Respondent™s representative, 
shall be posted by the Respondent and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time 
since December 13, 1989. 
(b)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IX. Kewaunee Health Care facility 
1.  Cease and desist from 
(a) Threatening employees w
ith disciplinary action for 
engaging in lawful union or protected concerted activity, 
including distribution of union literature. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act: 
(a) Within 14 days after service by the Region, post at 
its facility in Kewaunee, Wi
sconsin, operating as Ke-

waunee Health Care facility, copies of the attached notice 
marked ﬁAppendix IX.ﬂ
26  Copies of the notice, on forms 
provided by the Regional Director for Region 6, after 
being signed by the Respondent™s representative, shall be 
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 

proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since March 15, 1990. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
 25 See fn. 18, supra. 
26 See fn. 18, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 162 sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
X. Beverly Health Care Center facility 
1.  Cease and desist from 
(a) Threatening employees with discharge for engag-
ing in lawful union or protected concerted activity, in-
cluding strikes and picketing. 
(b) Promising benefits, including the recission of dis-
ciplinary action for crossing union picket lines to come 

to work. 
(c) Discharging employees because of their activities 
on behalf of a union, or their participation in other con-
certed protected activity. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Cathy Lewis full reinstatement to her former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 
rights and privileges 
previously enjoyed. 
(b) Make whole, commencing from the date of her 
unlawful discharge, employee Cathy Lewis for any loss 
of earnings and other benefits suffered as a result of the 

discrimination against her in the manner set forth in the 
remedy section of the decion.  
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the discharge of Cathy 

Lewis and, within 3 days thereafter notify her in writing 
that this has been done and that the discharge will not be 
used against her in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records,
 social security records, 
timecards, personnel records 
and reports, and all other 
records necessary to analyze the amounts of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Glasgow, West
 Virginia, operating as Bev-
erly Health Care Center facility, copies of the attached 
notice marked ﬁAppendix X.ﬂ
27 Copies of the notice, on 
forms provided by the Regional Director for Region 6, 
after being signed by the Respondent™s representative, 
shall be posted by the Respondent  and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
                                                          
                                                           
27 See fn. 18, supra. 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since June 6, 1990. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
XI.  Richland Manor facility 
1.  Cease and desist from 
(a) Conditioning the payment of a wage increase on 
the withdrawal of unfair
 labor practice charges. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facility in Johnstown, 
Pennsylvania, operating as 
Richland Manor facility, copies of the attached notice 
marked ﬁAppendix XI.ﬂ
28  Copies of the notice, on forms 
provided by the Regional Director for Region 6, after 

being signed by Respondent™s representative, shall be 

posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places, including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  In the event that during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since May 1, 1991. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
XII.  Wyoming Valley Health Care facility 
1.  Cease and desist from 
(a) Discharging employees because of their union ac-
tivities on behalf of a union, or their participation in 
other concerted protected activity. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Christopher Tausch full reinstatement to his former job 
or, if that job no longer exists, to a substantially equiva-
 28 See fn. 18, supra. 
 BEVERLY CALIFORNIA CORP. 163 lent position without prejudice to his seniority or any  
other rights and privileges previously enjoyed. 
(b) Make whole, commencing from the date of his un-
lawful discharge, employee Christopher Tausch for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against him in the manner set forth in 
the remedy section of the decision.  
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the discharge of Christo-
pher Tausch, and within 3 days thereafter notify him in 

writing that this has been done and that the discharge will 
not be used against him in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records,
 social security records, 
timecards, personnel records 
and reports, and all other 
records necessary to analyze the amounts of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Wilkes-Barre, Pennsylvania, operating as 
Wyoming Valley Health Care facility, copies of the at-

tached notice marked ﬁAppendix XII.ﬂ
29  Copies of the 
notice, on forms provided by the Regional Director for 

Region 6, after being signed by the Respondent™s repre-

sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since March 28, 1991. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
XIII. Sanger Hospital facility 
1. Cease and desist from 
(a)  Threatening employees with reprisals for having 
selected a union as their coll
ective-bargaining representa-
tive. 
(b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facility in Sanger, Calif
ornia, operating as Sanger 
Hospital facility, copies of the attached notice marked 
                                                          
                                                           
29 See fn. 18, supra. 
ﬁAppendix XIII.ﬂ
30  Copies of the notice, on forms pro-
vided by the Regional Director for Region 6, after being 
signed by the Respondent™s representative, shall be 
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since June 18, 1991. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
XIV. Beverly Manor facility 
1.  Cease and desist from 
(a) Interrogating employees about their union senti-
ments. 
(b) Soliciting employees to si
gn and/or circulate decer-
tification petitions. 
(c) Assaulting union representatives or delegates. 
(d) Telling employees that union representatives or 
delegates will be killed. 
(e) Discharging employees because of their activities 
on behalf of a union, or their participation in other con-
certed protected activity. 
(f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer 
Johnny Scott full reinstatement to his former job or, if 

that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights and privileges 
previously enjoyed. 
(b) Make whole, commencing from the date of his un-
lawful discharge, employee Johnny Scott for any loss of 

earnings and other benefits suffered as a result of the 
discrimination against him in the manner set forth in the 
remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the discharge of Johnny 
Scott and, within 3 days th
ereafter notify him in writing 
that this has been done and that the discharge will not be 
used against him in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
 30 See fn. 18, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 164 copying, all payroll records,
 social security records, 
timecards, personnel records 
and reports, and all other 
records necessary to analyze the amounts of backpay due 

under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in San Francisco, California, operating as 

Beverly Manor facility, copies of the attached notice 

marked ﬁAppendix XIV.ﬂ
31  Copies of the notice, on forms provided by the Regional Director for Region 6, 

after being signed by the Respondent™s representative, 

shall be posted by the Respondent and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since May 19, 1991. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
XV. Duke Convalescent facility 
1.  Cease and desist from 
(a) Creating the impression that employees™ union ac-
tivities are under surveillance. 
(b) Threatening employees 
with disciplinary action 
and/or discharge for engaging in lawful union or pro-
tected concerted activity. 
(c) Ordering them to remove from the facility all of 
employee coffee mugs bearing union logos. 
(d) Discharging, suspending, or imposing any discipli-
nary action on employees, including written warnings, 
because of their activities on be
half of a union, or their 
participation in other concerted protected activity. 
(e) Forbidding lawful solicitation or distribution on 
behalf of unions during nonwork time and nonpatient 
care area. 
(f) Interrogating employees
 about their union sympa-
thies. 
(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Amy Johnson full reinstatement to her former job or, if 
that job no longer exists, to a substantially equivalent 
                                                          
                                                           
31 See fn. 18, supra. 
position, without prejudice to their seniority or any other 

rights and privileges 
previously enjoyed. 
(b) Make whole, commencing from the date of their 
unlawful discharge or suspension of employees Amy 
Johnson and Valerie Faulkner for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tions practiced against them in the manner set forth in the 
remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the discharges or suspen-
sions of Amy Johnson and Valerie Faulkner and, within 
3 days thereafter notify them in writing that this has been 
done and that the discharges will not be used against 
them in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records,
 social security records, 
timecards, personnel records 
and reports, and all other 
records necessary to analyze the amounts of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Lancaster, Penns
ylvania, operating as Duke 
Convalescent facility, copies of the attached notice 
marked ﬁAppendix XV.ﬂ
32  Copies of the notice, on 
forms provided by the Regional Director for Region 6, 
after being signed by the Respondent™s representative, 
shall be posted by the Respondent and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since June 26, 1991. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
XVI. Carpenter Care Center facility 
1. Cease and desist from 
(a) Discharging, suspending, or imposing any discipli-
nary action on employees, including written warnings, 
oral warnings, or transfers 
because of their activities on behalf of a union, or their participation in other concerted 
protected activity. (b) Unilaterally changing terms and conditions of em-
ployment of employees, including implementing changes 

in its policy of immediately reimbursing employees for 
the purchase of prescription drugs, without prior notice 
 32 See fn. 18, supra. 
 BEVERLY CALIFORNIA CORP. 165 to or affording an opportunity to bargain with District 
1199P, National Union of Hospital and Healthcare Em-
ployees, SEIU, AFLŒCIO select
ed by employees in the 
appropriate unit as their colle
ctive-bargaining representa-
tive. 
(c) Failing and refusing to supply any union represent-
ing its employees, on request, with information necessary 
and relevant to its collective-bargaining functions. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, remove 
the unlawful disciplinary actions taken against Lily 

Davis, Kastle Gannon, Alice Adams, Esther Bennett, 
Charles Benninger, Amanda Bradish, Jennifer Bucking-
ham, Patt Carr, Suzanne Clearwater, Betty Cona, Helen 

Evans, Carolyn Ferguson, Antoinette Gorko, Donna Hol-
lister, Karen Holsopple, Sharon Karp, Herman Kathi, 
Lori King, Deborah Kintner,
 Dawn Kisner, Linda Krill, 
David Lewis, Marie Meador, Dorothy Moskowitz, Debra 
Redmond, Chris Sheridan, Lorraine Zelenka, and Mary 
Zone, and, within 3 days thereafter notify the employees 

in writing that this has been done and that the discharges 
will not be used against them in any way. 
(b) On request, furnish to the Union information that is 
relevant and necessary to its role as exclusive bargaining 

representative of the unit employees. 
(c) On request, bargain in good faith concerning 
wages, hours, and other terms and conditions of em-

ployment with the Union selected by its employees as 
their collective-bargaining representative, including bar-
gaining before making any changes in its policy of im-
mediately reimbursing employees for the purchase of 
prescription drugs. 
(d) Upon request, rescind the unilateral discontinuance 
of its policy of immediately reimbursing employees for 
the purchase of prescription drugs. 
(e) Within 14 days after service by the Region, post at 
its facility in Funkhannock, Pennsylvania, operating as 

Carpenter Care Center facility, copies of the attached 
notice marked ﬁAppendix XVI.ﬂ
33  Copies of the notice, 
on forms provided by the Regional Director for Region 
6, after being signed by the Respondent™s representative, 
shall be posted by the Respondent and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
                                                          
                                                           
33 See fn. 18, supra. 
mail, at its own expense, a copy of the notice to all cur-

rent employees and former employees employed by the 
Respondent at any time since July 18, 1991. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
XVII. Stroud Manor facility 
1. Cease and desist from 
(a) Soliciting and adjusting employee complaints and 
grievances during union organizing campaigns. 
(b) Promising to expedite
 the receipt of employee 
benefits, including tuition reimbursement. 
(c) Unilaterally changing terms and conditions of em-
ployment of employees, including withholding annual 
wage increases, without prior 
notice to or affording an opportunity to bargain with District 1199P, National Un-
ion of Hospital and Healthcare Employees, SEIU, AFLŒ
CIO selected by employees in the appropriate unit as 
their collective-bargai
ning representative. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain in good faith concerning 
wages, hours, and other terms and conditions of em-
ployment with the Union selected by its employees as 
their collective-bargaining representative, including bar-
gaining before withholding annual wage increases. 
(b) On request by the Union,
 reinstate annual wage in-
creases. (c) Make whole, the empl
oyees for any monetary 
losses they may have suffered by reason of the Respon-

dent™s unilateral withholding of annual wage increases 
which the employees would ha
ve received in the manner 
set forth in the remedy section of the decision.  
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records,
 social security records, 
timecards, personnel records 
and reports, and all other 
records necessary to analyze the amounts of backpay due 

under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in East Stroudsburgh, Pennsylvania, operating 
as Stroud Manor facility, copies of the attached notice 

marked ﬁAppendix XVII.ﬂ
34  Copies of the notice, on 
forms provided by the Regional Director for Region 6, 

after being signed by the Respondent™s representative, 

shall be posted by the Respondent and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
 34 See fn. 18, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 166 dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 

Respondent at any time since July 30, 1991. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
XVIII. Valley Care and Gu
idance Center facility 
1.  Cease and desist from 
(a) Interrogating employees about their union senti-
ments. 
(b) Soliciting employees to si
gn and/or circulate decer-
tification petitions. 
(c) Telling employees that union organization is futile. 
(d) Demanding immediate repayment of loans in re-
taliation for joining a union. 
(e) Telling employees that other employees had been 
solicited and paid to vandalize the property, including 

automobiles, of union supporters. 
(f) Failing and refusing to supply Hospital and Health-
care Workers, Local 250, 
SEIU, AFLŒCIOŒCLC repre-
senting its employees, on request, with information nec-
essary and relevant to its collective-bargaining functions. 
(g) Failing and refusing to bargain in good faith, and 
withdrawing recognition from the Union selected by its 

employees as their collective-
bargaining representative. 
(h) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain in good faith concerning 
wages, hours, and other forms and conditions of em-

ployment with the Union selected by its employees as 
their collective-bargai
ning representative. 
(b) On request, furnish to the Union information that is 
relevant and necessary to its role as exclusive bargaining 

representative of the unit employees. 
(c) Within 14 days after service by the Region, post at 
its facility in Fresno, California, operating as Valley Care 

and Guidance Center facility, copies of the attached no-

tice marked ﬁAppendix XVIII.ﬂ
35  Copies of the notice, 
on forms provided by the Regional Director for Region 

6, after being signed by the Respondent™s representative, 

shall be posted by the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps 
                                                          
                                                           
35 See fn. 18, supra. 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 

employees employed by the Respondent at any time 
since May 31, 1991. 
 CHAIRMAN GOULD
, dissenting in part. 
I do not agree with my colleagues that the Respondent 
violated Section 8(a)(1) at the Pioneer Place facility at 

Irving, Texas, when it solicited employees to form and 
join an employee council. 
 Unlike my colleagues, I 
would remand for a hearing the allegation that the Re-
spondent violated Section 8(
a)(5) when at the Mount 
Lebanon Manor Convalescent Care Center, Mount Leba-
non, Pennsylvania, it unilaterally implemented a master 
schedule.  Finally, unlike my colleagues, I would order a 
nationwide broad cease-and-desist order and a nation-
wide notice posting.  The following is my discussion of 
these issues.
1 1.  Contrary to my colleagues, I find that the Respon-
dent did not violate Section 
8(a)(1), at the Pioneer Place 
facility in Irving, Texas, by soliciting employees to form 
and join an employee council and by posting notices to 
implement the selection of employee participants. 
I have long supported the formation of employee partici-

pation committees because they
 can lead to cooperation 
and democracy in the workplace.
2  In order to encourage 
the formation of such committees, the Act allows em-

ployers and employees to e
xplore cooperative efforts 
without the fear that one erro
r or isolated incident will 
transform a genuine attempt to
 cooperate into the unlaw-
ful domination of a labor organization.
3 Under these principles, I w
ould find that the Respon-
dent did not violate the Act by announcing the plan for 
an employee council and soliciting employees to join it.  
Newly hired personnel administrator, Sherry Copeland, 
proposed establishing an employee council, consisting of 

representatives from the various departments, who would 
discuss the problems among themselves and with Cope-
land in the hope of resolving them.  Although the coun-
cil, as envisioned, might have engaged in the pattern and 
practice of dealing with th
e Respondent concerning 
working conditions in violation of Section 8(a)(2),
4 the 
 1 In agreeing with my colleagues th
at the Respondent at the Duke 
Convalescent facility unlawfully 
interrogated open union supporters 
employees Valerie Faulkner and Ha
rry Brooks concerning their union 
sympathies, I would, as more fully set forth in 
Beverly Enterprises, 322 
NLRB 334 fn. 1 (1996), reverse 
Rossmore House, 269 NLRB 1176 
(1984). 
2 See my concurrence in 
Keeler Brass Co., 317 NLRB 1110, 1117 
(1995). 
3 Stoody Co., 320 NLRB 18, 20 (1995) (my separate statement at fn. 
10). 
4 See E. I. du Pont & Co.
, 311 NLRB 893 (1993). 
 BEVERLY CALIFORNIA CORP. 167 Respondent abandoned its plan for the council almost 
immediately.  It did so because it ascertained that it was 
possibly unlawful.  Also, the Respondent was acting in 
good faith by attempting to resolve, in a cooperative 
manner, the bad feelings among employees.  Further, 
there is no evidence that 
the Respondent was attempting 
to interfere with or underm
ine the employees™ collective-
bargaining representative.
5  In these circumstances, I 
would dismiss this allegation. 
2.  Contrary to my colleagues, I would remand for a 
further hearing regarding the allegation that the Respon-

dent violated Section 8(a)(5) by unilaterally implement-
ing a master work schedule at the Mount Lebanon Manor 
Convalescent Center, in Mount
 Lebanon, Pennsylvania.  
The management-rights clause gives the respondent the 
right to ﬁschedule its operations and work force.ﬂ  It is 
ambiguous as to whether this clause gives the Respon-
dent the right to reduce the working hours of unit em-
ployees.  Thus, I would remand to receive additional 
evidence, such as the parties™ past practice and bargain-
ing history, to determine whether the Respondent was 
privileged by the management-rights clause to make the 
change.6 Unlike my colleagues, I would issue a broad nation-
wide cease-and-desist order 
and a nationwide posting at 
all of the Respondent™s facilities. 
The decision in 
Beverly III7 spells out in detail the rea-
sons for the nationwide broa
d cease-and-desist order and 
the nationwide posting.  That rationale is obviously 
equally applicable to 
Beverly II.  Yet, for reasons that are 
incomprehensible to me, my colleagues have chosen to 
limit the order in 
Beverly II.  The only possible explana-
tion is that 
Beverly II
 comes before 
Beverly III.  The fact 
is, however, that these two ca
ses are being decided at the 
same time and that the conduct in 
Beverly III is simply a 
continuation of the same pattern of conduct present in 
Beverly I (310 NLRB 222 (1993)) and 
Beverly II
.  In 
these circumstances, I see 
no reason why the Board 
should not consider the conduct in 
Beverly III in deciding 
the appropriate remedy in 
Beverly II.  I would grant the 
same nationwide broad cease-
and-desist order in both 
Beverly II and 
Beverly III.8     APPENDIX I 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
                                                          
 5 Stoody Co., supra (my separate statement at fn. 13.) 
6 I have serious reservations about the clear and unmistakable waiver 
standard under the circumstances of this case.  A remand would permit 
the Board to address the issue on the basis of a full and complete re-
cord. 7 326 NLRB No. 30 (issued this date). 
8 Further, I agree with the judge th
at the combined effect of the vio-
lations in Beverly I and Beverly II, without considering the violations 
found in 
Beverly III
, is sufficient to warrant such an order. 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
  WE WILL NOT solicit employees to form and join or-
ganizations to represent them as to their terms and condi-
tions of employment. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed you by Section 7 of the Act. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM. APPENDIX II 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT  threaten employees with reprisals for 
having selected a union as 
their collective-bargaining 
representative. 
WE WILL NOT  discipline or otherwise discriminate 
against employees for serving 
as union observers during 
representation elections under the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files  any reference to the unlaw-
ful disciplinary actions taken against Lily Davis and Kas-

tle Gannon, and 
WE WILL
, within 3 days thereafter, notify 
them in writing that this has been done and that the  

unlawful disciplines will not be used against them in any 

way. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM      APPENDIX III 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 168  WE WILL NOT discharge employees because of their ac-
tivities on behalf of or support for a union, or their par-
ticipation in other concerted protected activity. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer employee Peggy Urban full reinstatement to 

her job position or, if that job no longer exists, to a sub-

stantially equivalent position, without prejudice to her 
seniority or any other rights and privileges previously 
enjoyed. 
WE WILL  make whole, commenci
ng from the date of 
her unlawful discharge, employee Peggy Urban for any 

loss of earnings and other 
benefits suffered resulting 
from her discharge, less any net earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Peggy Urban, and 
WE WILL
, within 3 
days thereafter, notify her in
 writing that this has been 
done and that the discharge will not be used against her 
in any way. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM   APPENDIX IV 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT unilaterally change terms and conditions 
of employment of employees, including implementing a 
master schedule, without prior notice to or affording an 

opportunity to bargain with District 1199P, National Un-
ion of Hospital and Healthcare Employees, SEIU, AFLŒ
CIO selected by employees in the appropriate unit as 
their collective-bargai
ning representative. 
WE WILL NOT fail and refuse to supply the Union repre-
senting our employees, on request, with information nec-
essary and relevant to its collective-bargaining functions. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, furnish to the Union information 
that is relevant and necessary to its role as exclusive bar-
gaining representative of the unit employees. 
WE WILL, on request, bargain in good faith concerning 
wages, hours, and other terms and conditions of em-
ployment with the Union selected by our employees as 
their collective-bargaining representative, including bar-
gaining before making any changes in the master sched-
ule. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES
, IITS 
OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM    APPENDIX V 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT unilaterally change terms and conditions 
of employment of employees, including discontinuing 
short pay policy, without prior notice to or affording an 

opportunity to bargain with New England Healthcare 
Employees Union, District 1199/S.E.I.U., AFLŒCIO 
selected by employees in th
e appropriate unit as their 
collective-bargaining representative. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by  Section 7 of the Act. 
WE WILL, on request, bargain in good faith concerning 
wages, hours, and other terms and conditions of em-
ployment with the Union selected by our employees as 
their collective-bargaining representative, including bar-
gaining before making any changes in short pay policy. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM APPENDIX VI 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT fail and refuse to supply New England 
Healthcare Employees Union, 
District 1199/S.E.I.U., 
AFLŒCIO representing our employees, on request, with 
information necessary and relevant to its collective-
bargaining functions. 
 BEVERLY CALIFORNIA CORP. 169 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL NOT, on request, furnish to the Union infor-
mation that is relevant and necessary to its role as exclu-
sive bargaining representative of the unit employees. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM   APPENDIX VII 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT interrogate employees about their union 
sentiments. 
WE WILL NOT create the impression that employees™ 
union activities are under surveillance. 
WE WILL NOT tell employees that their suspensions are 
related to their union activity. 
WE WILL NOT threaten employees with disciplinary ac-
tion for engaging in lawful union or protected concerted 
activity. 
WE WILL NOT discharge or suspend employees because 
of their activities on behalf of a union, or their participa-

tion in other protected concerted activity. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Nelia Aldape full reinstatement to her for-
mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to her seniority or 
any other rights and privileges previously enjoyed. 
WE WILL make whole, commencing from the date of 
her unlawful suspension and discharge, employee Nelia 
Aldape for any loss of earnings and other benefits suf-

fered resulting from her discharge, less any net interim 
earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharge or suspension of Nelia Aldape, and 
WE 
WILL
, within 3 days thereafter, 
notify  her in writing that 
this has been done and that the discharge or suspension 

will not be used against her in any way. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM   APPENDIX VIII 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT solicit and adjust employee complaints 
and grievances during union organizing campaigns. 
WE WILL NOT create the impression that employees™ 
union activities are under surveillance. 
WE WILL NOT post or promulgate unlawfully broad no-
solicitation or no-distribution rules. 
WE WILL NOT forbid lawful solicitation or distribution 
on behalf of unions during nonwork time and in nonpa-
tient care areas. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM  APPENDIX IX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT threaten employees with disciplinary ac-
tion for engaging in lawful union or protected concerted 
activity, including distribution of union literature. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 170                          APPENDIX X 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT threaten employees with discharge for 
engaging in lawful union or protected concerted activity, 
including strikes and picketing. 
WE WILL NOT promise benefits, including recission of 
disciplinary action for crossing union picket lines to 
come to work. 
WE WILL NOT discharge employees because of their ac-
tivities on behalf of a union, or their participation in 

other concerted protected activity. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Cathy Lewis full reinstatement to her former 

job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to her seniority or 
any other rights and privileges previously enjoyed. 
WE WILL make whole, commencing from the date of 
her unlawful discharge, employee Cathy Lewis for any 
loss of earnings and other benefits resulting from her 

discharge, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Cathy Lewis, and 
WE WILL
, within 3 
days thereafter, notify her in
 writing that this has been 
done and that the discharge will not be used against her 
in any way. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM APPENDIX XI 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT condition the payment of a wage increase 
on the withdrawal of unfair labor practice charges. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM   APPENDIX XII 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT discharge employees for their activities 
on behalf of or support for a union, or their participation 
in other concerted protected activity. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Christopher Taus
ch full reinstatement to his 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights and privileges previously enjoyed. 
WE WILL make whole, commencing from the date of 
his unlawful discharge employee Christopher Tausch for 

any loss of earnings and othe
r benefits suffered resulting 
from discharge, less any net interim earnings, plus inter-

est. WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the dis-

charge of Christopher Tausch, and 
WE WILL
, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the discharge will not be used against him 
in any way. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM APPENDIX XIII 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
  BEVERLY CALIFORNIA CORP. 171 WE WILL NOT threaten employees with reprisals for 
having selected a union as 
their collective-bargaining 
representative. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM   APPENDIX XIV 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT interrogate employees about their union 
sentiments. 
WE WILL NOT solicit employees to sign and/or circulate 
decertification petitions. WE WILL NOT assault union representatives or dele-
gates. 
WE WILL NOT tell employees that union representatives 
or delegates will be killed. 
WE WILL NOT discharge employees because of their ac-
tivities on behalf of a union, or their participation in 

other protected co
ncerted activity. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer  Johnny Scott full reinstatement to his for-
mer job or, if that job no longer exist, to a substantially 

equivalent position, without prejudice to his seniority or 
any other rights and privileges previously enjoyed. 
WE WILL make whole, commencing from the date of 
his unlawful discharge, Johnny Scott for any loss of earn-

ings and other benefits suffered resulting from discharge, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the dis-

charge of Johnny Scott, and 
WE WILL
, within 3 days 
thereafter, notify him in writi
ng that this has been done 
and that the discharge will not be used against him in any 

way. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM APPENDIX XV 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT create the impression that employees™ 
union activities are under surveillance. 
WE WILL NOT threaten employees with disciplinary ac-
tion and/or discharge for engaging in lawful union or 
protected concerted activity. 
WE WILL NOT order the removal from the facility of 
employee coffee mugs bearing union logos. 
WE WILL NOT discharge, suspend, or impose any disci-
plinary action on employees, including written warnings, 
because of their activities on be
half of or support for a 
union, or their participation in other concerted protected 
activity. 
WE WILL NOT forbid lawful solicitation or distribution 
on behalf of unions during nonwork time and nonpatient 

care areas. 
WE WILL NOT interrogate employees about their union 
sympathies. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer employee Amy Johnson full reinstatement to 

her former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to her 
seniority or any other rights and privileges previously 
enjoyed. 
WE WILL make whole, commencing from the date of 
their unlawful discharges or suspensions as the case may 

be, the employees Amy Johnson and Valerie Faulkner, 
unlawfully suspended for any loss of earnings and other 
benefits suffered resulting from their discharges or sus-
pensions, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharges and  suspensions of Amy Johnson and 
Valerie Faulkner, and 
WE WILL
, within 3 days thereafter, 
notify them in writing that this has been done and that 
their discharges and suspensions will not be used against 
them in any way. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 172  APPENDIX XVI 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT impose any disciplinary action on em-
ployees, including written warnings, oral warnings, or 
transfers because of their activities on behalf of a union, 
or their participation in ot
her concerted protected activ-
ity. WE WILL NOT unilaterally change terms and conditions 
of employment of employees, including implementing 
changes in our policy of immediately reimbursing em-
ployees for the purchase of prescription drugs, without 
prior notice to or affording an opportunity to bargain 
with District 1199P, National Union of Hospital and 
Healthcare Employees, SEIU, AFLŒCIO selected by 
employees in the appropriate unit as their collective-
bargaining representative. 
WE WILL NOT fail and refuse to supply the Union repre-
senting our employees, on request, with information nec-

essary and relevant to its collective-bargaining functions, 
including bargaining before making any changes in its 
policy of immediately reimbursing employees for the 
purchase of prescription drugs. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, rescind the unilateral discontinu-
ance of our policy of immediately reimbursing employ-
ees for the purchase of prescription drugs. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful disciplinary actions taken against Lily Davis and Kas-
tle Gannon, Alice Adams, Esther Bennett, Charles Ben-
ninger, Amanda Bradish, Jennifer Buckingham, Patt 
Carr, Suzanne Clearwater, Betty Cona, Helen Evans, 
Carolyn Ferguson, Antoinette Gorko, Donna Hollister, 

Karen Holsopple, Sharon Karp, Herman Kathi, Lori 
King, Deborah Kintner, Dawn
 Kisner, Linda Krill, David 
Lewis, Marie Meador, Dorothy Moskowitz, Debra Red-
mond, Chris Sheridan, Lorraine Zelenka, and Mary 
Zone, and, 
WE WILL
, within 3 days thereafter, notify them 
in writing that this has been done and that their unlawful 
disciplines will not be used against them in any way. 
WE WILL, on request, furnish to the Union information 
that is relevant and necessary to its role as exclusive bar-
gaining representative of the unit employees. 
WE WILL, on request, bargain in good faith concerning 
wages, hours, and other terms and conditions of em-

ployment with the Union selected by our employees as 
their collective-bargaining representative, including bar-
gaining before making any changes in our policy of im-
mediately reimbursing employees for the purchase of 
prescription drugs. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM  APPENDIX XVII 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 Labor Relations Board has found that we violated the Na-
tional Labor Relations Act and has ordered us to post and 
abide by this notice. 
 WE WILL NOT solicit and adjust employee complaints 
and grievances during union organizing campaigns. 
WE WILL NOT promise to expedite the receipt of em-
ployee benefits, including tuition reimbursement. 
WE WILL NOT unilaterally change terms and conditions 
of employment of employees, including withholding 
annual wage increases, without
 prior notice to or afford-
ing an opportunity to bargain with District 1199P, Na-
tional Union of Hospital and Healthcare Employees, 
SEIU, AFLŒCIO selected by 
employees in the appropri-
ate unit as their collective-
bargaining representative. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, upon request, bargain in good faith concern-
ing wages, hours, and other terms and conditions of em-
ployment with any union selected by its employees as 
their collective-bargaining representative, including bar-
gaining before withholding annual wage increases. 
WE WILL, on request by the Un
ion, reinstate annual 
wage increases. 
WE WILL make whole the employees
 in the appropriate 
unit for any losses they may have suffered by reason of 
the unilateral withholding of annual wage increases 
which employees would have received. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM  BEVERLY CALIFORNIA CORP. 173                      APPENDIX XVIII 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT interrogate employees about their union 
sentiments. 
WE WILL NOT solicit employees to sign and/or circulate 
decertification petitions. WE WILL NOT tell employees that union organization is 
futile. 
WE WILL NOT demand immediate repayment of loans in 
retaliation for joining a union. 
WE WILL NOT tell employees that other employees had 
been solicited and paid to vandalize the property, includ-
ing automobiles, of union supporters. 
WE WILL NOT fail and refuse to supply Hospital and 
Healthcare Workers, Local 
250, SEIU, AFLŒCIOŒCLC 
representing our employees, on request, with information 

necessary and relevant to its collective-bargaining func-
tions. 
WE WILL NOT fail and refuse to bargain in good faith, 
withdraw recognition from the Union selected by our 

employees as their collective-
bargaining representative. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, furnish to the Union information 
that is relevant and necessary to its role as exclusive bar-
gaining representative of the unit employees. 
WE WILL, on request, recognize and bargain in good 
faith concerning wages, hours, and other terms and con-

ditions of employment with the Union selected by our 

employees as their collective-
bargaining representative. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES, ITS OPERATING 
DIVISIONS, REGIONS, WHOLLY-OWNED SUBSIDIARIES AND 
INDIVIDUAL 
FACILITIES AND 
EACH OF THEM  J. O. Dodson, Esq., Joanne Kraus
e, Esq., Richard J. Simon, 
Esq., Robert Droker, Esq., Jane
 P. North, Esq., Michael A. 
Marcionese, Esq., Gary Connaughton, Esq., Barton A. 
Myers, Esq., Kim R. Siegert, Es
q., Thomas E. Quigley, Esq., 
Donald A. Becher, Esq., Arie
l Sotolongo, Esq., Peter C. Verrochi, Esq., Mark E. Arbesf
eld, Esq., Rocky Coe, Esq., 
A. Marie Simpson, Esq., Henry E. Protas, Esq., and Marga-ret M. Dietz, Esq., 
for the General Counsel.  
Donald L. Dotson, Esq., Michael R. Flaherty, Esq., 
and Kath-leen L. Achterhoff, Esq., 
of Fort Smith, Arkansas, David S. Durham, Esq., 
of San Francisco, California, Margie Case, 
Esq., 
of Raleigh, North Carolina,
 Simao J. Avila, Esq. 
and Teresa L. Butler, Esq., 
of Fresno, California,
 Warren M. 
Davidson, Esq., of Baltimore, Maryland, and
 Derek Wood-house, Esq., 
of San Jose, California
, for the Respondent.  
Jonathan Hiatt, Esq., of Washington, D.C.,
1 and Herbert Sil-berman, Esq., of Washington, D.C., for Service Employees™ 
International Union.  
Douglas Young, Esq
., of Austin, Texas, for Local 606, Service 
Employees™ International Union.  
Randy Girer, Esq., of San Francisco, California, and
 Mike 
Guidry, Field Representative, 
of Fresno, California, for Lo-
cal 250, Hospital and Health Care Workers Union.
  DECISION  STATEMENT OF THE 
CASE  PETER E. DONNELLY
, Administrative Law Judge. The 
charges, which were filed by
 Peggy M. Urban and Gladys 
Hahn, individuals, and by the 
various labor organizations set 
out above, allege violations of the National Labor Relations Act 
(the Act) against Beverly Califo
rnia Corporation f/k/a Beverly 
Enterprises, Its Operating Di
visions, Regions, Wholly-Owned 
Subsidiaries and Individual Faci
lities and each of them (Bev-
erly, Respondent, or the Employer), at 21 nursing home facili-
ties in seven States. On August 20, 1991, a consolidated com-
plaint was issued and thereafte
r amended at various dates set 
out in the record. That consolidated complaint and the amend-
ments thereto are referred to collectively as the complaint.  
In addition to the issues raised by the unfair labor practice al-
legations at the various individual
 facilities, Respondent is also 
contesting both the ﬁsingle employerﬂ allegation of the com-
plaint, and the General Counsel™s 
request that any relief include 
a nationwide Order including each and everyone of the Re-
spondent™s facilities. A hearing 
on these matters was held on all 
these matters before me on va
rious dates from November 12, 
1991, through March 26, 1993. Briefs 
have been timely filed by 
the General Counsel, Respondent, and the Service Employees 
International Union (SEIU) a
nd affiliated Local Unions.  
FINDINGS OF FACT
2 I. EMPLOYER™S BUSINESS 
 A. Jurisdiction  
The complaint alleges that Respondent, a California corpora-
tion, is engaged in the ownershi
p and operation of health care 
facilities throughout the United States, providing nursing home 
services and professional care to the elderly, sick, and infirm, 
and that during the 12-month period ending December 31, 
1989, Respondent, through its nursing home operating divi-
                                                          
 1 By letter dated September 29, 1993,
 Jonathan Hiatt, general coun-
sel for the SEIU, withdrew as counsel for New England Health Care 
Employees, District 1199/SEIU, AFLŒCIO.  
2 There is conflicting testimony regarding some allegations of the 
complaint. In resolving these conflic
ts, I have taken into consideration 
the apparent interests of the witnesses. In addition, I have considered 
the inherent probabilities; the probabilities in light of other events; 
corroboration or lack of it; and consis
tencies or inconsistences within 
the testimony of each witness and between the testimony of each and 

that of other witnesses with similar 
apparent interests. In evaluating the 
testimony of witnesses, I rely speci
fically on their demeanor and have 
made my findings accordingly. But apart from considerations of de-
meanor, I have taken into account 
the above-noted credibility consid-
erations, my failure to detail each of 
these is not to be deemed a failure 
on my part to have fully considered it. 
Walker™s
, 159 NLRB 1159, 1161 
(1966).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174 sions, regions, wholly-owned subs
idiaries, and individual facili-
ties named in the complaint, and each of them, in the course 
and conduct of their operations, 
derived gross revenues in ex-
cess of $500,000, and that Respondent purchased and received 
at the various facilities named in the complaint goods and mate-
rials valued in excess of $5000 di
rectly from points outside the 
States in which the nursing home facilities are located. Based 
on these facts, which are admitted in Respondent™s answer, I 
conclude that each of the individual facilities named in the 
complaint meet the Board™s standards for the assertion of juris-
diction.  
B. Single Employer  
1.  Facts
  The complaint alleges that Respondent and its nursing home 
operating divisions, regions, wholly-owned subsidiaries, and 
individual facilities constitute a single integrated business op-
eration and a single employer within the meaning of the Act. 

Respondent denies single-employer status.  
Respondent, Beverly California Corporation, is a California 
corporation, formerly known as Be
verly Enterprises. As a result 
of a merger in 1987, it became part of Beverly Enterprises, Inc., 
a holding company with other holdings in the health care indus-
try. Presently, Respondent eith
er owns, manages, or leases approximately 846 nursing homes in
 34 States and the District 
of Columbia. This number vari
es over time with acquisitions 
and sales.  
Prior to 1989, Respondent™s organizational structure con-
sisted of five divisions covering
 the United States, i.e., western, 
central, eastern, southern, and Texas, with corporate headquar-
ters in Pasadena, California. 
In 1989, Respondent reorganized 
its national corporate structure into 11 regions, later reduced to 
10. Corporate headquarters was relocated to Fort Smith, Arkan-
sas.  
Overall responsibility for corporate operations resides in 
Board Chairman and CEO David Banks. With respect to Re-

spondent™s operations, each of the 10 regions is managed by a 
regional vice president for opera
tions who reports to executive 
vice president operations, Boyd 
Hendrickson, who in turn re-
ports to Banks. Within each region, there are a number of area 
managers who are responsible for some 6 to 12 individual nurs-
ing home facilities in that ge
ographical area. They report to 
their respective regional vice pr
esidents for operations. Individ-
ual nursing home facilities are the 
responsibility of an adminis-
trator who reports to the area manager in the chain of com-
mand. In addition to operations
, at the same level as Hendrick-
son, there are senior or executive vice presidents for develop-
ment, quality assurance, administration, finances, and a corpo-
rate treasurer, all of whom report to Banks.  
With respect to the single-employer issue, a review of the re-
cord discloses the existence of common ownership of the indi-
vidual facilities by 
Respondent. Indeed, Respondent, in its an-
swer, concedes common ownership and more, by admitting 
those portions of the complaint alleging that Respondent and its 
subsidiaries, including the individual facilities, are ﬁaffiliated 

business enterprises with common officers, ownership, direc-
torsﬂ and that they ﬁhave provided services for each other,ﬂ 
while at the same time denying allegations of common ﬁman-
agement and supervisionﬂ; having ﬁformulated or administered 
a common labor policy affecti
ng employees of said opera-
tionsﬂ; ﬁshared common premises and facilitiesﬂ; ﬁinterchanged 

personnel with each otherﬂ; or 
ﬁheld themselves out to the pub-
lic as a single-integrated business enterprise and a single em-
ployer within the meaning of the Act.ﬂ
3 In addition to what is conceded by Respondent, the record 
discloses a high degree of functional integration between all 
levels of the corporate hierarchy. Corporate policy in every area 

is formulated at the corporate level affecting operations at every 
facility.  
Specifically, regarding finance,
 Respondent™s corporate fi-
nance computer center at Virgin
ia Beach, Virginia (Corporate 
East), performs payroll, account
ing, billing, and various other 
financial services for all of the facilities. As for quality assur-
ance, a quality control program is 
in effect that is developed, 
managed, and controlled at 
the corporate level and imple-
mented in all of the facilities to assure that corporate standards 
of quality patient care are administered uniformly in all of the 
facilities, and the facilities are monitored by corporate supervi-
sion to insure compliance. In addition, a corporate ﬁhot lineﬂ is 
maintained in Fort Smith to field and resolve complaints from 
employees, patients, and family members. If a complaint in-
volves patient care, from whatever facility, corporate quality 
assurance has the responsibility of investigating and, when 
appropriate, taking any corrective action required to resolve the 
matter.  
Marketing is another example of corporate involvement in 
the affairs of the individual facilities. Marketing strategies are 
developed at the corporate level to improve the economic per-
formance of the individual facilities. These strategies are tar-
geted to and implemented at the facility level.  
Another example of corporate di
rection and control is found 
in the formulation and applicat
ion of employee benefits. Em-
ployee benefits such as medical insurance, life insurance, and 

401(k) plans, to mention a few, are determined at the corporate 
level and made available to Re
spondent™s employees at all the 
facilities. These areas of corporate activity are by no means 

exhaustive but are sufficient to disclose a high degree of direct 
involvement by Respondent in th
e affairs of the individual fa-cilities.  
The record also discloses a high degree of interrelated corpo-
rate activity in the area of empl
oyee and labor relations. At the 
corporate level, there is Vice President Human Resources Carol 

Johanson whose responsibility it is 
to administer and coordinate 
the human resources needs of th
e regions, areas, and individual nursing homes. To this end, m
eetings are arranged and con-
ducted by Johanson with regional 
directors for human resources and other management personnel 
to keep them abreast of Fed-
eral laws and regulations affe
cting the human resources func-
tion. Johanson is also directly 
involved in formulating and im-
plementing corporate policy at the local level. To this end, cor-
porate human resources has formulated and distributed a human 
resources manual for use at each of the facilities, as well as 
initiating and developing a program reducing from about 50 to 
8 the total number of employee handbooks used at Respon-
dent™s facilities in order to 
provide greater uniformity in em-
ployee relations.  
In addition to Johanson™s func
tion, overall direct responsibil-
ity for supervising and admini
stering corporate human re-
sources policy within the various 
regions is vested primarily in 
the 10 regional vice presidents for operations who report to 
                                                          
 3 In 
Beverly Enterprises, 310 NLRB 222, decided January 29, 1993 
(Beverly I), Respondent admitted single-employer status.  
 BEVERLY CALIFORNIA CORP. 175 Hendrickson.4 Within each region, res
ponsibility for labor rela-
tions and the entire human resources function rests with the 
regional directors for human resources (RDHR) who report to 
the regional vice president operations. Each RDHR has several 
human resources representatives 
who report to him. It is the 
regional human resources represen
tatives who have the direct 
hands-on responsibility to supervise adherence to corporate 
labor relations policies and procedures at the various nursing 
home facilities. Dealings with the NLRB and other employee-

oriented agencies, such as 
OSHA, are normally conducted by 
regional human resources, although higher authorities are nor-
mally contacted. When appropriate, advice from other corpo-
rate departments is sought, par
ticularly from the office of the 
senior vice president and general counsel and specifically the 
labor counsel within that offi
ce. Whenever a union conducts an 
organizational effort at any of the facilities, any corporate re-

sponse or campaign to resist is undertaken primarily by re-
gional human resources. The staff of regional human resources 
also trains the staff at the individual facilities on how to con-
duct themselves during organizational campaigns in order to 
promote the Company™s position and avoid any unlawful activ-
ity. In circumstances when the facilities are already organized, 
regional human relations has the basic responsibility for con-
ducting contract negotiations, exec
uting contracts, and handling 
grievances that progress beyond local resolution to the third 
step of the grievance procedures. Thereafter, the grievances, 
including arbitrations, are handled
 by regional human relations.  
2.  Discussion and analysis
  The standard for determining single-employer status has 
been set by the Supreme Court of the United States in 
Radio & 
Television Broadcast Technicians Local 1264
,5 wherein the 
Court concluded that in deciding whether or not two or more 
employers constitute a single employer within the meaning of 
the Act, it would look to four basic factors, to wit: (1) common 
ownership or financial control; (2) common management; (3) 
functional interrelation of oper
ations; and (4) centralized con-
trol of labor relations.  
Observing these criteria, there would appear to be little 
doubt, based on this record, that the Respondent, together with 
its regions and nursing home fac
ilities, comprise a single em-
ployer within the meaning of th
e Act. Respondent argues that 
these entities are not a single employer, however, because the 
individual facilities are ﬁindividual
 profit centersﬂ and that each is self-sufficient and exercises control of its own day-to-day 

operations in matters of hiring, discipline, discharge, schedul-
ing, shift assignment, and job responsibility.  
In reviewing the Respondent™s position in light of the record, 
it is true, as Respondent contends, that normally, hire, disci-
pline, and discharge of employees is accomplished at the indi-
vidual facility level. Th
e individual faciliti
es are also responsi-ble for patient care, on a day-to-d
ay basis, and matters incident 
thereto. It is also true that it is the facility, rather than the area, 
region, or corporate, that sche
dules staff to work the various 
shifts and assigns responsibilities to the individual employees. 
In the matter of expenditures,
 as Respondent points out, the 
individual facility administrators
 may enter binding contracts in 
amounts of less than $5000 on behalf of the Respondent. Ex-
                                                          
 4 Johanson and the vice presidents operations report to Hendrickson 
and are at the same vice president le
vel of the corporate hierarchy.  
5 Radio & Television Broadcast Technicians Local 1264 v. Broad-
cast Service of Mobile, Inc.,
 380 U.S. 255, 256 (1965).  
penditures in greater amounts, however, require progressively 
higher corporate approval.  
With respect to budgets, Respondent argues that the individ-
ual facility ﬁestablishesﬂ its own budget, and has sole responsi-
bility for how the money is spent. The reality, however, is more 
confining. Although the facili
ties all submit proposed budgets, 
these are reviewed and subject to modification and approval at 
area, region, and corporate level before being approved.  
Respondent also contends that 
the individual facilities have 
the ﬁfinal wordﬂ regarding propos
als for discussion in contract 
negotiations at organized faciliti
es. The record discloses, how-
ever, that the regional human resources representative is Re-
spondent™s principal spokespers
on negotiating the contract. 
Although they may consult with 
facility administrators, the 
record is totally insufficient to 
establish that administrators are 
free to disregard corporate concerns or to make or accept pro-
posals on their own. Corporate approval is necessary for the 
execution of any collective- bargaining agreement. Collective-
bargaining agreements are executed by the regional directors 
for human resources, not administ
rators, on behalf of Respon-
dent.  In the administration of the labor contract, the facility has lo-
cal authority to resolve grievances at the early steps of the 

grievance procedures. Grievances taken to higher steps, how-
ever, including arbitration, are handled by regional human re-
sources.  Respondent argues that although the region provides training 
forms and makes policies and pro
cedures for individual facili-
ties, these are only guides, and their use by the facilities is op-

tional. The record does not suppor
t this contention. Although it is true that corporate does not demand uniformity in all activity 
at every facility, the exceptions are limited. Commonsense 
exceptions are dictated by the fact that facilities™ needs are not 
all identical and limited departures are acceptable, and even 
necessary, in the day-to-day operations of the facilities.  
The contention that individual facilities are autonomous or 
even self-sufficient is simply 
not supported by this ample re-
cord. When operational directives come from corporate, the 
corporate expectation is, that apart from exceptional circum-
stances, there will be conformity by the facilities, particularly in 
the area of human resources. The record fully supports the con-
clusion that wherever possible, corporate sought uniform and 
consistent application of corpor
ate policy. For example, in the 
matter of employee handbooks, corporate reduced the some 50 
number of handbooks in use at the various facilities to 8. Com-plete uniformity of employee rela
tions with a single-employee 
handbook, although desirable, was not feasible because local 
conditions required some flexibility. To allow some flexibility 
in the application of corporate policy, in circumstances where a 
corporation is administering ov
er 800 facilities,
 seems reason-able.  
To summarize, Respondent conte
nds that corporate and re-
gional are not involved in a day-to-day operation of the nursing 

homes, but the record does suppor
t this contention. Even the 
routine day-to-day operations are carried out under the broad 
direction and supervision of the 
corporate structure, with corpo-
rate responsibility from top to bottom. The chain of command 

runs from Banks, to the executive vice president operations 
(EVP-operations) at the corporate 
level, to regional vice presi-
dents operations (VPOs), to area 
managers, to administrators with RDHRs reporting to regional VPOs. Of course, the indi-
vidual facility is, as 
the Respondent suggests, the ﬁprofit cen-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176 ter,ﬂ but the facility™
s operations are conducted with corporate 
supervision and responsibility from top to bottom. Indeed, the 
individual facility does represent the bottom line for the Re-
spondent. This is why the facili
ties™ performances are closely 
supervised under a corporate hierarchy.
6 In summary, I con-
clude that all of the criteria set out in 
Radio & Television 
Broadcast Technicians Local 1264,
 supra, have been met and 
the record fully supports the 
conclusion alleged in the com-plaint that Respondent and its s
ubordinate entities are a single-
integrated business enterprise, and a single employer within the 
meaning of the Act.  
II. LABOR ORGANIZATIONS  The complaint alleges, the Res
pondent admits, and I find that 
the various Unions enumerated in the complaint are labor or-
ganizations within the meaning of
 Section 2(5) of the Act.  
III. THE ALLEGED UNFAIR LABOR PRACTICES 
 A. Pioneer Place Facility, Irving, Texas  
Statement of the Case  
The complaint, with respect to
 the above-captioned case, al-
leges violations of Section 8(a)
(1) of the Act by Respondent in 

unlawfully soliciting employees to form and join an employee 
council to represent employees concerning their problems and 
complaints; by posting a notice announcing election for an 
employee council and soliciting em
ployees to be candidates; 
and by soliciting employees to resign from union membership.
7 The complaint also alleges in pa
ragraph 2 violations of Section 8(a)(1) by informing employees that Respondent was seeking 
to remove the Union as their representative at the facility; in-
forming employees that they co
uld not be given a wage in-
crease because of the presence of the Union as their representa-

tive; and informing employees that a wage increase was being 
prevented by disputes with the Union, which would cease when 
the Union was removed as their representative at the facility. 
The General Counsel adduced no evidence to support the alle-
gations of paragraph 2 of the complaint and moved at the hear-
ing to leave the record open until the close of the entire hearing 
or, in the alternative, for 30 days, in order to locate a witness, 
presumably to support those al
legations. That motion was de-
nied by me and, accordingly, no evidence having been adduced 

regarding the allegations of paragraph 2 of the complaint, I 
shall recommend the dismissal of those allegations.  
1.  Facts
  The administrator at the Pioneer Place facility, at all times 
relevant, was Charles Laurent. The DON
8 was Melinda Clark 
                                                          
                                                                                             
6 Respondent™s contention that 
Los Angeles Newspaper Guild Local 
69 (Hearst Corp.)
, 185 NLRB 303, 304 (1970), and 
Teamsters Local 
391 (Vulcan Materials)
, 208 NLRB 540 (1974), serve as precedent for 
its position is not well taken. Those were 8(b)(4) cases in which the 
issue to be resolved was whether or not certain divisions within a cor-
poration were ﬁpersonsﬂ within the meaning of Sec. 8(b)(4). They have 

no precedential value in resolving th
e single employer issue presented 
herein.  
7 Par. 4 of the complaint was amended at the hearing to substitute the 
words ﬁOn or about mid-March to mid-Mayﬂ for the words ﬁIn or about 
mid-May.ﬂ  
8 The following position titles are common to many of the facilities, 
and the following abbreviations will be 
used for them in the body of the 
decision: certified nursing assistant or
 aide, CNA; director of nursing, 
DON; assistant director of nursing,
 ADON; nurses aide, NA; registered 
Steible and the personnel administrator, hired by Laurent in 
January 1988, was Sherry Copela
nd. The service employees at 
Pioneer Place, those involved in
 the instant case, have been 
represented under contract at all times relevant to this case by 
Service Employees International Union, Local 606, AFLŒCIO 
(the Union) pursuant to a certification by the Board dated May 
2, 1986.
9 After Copeland was hired, she observed squabbling and con-
flict among the employees over wo
rk-related duties. For exam-ple, complaints that one shift was leaving work undone that 

would have to be done by the following shift. It occurred to 
Copeland that these conflicts a
nd the bad feelings that they 
generated could be reduced by 
establishing an employee coun-
cil consisting of representative
s from the various departments, 

i.e., nurses aides, laundry, diet
ary, and maintenance. The pur-
pose of the employee council would be to discuss the differ-
ences among themselves and w
ith Copeland in the hope of 
resolving them. She discussed this with Laurent who approved 
the proposal as a method to get the shifts working together as a 
team.  
A meeting of the day-shift em
ployees was set for March 15, 
1988, at 2 p.m. The meeting began with Clark, who congratu-
lated the employees for their work and recent successful state 

inspection. After this, Laurent made a $25 attendance award to 
an employee and then announced, to the some 20 assembled 
employees, the formation of th
e employee council with repre-
sentatives from the various de
partments serving thereon and 
told them that Copeland would give them the details.  
At this time, Copeland spoke concerning the employee coun-
cil. She advised those present that the employees themselves 
would be selecting representatives from each department and 
outlined the responsibilities of t
hose representatives selected. 
She told them that she would be posting a notice providing the 
opportunity for employees to nomi
nate their representatives.  
On the following day, notices were posted soliciting employ-
ees to nominate employees from 
the various departments to 
serve as representatives to th
e employee council and setting out 
ﬁQualificationsﬂ and ﬁResponsibilitie
sﬂ for those elected. Soon 
thereafter, Laurent spoke by telephone to Vincent Shepard, 
human resources (HR) representative for the Texas division, 
who advised him that Pioneer was a union facility whose em-
ployees were represented under c
ontract by the Union and that 
such an organization as the 
employee council should not be 
formed. Laurent heeded this counsel. After about 4 days, the 
notices were removed.10  Employees, however, were never 
advised that the effort to form the employee council was being 
abandoned. It is not disputed that no grievance under the con-
tract was filed over the employee council.  
Concerning the solicitation to resign from the Union, Margie 
Cepeda, a CNA and union shop stew
ard, testified that the col-
lective-bargaining agreement provided two times during each 

calendar year for the parties to resign from the Union, one in 
April and another in November. 
Cepeda testified that on some  nurse, RN; licensed practical nurse
, LPN; and licensed vocational 
nurse, LVN.  
9 Decertification petitions were filed on August 15, 1988, and on 
May 4, 1989, both of which are presently blocked by the unfair labor 
practices alleged in the instant complaint.  
10 Although some of the CNAs called by the General Counsel testi-
fied that the posting lasted somewhat longer than that, I am persuaded 

that the corroborated testimony suggests a posting period of about 4 
days.  
 BEVERLY CALIFORNIA CORP. 177 10 or 11 occasions just prior to those times, Laurent told her 
she could get out at those times, asked her whether she was 
going to get out of the Union, and she replied that that she did not know. According to Cepeda, La
urent said that he could not 
understand why the CNAs could not save money and that the 
$11 per month they paid as union
 dues was a waste of money.  
Cepeda also testified that pr
ior to the spring resignation op-
tion period, in or about Marc
h 1988, Melinda Steible, DON, also asked her if she was going to quit the Union and said that 
the Union was a waste of time. Cepeda testified that she said 
she did not know.  
Laurent, on the other hand, testified that Cepeda had ap-
proached him several times complaining that she was in the 
middle between Oral Fitzsimmo
ns, union business representa-
tive, and the Company and wanted to know how to get out of it. 
Laurent told her that it was im
possible, because she was a shop 
steward, and further responded th
at the contract provided two 
time periods each year when she could withdraw from the Un-
ion, and that she did have this option. Laurent denied ever ask-ing her to get out of the Union or asking her if she was going to 
get out of the Union.  
Steible testified in a similar fashion to the effect that Cepeda 
complained to her about being in the middle between the Union 
and the Company and told her that it was up to her to decide 
what to do, neither recommending nor suggesting to her that she resign from the Union.  
2.  Analysis and recommendations  
It is a violation of Section 8(a)(2) of the Act for an employer 
to interfere with the administration
 of a labor organization. It is 
clear that had Respondent finaliz
ed its plan to form the em-
ployee council, the formation of that group, for its express pur-

pose of dealing with employee complaints in that workplace, 
would have violated Section 8(a
)(2) of the Act. In the instant 
case, the plan was announced, representatives were solicited, 

but on the advice of HR, it was dropped. Nonetheless it was unlawful even to solicit employees to serve as representatives 
for such an unlawful purpose.  
Respondent argues that the empl
oyees were told by Laurent 
that the employee council would 
not ﬁcircumvent or negateﬂ the 
contractual grievance procedur
e. Even assuming that this 
statement was made, it is apparent from review of the record 
that the employee committee was being formed for the purpose 
of resolving employee complaints concerning their working 
conditions. These are matters within the exclusive province of 
the unit employees™ collective-bargaining representative, and 
any effort by an employer to establish a committee of employ-
ees to resolve these problems violate Section 8(a)(1) of the Act. 
Nor is the fact that the em
ployee council was never formed 
persuasive, the 8(a)(1) violati
on is made out by announcing the 
plan and soliciting employee representatives for the employee 
council. Accordingly, I find that by soliciting employees to 
form and join this employee council, and by posing notices to 
implement the selectio
n of employee participants, Respondent 
violated Section 8(a)(1) of the Act.  
With respect to Cepeda™s allega
tions that Laurent and Steible 
solicited her to resign from the Union, I have reviewed the 
record and conclude that the 
accounts offered by Laurent and 
Steible are more credible. Essentially, I conclude that it was 
Cepeda who complained to both Laurent and Steible that she 
felt that she was in the middle between the Union and the Re-
spondent.  In responding to Cepeda™s co
mplaints, I conclude that 
Laurent and Steible told her only about her option to leave the 
Union under the biannual terms set out in the contract. The record is not sufficient to s
upport the General Counsel™s con-
tention that either Laurent™s or Steible™s remarks were coercive 
within the meaning of Section 8(a)(1) of the Act.  
B. Fountainview Place, Indianapolis, Indiana  
Statement of the Case  
The complaint alleges with respect to the Fountainview facil-ity
11 that Respondent violated S
ection 8(a)(1) of the Act by 
ordering an employee out of the facility for having acted as a 

union observer at a Board-conducted election earlier in the day 
and by threatening employees w
ith unspecified reprisals for 
having selected United Food and Commercial Workers Interna-
tional Union, Local 917, AFLŒCIO (the Union), as their repre-
sentative. The complaint also alleges that Respondent violated 
Section 8(a)(3) and (4) of the Act by issuing written warnings 
to its employees,
 Lillie Davis and Kastle Gannon.  
1.  Facts  
In 1988, the Union undertook an
 organizational effort at 
Fountainview that led to an 
election there on August 18, 1988. 
The Union won and was subseque
ntly certified on August 26, 
1988. On the day prior to the election, Roger Brown, a Beverly 
human resources representati
ve, contacted union organizer, 
Steve Kidwell, to ascertain which employees the Union in-

tended to designate as the union observers at the morning and 
afternoon polls, so that Fountai
nview could make arrangements 
to cover for them. Kidwell declined to divulge the identity of 
those two individuals except to say that it would be one NA on 
each of the two shifts during which the polling would take 
place. DON Patricia Nicolau
12 also testified that she was aware 
on August 17 that two NAs woul
d be serving as union observ-
ers, but she did not know their identities.  
In fact, Kidwell had previous
ly contacted Gannon and Davis 
and they had agreed to be union observers. Both had been ac-
tive union supporters in the Union™s organizational effort, solic-
iting union authorization cards 
and attending union meetings.  
Pursuant to Board policy, a preelection conference was 
scheduled for 5:45 a.m. on Augus
t 18 to review Board eligibil-
ity and pertinent election arrangements. It was at the preelec-

tion conference, or shortly thereafter at or about 6:15 a.m, that 
Davis arrived and was introduced to Brown as the union ob-server for the morning poll. Da
vis™ normal work hours were 6 
a.m. to 2 p.m.  
Davis served as the union observer during the first poll and 
returned to work at or about 7:30 a.m. and worked until 2 p.m., 
when her regular shift ended, at which time she left the prem-
                                                          
 11 The Fountainview facility is a skilled care nursing facility located 
in Indianapolis, Indiana, with a
bout 223 beds and a normal occupancy 
of about 210 beds. The parties sti
pulated that Beverly operated Foun-
tainview as a leased facility from April 1982 until December 31, 1990, 
under a lease agreement from Health Quest Realty VII. On December 
31, 1990, Delmar Limited Partnership, with the consent of Health 
Quest, assumed Beverly™s lease. The ﬁAssignment and Assumption of 
Lease with Consent of Lessor,ﬂ dated December 31, 1990, also pro-
vides that despite the assignment, 
both Beverly and Delmar are jointly 
and severally obligated under the term
s of Beverly™s lease with Health 
Quest.  12 At the time of the election Nico
lau™s maiden name was Sanders.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178 ises, returning for the count of ba
llots at the close of the after-
noon polling session at 3:30 p.m.  
The union observer for the afternoon poll was Gannon.13 Gannon had not attended the mo
rning preelection conference, and Brown was not advised that Gannon had been designated 
as the Union™s observer until she went to the election site in the 
library for instructions at or about 2:15 p.m. When the after-
noon poll ended at 3:30 p.m., the ballots were counted. After 
the count, Gannon returned to work about 4 p.m. Nothing was 
said to her at the time about her absence from work while serv-
ing as union observer.  
Apparently, nothing was said to
 either Gannon or Davis on 
the day of the election about their absences from their shifts due 
to their participation in the election as union observers, but 
sometime on the following Monday, Mary Caughill, ADON, 
Nicolau, and Brent Waymire, administrator, met to discuss 
whether or not the absences of
 Gannon and Davis for the time 
spent as union observers violated company policy inasmuch as 

neither had notified management within 2 hours from the be-
ginning of their shifts that they would be absent.
14 They agreed 
that these absences violated company policy and that discipli-
nary action should be taken.  
On Tuesday, August 22, some 4 
days after the election, both 
Davis and Gannon were called into
 Caughill™s office and given 
written disciplinary action forms captioned, ﬁInformal Counsel-
ing Session,ﬂ which recite that 
they were being counseled for 
unexcused absences due to their failure to notify the director of 
nursing with their tardiness on August 18 during the polling 
hours. These forms were signed by Caughill and initialed as 
reviewed by Waymire. Davis re
fused to sign the form, protest-
ing that she was unaware that she needed permission or needed 

to notify management in order to act as union observer. Gannon 
also refused to sign the form, complaining that both Waymire 
and Nicolau were aware that she was absent from her shift be-
cause she was acting as union observer.  
Turning to the allegations of unlawful coercion, Davis testi-
fied that after the counting of the ballots on August 18, which 
disclosed that the Union had won the election, she was asked 
by Brown to leave the premises because she was not on the 
clock. This would appear to be accurate, since Davis™ shift ran 
from 6 a.m. to 2 p.m., but she had returned to participate in the 
ballot count. In her testimony, Davis conceded that she could 
not recall any mention of the Union at this time. Brown testi-
fied that after the count, she wa
s leaving the room out of the 
door that led to the hall into the nursing home, although there 
was a door that led directly outsi
de. Brown testified that he was 
afraid of the disruptive effect on the patients if Davis went back 

into the facility and, in accordance with company policy, be-
cause she was not on worktime, asked her to exit the premises 
through the door that led directly outside.  
Davis left, but returned to th
e premises shortly thereafter 
where she encountered Joyce Williams, a labor relations assis-
tant to Brown, who told her that she would be sorry that they 
had elected a union. Davis asked why, and Williams responded, 
                                                          
 4) of the Act.  
                                                          
13 Gannon had served as a union observe
r in a prior election at this 
facility conducted in 1986.  
14 The ﬁAttendance Control Programﬂ in effect at the time sets out 
several ﬁExamplesﬂ of ﬁTypes of 
Unexcused-Unauthorized Absences,ﬂ 
one of which reads, ﬁFailure to 
notify Department Head/Supervisor, 
Weekend Manager, House Supervisor 
or Nursing Scheduler of absence 
within two (2) hours prior to employee™s normal scheduled shift.ﬂ  
ﬁGive them about a year and you™ll find out why you will be 
sorry.ﬂ
15   2. Analysis and conclusions  
First, let us examine the allegation that Respondent violated 
Section 8(a)(3) and (4) of the Act by its disciplinary counseling 
of Davis and Gannon. The record
 discloses that both were ac-
tive union supporters and that Gannon had acted as a union 
observer in a prior NLRB election 
in 1986. They were selected, 
as union observers normally are, 
because they were able and 
willing to represent the Unions™ interests at the election site 
during the voting times.  
Respondent contends that the disciplinary action was neces-
sary to enforce written company policy against unexcused ab-
sences. Although, however, they may not have been aware of 
the individual identities of the two union observers, manage-
ment was on notice, at least the day prior to the election, that 
there would be two union observers, one NA for each of the 
two polls. Respondent knew how long these observers would 
be absent from their shifts. With this information, Respondent 
could have covered for the observe
rs as it saw fit, and the re-
cord discloses no probative evidence that their absence created 
staffing problems or adversely affected patient care.  
Nor was this a situation when employees, without notice, 
voluntarily absent themselves 
from assigned work. Respondent 
knew that these employees were on the premises, where they 
were, and what th
ey were doing.  
Moreover, no effort was made to implement any disciplinary 
action, nor was any disciplinary taken, until the hierarchy gath-
ered 3 days later to review the 
matter and concluded that disci-
pline was appropriate.  
With respect to Respondent™s
 contention that Davis and 
Gannon were properly discipline
d pursuant to Respondent™s 
ﬁAttendance Control Program,ﬂ I note that the facts disclose 
that Davis and Gannon were tard
y, not absent, during the poll-
ing times and that as noted above Respondent was aware of 
where they were and what they were doing. The ﬁExamplesﬂ 
with respect to lateness, provide discipline for ﬁRepeated occur-
rences of tardiness for work, clocking in after normal starting 
time or shift.ﬂ Respondent™s contention that written disciplinary 
action taken against Davis an
d Gannon was an appropriate 
response to a single lateness, in 
circumstances wh
en that late-ness was occasioned by their acting as union observers for an 
election, is simply not credible.
16   In these circumstances, I conclude that the disciplinary ac-
tion in issue was taken because Davis and Gannon were union 
supporters engaged in clearly 
protected activity as union ob-
servers, and that it was this activity that motivated Respondent 
to issue the disciplinary counseling. This constitutes 
discrimination against employ
ees within the meaning of 
Section 8(a)(3) and (
 15 Respondent submitted an affidav
it reflecting that a subpoena had 
been sent to Williams by the Respondent on January 24, 1992. Wil-
liams did not appear, however, and did not testify.  
16 With respect to the contention that Respondent™s written discipline 
of Davis and Gannon also violates S
ec. 8(a)(4) of the Act, it appears 
that the Board has held that disc
rimination under Sec. 8(a)(4) for hav-
ing ﬁfiled charges or given testim
ony under this Actﬂ includes disci-
pline for other aspects of the representation process, including partici-

pation in the election process as a union observer. 
Hyatt Regency Mem-
phis, 296 NLRB 259 fn. 4 (1989).  
 BEVERLY CALIFORNIA CORP. 179 With respect to the 8(a)(1) alle
gations of interference, I am 
satisfied, based on this record, that Brown did not violate the 
Act simply by requesting Davis to exit the premises directly 
from the side door. Her shift was over and Respondent had 
legitimate interest in providi
ng that off-duty employees not 
return to the premises when they are not on duty. The record 

discloses that the Union was not 
mentioned during this incident 
and does not otherwise support the conclusion that Brown or-
dered Davis to leave the premises because she had acted as a 
union observer, as alleged in the complaint.  
The threat of reprisal conveyed by Williams to Davis is un-
rebutted, however. Accordingly, 
I credit Davis™ testimony in 
this regard, and I conclude that
 by threatening Davis with un-
specified threats of reprisal on account of the Union having 
been selected to represent the Respondent™s employees, Re-
spondent violated Secti
on 8(a)(1) of the Act.
17   C. Liberty House Nursing Home, Clifton Forge, Virginia  
Statement of the Case  
The complaint issued on charges filed by Peggy M. Urban, 
an individual (Urban or the Charging Party), alleging that Re-
spondent, at the Liberty House f
acility, discharged Urban for 
having engaged in union activity in violation of Section 8(a)(3) 
of the Act. The hearing thereon was conducted before the ad-
ministrative law judge on February 19, 1992.  
Findings of Fact  
1.  The alleged unfair labor practices  
a. Facts  
Liberty House is one of Res
pondent™s nursing home facilities 
located at Clifton Forge, Virginia. At the time of the alleged 

unfair labor practices, James Da
ugherty was regional manager, 
supervising some 10Œ15 nursing homes, including Liberty 
House.18  Mae Tucker was the administrator at Liberty House, 
and Henry Agee was the in-service director.  
By way of relevant background, it appears that the United 
Paperworkers International Union (the Union) began an organ-izational effort at Liberty House 
with the filing of a petition for 
election in 1984. The Union won and was subsequently certi-

fied on February 4, 1985, for a unit of full-time and regular 
part-time nursing assistants, 
cooks, maintenance employees, 
ward clerks, and housekeeping em
ployees at the facility. Sub-
sequently, apparently without ever having reached agreement 
on a collective-bargaining agreem
ent, the Respondent filed a 
decertification petition on December 8, 1986, and withdrew 
recognition from the Union by notice dated January 2, 1987. A 
charge was filed by the Union protesting that withdrawal of 
recognition, but that charge 
was dismissed on October 28, 
                                                          
                                                           
17 Regarding this allegation, Res
pondent contends that the General 
Counsel™s delay in issuing the complaint was the direct cause of Re-
spondent™s inability to locate former 
employee Joyce Williams to refute 
Davis™ testimony and that therefore th
is allegation should be dismissed. 
There is no probative evidence, however, to support this contention in 

the record and Respondent™s motion to dismiss is denied.  
18 Par. 1 of the complaint was ame
nded at the hearing to reflect the 
following corrections in names and titles:  
Neil BatemanŠregional manager  
James DaughertyŠregional manager  
Henry AgeeŠin-service director  
1987. That dismissal was sust
ained on appeal December 17, 
1987.  After the certification in 1985, the Union made an effort to 
negotiate a contract with Respondent. Urban was one of five 
unit employees on the negotiati
ng committee. Urban testified 
that she was active in the negotiating sessions held between 
August 1985 and January 1987 when the Respondent withdrew 
recognition of the Union as the collective-bargaining represen-
tative of the unit employees.
19   The incident alleged to have culminated in the unlawful dis-
charge of Urban, a CNA, occurred about 11:30 p.m. on the 
night of July 18, 1988.
20  Joy Jackson, a newly hired RN,
21  was 
finishing her shift. She testifie
d that she heard loud and angry 
voices coming from one of the patients™ room. As she ap-
proached the doorway, she heard voices cursing and complain-
ing about work left to be done. Sh
e testified that she arrived in 
time to see one of the CNAs hit 
Hattie Houston, a patient in 
that room, on the shoulder. Jack
son had been employed only a 
couple of weeks and could not identify either of the two aides 

in the room. They were later identified, however, as Peggy 
Urban and Lois Nicely. Jackson 
identified Urban as the one 
who hit Houston. According to Jackson, she was disturbed by 
the incident and, on July 19, repo
rted to Henry Agee, in-service 
director, what she had seen and heard.  
Agee confirmed that Jackson came to his office on July 19 to 
report the incident. Thereupon, Agee reported the matter to his 

superior, Administrator Mae Tucker. Tucker advised him to 
have Jackson submit her version in writing. Agee then visited 
Houston and examined the shoulder area where she had alleg-
edly been hit. Agee testified that he saw no evidence of physi-
cal abuse and that Houston was unable to confirm to him that 
she had been slapped. Agee testified that Houston suffered 
from senile dementia 
and was unable to comprehend, recall, or 
communicate much of the time and was also generally disori-
ented. Agee also asked Jackson to write up her account of the 
incident so that it could be in
vestigated. A memo dated July 20, 
1988, signed by Jackson, reads: 
  19 The Respondent™s position toward the organization of its employ-
ees is set out in its employee handbook in which it states:  
STATEMENT ON UNIONS 
Your management firmly be
lieves that any union organiza-
tion is unnecessary and undesirable in our health care industry. 
Our business is caring for people and providing the best care 
possible for our residents. We know our business better than 
anyone else, and management 
will do everything possible to 
show you that such representation is not necessary. Your man-
agement believes that the best 
possible working relationship 
exists where there is 
no interference by a third party. We do not 
want unions in our facilities, but the company respects your 

right to make that choice.  
Management at your facility is committed to deal on a per-
sonal, direct basis with you in providing a friendly place for 
you to work.  
You are strongly encouraged to discuss openly and frankly, 
any problem or concern that may arise during the course of 

your employment. By working together as a team and keeping 
lines of communication open, the company believes it can do 
more for you than any labor union can . . . your company can 
do it more quickly, more effectively, more permanently, and 
without you incurring the additional expenses of initiation fees, 
monthly dues, possible fines, 
and special assessments.  
20 All dates refer to 1988 unless otherwise indicated.  
21 Jackson was hired about 2 weeks earlier.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180 On 7Œ18Œ88, I had worked 3Œ11 & was getting ready 
to clock out when I heard loud voices around the corner. 
ﬁThere were 4 aides on 3Œ11 & only 2 of us here on 11Œ7 
& we have to come in here & clean up your stinking shit. 
There™s no sense in it,ﬂ etc.  
ﬁNow Hattie, don™t you start that damn pinching al-
ready, I mean it.ﬂ  
I walked around the corner just in time to see Peggy 
Urban strike Hattie Houston. I backed away from the door 
to see what would happen next. Evidently, the 2 aides be-
came aware of my presence because 1 said, ﬁWho was 
that?ﬂ & the other replied, 
ﬁThat was the new nurse.ﬂ  
The conversation then turned to, ﬁHattie, you know 
you need to get cleaned up now, come on & let us wash 
you up so you won™t be so sore.ﬂŠThe other aide was 
Lois Nicely.  
 After learning of the incident from Agee on July 19, Tucker 
made a telephone call to Regi
onal Manager James Daugherty 
and described the incident to 
him and recommended that Urban 
be discharged. Daugherty advised her to get statements from 

the witnesses. According to Daugherty, because Urban had 
been employed for over 5 years, it was necessary, as a matter of 
company policy, to contact Regional Vice President for Opera-
tions McLawhon prior to disc
iplinary action. This was done. 
McLawhon recommended suspension 
pending an investigation. 
Daugherty told Tucker to get back to him after she had obtained 
statements from the witnesses. She did so, and after a discus-
sion with McLawhon, who also recommended dismissal, action was taken to terminate Urban.  
Urban, who had worked a full 
day on July 19, was advised 
by Tucker, by telephone on July 20 that she was being charged 
with patient abuse and not to report to work until the matter 
was resolved. Urban denied any abuse.  
Urban testified, with respect to the incident itself, that on 
July 19 she was employed on the 11 
p.m. to 7 a.m. shift, work-
ing with Nicely. They went into the room occupied by Houston 

and another patient. On observing that Houston was wet and 
dirty, they went about changing her. Urban and Nicely testified 
that Houston complained that she was not wet and began hol-
lering because she did not want to be disturbed. While they 
were so engaged, a registered 
nurse appeared at the door and 
Nicely asked, ﬁWho is that?ﬂ and Urban responded that she 
thought it was a new nurse. Neither knew who she was. They 
finished cleaning Houston and went on to finish their rounds.  
On July 20, after Jackson had 
given Agee her statement, they 
both went to see Tucker. Jacks
on gave an oral account of the incident. Tucker also testified that on July 20, she also tried to 

discuss the incident with Hous
ton but Houston™s mental condi-
tion precluded any meaningful inquiry. Tucker also called 
Nicely who told her that there ha
d been no slapping or cursing, but agreed to provide Tucker wi
th a statement about the inci-
dent. A signed note dated and submitted to Tucker on July 21 
from Nicely reads: 
 I was in the room at the time Peggy [Urban] was talk-
ing to Hattie Houston. Her 
voice was raised, but I cannot 
say the exact words is [sic] was saying. 
 Nicely also testified that she did not see or hear any patient 
abuse.  On July 21, Tucker again called Urban, this time to advise 
her that the investigation was continuing and that she was not to 
come back to Liberty House until she was contacted by Tucker 
on the following day, July 22.  
On July 22 Tucker called Urban and asked her to come to 
her office. When Urban arrived at Liberty House she went to 
Tucker™s office. Agee was also present. Urban again protested 
her innocence, saying that she had not hit Houston, and that 
Nicely would support her. Urban also became irritated with the 
accusation and demanded to confront Jackson. She was ac-
commodated, and when Jackson arrived, she told Urban that 
she had seen her hit Houston on the shoulder and that she had 
no reason to say so if it were not true. Urban again denied any 

abuse of Houston. Jackson depa
rted, and Tucker gave Urban a 
written notice of dismissal alluding to the written statements of 
Jackson and Nicely and noting, ﬁAs per personnel policy auto-
matic termination. Discussed 
and approved by Regional Super-
visor Mr. Daugherty.ﬂ In the portion reserved for employee 
comment, Urban wrote ﬁI didn™t stri
ke Hattie or curse her. I™ve 
never abused any one of my pati
ents in 8 years I™ve been here. 
Hattie and I are very close.ﬂ  
Urban also asked to see the stat
ements alluded to in the dis-
missal notice, but Tucker declined, telling her that she would 
need a subpoena to see them.  
The record discloses that right up until the time of this inci-
dent, Urban had been a highly regarded employee. Her work 
performance evaluations throughout the 8 years of her em-
ployment attest to this. For example, in a performance evalua-
tion dated April 14, 1988, Urba
n™s overall evaluation was ﬁVery Good.ﬂ In the comment portion appears, ﬁPeggy has 

insight into patients™ needs and works very hard at providing a 
warm loving atmosphere for her patients to live in. At holiday 
time goes out of her way to make happy memories.ﬂ  
By way of background, it appears that Houston was in pain 
much of the time and often disoriented. Urban had been atten-
tive to her needs on a daily basis 
for about 4 years and testified 
that over the years she and Houston had developed a special 
bond. They would discuss personal
 family matters, and Urban 
would bring little gifts for her, 
and arrange parties for her on 
special occasions, such as he
r birthdays. Houston referred to 
Urban as ﬁMom.ﬂ The caring and 
affectionate nature of their 
relationship was corroborated 
by Cleopatra Williams, Hous-
ton™s first cousin, who paid visits
 to Houston three or four times 
a week and who testified that Houston loved and depended on 
Urban and that Urban showed
 special care and kindness to 
Houston. Nicely confirmed the long-term affectionate relation-
ship between Houston and Urban.  
b. Analysis and conclusions  
A review of the record discloses that Jackson, a short-time 
employee, testified that she observed an incident involving 
persons unknown to her, and that she saw one of those persons 
ﬁstrikeﬂ Houston. Instead of confronting the abuser or notifying 
responsible authority at the facility
 at that time, however, Jack-
son withdrew, pondered the event, and reported it the following 

day to Agee.  
The investigation was cursory. Urban vigorously denied the 
charge. Nicely submitted a statement, but this statement did not 
support the patient abuse allegation and at the hearing, Nicely 
testified that she never saw any 
patient abuse. Houston, albeit she was generally disoriented,
 did not support the allegation 
when she was asked about it, and she showed no signs of any 
physical abuse. Williams, a cousin and frequent visitor, con-
firmed that Urban had always b
een especially loving and kind 
 BEVERLY CALIFORNIA CORP. 181 in her relationship with Houston. The record, particularly the 
testimony of Urban, Nicely, and Williams, makes it clear that 
Urban was loving and kind to
 Houston beyond any normal 
patient relationship. In short, based on the unsupported, uncor-
roborated observations of one employee, Urban was dis-
charged.  
Respondent also argues that th
e General Counsel has not met 
its burden of showing that Urban™s discharge was motivated by 
antiunion considerations, partic
ularly as Urban™s last union 
activity occurred some 18 months prior to her discharge while 
she was acting as a union negoti
ator. Obviously, after Respon-
dent lawfully withdrew recogni
tion from the Union in January 
1987, Urban was no longer able to function as the union nego-tiator. Nonetheless, her pr
ounion views and posture were 
known to the Respondent, and the possibility of renewed organ-
izational efforts always exis
ts. Given the Respondent™s ex-pressed antiunion attitude, it is my opinion that the Respondent 
simply embraced the opportunity to rid itself of an active union 
adherent.  
In summary, the evidence discloses that Urban was a long-
time competent employee, with an especially kind and loving 
relationship with Houston. She was also an active union sup-
porter and Respondent was aware 
of her union sympathies and 
adherence because she was engaged in a high-profile position 
of contract negotiator. Based on a cursory investigation, which 
did not support the allegation, Urban was discharged. In my 
opinion, Urban was discharged as an act of retaliation on the part of Respondent against Urban motivated by Respondent™s 
desire to rid itself of an active union supporter.  
D. Mount Lebanon Manor Convales
cent Care Cent
er Facility, Mount Lebanon, Pennsylvania  
Statement of the Case  
On charges filed by District 1199P, National Union of Hos-
pital and Health Care Employees, SEIU, AFLŒCIO (the Union 
or the Charging Party), the complaint alleges that Respondent 
violated Section 8(a)(1) of the Act by threatening employees 
with the filing of legal proceedings because of their grievance 
filing activity on behalf of the Union. Further, the complaint 
alleges that Respondent violated Section 8(a)(5) of the Act: by 
refusing to furnish certain information to the Union relevant 
and necessary for the Union to perform its function as the ex-
clusive collective-bargaining representative of unit employees; 
by announcing and implementing 
a scheduling change that 
resulted in a reduction in the hours of unit employees without 

notice to or bargaining with the Union; and by failing to com-
ply with contract provisions providing for grievance processing 
and union membership information.  
1.  Facts  
a. Implementation of master schedule and failure to provide 
requested information  
On September 16, 1988, the Uni
on was elected to represent a 
unit of service and maintenance 
employees at the Mount Leba-
non facility. On October 21, 1988,
 the Union was elected to represent a unit of LPNs at the 
facility. Subsequently, collec-
tive-bargaining agreements for 
both units were negotiated ef-
fective January 18, 1989, until December 1, 1989.
22 Subsequent                                                           
 22 All dates refer to 1989 unless otherwise indicated.  
contracts were negotiated for 
the period December 1, 1989, 
through November 30, 1992.  A meeting was conducted at the 
facility on April 25, 1989, to 
discuss labor management concerns. In attendance were Timo-
thy Cimbalnik, admini
strator, and Elaine Walley, DON, repre-
senting management. Robert Moore, union organizer, and three 
shift delegatesŠTracy Thomas (7 a.m. to 3 p.m. shift), Liz 
Miller (3 to 11 p.m. shift), and Mary Morgan (11 p.m. to 7 a.m. 
shift)Šrepresented the Union. Insofar as the record discloses, it 
was at this meeting for the first time that Cimbalnik and Walley 
advised the Union of their intention to implement a ﬁmaster 
scheduleﬂ to solve its staffing problems on weekends. The LPN 
contract guarantees LPNs every other weekend off, and it ap-
pears that the facility had been experiencing problems both in 
obtaining part-time staff to wo
rk weekends and with those 
scheduled for weekends calling off. It appears that implementa-
tion of the master schedule would result in a reduction of hours 
for many full-time LPNs while providing additional hours for 
part-time employees. The union representatives made it clear 
that they did not agree to the master schedule change. Moore 
requested copies of absenteeism records and projected vacation 
schedules so as to better evaluate the master schedule issue. 
Cimbalnik provided none of the re
quested information at this 
meeting.  On the following day, April 26, Moore wrote to Cimbalnik 
expressing dissatisfaction with the proposed master schedule, 
requesting that it not be impl
emented, and requesting certain 
information for discussion purposes. The letter read: 
 In our Labor/Management meeting of 4Œ25Œ89, we 
discussed your proposed changes in staff scheduling. As 
we discussed your proposal, so
me of our questions were 
answered and some were not. You and your representative 
informed the bargain-unit representatives and myself that 
your proposal would result in a substantial loss of hours 
and income for an untold number of the bargaining unit 
employees. While we realize staff shortages does present a 
problem at Mount Lebanon Manor, we are unclear as to how a reduction in hours worked by certain staff members 

will correct the problem. 
 The bargaining unit employees 
have indicated they are 
very discouraged and troubled by your scheduling pro-
posal. This fact, coupled with those mentioned above, 
forces us to exercise the option offered by your representa-
tive ie to develop an alternative schedule. We believe this 
option is within our contractual 
and/or legal rights as well.  
We are currently forming a committee to study the 
staff problems and to recommend a more satisfying solu-
tion. As stated in the current labor agreement, we invite 
you to appoint your representatives to the committee. Your 
full cooperation, as well as ours, will be necessary for this 
committee to succeed.  
We belive the problem must 
be addressed in a timely 
manner. As they say, ﬁTime is money.ﬂ Therefore, we 
formally request the following information.  
1.  Current staffing schedules/patterns  
2.  Shifts and/or times when increased staff to patient 
ratios are necessary  
3.  Absenteeism records  
4.  Projected staff shortages caused by vacations, holi-
days, etc.  
5.  Projected in-service requirements  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182 We believe harmony in the workplace benefits labor, 
management and patients alik
e. Your scheduling proposal, 
as it stands, would have such an adverse effect on who 
knows how many employees, that it would be detrimental 
to employee moral and workplace harmony. Therefore, we 
request you do not implement 
your proposal and at least 
serious consider the findings and recommendations of the 
committee.  
We suggest we meet soon, form the committee and get 
them started on their task. Please contact me at your earli-
est possible convenience.  
 By letter dated June 1, Thomas
 sent to Cimbalnik a letter designating individual committee members who would be serv-

ing on the six committees provided for in a letter of understand-ing to the existing contract. The pertinent paragraph relating to 
scheduling reads: 
 The SCHEDULED-NURSING ASSISTANTS COMMITTEE 
complies with the 
LETTER OF UNDERSTANDING 
of the 
UNION 
CONTRACT, ITEM 1. Please include them in developing 
scheduling alternatives that meet the staffing requirements 
to maximize the number of weekends-off for Nursing As-
sistants. 
 Cimbalnik did not respond to this
 letter, and no meetings were 
held with the Union™s committee.  
On July 5, John Engelhardt, who had replaced Moore as the 
union organizer servicing the contracts, along with Miller, 
Thomas, and other employees, me
t with Cimbalnik and Walley in Cimbalnik™s office. The Union expressed its concern that the 
master schedule would reduce the 
pay of several full-time em-
ployees by reducing the number of days they worked. At this 

meeting, Walley complained 
about the staffing problems on 
weekends. Engelhardt requested information that he told Cim-
balnik was necessary for him 
to evaluate the Respondent™s 
master schedule. In addition to the information previously re-
quested by Moore, Engelhardt 
asked for staffing and call-off 
information for the preceding y
ear, and State Department of 
Health reviews identifying deficien
cies at the facility. Cimbal-
nik declined to provide any 
information and responded that 
some of the information was 
available from other sources, 
some was privileged to manageme
nt, and that information con-
cerning State Department of Health reviews were not necessary 

in order to discuss the scheduling changes.  
On July 6, sometime during the 3 to 11 p.m. shift, a new 
master schedule was posted. It is undisputed that this new 
schedule reduced from 10 days to 9 or 8 the number of days per 
2-week pay period worked by se
veral unit employees, both in 
the LPN unit and the service and maintenance unit.  
On the next day, July 7, the Union filed a grievance signed 
by 53 employees protesting the 
implementation of the master 
schedule, and, by letter dated 
July 10, the Union advised Cim-
balnik that it would engage in informational picketing on July 
20.  On July 17 a meeting was held on the master schedule griev-
ance. At this meeting, Engelhardt handed a letter to Cimbalnik 
stating:  I am writing to formally request information vital to 
bargaining and grievance action on the issues of absentee-

ism, weekend scheduling, sick leave policy, and the recent 
layoff. This information is necessary if the Union is to 
carry out it™s [sic] duty to fairly represent the membership 
on these matters.  
Please forward the following items as soon as possible:  
1.  A full set of pre and post layoff schedules for the 
full bargaining unit.  
2.  Data reflecting the number of call-offs during the 
last year. Please provide the date in such a way as to en-
able breakdowns by day of the week, department, and 
shift. Please also include 
data, broken down in the same 
way, that indicates how many of the days lost to call-offs 
were paid days.  
3.  A full and complete breakdown of all time lost, 
paid or otherwise, through inju
ries on the job. Please also 
include the reason or cause of such lost time. The data 
should cover the last two years.  
4. Copies of the last three cost reports the home sub-
mitted to the State.  
5. Copies of all material concerning the last three in-
spections by the State Health
 Department, including plans 
of correction.  
6. The home™s current budget and the last two previous 
budgets.  7. A copy of the daily calculation of minimum staff 
levels for the last 6 months.  
I thank you for your cooperation. If you have any 
questions concerning this letter
, do not hesitate to contact 
me through our State College office. 
 Engelhardt testified that the information sought was necessary 
in order to evaluate the issue of understaffing that gave rise to 
the implementation of the master schedule over which the 
grievance was filed.  
The information was not provide
d except for item 1 of the 
July 17 letter. The record discloses that in September 1989, 
however, the grievance was settled when the Respondent re-
scinded the master schedule and paid backpay to those employ-
ees who lost wages by the reduction in hours.
23  b. Failure to comply with co
ntract about grievances and mem-
bership information  With respect to the matter of Cimbalnik™s failure to comply 
with contract provisions regardi
ng the processing of grievances, 
it appears that the applicable contracts provide, with respect to 

written grievances not settled at step 1, that they be submitted 
to the administrator at step 2 and that ﬁThe parties will meet to 
discuss the grievances unless mutually agreed otherwise. The 
meetings will be held expediti
ously and the Administrator will 
report in writing to the employee(s) and the Union within ten 

(10) work days after receipt of the grievance.ﬂ Miller testified 
that Cimbalnik, rather than meet with the Union, would only 
respond to the Union in writing. Miller also testified, however, 
that on those occasions, when sh
e requested Cimbalnik to meet 
on grievances, he did so, notably with Miller, Engelhardt, and 
others on July 17 on the master
 schedule grievance. Thomas 
testified that sometimes Cimbalnik met with her on grievances 
and sometimes he did not, but that he never refused to meet on 
a grievance. Cimbalnik testified that he responded to every 
grievance and that whenever a meeting at step 2 was requested, 
he never refused to meet.  
                                                          
 23 This settlement of the grievance between Respondent and the Un-
ion does not, however, contrary to th
e assertions of Respondent, moot 
the unfair labor practices allegations of the complaint.  
 BEVERLY CALIFORNIA CORP. 183 Regarding the failure to provide membership information, it 
appears that by letter dated July
 6, Engelhardt wrote to Cimbal-
nik, calling his attention to section 5 of the contracts requiring 
the Respondent to provide the 
Union with the names, home 
addresses, classificati
ons, and dates of hire of all new employ-
ees on a monthly basis, as well
 as a monthly report by names 
and dates of terminated empl
oyees and monthly updates of 
employee address changes. In the letter, Engelhardt also re-
quested those reports for the months of February through July 
1989 and asked that they be submitted monthly in the future. In 
response, Cimbalnik furnished 
only one report. Subsequent 
reports were not furnished on a 
regular basis until the spring of 
1990.  c. The 8(a)(1) threats of legal proceedings  
On July 24 Walley called Miller to her office. Walley began 
the conversation by saying that although she liked and re-
spected Miller, as did the pati
ents and fellow employees, she 
was concerned about certain letters that had been circulated. 
This was an apparent reference to complaint letters that had 
been sent to the State of Penns
ylvania Department of Health 
requesting investigations of pati
ent care; specifically, the num-
ber of in-house decubitus, shortages of lift pads for transferring 
patients, understaffing, and exce
ssively early wake up of pa-
tients. Pamphlets distributed to
 patients™ family members dur-
ing the picketing on July 20 also complained that patient care 
was being compromised by under
staffing and accused Beverly 
Enterprises of caring more about profits than patients, and urg-
ing family members to call on 
various public officials and 
agencies to investigate.  
Walley went on to tell Miller that if anything in those letters 
or pamphlets jeopardized her license she would pursue it le-gally. According to Miller, ﬁ[S]he was warning me that if her 
good name was used, she would sue for libel.ﬂ  
On July 27 Thomas went to Cimbalnik™s office to present 
him with a grievance. The grievance read: ﬁViolation of con-
tract including Article 6 and Article 7. Willful miscalculation 
and deduction of Union dues. Management is intentionally overdeducting full-timers due and underdeducting part-time 
dues.ﬂ After reviewing the grieva
nce, Cimbalnik 
expressed his 
concern about the allegations being ﬁwillfulﬂ and ﬁintentional.ﬂ 

Thomas, whose testimony I credit in
 this regard, testified that 
Cimbalnik told her that she had 
better be able to prove those 
assertions or he would be able to sue Thomas for libel. In view 
of Cimbalnik™s objections, Thom
as took back the grievance and 
added the words ﬁin our opinionﬂ to the offending sections and 

resubmitted the grievance.  
On August 10 Miller, along with another employee, Donna 
Rogers, went to the Cimbalnik™s office to present him with a 
grievance. A number of grievan
ces were being filed at that 
time, and Cimbalnik complained, in essence, that they were 
being filed to harass management. 
Miller denied that this was 
the case. Cimbalnik went on to say that he was building a case 

of harassment against the Union.  
2. Discussion and analysis  
a. Implementation of the master schedule and failure to provide 
requested information  
The record discloses that Respondent, over the Union™s pro-
test, implemented a master schedule that had the effect of re-
ducing the hours of unit employees. Although Respondent ar-
gues that it was agreeable to accepting input from the Union on 
the master schedule, the record is totally insufficient to support 
the conclusion that Respondent 
has discharged its statutory 
duty under Section 8(a)(5) to bargain with the Union.  
The Respondent™s basic contenti
on is that the contract™s 
management-rights provisions constitute a waiver of any bar-
gaining obligation it might otherwise have had to the Union. 
Specifically, Respondent argues that it had the right, as pro-
vided in article 8, section 1 of 
the contract, to ﬁdirect, control 
and schedule its operations 
and work force . . . .ﬂ  
As a matter of Board and court law, any waiver of the Un-
ion™s right to bargain over chan
ges in wages, hours, and terms 
and conditions of employment must be clear and unequivocal. 
South Florida Hotel Assn., 245 NLRB 561, 567 (1979), enfd. in 
pertinent part 751 F.2d 1577 (11th Cir. 1985). The record dis-
closes no such waiver.  
This record makes it clear that the scheduling change had the 
direct, necessary, a
nd immediate result of reducing the work 
hours of unit employees and thus became a mandatory subject 
of bargaining. The Employer wa
s not free to unilaterally im-
plement such changes without fi
rst negotiating the matter with 
the Union.  
Although it could be argued that the Union has waived its 
right to bargain over any scheduling of the work force that did 
not affect wages, I am not satisfi
ed that the provisions of article 
8 are sufficient to constitute a clear and equivocal waiver when 
the changes in scheduling have th
e direct impact
 on the unit of reducing their wages.  
With respect to the refusal to
 furnish information, Respon-
dent argues that as it had no duty to bargain over the master 
schedule, it had no obligation to
 bargain over the Union™s re-
quest for information related to 
the master schedule. As I have 
concluded that a bargaining oblig
ation did exist, this argument 
must fail. Respondent also contends, however, arguendo, that it 
did satisfy its duty to provide information to the Union. I do not 
agree.  
Letters were sent to the Union on April 26 requesting certain 
information. There was never 
any written response providing 
the information requested. The same is true concerning the 
Union™s request for information 
by letter dated July 17. Re-
spondent contends that some of the requested information was 
privileged, some of it not available in the form requested, some 
of it already furnished, and some was available to the Union 
from other sources. In my opinion, the information being 
sought was relevant and necessary to the Union in the perform-
ance of its duty as collective-bargaining representative of unit 
employees both in evaluating the master schedule proposal and 
in processing the subsequent grievance. Indeed, much of what 
was sought must have been revi
ewed by Respondent in deter-
mining their staffing needs so as to formulate the master sched-
ule.  In short, Respondent had a duty to provide whatever infor-
mation the Union requested that 
was relevant and necessary for 
the Union to discharge its bargaining obligation to unit employ-
ees. The information sought by th
e Union was such information 
and, to the extent that Respondent failed to provide such infor-
mation, it violated its bargaining obligations under Section 
8(a)(5) of the Act.
24                                                            
 24 The record indicates that certain staffing schedules may have been 
provided to calculate backpay when th
e parties resolved this matter in 
September 1989 and that other info
rmation sought by the Union was 
disclosed in documents subpoenaed by the Union and the General 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184 b. Failure to comply with 
contractual grievance and union 
membership provisions  The record discloses that after grievances were filed at step 
2, Cimbalnik would often respond in writing to the grievance. 
As set out above, the contract ap
pears to contemplate a meeting 
to discuss the grievance unless mutually agreed otherwise. The 
record also discloses, however, that while Cimbalnik did not 
call for step 2 meetings, he did not refuse to participate in such 
meetings whenever requested to do so by union officials. But 
the contract is silent on who, if anyone, has the obligation to 
call for a meeting. To conclude that Cimbalnik violated the Act, 
in circumstances whether neither party was obligated under the 

contract to call for a meeting and where Cimbalnik participated 
in those meetings requested by 
the Union, is not warranted.  
Regarding the membership information, it is undisputed that 
the contract required the Employer to provide the membership 
information set out in article 
7, paragraph 5 of both the LPN and service and maintenance employee unit contracts. The re-
cord fully supports the conclusion that a request for the infor-
mation was made to Cimbalnik, 
that except for a 1-month pe-
riod it was not provided, and that the contractually mandated 
information was not provided until the spring of 1990. In these 
circumstances, I conclude that
 Respondent violated Section 
8(a)(5) of the Act by failing to furnish the information.  
c. Threats of legal proceedings  
The complaint alleges that on July 17 and August 10 Cim-
balnik threatened Thomas and Miller, respectively, and that on 
July 24 Walley threatened Miller with legal proceedings be-
cause of their grievance filing activities.  
With respect to the Walley incident on July 24, it appears 
that Walley, out of concern for her reputation, advised Miller 
that if the letters threatened her license, she would take legal 
action. In my opinion, given the 
nature of the letters involved, 
particularly those distributed to
 patients™ families during the 
picketing, Miller was expressing a legitimate concern for her 
professional reputation and stat
us. Such a statement does not constitute a threat to Miller for filing any legitimate grievances.  
Concerning the July 27 convers
ation, Cimbalnik was handed 
a grievance by Thomas, which, 
in essence, accused Cimbalnik 
of willfully miscalculating and deducting union dues and inten-
tionally overdeducting for full 
timers and underdeducting for 
part-timers. Cimbalnik responde
d by objecting to these charac-
terizations and remarked that if the accusations were not 
proved, he could sue for libel, and the grievances themselves 
would be proof. Thomas then deci
ded to change the grievances 
and refile them, adding the words ﬁin our opinion.ﬂ In my opin-
ion, Cimbalnik™s reaction was s
imply an expression of concern 
that his integrity was being im
pugned and observing to Thomas 
that the grievance itself would show that. There was no evi-
dence that Cimbalnik made any effort to discourage Thomas 
from filing these or any other grievances and thus no violation 
of Section 8(a)(1).  
Turning to the August 10 incident, as set out above in greater 
detail, Cimbalnik, on being pr
esented with two grievances, expressed his view that manage
ment was being harassed with 
the filing of grievances and that he was building a case of har-
assment against the Union. In my opinion, this allusion by 
Cimbalnik to building a case of harassment is insufficient as a 
                                                                                            
                                                           
Counsel. Even if this were true, th
is would affect only the remedy and 
would not justify a dismi
ssal of the allegations.  
matter of evidence, and does not rise to the level of establishing 
the allegation set out in the complaint that Cimbalnik threat-
ened legal action because of the filing of grievances.  
E. Danbury Pavilion Health Care Fa
cility,                             
Danbury, Connecticut  Statement of the Case  
The complaint, based on charges filed by New England 
Health Employees Union, Di
strict 1199/S.E.I.U., AFLŒCIO 

(the Union or the Charging Party), alleges that Respondent, at 
its Danbury Pavilion Health Care facility, violated Section 
8(a)(5) of the Act by unilaterally,
 without notice to or consulta-tion with the Union, ceasing to
 pay ﬁshort payﬂ to licensed 
practical nurses from February 2 
to March 2, 1989. A hearing 
on this allegation was conducted 
before the administrative law 
judge on March 4, 1992, in Hartford, Connecticut.  
1.  The alleged unfair labor practices  
a. Facts  
The parties stipulated that at all times relevant, prior to No-
vember 1, 1990, Respondent le
ased and operated the Danbury 
Pavilion Health Care facility at Danbury, Connecticut. It was 
further stipulated that on October 28, 1988, the Union was cer-
tified by the Board to represent a unit of the full-time and regu-
lar part-time licensed practical 
nurses and registered nurses at 
Danbury and that negotiations 
begun in November 1988 led to 
a contract effective March 21
, 1989, which was followed by 
another contract effective November 1, 1989,
25 until October 
21, 1992.  
Respondent™s facility consisted 
of five wings on two floors. 
These were designated as wings 
A and B on the first floor and 
wings C, D, and E on the second floor. Wing E consisted of 
four rooms of wing C and four rooms of wing D. Wing B was 
the medicare wing and because of federally mandated medicare 
regulations, it was necessary to staff the B wing with two 
nurses on each shift. With respect to scheduling, it appears on 
the 7 a.m. to 3 p.m. shift, here in issue, that normally, except 
for the B wing, one nurse was assigned to each of wings A, C, 
D, and E.  
It is undisputed that there was in
 effect, at all times relevant, 
a written company policy. With respect to the 7 a.m. to 3 p.m. 
shift, it reads:  SHORT STAFFED 
 THERE WILL BE SIX NURSES COVERING FOUR UNITS 
DURING THE WEEKDAYS
. IF, DUE TO ABSENTEEISM
, THERE 
ARE ONLY FIVE, THE NURSES WHO WORK THE UNIT FOR THE 
ABSENTEE NURSE WILL RECEIVE TIME AND ONE HALF FOR 
THAT SHIFT. THIS APPLIES TO THE 
7 TO 3 SHIFT.  The record discloses that it had been Respondent™s policy, 
long prior to the advent of the Union, to compensate nurses, 
both RNs and LPNs, with ﬁshort 
payﬂ whenever absenteeism 
reduced their numbers from six to 
five on the ﬁdayﬂ or 7 a.m. to 
3 p.m. shift. For example, Gail Palumbo, a LPN on the day 
shift, testified that whenever it was necessary because one of 
the two nurses required on the B wing was absent and a nurse 
was reassigned to the B wing from another wing, those nurses left to do the additional work, would receive time and one-half 

for the hours they were so engaged. There were many ways in 
 25 All dates refer to 1989 unless otherwise indicated.  
 BEVERLY CALIFORNIA CORP. 185 which absenteeism could reduce the number of nurses from six 
to five, but it appears that whenever this happened, those nurses 
doing the additional work were paid at time and one-half for 
those hours.  On or about February 2 Respondent reduced the hours of the 
E wing nurse on the day shift. Instead of a full shift, a nurse 
was employed from either 8 until noon or 1 p.m., with the re-
mainder of the day-shift hours on E wing being covered by 
other day-shift nurses on other wi
ngs. It is undisputed that this 
reduction in hours lasted until ab
out early March and that dur-
ing this period of time short pay was not paid.  
On February 15 it appears that one of the day-shift LPNs 
called Barbara Stoltman, union representative, and complained 
to her that she had not been paid the short pay to which she was 
entitled. Stoltman contacted 
John Dettl, Respondent™s labor 
relations negotiator, on or about
 February 28 and told him that 
Respondent was not entitled to ma
ke such unilateral changes in 
the wages of employees without discussing it with the Union 
and that she intended to file an unfair labor practice charge over 
it. Dettl said that he was unawa
re of any ﬁshort payﬂ policy at 
Danbury and suggested that they 
discuss it during negotiations for a first contract that were then in process.  
Later in February, two other LP
Ns complained about not be-ing paid short pay and timecards in evidence show that they 
were denied short pay for various periods during the timeframe 
of February 2 to March 9.  
Mary Ferraro, the Administrato
r at Danbury testified that she 
had assumed the administrator po
sition on January 19 and that 
she was unaware of any short pay policy until the matter was 

raised by the Union. She testified, however, that it was her 
position that the short pay policy did not apply for periods of 
less than an entire shift. Ferraro also testified that she did not 
know why these individuals were not paid short pay; that she 
was not involved in that decision; and that the decision had 
been made by a payroll cler
k, unbeknownst to Ferraro. That 
individual did not appear to testify, however, nor did anyone 
else employed by the facility 
testify about the short pay policy 
or its application.  
Wayne Chapman, who was then vice president for human re-
sources for the eastern division of Beverly succeeded Dettl in 
early March and was primarily responsible for negotiating the 
March 21 contract. Chapman testif
ied that he was unaware of 
the short pay policy at Danbury until March 1989. Further, that 
he regarded the matter as a s
imple reallocation of hours that 
Respondent was entitled to put into effect without consulting 

the Union and that did not trigger the payment of short pay.  
The matter was resolved in early March when short pay was 
resumed and a provision was insert
ed into the contract provid-
ing ﬁWeekday bargaining unit employees shall receive time and 
one-half for working short.ﬂ  
b. Discussion and analysis  
Respondent argues that it was not obliged to bargain with the 
Union because it had not changed the circumstances under 
which short pay was paid. Respondent argues that the policy 
applied only when a day-shift nurse worked shorthanded for an 
entire shift because of absent
eeism, which Respondent defines 
as the physical absence of a nurse from the facility. Neither of 

the Respondent™s two witnesses we
re even aware of the policy, 
however, until this incident was called to their attention, and 
neither offered evidence to substa
ntiate this position. Moreover, 
the entire record supports the conclusion that short pay was 
paid for less than an entire shift and that it was paid in circum-
stances other than absenteeism caused by the failure of sched-
uled nurses to report to work.  
Respondent also argues that it was not required to bargain 
the issue because it was a simple 
scheduling change and that it 
was a prerogative of management to make such changes with-

out bargaining with the Union. Even though a scheduling 
change reducing hours on the E wing on the day shift may have 
triggered the short pay policy, 
however, this does not relieve 
the Respondent of its obligatio
n under Section 8(a)(5) of the 
Act to discuss the matter with the Union when, as here, the 
record discloses payment of shor
t pay whenever nurses covered 
the E wing in the absence of a nurse on that wing.  
In short, Respondent, prior to the advent of the Union, had in 
place a written policy concerning 
ﬁshort payﬂ on the 7 a.m. to 3 
p.m. shift, as set out above. 
This policy had been followed in 
the past and had been interpreted so that nurses on the 7 a.m. to 
3 p.m. shift were paid at time and one-half for the hours they 
worked shorthanded, even if it were less than an entire shift, 
and specifically it was paid whenever the absence of a nurse on 
E wing required coverage by other nurses.  
It is equally clear that there was a departure from this policy 
in February and March 1989. Th
e timecards in evidence make 
it clear that the overtime requested for the licensed practical 
nurses was rejected.  
It is not disputed that the Union was not notified or consulted 
concerning this matter. As the record discloses that short pay 
was paid in these circumstances in the past, clearly, the unilat-
eral discontinuance of this wage
 policy, without notice or con-
sultation with the Union, constitutes a refusal to bargain within 
the meaning of Section 
8(a)(5) of the Act.  
F. West Haven  Nursing Facilit
y, West Haven, Connecticut  
Statement of the Case  
The complaint alleges that Respondent violated Section 
8(a)(1) and (5) of the Act by failing and refusing to furnish, on 

request by New England Health
 Care Employees Union, Dis-
trict 1199/S.E.I.U., AFLŒCIO (the Union or the Charging 
Party), certain information necessary and relevant to the Un-
ion™s performance of its function as the collective-bargaining 
representative of unit employees represented by the Union un-
der contract.
26  1.  Facts  
At the time Respondent purchased the West Haven Nursing 
facility in 1987 the Union represented under contract a unit of 
full-time and regular part-tim
e LPNs and nonsupervisory RNs 
at the facility. That contract 
was effective November 2, 1986, 
through November 1, 1989, which covers the time period rele-
vant herein. Among those excluded from the unit were part-
time employees who work less 
than 8 hours per week, tempo-
rary employees, and supervisor
s as defined in the Act.  
Respondent purchased the West 
Haven facility January 1, 
1987, and agreed, in writing, to assume the terms and condi-
tions of the collective-bargaining agreement then in effect. That 
contract contained a union-se
curity provision requiring unit 
employees to become union members within 30 days of their 
employment, and a checkoff provision providing for remitting 
dues to the Union.  
                                                          
 26 At the hearing Respondent amended its answer to admit the super-
visory allegations of the complaint.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186 It appears, however, that despite these provisions, as of 
January 1989,
27 there was only 1 LPN of a total of about 26 
LPNs and RNs at the facility for whom dues were being 
checked off. The Union contends that about 5 or 6 LPNs and 
about 15 RNs were not supervisors and belonged in the contract 
unit. It further appears that the problem had been caused by 
Respondent hiring nurses from empl
oyment agencies as ﬁinde-
pendent contractorsﬂ 
and classifying them as nonunit employ-
ees, not subject to the union-se
curity or dues-checkoff provi-
sions therein.  On March 14, 1989, Barbara St
oltman, union organizer, by 
letter to West Haven Administrator Pam Miller protested the 

hiring of RNs and LPNs without affording them contact cover-
age and asked for a meeting.  
On May 15, by a letter agreement from Wayne Chapman, 
supervisor human resources, to Stoltman, it was agreed to in-
clude the ﬁindependent contractor
ﬂ nurses in the contract unit. The letter agreement states in this regard, ﬁThe Company 
agrees that they will become covered by the Union agreement 
provided they qualify based upon hours worked and their job 
classifications is part of
 the bargaining unit.ﬂ  
The matter was not resolved, however, because Respondent 
continued at various meetings in 
May to deny contract coverage 
to the ﬁindependent contractorsﬂ primarily RNs, on the grounds 

either that they did not work a sufficient number of hours to 
qualify as ﬁfull-timeﬂ or ﬁregular
 part-timeﬂ unit employees, or 
they were supervisors excluded 
by job classification. It was 
Respondent™s position that all of 
the RNs were supervisors so that none were unit 
employees covered by the contract.  
On or about June 1, Mary Ann Allen, the union organizer 
who succeeded Stoltman, and Roxanne Maynard, a union dele-
gate at facility,
28 attended a meeting with Miller. Maynard gave 
Miller a list of all the RNs and 
LPNs the Union regarded as unit 
employees. Maynard also requested a list of all of the regularly 
scheduled LPNs and RNs, their 
addresses, and rates of pay 
currently employed at West Ha
ven. That information was not 
forthcoming, and on June 8,
 Allen wrote as follows: 
 Our Union delegate, Roxanne Maynard, personally 
met with you on June 1, 1989 requesting a list of names, 
addresses and rates of pay fo
r all current, regularly sched-
uled R.N.™s and L.P.N.™s w
ho work at West Haven Nurs-ing Facility.  
To date you have failed to make this information 
available to the Union. Yourself and Sue Briggs, as well as 
other management personal [s
ic], have been informing 
R.N.™s and L.P.N™s that they do
 not have to join the Union. 
This is a direct violation of
 our Contract Article 1 Recog-nition, and also basis for unfair labor charges.  
All R.N.™s and L.P.N.™s w
ho are scheduled at least 
eight hours weekly are part of the bargaining unit.  
We thought this issue was re solved in May thru our 
agreement with Mr. Wayne Chapman. It is apparent by 
your failures that the issue is not settled. Your failure to 
submit to the Union Records of newly hired bargaining 
unit members, your failure to inform new employees that 
                                                          
                                                           
27 All dates refer to 1989 unless otherwise indicated.  
28 Delegates were employee representatives elected by the unit em-
ployees and functioned essentially as shop stewards. There were about 
four delegates at West Haven. Mayna
rd was a delegate not in the RN-
LPN unit, but in a unit of service and maintenance employees, also 
represented by the Union under contract.  
they must join the Union and inform them of the benefits 
they are entitled to under the contract, and your failure to 
deduct and submit Union dues for these members, is a di-
rect violation of our Bargaining Unit Agreement and a vio-
lation of Labor Laws. 
 At a meeting on June 12, the issu
e was raised by Allen again. 
Respondent was represented by 
Jay Begley, human resources 
representative assisting Chapman, and Mark McCarroll, area 

manager, and Miller. Respondent
 again took the position that 
all the RNs were supervisors not covered by the contract.  
Allen observed that the previously requested information had 
not been provided so that the Union™s position was based on the only source of information avai
lable to it, namely, employee 
work schedules, which showed 
that these employees belonged 
in the contract unit. She requested that the Respondent, if they 
had information that showed ot
herwise, should provide it. It 
was agreed to meet again with Chapman.  
A meeting was held on June 
16 with Chapman. Respondent maintained its basic position that all the RNs were supervisors 

and not unit employees, but he agreed to investigate and discuss 
the matter again.  
Subsequent efforts to resolve the matter with Chapman were 
unsuccessful and on June 28, the Union filed an unfair labor 
practice charge with the National Labor Relations Board, later 
amended on August 10.
29 Miller discussed the matter with Respondent™s labor attor-
ney, who instructed her not to provide the information that had 
been requested but, instead, to provide a partial list of RNs and 
LPNs and to maintain the position 
that even as to those on the 
list submitted, Respondent was taking the position that they 
were not unit employees; and by
 letter to Allen dated August 
25, Miller provided to Allen a list of 11 names, addresses, and 
rates of pay. The pertinent porti
on of the covering letter reads 
as follows:  Enclosed please find name, a
ddress and rate of pay in-
formation with regard to the li
st of RN™s and LPN™s as per 
your request.  
We are providing you with this information, however, 
it is our opinion that these in
dividuals are employed in a 
supervisory capacity at the We
st Haven Nursing facility. 
 It appears that the matter was resolved as a part of negotia-
tions for a new contract in October 1989.  
2.  Discussion and analysis  
It is axiomatic that an employer has the obligation under 
Section 8(a)(5) of the Act to furnish, on request by the collec-
tive-bargaining representative of its bargaining unit employees, 
that information necessary and relevant to the Union™s collec-
tive-bargaining function.  
In this case, an issue arose between the parties about whether 
or not certain RNs and LPNs were included in the contract unit 
in circumstances when they were hired through employment 
agencies.  
In May, Respondent agreed to the general proposition that 
those employees hired by Respo
ndent as ﬁindependent contrac-
torsﬂ were covered by the contract, but continued to maintain 

that even so, they should be excluded from the unit either be-

cause they worked less than the number of hours required for 
inclusion within the contract unit, or because they had supervi-
 29 A union grievance on this issue was filed on July 10.  
 BEVERLY CALIFORNIA CORP. 187 sory status. In order to better evaluate this contention, the Un-
ion, by Maynard on June 1 and la
ter reiterated by letter from 
Miller on June 8, sought a listing of names, addre
sses, and rates of pay for the current regularly 
scheduled RNs and LPNs at the 
facility.  
This information was not furnished in any form until after 
the unfair labor practice charge was filed, and even then, it was 
incomplete.  
In my opinion, the information 
requested was relevant to the 
Union™s function as the collectiv
e-bargaining representative of 
the contract unit employees. The basic issue was whether or not 
Respondent was employing cont
ract unit employees without 
affording them union coverage as 
a part of the contract unit. 
The Union was seeking basic information for the purpose of 
intelligently pursuing the issue.  
Unlike Respondent, I do not d
eem it significant that the 
original request was made by Maynard, who was a delegate 
from a different contract unit. 
There can be no doubt based on 
this record, particularly Allen™s followup letter to Miller on 
June 8, that Respondent was aw
are that this information was 
being sought by the Union pursuant to its effort to resolve the 

independent contractor in issue involving the RN-LPN unit.  
Respondent argues that the re
quest for information was am-
biguous and equivocal. This was 
not the case. Even assuming 
that Respondent may have ente
rtained some doubt about what 
information was originally requested by Maynard at the June 1 
meeting, any doubt was clarifie
d by subsequent meetings be-
tween the parties, and particularly
 by Allen™s June 8 letter to 
Miller wherein Allen was specific
 about the information being 
sought.  Respondent also argues that th
e request for information was 
somehow lawful because it was subordinate to the primary 
discussions about the supervisory 
status of RNs. This is an artificial distinction. The info
rmation sought was basic to the 
entire issue. Respondent, after agreeing that independent con-
tractors were covered by the contract, neutralized that conces-
sion by continuing to seek their exclusion from the unit, either 
as part-timers or supervisors, 
and the information requested was 
certainly germane to the basic issue of their status as unit em-
ployees.  
Finally, Respondent contends th
at failure by the Union to 
follow up its request legitimized Respondent™s failure to pro-
vide the information. I disagree. The request, once made, was 
never withdrawn or abandoned a
nd was, in fact, subsequently 
renewed. When it was not provided an unfair labor practice 
charge was filed based on that refusal.  
In summary, the information requested is clearly necessary 
and relevant to the Union™s f
unction as collective-bargaining 
representative of the unit empl
oyees and Responde
nt™s refusal to furnish that information constitutes a violation of Section 
8(a)(5) of the Act.  
G. Mark Twain Hospital Facility, San Andreas, California  
Statement of the Case  
The complaint, on a charge filed by Gladys Hahn, an indi-
vidual, was issued on August 20, 1991, alleges that Respondent 
unlawfully caused Hahn™s discha
rge by instructing Med Pool, 
an employment agency provid
ing medical personnel, not to 
refer Hahn for employment. The co
mplaint further alleges that 
Respondent interfered with Hahn
™s employee rights under Sec-
tion 8(a)(1) of the Act by instructing her to ﬁcease involving 
other employees in her complain
ts about Respondent™s system 
of providing supplies for its employees and the negatives ef-
fects that supply system was having on employees™ working 
conditions.ﬂ  
1.  Facts  
a. Joint employer  
Respondent operates a skilled care nursing facility at San 
Andreas, California, called the Mark Twain Hospital facility. 
The facility operates on three shifts; 7 a.m. to 3 p.m. (days), 3 
p.m. to 11 p.m. (p.m.), and 11 p.m. to 7 a.m. (midnight). Hahn, 
a LVN was referred to Mark Twain by Med Pool, a medical 
personnel agency in the business of providing temporary medi-

cal service employees to various
 medical and nursing facilities, 
including Mark Twain. It appe
ars that Med Pool was reim-
bursed by Respondent for the serv
ices of those individuals re-ferred. It was Med Pool who se
t the wage schedules and paid 
the referred employees. Med Pool
 also made appropriate pay-
roll deductions from the wages of the employees being referred.  
It appears that the practice had been for the facility to advise 
Med Pool on a monthly basis, whatever shifts needed to be 
filled. Med Pool would contac
t Hahn, who would choose some 
20 shifts, almost exclusively the night shift. While employed at 
the facility, it was the facility rather than Med Pool who deter-
mined the working conditions of those referred, including 
shifts, work schedules, and hours. Med Pool referrals, including 
Hahn, operated under the policies 
and procedures established 
by the facility and, while employed, they were subject to super-
vision by facility management.  
b. Hahn™s supervisory status  
During the period from November until February 1989, 
Hahn worked, as noted above, approximately 20 days per 
month on referral from Med Pool 
to the Mark Twain facility. 
With few exceptions, she worked exclusively on the night shift, 
and always as charge nurse. Hahn 
testified that as charge nurse 
on the night shift, she was the highest authority and the only 

licensed nurse at the facility during that shift. She was respon-
sible for the care of all of the approximately 98 patients at the 

facility for the duration of that shift. In the event some extraor-
dinary problem arose, it would be necessary for Hahn to tele-
phone the DON or the administrator at their homes. The night 
shift also employs some three or four CNAs.
30 Hahn testified 
that it was her responsibility to supervise the work performed 

by the CNAs and that they reported to her. Further, that she had 
the authority to discipline the CNAs although she did not exer-
cise that authority during the 4 
months she worked at the facil-
ity. With respect to the matter of her authority, it appears that 

Hahn directed the nursing assistants in the performance of their 
patient care duties. Hahn also testified that she had the author-
ity, which she exercised, to reassign CNAs from one wing to 
another or from one job to another, as well as to work through 
or rearrange breaks and lunch periods of CNAs so as to ensure 
that patient coverage was maintained at those times and that the 
necessary work was being performed.  
With respect to the matter of overtime, it appears that Hahn 
had the authority on her own ini
tiative, without prior approval, 
to authorize overtime work and initialed timecards indicating 
                                                          
 30 The Union represents, under cont
ract, effective November 1, 
1989, through September 1, 1991, a un
it of service and maintenance 
employees, specifically including CNAs, but specifically excluding 
LVNs and RNs.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 188 approval of overtime. Sometimes this would occur on occa-
sions, perhaps twice a week, when Hahn arrived at the facility 
shortly before the start of the ni
ght shift to discover an absent 
CNA.31 At such times, Hahn would, when necessary, take it on 
herself to solicit a CNA on the departing shift to stay over to 
work a double shift. It also appears from the facility™s pay re-
cords that Hahn, as well as other charge nurses, authorized 
overtime for lesser periods of time 
than an entire shift, as the 
job required. Hahn was paid an
 hourly rate of $16.50 an hour, 
plus travel expenses, while nursi
ng assistants were paid about 
$5 an hour.  
Jane Powell, a LVN charge nurse, who had been DON at the 
facility until October 1989, basi
cally corroborated Hahn™s tes-
timony concerning the authority 
of the charge nurse LVN. 
Powell testified that Respondent 
employs at least one licensed 
nurse, either an RN or LVN, on each shift and that an RN is 
required day shift. The charge nurses may be either RNs or 
LVNs. Powell testified that charge nurses have the authority to 
allow CNAs to leave work early and when necessary direct 
them to work through their lunch hours. In addition, Powell 
testified, and company records in evidence show, that charge 
nurses participate in annual and probationary (90 days) written 
evaluations of CNAs, and also exercise the authority to issue 
written disciplinary warnings to CNAs on their shifts.  
The record also discloses that the contract in effect during 
Hahn™s employment also authorized charge nurses, presumably 
including Hahn, to hear and sett
le employees™ grievances with-
out consulting higher authority. Although the record does not 
disclose that Hahn actually settled any grievances in this way 
during the short time she was employed, the contract gives her 
that authority.
32  c. The 8(a)(1) and (3) allegations  
FactsŠHahn™s Concerted Activity and the 8(a)(1) Allegation  
The record discloses that in September 1990, Respondent 
changed its medical supply proce
dures to a centralized supply 
operation. The LPNs were give
n keys only to satellite supply 
cabinets but had no keys to the 
central supply cabinet that 
stored a larger inventory, as they had in the past. In late Janu-
ary, Hahn experienced a problem in obtaining keys to the cen-
tral supply cabinet. She was trying to locate a doctor-prescribed 
feeding tube. Therefore, on Po
well™s advice, Hahn used a sub-stitute tube that was available. A couple of days later, she 
needed a particular formula that was located in the central sup-
ply cabinet and had to call Admini
strator Joe Stynes at home to 
come in with the keys to obtain
 the formula. Later in the day, 
Hahn complained to some nurses coming on to the day shift 
about the supply problem and they advised her that they, too, 
were having a problem on the da
y shift because only Stynes 
and Office Manager Debbie Thomas had the keys to central 
supply.  
                                                          
                                                           
31 The shifts overlapped by 15 minutes
 to provide orientation for the 
charge nurse on arriving shifts.  
32 At the time the collective-ba
rgaining agreement was introduced 
into evidence, the General Counsel 
raised a question about whether or 
not the agreement was in effect during the time period relevant to the 
complaint. He conducted voir dire ther
eon, apparently satisfied himself, 
and expressed on the the record that he had no objection to admission 
of the contract (R. Exh. 2). Accordingly, and in view of the supporting 

record testimony on this issue, the General Counsel™s contention made 
in its brief, that the contract lack
s relevance because it was not actually 
signed until July 1990, is rejected.  
On the night of January 31, Ha
hn had another problem locat-
ing a feeding tube in the size prescribed. There were none in the 
satellite supply cabinet
. This time, however, she decided not to 
call Stynes but rather to sterilize and reuse a tube of the correct 
size that had been discarded in a waste paper basket by a nurse 
on the prior shift after a failed effort to feed a patient on that 
shift. Hahn reassured the three CNAs working with her that this 
would not adversely affect the patient.  
Later into the night shift, Ha
hn wrote a note to Stynes read-
ing:  Dear Mr. Stynes,  
I need a key to Central S
upply. I do not have the time 
to spend searching med carts and cabinets for supplies. I 
have 98 patients that I™m responsible for their care and 
they are important to me to give them my time instead 
unlocking cabinets, digging in
 cupboards and than [sic] 
not finding needed supplies. 
This has happened on several 
occasions. I will be responsible for any missing items if 
this seems to be the problem.  
 Sincerely
, Gladys M. Hahn LVN  
Night shift   witnessed by Diana R. Clark cna  
Duston Shadden cna  
Patricia Lei cna  
 Hahn testified that she requested the three CNAs to sign the 
note as witnesses because, ﬁI felt, for my protection, though, 
that it would protect myself as fa
r as being responsible for these patients that it needed witnesses.ﬂ Hahn then placed the note 
under Stynes™ door.  
The following morning, about 7 
a.m., Stynes called Hahn to 
his office and asked for an explanation of the note. Hahn ex-
plained to him the problem she was having with access to sup-
plies on the night shift and that the other nurses were having the 
same problem with the central supply system.
33 Stynes said that 
the satellite system had worked at other facilities and that it was 
implemented at the Mark Twain facility because of theft prob-
lems under the satellite system.  
Hahn worked until February 8 but was not sent thereafter. 
Actually, all the Med Pool shifts, including Hahn™s, for the 
remainder of February were cancel
led. Powell testified that it 
was their intention to reduce ex
penses by using the facility™s 
own employees. Most of the remaining shifts in February, for 
which the facility had used registry nurses, were filled either by 
facility employees or another re
ferral agency. Powell™s unrebut-
ted testimony is that she offered Hahn a job as a full-time em-
ployee at this time but that Hahn declined, saying that she could 
make more money being referred by Med Pool.  
2.  Analysis and conclusions  
a. Joint employer  
In determining whether the Respondent together with Med 
Pool comprise a a joint employer under the Act, the Board has 
concluded that no single factor 
is controlling and that the ﬁes-
sential terms and conditionsﬂ of 
the relationship must be re-viewed in determining joint employer status. As the Board 
 33 None of these individuals appear
ed as a witness at the hearing. 
Hahn was the only witness called by the General Counsel.  
 BEVERLY CALIFORNIA CORP. 189 concluded recently in 
Pitney Bowes, Inc
., 312 NLRB 386, 387 
(1993):  The Board will find that two separate entities are a joint em-
ployer when they share or codetermine those matters govern-
ing the essential terms and 
conditions of employment. 
Raw-
son Contractors
, 302 NLRB 782 fn. 6 (1991). To establish 
joint employment status, there must be a showing that the 
employer meaningfully affects matters such as hiring, firing, 
discipline, supervision or direction; routine or minimal super-
vision of employees is insufficient to support a joint employer 
claim. 
Laerco Transportation &  Warehouse,
 269 NLRB 324, 
325Œ326 (1984).
34   Respondent contends that it had no meaningful role in deci-
sions regarding hiring, firing, di
scipline, or supervising the day-
to-day direction of Hahn™s work. I disagree. Although Med 
Pool registrants were first prescreened, then referred and paid 
by Med Pool, it was Respondent 
who requested their employ-
ment and reimbursed Med Pool fo
r their wages. Those referred, 
including Hahn, were accountable
 to the Respondent for adher-
ing to whatever regulations, wo
rking conditions, work rules, 
practices, policies, and supervision 
were in effect at the facility. 
See 
Continental Winding Co
., 305 NLRB 122 (1991). In my 
opinion, the extent of Respondent™s involvement in the essen-
tial terms and conditions of the 
employment relationship satis-
fies me that Respondent together
 with Med Pool constitute a 
ﬁjoint employerﬂ under the Act,
 and that Hahn was employed 
by this joint employer.
35  b. Hahn™s supervisory status  
The protection of the Act agai
nst discrimination by employ-
ers is limited to those indivi
duals who are nonsupervisory em-
ployees. In order to determine who are supervisors, and thus 

excluded, the Act sets out in Section 2(11) a definition setting 
forth the criteria to be used in deciding that issue. It reads: 
 (11) The term ﬁsupervisorﬂ means any individual hav-
ing authority, in the interest of the employer, to hire, trans-
fer, suspend, lay off, recall, promote, discharge, assign, 
reward, or discipline other em
ployees, or responsibly to 
direct them, or to adjust their grievances, or effectively to 
recommend such action, if in connection with the forego-
ing the exercise of such authority is not of a merely routine 
or clerical nature, but requires the use of independent 
judgment.   It appears that the Board, in developing the concept of what 
constitutes a supervisor in the health care industry, has con-
cluded that a nurse™s duties in directing aides in the exercise of 
professional judgment related to the delivery of treatment to 
patients is not authority exercised in the interest of the em-
ployer so as to confer supervis
ory status under Section 2(11) of 
the Act. 
Ohio Masonic Home, 295 NLRB 390 (1989); 
Presby-terian Medical Center
, 218 NLRB 1266 (1975). Although this 
approach has been approved in some U.S. Circuit Courts of 
                                                          
                                                           
34 In a footnote, Member Raudabaugh agrees with the result, but 
would consider ﬁallﬂ terms and conditions of employment as well as 
essential ones. 35 Respondent contends that Genera
l Counsel™s failure to join Med 
Pool as an indispensable party in this case justifies its dismissal. This 

contention was raised by Respondent in
 a motion to dismiss at hearing. 
The motion was denied at the time and and is reaffirmed herein.  
Appeal,36 it has been repeatedly rejected by the Sixth Circuit, 
which forum has concluded, essen
tially, that the business of the 
employer is patient health care and that nurses necessarily ﬁact 
in the interest of the employerﬂ when they direct subordinates 
in the delivery of patient health care.
37  In the instant case, Hahn alone supervised the entire work 
force of nurses at the facility on the night shift. There was no 
higher authority on the premises
. She granted time off. She 
authorized overtime. She rear
ranged rest breaks and meal 
breaks to cover the patients. She possessed the authority to 
resolve grievances under the contract. Like other charge nurses, 
she had the responsibility to prepare probationary and annual 
work performance evaluations, a
nd she had the authority to 
issue written disciplinary warnings to CNAs.  
In Northcrest Nursing Home,
 313 NLRB 491 (1994), a re-
cent representation case involving the same Employer as the 

instant case, the Board undertook a comprehensive analysis of 
the charge nurse/supervisor issue. Like the instant case, the 
LPNs were employed as charge nurses at one of the Respon-
dent™s nursing home facilities located in Ohio. The Board on 
the facts of that case concluded that LPN charge nurses were 
not supervisors. The Board review
ed and rejected those factors that suggested that any of the 
indicia of supervisory authority 
had been met. Those factors reviewed included the assignment 
and direction of nurses aides by th
e charge nurses, discipline by 
charge nurses, personnel evaluations by charge nurses, ratio of 
charge nurses to employees, and the fact that at times charge 
nurses are the highest ranking personnel at the facility. Other 
indicia of supervisory authority rejected by the Board include 
the fact that most charge nurses are paid twice as much as aides 
and are provided with twice as much life insurance.  
Whatever conflict or conformi
ty may have existed between 
the holdings of the Board and the holdings of the courts in the 
various Circuit Courts of Appeal
, the matter appears to have 
been put to rest by the U.S. Supreme Court on May 23, 1994, in 
NLRB v. Health Care & Retirement Corp.
, No. 92Œ1964. In that 
case, in a five to four decision,
 the Court specifically rejected 
the Board™s position taken in Northcrest Nursing Home
, supra, 
that nurses directing aides in the delivery of health care services 
to patients were not exercising authority in the interest of the 
employer, and hence are not supe
rvisors within the meaning of 
Section 2(11) of the Act. In rejecting the Board™s holding, the 
Court, at page 6, alludes to its holding in 
NLRB v. Yeshiva Uni-
versity., 444 U.S. 672 (1980), a case in which the Court had 
reversed a holding by the Board that faculty members were not 
managerial because they ﬁexercised [authority] in the faculty™s 
own interest rather than in the interest of the University.ﬂ The 
Court states: 
 The Board™s reasoning fares no better here than it did in 
Ye-
shiva
. As in 
Yeshiva
, the Board has created a false dichot-
omyŠin this case a dichotomy between acts taken in connec-
tion with patient care and acts taken in the interest of the em-
ployer. That dichotomy makes no sense. Patient care is the 
business of a nursing home, and 
it follows that attending to 
 36 For example, 
NLRB v. Res-Care, Inc
., 705 F.2d 1461 (7th Cir. 
1983); 
Misericordia Hospital Medical Center v. NLRB
, 623 F.2d 808 
(2d Cir. 1980); 
NLRB v. Walker County Medical Center,
 722 F.2d 1535 
(11th Cir. 1984); 
Waverly-Cedar Falls Health Care Center v. NLRB,
 933 F.2d 626 (8th Cir. 1991).  
37 Beverly California Corp. v. NLRB, 970 F.2d at 1553; 
NLRB v. 
Beacon Light Christian Nursing Home,
 825 F.2d at 1079.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 190 the needs of nursing home patients, who are the employer™s 
customers, is in the interest of the employer. See 
Beverly Cali-
fornia,
 supra, at 1553. We thus see no basis for the Board™s 
blanket assertion that supervisory authority exercised in con-
nection with patient care is some
how not in the interest of the 
employer. 
 Accordingly, given the exercise
 of the supervisory criteria 
disclosed by this record, I conclude that Hahn was a supervisor 
within the meaning of the Act 
and the Respondent did not vio-
late Section 8(a)(3) of the Act 
in discharging her. Likewise, 
given Hahn™s supervisory status, 
those allegations that Respon-
dent interfered with any Sectio
n 7 employee rights within the 
meaning of Section 8(a
)(1) must also fail.  
H. Beverly Manor Convalescent Hospital Facility,                
Monterey, California  
Statement of the Case  
The complaint alleges, based on charges filed by Hospital 
and Health Care Workers, Local 250, SEIU, AFLŒCIO, CLC 
(the Union or the Charging Party), that Respondent at its Bev-
erly Manor Convalescent Hospital facility located in Monterey, 
California, violated Section 8(a)
(3) of the Act by discharging 
employees Shelly Jorgensen,
38 Nelia Aldape, Carmelita Pan-
ganiban, and suspending Josie Tillman. Further, that Respon-

dent violated Section 8(a)(1) of the Act by certain misconduct, 
including interrogation, threats, surveillance, solicitation of 
grievances, and various other st
atements alleged to be unlaw-
fully coercive. Respondent™s answ
er was amended at the hear-
ing to reflect the affirmative defense that Tillman, Panganiban, 
and Jorgensen are supervisors and thus excluded from the cov-
erage of the Act. The hearing was held before the administra-
tive law judge on April 1, 2, 3, 6, and 21, all in 1991, in Car-
mel, California.  
1.  The alleged unfair labor practices  
a. Facts  
(1) Supervisory status of Shelly Jorgensen, Josie Tillman, and 
Carmelita Panganiban  
Beverly Manor Convalescent Hosp
ital, located in Monterey, 
California, is a 99-bed skilled 
care nursing facility providing 
24-hour-a-day health care to mostly elderly patients. The work-

day is divided into three shifts, 
7 a.m. to 3:30 p.m., 3 to 11:30 
p.m., and 11 p.m. to 7:30 a.m. The half-hour overlap accom-modates a transition between shifts. The overall supervision of 
the facility is the responsibility 
of an administrator. Below ad-ministrator, the hi
erarchy consists of the DON an ADON.  
On each shift, there are two nursing stations. Each of the two 
nursing stations are staffed by ei
ther one or two charge nurses 
who are either RNs, like Jorgensen, or LVNs, like Panganiban 

and Tillman, and anywhere from two to six CNAs, depending 
on the shift. On the day shift, there are two charge nurses on a 
station, one is responsible for the desk, noting doctors™ orders 
for patients, making medical ap
pointments for the patient on 
doctors™ orders, and keeping patie
nt charts while the other is 
charged with the responsibility of administering medications. 
These responsibilities are interc
hanged between the two nurses. 
                                                          
                                                           
38 Jorgensen has married, taken the 
marriage name of Guest, but will 
be referred to herein as Jorgensen.  
Charge nurses function either as the desk nurse or as the medi-

cations nurse as assigned by the DON.  
All the RNs or LVNs employed at the facility work as charge 
nurses, with the exception of a single RN who is the director of 
staff development.  
As noted above, Tillman and Panganiban are LVNs while 
Jorgensen is an RN. All were hired by Respondent as charge 
nurses and functioned in that capacity.
39 Tillman normally 
worked from 3 to 11:30 p.m. Pa
nganiban and Jorgensen were 
part-time employees with Pangan
iban working about 3 days a 
week from 11:30 p.m. to 7 a.m. and Jorgensen working week-
ends from 3 to 11:30 p.m. although she sometimes worked 
additional shifts. It is undisputed 
that all were hired as charge 
nurses.  
With respect to patient care, the charge nurse has the author-
ity to assign CNAs to individual 
patients and also the authority 
to coordinate with charge nurses at the other nursing station to 
transfer CNAs to provide sufficient overall coverage at both 
nursing stations to cover nursing 
shortages. Charge nurses also 
have the authority to call in re
placements for CNAs who call in 
absent prior to their shifts, and to use their own judgement in 
selecting those replacements. Tillman testified that she had a 
list of CNAs who usually worked
 overtime and called them as 
replacements when the need arose.  
The CNAs are entitled to a 30-minute lunchtime and two 15-
minute break periods per shift. The record discloses that it is 
the responsibility of the charge 
nurses to assign lunchtimes and to arrange the breaktimes among the various CNAs to insure 
that patient coverage is maintained at those times.  
With respect to the matter of discipline, Susan Chavis, ad-
ministrator, testified that the ch
arge nurses have the authority to 
issue written disciplinary warnings for misconduct occurring on 

their shifts. Although Tillman, Panganiban, and Jorgensen testi-
fied that they neither had nor exercised such authority, Tillman 
testified that she had written up a CNA for sleeping, however, 
there was no management followup to her written writeup. 

Regarding the other charge nurses, numerous written ﬁEm-
ployee Disciplinary Reportsﬂ we
re made by them and were 
introduced into evidence.  
The record also discloses the work performance evaluations 
were made by charge nurses appraising the work of the CNAs. 

These ﬁNursing Assistant Evaluationsﬂ were used, together 
with other factors, to determin
e if CNAs would be retained 
after a probationary period and to evaluate performances for 
annual wage increases.  It is undisputed that LVNs were paid $13 to $15 per hour 
with RNs receiving somewhat more. Jorgensen was paid an 
hourly rate of $21 per hour. CNAs 
were paid substantially less, 
between $6 to $8 per hour. In the matter of vacations, LVNs 
received 2-week vacation after a year of service while CNAs 
received only 1 week.  
 39 Panganiban and Jorgensen were 
hired through South Bay Nursing 
Pool, a referral service owned and 
operated by Respondent to staff 
Beverly facilities in the area. It does not refer to other employers. Re-
spondent™s area manager sets the pay 
and fringe benefits for employees 
referred by South Bay. Employees referred by South Bay receive a 
higher wage rate but lack 
fringe benefits such as health care insurance. 
Jorgensen and Panganiban opted for the higher hourly rate as referrals 
from South Bay.  
 BEVERLY CALIFORNIA CORP. 191 (2) Discharge of Shelly Jorgen
sen and 8(a)(1) allegations  
At all times relevant to these allegations, the administrator of 
the Monterey facility was 
Ron Huber and the DON was Lynn 
Hopkins. In November 1989, Jorgensen was hired at the Mon-
terey facility as a registered nurse for part-time employment. 
Jorgensen was hired for Saturday and Sunday employment on 
the 3 to 11:30 p.m. shift, but sometimes worked on other days 

up to 30 hours per week.  
Jorgensen testified that early in her employment, late De-
cember or early January, she was approached by Ophelia Mal-
lari, described as the receptionist at the facility, who told 
Jorgensen that there was discontent among the Filipinos on the 

staff because of what they regarded as discriminatory treatment, 
and Jorgensen agreed but told Mallari that it would be better 
not to discuss it at work. She agreed to call Mallari at home, 
which she did that night. Mallari told Jorgensen about the prob-
lems, particularly the discrimination against Filipinos, and 
wanted to hold a meeting at her house to discuss it. Jorgensen 
felt that it would not be appropri
ate, as a licensed nurse, to 
participate in such a meeting but agreed that she would not 

disclose the information to anyone else.  
About the same timeframe, Jorgen
sen met with Lita Rojas, a LVN at the facility, at Rojas™ 
home. The subject of organizing 
the licensed nurses, presumably RNs and LVNs, was explored.  
In early January at the nurses station at the facility in a con-
versation with two CNAs, Jane
t Frank and Gregg Mapp, she 
was told by Mapp that they were both supporting the Union and 
that Local 250 had been contacte
d by Mapp. Further, that he 
had spoken to a union representative and that they were going 
to make an effort to organize the facility.  
Sometime during the following 
week, on a weekday, Hop-
kins called Jorgensen at hom
e about dinner time. Hopkins 
asked Jorgensen if she could co
me down to the facility for a 
meeting. Jorgensen explained that she was not able to come at 
that time because of her children and family obligations. 
Jorgensen asked if the matter co
ncerned her professionally and 
Hopkins said it did not. Asked if
 it was serious, Hopkins replied 
that it depends on what 
you considered serious.  
On the following Saturday before the start of the normal shift 
at 3 p.m., Jorgensen™s husband t
ook a call from Hopkins to the 
effect that Jorgensen had been taken off the schedule and was 
not to report to work. When Jorgensen received the message, 
she called Huber to find out why she was not working. Huber 
told her that Mallari had told him that she had discussed the 
Union with Jorgensen and that Jorgensen had discussed the 
Union with two other employees
. He asked her if other em-
ployees were involved with the 
Union, and Jorgensen told him that they were. Huber asked who they were, but Jorgensen re-
fused, saying that she did not 
have to tell him that. Huber 
blamed her for the union activity at the facility, telling her that 

she should have told him about it so that he could have stopped it. He explained that it was Re
spondent™s position that licensed 
nurses could not be in the Union. 
He went on to explain that in 
order to work at the facility, she 
would have to participate in an 
antiunion campaign and attend meetings held by Respondent to 
learn about the Respondent™s ph
ilosophy about unions and that 
licensed nurses did not belong in th
e Union. Jorgensen said that 
she did not think that she had to attend those types of meetings. 
Huber also told her that she could not work until she spoke to 
Hopkins.  After speaking to Huber, she called Hopkins and asked why 
she was removed from the schedule. Hopkins told her that she 
had been involved with the Union and that before she could 

come back, she would have to
 learn Respondent™s philosophy 
about unions and have a counselling session with Huber. She asked if she were fired and Hopkins told her she was not. 
Jorgensen was never returned 
to the schedule, however.  
Jorgensen also called Deborah Jackson, central supply su-
pervisor and staffing coordina
tor, who made up the work 
schedules. Jackson told her that she had been told by Hopkins 
to remove Jorgensen™s name fr
om the schedule but did not 
know why. Jorgensen testified th
at in a later conversation, 
however, Jackson confirmed that she was taken off the sched-

ule because her union involvement
 violated Beverly policy. 
Jackson testified to only one co
nversation with Jorgensen when 
she told Jorgensen that she did not know why Hopkins had her 
removed from the schedule. J
ackson never denied telling 
Jorgensen that she was removed from the schedule for union 
considerations, however, and, having reviewed the entire re-
cord, I am satisfied that with 
respect to any conflict in their 
testimony, Jorgensen was the more credible witness and that 

she was told by Jackson that she was removed from the sched-
ule because of her union involvement.  
Within a month of being removed from the schedule, Jorgen-sen was offered full-time employment by Respondent, but de-
clined it because of other responsibilities.  
Some months later, Jorgensen received a letter signed by 
ﬁJim Wood, Human Resources Ge
neralist,ﬂ dated March 23, 
1990, inquiring about Jorgensen™
s availability for employment. 
Jorgensen called Wood and asked if this was some kind of a 
joke, because she had been terminated because of her union 
involvement. Wood said that he had heard she was terminated 
for refusing to attend the meetin
g. Jorgensen asked about get-
ting a reference from Beverly. Wood declined, saying that she 
was a supervisor and that as a supervisor engaged in union 
activity, she was going to be sued by Beverly. Further, that the 
facility had become a ﬁmessﬂ because of her. Wood also told 
her to take the matter up with South Bay.  
Jorgensen then called South Bay but reached a new em-
ployee who was totally unaware of the matter.  
(3) Discharge of Nelia Aldape and 8(a)(1) allegations  
Nelia Aldape was a CNA on the afternoon shift, working 
from 3 to 11:30 p.m., the same shift on which Tillman was a 

charge nurse. On June 24, 1991,
40 Aldape was given a ﬁWritten 
Warningﬂ for an incident in which the daughter of a patient 

complained about her mother™s treatment. Aldape felt that she 
was not at fault and that the wr
iteup was not justified. Thereaf-
ter, she began to consult with 
other employees to discuss their 
dissatisfaction with their employment, especially the matter of 

being issued disciplinary warni
ngs without justification, and 
explored with them their intere
st in obtaining union representa-tion. Within a few days of being issued the written warning, she 
and Tillman began to circulate 
a petition indicating that those signing it desired union representation.  
Shortly thereafter, Aldape contacted a representative of the 
Union, and told him about the petition and signatures. She told him that they wanted to be represented by the Union. He was 
not encouraging, but a meeting 
of employees was scheduled for 
July 12 at the offices of a travel agency operated by Aldape and 
Panganiban. It was during this
 same time period that Julia 
Michaels, ADON, testified that in
 a conversation with Chavis 
                                                          
 40 All dates refer to 1991 unless otherwise indicated.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 192 about the organizational activity, Ch
avis told Michaels that they 
would have to discharge Aldape and Tillman because of the 
Union.  Previously, on or about July 5, Chavis had learned that a pe-
tition was being circulated at the facility and called Ronald 
McKaigg, Respondent™s 
area manager, to bring the matter to 
his attention and on Sunday, July 7, when McKaigg came to 
visit the Monterey facility. A meeting was called for the after-
noon of July 7. Some 25 employees from the day and afternoon 
shifts attended, as well as staff representatives, including 
Chavis. McKaigg addressed those 
present, indicating that he 
had been made aware that the employees at Monterey were 
organizing, and he asked them 
why. He observed that he had 
made himself available to the em
ployees and that he would like 
to have been notified. He asked them why they were starting 

problems. Some employees voiced their displeasure at what 
they regarded as the arbitrary issuance of written disciplinary 
actions. Aldape specifically comp
lained about her own warning 
on June 24, to which McKaigg responded that it appeared to 
him to be justified. McKaigg also told them that he did not like 
unions and recited an incident 
occurring sometime ago wherein 
he crossed a picket line and was 
later beaten up and had his car 
vandalized. McKaigg testified that
 he did address the employ-
ees on July 7 and told them that he had heard about the petition 
being circulated and could not
 understand it because Beverly 
had a chain of command to follow with grievances, namely, to 
the facility administrator and to the area manager. He said it 
made no sense to organize and pay $40 a month union dues that 
could buy a lot of groceries. He also reminded them of an 800 
number that they could call with
 their problems. McKaigg testi-fied that several employees aired their grievances, however, he 
did not solicit them. He could not recall asking them why they 
wanted a union or asking them to notify him if they had a prob-
lem.  
Following McKaigg™s speech, Chavis testified that 
McKaigg, in conversation with her concerning the circum-stances of Aldape™s written warning of June 24, brought to her 
attention that the patient abus
e disclosed thereon was a dis-chargeable offense and that Alda
pe should not have been given 
only a written warning, but rather should have been suspending 
pending an investigation to determine if discharge was war-
ranted. He directed her to follow up the matter. Chavis under-

took this action by soliciting a written statement from the pa-
tient™s daughter, concerning the 
incident. The statement, dated 
July 8, reads: 
 To Whom it may concern,  
Nelia Aldape has been rude and mean to my mother. 
While left standing alone she broke her arm. Nelia stated, 

ﬁToo bad, she shouldn™t have been standing by herself.ﬂ 
When my mother has asked he
r to hang up her clothes, she 
has instead thrown them on the closet floor. She also has 
stated that it wasn™t her job to help my mother, she was 
only helping someone else out. 
She has stated, ﬁShe doesn™t have to work at this jobŠ
she has her own business, one being a travel agency.ﬂ 
 Chavis also told Janis Asfoor, director of nursing, that they 
were reopening the investigation of the incident and that Asfoor 
was to call Aldape and tell her th
at she was being suspended for 
3 days pending an investigation. On July 12 Asfoor telephoned 
Aldape at her home. Tillman, who was at Aldape™s house for a 
union meeting set for later in the day, listened to the conversa-
tion on an extension phone. Tillman testified that Asfoor, while 
advising Aldape about her suspensi
on, admitted to Aldape that 
the cause of the suspension was the fact that Respondent had 

learned that she was engaged in an organizational effort.  
Later in the day, on July 12, employees gathered in an office 
at Aldape™s travel agency. It was then the union representative 
gave Aldape authorization car
ds with the understanding that 
they needed to get 30 or 40 cards signed by Monday, July 15. 
Aldape and Tillman succeeded in obtaining signed authorized 
cards from about 15 employees, which were submitted to the 
Union.  Three days later, on July 15, Al
dape returned to the facility 
for her regular afternoon shift beginning at 3 p.m. On her arri-
val, she was directed to Chavis™ office. Tillman, the charge 
nurse on the shift, was also there as was Bernice Anello, an-
other supervisor. At this meet
ing, Aldape was advised by 
Chavis that she was being terminated because of the patient 

abuse incident. Aldape was 
given a written ﬁRecommendation 
for Employee Terminationﬂ form showing a recommendation 

for termination effective July 15
. The form is without any re-
cital of specifics, only a box chec
ked off stating termination for 
ﬁgross misconduct.ﬂ  
The record discloses no evidence of prior warnings or disci-plinary actions with respect to Al
dape. Chavis testified that she 
was unaware of any prior patien
t abuse complaints concerning 
Aldape.  Later on July 24, Jay Laws, hum
an resources representative, 
came to the facility for a visit. During his visit, he held several 
meetings with different groups 
of employees from the various 
shifts. Laws testified that he 
had no specific recollections about 
the meetings, except that he was able to testify that he did not 
ask any employees why they wanted a union, nor even mention 
the Union in his talks. Employee Alicia Nagtalon testified, 
however, that Laws met with a group of some approximately 
seven employees on July 25 or 26
 about 10 p.m. and during that 
conversation asked them why they
 were forming a Union. Rita Carlos, another employee, respo
nded that they needed protec-
tion from arbitrary writeups. Nagtalon testified that in respond-
ing to their concerns, Laws told them, in essence, that unions 
were too much trouble in the health care business.  
(4) Tillman™s suspension  
After Aldape was given the writt
en reprimand, noted above, 
on June 25, both Aldape and Tillm
an circulated an organizing 
petition among employees and some
time in late June, Asfoor 
discussed with Michaels the role that Aldape and Tillman were 
playing in the organizing drive.
 When Ron McKaigg came to 
the facility and spoke to the 
employees on June
 30, Tillman was quite vocal in expressing her dissatisfaction with the work 
environment, particularly about
 the unfair issuance of written 
disciplinary warnings.  
On July 9 Michaels called Tillman into her office. She told 
Tillman she was going to have to issue a verbal warning, in 

written form, for failing to timely arrange for a radiation treat-
ment for a patient pursuant to a doctor™s order. Tillman pro-
tested that it was not her responsibility to make those arrange-
ments because she was not the charge nurse on that shift; and 
that, in fact, Michaels herself had been working as the charge 
nurse on that day and so sh
e had the responsibility.  
On July 18, when Tillman reported to work at 3 p.m., she 
was called into a meeting with Chavis, Asfoor, and Michaels. 
At the meeting, she was advised 
by Chavis that she was being 
 BEVERLY CALIFORNIA CORP. 193 given a 3-day suspension, pending an investigation of the mat-
ter. After having investigated the matter, Chavis determined 
that as charge nurse on that day, it actually was Michaels who 
had the responsibility for arranging for patients™ radiation 
treatments. Tillman was reinstated, with backpay, by Chavis on 
July 22, the same day that Chavis gave Michaels a 3-day sus-
pension for blaming Tillman for failing to make arrangements 
that were actually her own responsibility. Michaels did not 
return to the facility after her suspension, apparently resigning 
her position.41  (5) Panganiban™s discharge  
Panganiban was hi
red by the DON at the fa
cility as a regular 
part-time LVN in January 1991. Sh
e was given and selected the option of being employed as a pool nurse through South Bay at 
a higher rate of pay without be
nefits. Thereafter, she had no 
contact whatever with South Bay except that they issued her 
paychecks.  
When Aldape began her effo
rts to organize Respondent, 
Panganiban signed the organizing
 petition that was being circu-
lated among the employees. She 
also attended a representation 
case hearing on August 8, 1991, where she sat with Aldape. 
Chavis also attended the hearing. Chavis was aware of Pan-
ganiban™s presence and they knew 
each other from contacts at 
the facility.  
Panganiban was scheduled to work on the following day, 
August 9, but, because of an emergency in the family, she was 
not able to work on August 9. She called the facility on the 
evening of August 8 and advised them that she was unable to 
come to work on August 9. Panganiban was next scheduled to 
work on the p.m. shift on August 16. On August 16, however, 
about 9:45 a.m., she received
 a telephone call from Asfoor, 
telling her that she had been
 removed from the schedule and 
replaced. Although Asfoor has 
a somewhat different recollec-
tion of the conversation, the substance was the same, to wit, 

that Panganiban was being taken 
off the schedule. Panganiban 
asked why she was being rem
oved from the schedule and As-foor told her that she would call her back. Asfoor did not call 
Panganiban again, however.  
About 5:30 p.m. on the same 
day, August 16, Panganiban 
went to the facility. A ﬁgoing 
awayﬂ party was being held for 
Asfoor who was leaving the employ 
of the facility. At the party, 
Panganiban approached Asfoor again in an effort to find out 
why she had been removed from the schedule. Asfoor told her 
that she could not explain it and that the only person who could 
was Susan Chavis. However, Panganiban never sought an ex-
planation from Chavis. Panganiban was not returned to the 
schedule. The record discloses no
 explanation for her removal, 
and Respondent™s defense is only 
that as a supervisor, she was 
not protected under the Act.  
On or about September 21, Panganiban was contacted by 
South Bay, asking if she would lik
e her job back at the facility, 
but Panganiban declined, saying that she would not feel com-
fortable there after her experience in being removed without 
explanation from the schedule.  
                                                          
 41 Although Michaels was called as a witness for the General Coun-
sel, she was not examined by th
e General Counsel concerning Till-
man™s discharge.  
b. Analysis and conclusions  
(1) Supervisory status of Shelly
 Jorgensen, Nelia Aldape, and 
Josie Tillman  
The Act, in Section 2(11), defines the term ﬁsupervisorﬂ to 
mean ﬁany individual having authority, in the interest of the 
employer, to hire, transfer, susp
end, lay off, recall, promote, 
discharge, assign, reward, or 
discipline other employees, or 
responsibly to direct them, or to
 adjust their grievances, or to effectively recommend such action if, in connection with the 
foregoing, the exercise of such authority is not of a merely 
routine or clerical nature, but 
requires the use of independent 
judgment.ﬂ Supervisors are not entitled to the rights afforded to 
employees under the National Labor Relations Act and nor-
mally their discharges do not violate the Act.  
With respect to the matter of the supervisory status of charge 
nurses, the Board recently set out,
 in some detail, the relevant 
considerations in determining supervisory status. In Northcrest 
Nursing Home, supra, the Board, in a representation case in-
volving charge nurses employed by this Respondent at a nurs-
ing home facility in Ohio, reviewed the duties of charge nurses 
and concluded that they were nonsupervisory employees.  
As noted earlier herein, however, in connection with the su-
pervisory status of Hahn at the San Andreas facility, the Su-
preme Court has rejected, as a false dichotomy, the Board™s 
concept that nurses performed their services in the interest of 
patients rather than their employers, and held that nurses exer-
cising what would otherwise be indicia of supervisory authority 
under the Act were supervisors. 
Health Care & Retirement 
Corp., 
supra. In my opinion, and based on the authority and 
supervision they exercise in the instant case, I conclude that 
Jorgensen, Panganiban, and Tillman performed supervisory 
duties under the Court™s holding in 
Health Care
, supra, and 
were supervisors within the meaning of Section 2(11) of the 

Act.  
Accordingly, I find that Res
pondent did not violate Section 
8(a)(3) of the Act in discharg
ing Jorgensen, Panganiban, or 
Tillman. Moreover, because they were supervisors, neither did 
Respondent violate Section 8(a)(1) of the Act in making what 
are alleged as interrogation, threats, impressions of surveil-
lance, and coercive statements to them.  
(2) The discharge of Aldape and 8(a)(1) allegations  
In order to prevail, the Genera
l Counsel must establish that 
Aldape™s discharge was motivated 
by her union activity. In this 
case, there can be no doubt that Aldape was the instigator of the 
Union™s organizational effort. After having been, in her own 
mind, unfairly reprimanded, she sought out union representa-
tion and employee support for the Union by circulating a peti-
tion, hosting an employee meet
ing, and soliciting union au-thorization cards. The question remains whether or not Aldape 

was discharged because of this union activity, and I am satis-
fied that there is clear and convincing evidence that this was the 
case.  
Originally, Aldape was given 
only a warning for the patient 
abuse incident. Presumably, Chavis felt that this was the appro-
priate remedy for the infraction. Immediately thereafter, in 
response to this perceived mist
reatment, Aldape sought out and 
promoted union representation. Chavis learned about it shortly 
thereafter. Chavis testified that she was advised on or about 
July 9 by McKaigg that Alda
pe™s conduct was really a dis-
chargeable offense and was told by McKaigg to follow up on 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 194 the matter. She did this by reopening the matter and subse-
quently concluding that Aldape s
hould be discharged for ﬁgross 
misconductﬂ and discharging her 
on July 15. The sequence of 
events is suspect. Could it be that Chavis, an experienced ad-
ministrator, was unaware that pa
tient abuse was a dischargeable 
offense and had to be so advised by McKaigg? It is more likely 
that the reassessment of the Donovan incident was in response 
to McKaigg™s reaction to Aldape™s union activity and his in-
struction to review the matter.  
Another weakness in the Respondent™s position is the ques-
tion of the propriety of a discha
rge penalty for the alleged of-
fense. No patient abuse allegation was ever established. Except 
for Aldape, none of those participating in the incident testified. 
The evidence adduced with respect to the incident itself was 
basically of the hearsay variety,
 insufficient to show, despite 
the complaint from the patient™s daughter, that the incident did 

in fact occur.  
Even accepting that the original warning was justified, there 
is no adequate explanation for re
opening the matter. It does not 
appear that the patient™s daug
hter was seeking more severe 
discipline for Aldape. In fact, it was necessary to solicit her to 
furnish a statement about the incident.
42 In short, the probative 
relevant evidence in this record does not establish that the pa-
tient was abused by Aldape.  
But apart from the question of whether or not the original 
disciplinary memorandum was justifie
d, there is direct evidence 
of unlawful motivation. When DON Asfoor called Aldape on 
July 12 to advise her of her suspension, she also told her that it 
was related to her union activity
. Although Asfoor denies mak-
ing such a statement, I am satisfied, based on the corroborating 
testimony of Tillman, that the statement was made. That state-
ment is evidence of employer 
motivation to show that Aldape was discriminatorily di
scharged. It is also coercive in violation 
of Section 8(a)(1) of the Act. 
In addition, unlawful motivation 
for Aldape™s discharge is also 
apparent from the remarks made 
by Chavis to Michaels to the effect that because of the Union 

Aldape and Tillman would have to be discharged.  
Turning to the 8(a)(1) allegati
ons regarding McKaigg, I am 
satisfied that his presentation was lawful. Although he won-
dered aloud why employees sought union representation when 
the Respondent offered viable al
ternatives, his remarks were 
not coercive. The question was not designed to identify union 
adherents and was essentially rhetorical rather than coercive 
interrogation. Nor does the evidence support the allegations of 
surveillance or solicitation of grievances. Merely stating that he 
was aware of an organizational effort is not sufficient to infer 

that McKaigg created the impr
ession that employee union ac-
tivity was under surveillance, and although McKaigg did point 
out existing procedures availabl
e to employees with work re-
lated problems, there was no solic
itation of their grievances 
from which to infer any interference with employee rights 
guaranteed under Section 8(
a)(1) of the Act.  
Regarding Laws, having reviewed the relevant testimony, I 
am not satisfied that he unla
wfully interrogated employees. 
Even crediting the General Couns
el™s witnesses, the question was rhetorical and essentially innocuous. Everyone was aware 
of a union organizational effort by
 late July and Laws™ remarks 
could not be regarded as a serious effort to identify union sup-
porters and the question was 
not otherwise coercive.  
                                                          
                                                           
42 The statement is also hearsay and without probative value to es-
tablish that the incident, in fact, occurred.  
I. Slayton Manor Nursing Home, Slayton, Minnesota  
Statement of the Case  
The complaint alleges that Respondent, at its Slayton Manor 
facility, violated Section 8(a)(1) of the Act by posting an un-
lawful no-solicitation rule, soli
citing and adjusting employee 
grievances, creating the impre
ssion among employees that their 
union activities were under surveill
ance, and by threatening RN 
employees with discipline, incl
uding discharge, for speaking 
about the Union or failing to support the Respondent™s position 
against the Union™s organizational efforts.
43 A hearing was held 
before me on May 14 and 15, 19
92, in Marshall, Minnesota.  
1.  Facts  
a. Threats of discipline to registered nurse employees  
The record discloses that on February 1 and 2, 1990, Barbara 
Katella, area human resources representative for Respondent, 
spoke from notes to the four RNs at the Slayton facility, telling 
them that they were supervisors excluded from the voting unit, 
and were expected to support the Respondent™s position or at 
least to remain neutral and that
 making statements that did not 
support the Company™s position would subject them to disci-
pline, including discha
rge. Katella went on to advise them of 
what activity, as supervisors,
 were lawful under the National 
Labor Relations Act and which were not. Among the RNs ad-
dressed by Katella were two RN charge nurses, Joyce Risacher 
and Deborah Anderson.  
It is necessary first to review the record to determine the 
status of the RN charge nurses as either supervisors or employ-
ees. The staff at the Slayton facility consisted of an administra-
tor, four RNs, about seven 
LPNs, and a number of NAs who 
performed the bulk of the hands-on patient care. The four regis-
tered nurses were Hoyme, Karen Molitor,
44 who worked 32 
hours per week as the staff development in-service coordinator 

and 8 hours per week filling in for Risacher, and Anderson. The 
record discloses that in addition to the RNs, the charge nurses 
may also be LPNs. The charge nurses on the afternoon shift (3 
to 11 p.m.) and the night shift (11 p.m. to 7 a.m.) are normally 
LPNs while the charge nurse on the day shift is normally an 
RN.  It appears that the charges nurses on all three shifts, whether 
RNs or LPNs, have the authorit
y to assign and reassign NAs, as required to insure patient coverage. They have the authority, 
when circumstances warrant due to absenteeism, to call in em-
ployees as replacemen
ts. Charge nurses are also responsible for 
directing and correcting, when necessary, the work being per-

formed by NAs and to prepare written evaluations of their 
work. When it is necessary to rearrange lunch or breaktimes to 
provide adequate staffing, charge
 nurses have the authority to 
make the necessary adjustments. Charge nurses also have the 
authority to discipline NAs when warranted. During work hours 
when the administrator and DON ar
e not present in the facility, 
 43 At the hearing Respondent amended its answer to admit the super-
visory status of James Nelson, administrator; Barbara Katella, human 
resources representatives; Phyllis Saunders, area manager; and Martha 
Eke, administrator, and to correct a 
typographical error in its answer to 
reflect that pars. 2(a) through (d) were being denied. The parties also 
stipulated that Ruth Hoyme (DON) 
was also a supervisor within the meaning of Sec. 2(11) of the Act.  
44 The General Counsel stipulated th
at Molitor is a supervisor, leav-
ing only the status of Risacher and Anderson in issue.  
 BEVERLY CALIFORNIA CORP. 195 they are the highest management
 authority on the premises. At 
times when RN charge nurses were not on the premises, they 
were often designated as ﬁRN on 
callﬂ and as such were re-
sponsible to be available to the 
LPN charge nurses, particularly on the afternoon and night shifts, for extraordinary occurrences.  
b. The no-solicitation rule  The Union™s organizational effort began with employee 
meetings about November 1989. On or about December 13, 
1989, the following longhand no-solicitation rule was posted at 
Respondent™s Slayton facility: 
 Attention 12/13/89 There will be no solicitation or dis-
tribution of material allowed on the property. Thanks, 
James A. Nelson, Administrator. Disciplinary action will 
be taken. 
 At the hearing, Respondent also
 introduced evidence to show 
that each employees at the time
 of hiring orientation was given 
an employee handbook wherein appeared the following rules 
regarding solicitation and distribution: 
 NO SOLICITATION 
 Solicitation by an employee 
of other employees is pro-
hibited while either person is on working time. Working 
time is all time when an employee™s duties require that he 
or she be engaged in work ta
sks, but does not include meal 
periods, scheduled breaks, time before or after a shift in 
addition, solicitation is prohibi
ted at all times in immediate 
resident care areas.  NO DISTRIBUTION
 No person, employee, or otherwise, is permitted to, for 
any purpose, distribute written or other material during 
work time, with working employees in any work area or 
immediate resident care areas. 
 NO ACCESS RULE Employees are not permitted access to the interior of 
the facility or outside work
 areas during their off duty 
hours, unless they are in the building to visit a resident. 

Such visits must be confined to the resident™s room or 
such area designated for resident visitors. 
 NON-EMPLOYEES NO SOLICITATION
, NO DISTRIBUTION AND NO 
TRESPASSING RULE
 Solicitation, distribution of literature or trespassing by 
non-employees is prohibited 
on facility prem
ises. Please immediately report any violat
ions to your supervisor. 
 In addition, it also appears that for several years and to the pre-
sent, there has been posted, at another location at the facility, 
the same ﬁrulesﬂ as those set out in the handbook, with the ex-
ception of the ﬁNo-Access rule.ﬂ  
c. Creating impressions of surveillance  
At the Slayton facility, there 
is a nurses lounge, also referred 
to as the breakroom, where employees of the facility take 
breaks and eat their lunches. The lunchroom also has coffee and 
snack machines. It also appears that the breakroom was utilized 
by the management of the facili
ty, including the administrator. 
Phyllis Saunders, area manager, who filled in as administrator 

after Nelson was terminated on January 9, 1990,
45 testified that 
she used the breakroom regularly for her own lunches and 
                                                          
 45 Eke replaced Saunders as administrator in late January 1990.  
breaks, and sometimes for coffee. She also spoke and visited 

with employees in the lunchroom. Saunders testified that as 
administrator at another nursing home, she visited the break-
room there in the same manner.  
Eke testified that after she began her employment as admin-
istrator, she also used the breakroom about three times a day for 
her own breaks and lunches and that the only purpose of her 
visits was to get coffee or to eat.  
Katella testified that after she arrived at the Slayton facility, 
shortly after the election petiti
on was filed on January 10, 1990, 
she also used the breakroom for breaks and lunches and that 
while she was there she sometimes drank coffee and conversed 
with the employees. She testifie
d that her only reason for being 
there was for those purposes. She testified that her use of the 

breakroom was consistent with the way she used the break-
rooms in other Beverly facilities
 she visited during the course of her employment.  
It does not appear these individuals engaged in any organiz-
ing activity or any other activity that was out of the ordinary 
during their visits to the breakroom.  
d. Solicitation and adjustment 
of employee grievances  After the election petition was filed on January 10, 1990, 
Katella was assigned to the Slayton facility to represent the 
interests of the Respondent dur
ing the Union™s organizational 
campaign. She worked there 3 or 4 days a week until the elec-

tion was held on March 1, 1990, which the Union lost. She was 
responsible for coordinating 
the Respondent™s antiunion cam-
paign and reported to James 
Wehrle, area human relations 
manager.  After she arrived, she conducted meetings of employees at 
the facility. She spoke at these 
meetings as did other various 
representatives of management. Katella testified that at the 
meetings she did speak to the employees about work related 
problems. She invited them to 
contact her about these problems 
and offered to do what she could to resolve them. She did not 

promise to change any existing policies or to provide any addi-
tional benefits.  
The record discloses that several employees called Katella™s 
attention to various work rela
ted problems. For example, one 
employee raised the matter of bonus
 points. Generally, this was 
a program designed to reward
 employees for good attendance 
by awarding points for discounts on the purchase of merchan-

dise from a catalogue. Katella testified that the program had not 
been properly implemented by Ne
lson and took steps to revital-ize the program. Again, some em
ployees were unaware of their 
benefits under the HMO health 
care plan and Katella went 
about seeing that benefits brochu
res were distributed. One em-
ployee complained to Katella about an overdue nursing certifi-

cate from the State of Minnesota and her failure to receive her 
HMO health care card. The certificate arrived later and Katella 
contacted the HMO to look into 
her health care coverage, as 
well as that of other employees.  
Some employees asked about vacations. It appears that RNs 
and LPNs were entitled to 2 weeks of vacation after 1 year of 
service but some of them were being awarded only 1 week. 
Katella testified that she verified the policy and had the inequi-
ties corrected.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 196 2. Analysis and conclusions  
a. Threats of discipline to registered nurse employees  
The Board recently concluded, 
on facts not substantially dis-
tinguishable from those of the instant case, involving the same 
Employer, that charge nurses at
 one of Respondent™s nursing 
homes in Ohio were employees, ra
ther than supervisors within 
the meaning of the Act. 
Northcrest Nursing Home
, supra.  The Supreme Court, however, in 
Health Care & Retirement 
Corp., supra, reached a different conclusion, rejecting the 
Board™s theory and concluding that those nurses were supervi-
sory employees. The facts in the instant case disclose that the 
RNs exercised authority normally regarded as supervisory un-
der Section 2(11) of the Act. Because the Court held that this 
supervision is exercised in the interest of the employer rather 
than the patients, I conclude, fo
llowing the above-cited holding 
of the Supreme Court, that thos
e RNs were supervisors and not 
protected by the Act. As supe
rvisors, Respondent did not vio-late Section 8(a)(1) of the Act in
 addressing them as alleged in 
the complaint.  
b. The no-solicitation rule  As a matter of Board and Court precedent,
46 it is clear that 
the no-solicitation rule posted at the facility on December 13, 
1989, was unlawfully broad because
, by its terms, it prohibits 
solicitation and distribution on n
onworktime in nonwork areas.  
Respondent appears to concede that the no-solicitation rule 
posted on December 13 was unlawful as written, but argues that 
the employees had been made aware of their rights to solicit 
and distribute by the lawful ru
les set out in the employee hand-
book and by the posting of lawful 
solicitation rules 
at the facil-
ity.  
But this argument begs the question. Even assuming the le-
gality of the handbook solicitation 
and distribution rules, there 
would then exist two rules, one
 lawful and one unlawful. The 
unlawful rule is not legitimized by the lawful rule. Accordingly, 
I conclude that the no-solicitation rule posted on December 13, 
1989, interferes with employee organizing rights set out in 
Section 7 of the Act in violation 
of Section 8(a)(1) of the Act.  
c. Creating impressions of surveillance  
Having reviewed the relevant te
stimony, I am satisfied that 
none of those alleged to have frequented the breakroom for the 
purpose of giving employees the impression that their union 
activities were under surveillance, were in fact so engaged. The 
evidence shows only that their visits to the breakroom were 
taken for the same reason that other employees went there, to 
eat their lunches, get coffee, or 
some other lawful reason. Like 
other employees, they engaged in
 conversation while they were 
there. Nothing in the record suggests that they did anything out 

of the ordinary while so engaged to support the surveillance 
allegation, and, unlike the Gene
ral Counsel, I cannot conclude, 
on the facts of this case, that their mere presence in the break-
room is sufficient to infer that
 employees were being given the 
impression that their union activi
ties were under surveillance.  
Briefly, the record is insufficient to warrant the conclusion 
that Saunders, Eke, or Katella
 created an impression among 
employees that their union activities were under surveillance. 
Accordingly, this 8(a)(1) allegation of coercion should be dis-
missed.  
                                                          
                                                           
46 Republic Aviation Corp. v. NLRB
, 324 U.S. 793 (1945).  
d. Solicitation and adjustment 
of employee grievances  Katella, a human resources representative, was sent by Re-
spondent to orchestrate its election campaign against the Union. 
I am satisfied that had it not been for the union organizational 
effort, the employees would not have been invited to bring their 
problems to Katella, and while it
 does not appears that Katella was offering or promising the employees any benefits that they 

did not already enjoy, Katella™s efforts on behalf of the em-
ployees in soliciting and adjusting their complaints and facili-
tating the receipt of their benefits
 does, in my opinion, interfere 
with the Section 7 rights of empl
oyees guaranteed in the Act.  
J. Kewaunee Health Care Fac
ility, Kewaunee, Wisconsin  
Statement of the Case  
The complaint alleges that 
Respondent, at the Kewaunee 
Health Care Center in Kewaunee, Wisconsin, by the adminis-
trator of that facility, Steven Ba
vers, violated Section 8(a)(1) of 
the Act by threatening employees with disciplinary action if 
they engaged in lawful handbilling activity.
47 The case was 
heard before me on May 20, 1992, in Stevens Point, Wisconsin.  
1.  Facts  
The essential facts are not in dispute. It appears that John 
Grove, organizer for Local 99W/United Professionals for Qual-
ity Health Care (the Union), distributed to several local radio 
stations a press release describing
 the status of contract negotia-
tions then underway at the facility and announcing the Union™s 
intention to distribute informatio
nal pamphlets at the Kewaunee 
facility on Sunday, March 18, 
1990. One of the newscasters 
contacted Bavers for comment. Ba
vers, apparently previously 
unaware of the Union™s intentio
ns, contacted We
hrle, who was conducting the contract negotiati
ons for Respondent, seeking 
advice. Bavers testified that he
 was advised by Wehrle after 
Wehrle had spoken to an agent at the NLRB™s office in Mil-
waukee, Wisconsin,48 to issue a memo to the employees at the 
Kewaunee facility advising them 
that any leafleting without 10 
days notice would be unlawful under the Rules of the National 
Labor Relations Board and that employees who engaged in 
unlawful activity could be discip
lined, including discharge. On 
Thursday, March 15, Bavers draf
ted and distributed the follow-
ing memo to the employees at the employees, reading: 
 TO:           A
LL STAFF 
 FROM:     S
TEVEN E. B
AVERS, ADMINISTRATOR 
 DATE:      M
ARCH 
15, 1990
  SUBJECT: NOTICE BY UNION OF 
INFORMAL 
LEAFLETTING FOR
                      
MARCH 18TH 
  1. The Company has been negotiating in bad faith with 
the Union. The last informati
on we have is that the Union 
is reconsidering their positi
on, and will send us suggested 
dates for future meetings.  
2. It comes as a complete surprise that this action is 
planned in light of the above situation. It is shocking be-
cause under the National Labor Relations Board rules we 
are to be given a ten (10) day notice before such activity.  
 47 Respondent™s answer was amended at the hearing to admit certain 
supervisory allegations and to correct the title of James Wehrle to ﬁRe-
gional Director, Human Resources.ﬂ  
48 Neither Wehrle nor the Board agent testified, so obviously any 
purported conversation and its content are hearsay and will be disre-
garded by me as to these proceedings. 
 BEVERLY CALIFORNIA CORP. 197 3. Since this action is in vi
olation of those rules, it is an illegal action, and we are filing an unfair labor practice 
with the National Labor Relations Board.  
4. I strongly discourage all staff from participation in 
any illegal action. I would have to consider disciplinary 
action if staff members were part of an illegal action.  
5. If your have a question about this information, 
please call:  
 National Labor Relations  
In Milwaukee (414) 297Œ3867   
Ask For Mr. Schultz  
 The March 15 memo was posted on the company bulletin 
board and several copies were pl
aced on the table in the nurses™ 
lounge or breakroom, where it was seen by employees taking 
their work breaks in the lounge.  
On Friday, March 16, Wehrle called Bavers again, this time 
to advise him that after further conversation with the agent at 
the National Labor Relations Board™s Milwaukee office,
49 it 
appeared that while picketing would not be lawful, distributing 

leaflets would be lawful, and that
 it would be necessary to issue 
a followup memo to that effect at once and advised Bavers of 
what should appear in the memo. Because Bavers was on the 
road, he called DON Kathy Zuege 
and dictated a memo to her. 
That memo dated and posted on Friday, March 16, under 
Zuege™s name, was distributed to
 employees in the same man-
ner as the earlier memo. The March 16 memo reads: 
 TO:           A
LL STAFF 
 FROM:   
   
KATHY ZUEGE, DIRECTOR OF 
NURSES 
 DATE:      M
ARCH 
16, 1990
  SUBJECT: NOTICE BY UNION OF 
INFORMAL 
LEAFLETTING FOR 
                       
MARCH 
18TH   ﬁInformational leaflettingﬂ has now been determined 
to be an acceptable activity by the National Labor Rela-
tions Board office in Milwaukee, 
if it is limited strictly to 
that. Many of you were apparently under the impression 
that this was the same as ﬁinformational picketing,ﬂ (based 
on your comments) which would be illegal in these cir-
cumstances.  
Leafletting, or the distribution of handbills, is permis-
sible if it does not include 
picketing (including picket 
signs), ﬁpatrollingﬂ or other 
blockage of access, disruption 
of facility operation, etc.  
We respect employees rights of free speech, but also 
urge all employees to follow the laws. Failure to do so 
may result in discipline or discharge! 
 It is undisputed that there was 
leafleting at the premises on 
Sunday, March 18, near the fac
ility and at other locations. It 
appears, however, from the testimony, that the March 16 memo 
restrained certain employees from handbilling.  
Thus employees Jean Ferron and Mary Murphy both testified 
that a factor in their decision not to handbill at the facility on 
March 18 were the threats contained in Respondent™s March 15 memo. Murphy testified that even after reading Respondent™s 
March 16 memo, she did not handbill because she was still 
unclear about what Respondent™s
 interpretation and reaction 
would be to the scheduled handbilling.  
                                                          
                                                           
49 As noted earlier, any purported conversation between Wehrle and 
the Board agent are hearsay. 
2. Analysis and conclusions   
In the instant case, Bavers learned that the Union intended to 
distribute leaflets. He called Re
gional Director of Human Re-
sources Wehrle and apparently 
received bad advice. At We-
hrle™s direction, Bavers drafted 
and issued a memo that threat-
ened employees who engaged in
 distributing informational 
leaflets with disciplinary action, including discharge. In fact, 
except under conditions not applic
able herein, leafleting is a 
lawful activity. Clearly, therefore, Respondent was threatening 

employees with discipline for engaging in a lawful activity on 
behalf of the Union in support of the contract negotiations then 
underway.  
Respondent, however, argues that by posting a second notice 
on March 16, it effectively repu
diated the March 15 memo and 
was therefore absolved of any 8(a)(1) violation based on the 
March 15 memo and cites Passavant Memorial Area Hospital
, 237 NLRB 138 (1978); 
Wireways, Inc., 309 NLRB 245 (1992); 
Farm Fresh, 305 NLRB 887 fn. 1 (1991). I do not agree. The 
record discloses that the March 16 memo was not effective as a 
repudiation. It did not, by its 
terms, identify and repudiate the 
prior memo, nor did Respondent acknowledge the unlawful 
prohibitions on handbilling containe
d therein. It was a general 
exposition of Respondent™s views concerning the legality of 
picketing and handbilling, including a recital of what it viewed 
as lawful and unlawful handbilling and ending with an admoni-tion to employees that failure to follow the law, presumably as 

set out by Respondent in the body of the memo, would result in 
discipline or discharge. Accordi
ngly, I conclude that there was 
no repudiation, and that the March 15 memo constituted a 

threat to interfere with the employee rights set out in Section 7 
of the Act.50  K. Golden Age Nursing Home, Tomahawk, Wisconsin  
Statement of the Case  
The complaint alleges that the Respondent, through Admin-
istrator Peter Merchant,
51 violated Section 8(a)(1) of the Act at 
its Golden Age Nursing Home facility in Tomahawk, Wiscon-
sin, by informing employees that it could deal with them better 
on a one-to-one basis if the facility were not organized. A hear-
ing was held before the administrative law judge on May 20, 
1992, at Stevens Point, Wisconsin.  
1. Facts  A unit of nurses aides and vari
ous other employees had long 
been represented under contract 
by Service Employees Interna-
tional Union, Local 150, AFLŒCIO (the Union). In the fall of 
1989, a contract for that unit was negotiated by Jim Wehrle, 
regional director human resour
ces, assisted by Merchant.  
On March 2, 1990, a grievanc
e had been filed by Majorie 
Wanta, CNA and chief shop stewar
d at the Tomahawk facility, 
alleging that Respondent violated
 various provisions of the 
contract by excluding from contr
act coverage, those part-time 
employees working less than 17-1/2 hours per week.  
 50 In my opinion, a threat of disc
harge for engaging in lawful hand-
billing activity directed by the region
al director of human resources is 
significant, not ﬁde minimis,ﬂ as Respondent contends, particularly 
when, as here, the record supports the conclusion that memos caused 
employees not to handbill.  
51 At the hearing, Respondent amended its answer to admit Mer-
chant™s supervisory status.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 198 On March 22, 1990, Wanta an
d Tammy Serizine, assistant 
shop steward, met with Merchant 
in his office to discuss vari-
ous labor related issues. Later in the meeting, the matter of the 
grievance was raised. Wanta te
stified that Merchant com-
mented that Wehrle™s interpre
tation of the contract denying 
coverage to part-time employees working less than 17-1/2 
hours per week was correct;
52 that these employees did not 
have to be in the Union. Also, that he said he could work better 
with employees one-on-one, wit
hout a union. Wanta concedes 
that Merchant never asked them to get rid of the Union or 

promised them anything if they did.  
According to Merchant, late in the meeting, after discussing 
other issues, the grievance was di
scussed. Wanta complained to 
him that Wehrle™s antiunion attitude was the problem in resolv-ing the conflict. Merchant replied that We
hrle™s attitude was 
not the issue. He said that the contract was the issue and that he, 
like most managers, preferred not having a union to deal with, 
but that the facility had a union contract and he could deal 
fairly with the employees.  
2. Analysis and conclusions  
In my opinion, Merchant™s rema
rks, in these circumstances, 
do not violate Section 8(a)(1) of 
the Act. In this case, the Un-
ion™s chief shop steward was e
ngaged in a discussion of labor 
problems with the administrator. The matter of a grievance that 
Wanta had filed was raised. During an exchange of views on 
that grievance, Merchant made the observation that the part-
time employees covered by the grievance did not need union 
representation and that he preferred dealing one-on-one with 
employees. In the context of the facts disclosed by this record, I 
cannot conclude that Merchant vi
olated the Act in expressing 
this sentiment, and I find that the remark did not interfere with 
the employee rights set out in Section 7 of the Act.  
L. Tomah Care Center Faci
lity, Tomah, Wisconsin  
Statement of the Case  
The consolidated complaint i
ssued August 20, 1991, alleges 
that Respondent, at the Tomah faci
lity, through the director of 
nursing (DON) of that facilit
y, Wendy Libert, unlawfully 
threatened employees with disciplinary action if they discussed 
ﬁshort staffingﬂ concerns among themselves within the Re-spondent™s facility.
53 A hearing was held before the administra-
tive law judge on May 20, 1992, in Stevens Point, Wisconsin.  
1. Facts  On or about May 23, 1990, the 
Tomah facility was paid a 
visit by Carol Kriemelmeyer, representing the board on aging 
and long term care for the State of Wisconsin. Libert testified 
that she was told by Kriemelmeyer that the purpose of the visit 
was to investigate a complaint that had been received to the 
effect that nurses aides were te
lling residents, in explaining 
attending to their needs, that the facility was short staffed. Ac-
cording to Libert and Teresa Flem
ing, the social worker at the 
Tomah facility, Kriemelmeyer explained, in conversation with 

them, that comments about shor
t staffing made to residents, even if they were true and accu
rate reasons for tardy responses 
to the residents™ needs, could be construed as psychological 
patient abuse because of the concern it could cause to the resi-
                                                          
                                                           
52 Respondent subsequently won the grievance.  
53 The Respondent™s answer was amended at the hearing to admit the 
supervisory status of Wendy Libert as DON at the Tomah facility.  
dent. Also, that as such, it could be treated as patient abuse in 
nursing records maintained by the State of Wisconsin.  
According to Libert, she called
 a meeting of the nursing staff to advise them of Kriemelmey
er™s admonitions. The meeting, 
which is the only matter in issue, was held on May 23, 1990, 

and attended by about 25 NAs, LP
Ns, and CNAs. Libert testi-
fied that at this meeting she told those assembled that they were 
not to mention the matter of shor
t staffing in their discussions 
with the residents or in front of the residents and that to do so 
could be construed as patient abuse, with such a notation being 
made on their records maintained by the State.  
According to Wendy Winfield, however, a nursing assis-
tant,54 Libert also told them that that they were not to discuss 
short staffing among themselves anywhere in the facility and 

that concerning new employees, it might cause them to feel that 
they were being overworked and 
that their morale could be 
affected. They might feel as if they were being mistreated and 
quit. Libert denies telling the assembled employees that they 
could not discuss the matter of 
short staffing with other em-
ployees. Regarding discussions w
ith new employees, she testi-
fied only that she remarked that they should be careful about 

making negative comments to ne
w employees, displaying nega-
tive attitudes to new employees about their working conditions 
because she had received complaints from new employees that 
they were being discouraged by such negative attitudes. Flem-
ing™s testimony generally corroborated Libert. She testified that 
she could not recall employees being told not to discuss short 
staffing among themselves, only not 
to discuss it within earshot 
of residents and concerning new 
employees, that Libert only 
told them that some new employees had complained about 
being overworked and that new 
employees should be treated 
with respect.  
2. Analysis and conclusions  
Based on the entire record, it appears that the purpose of the 
meeting with employees on May 23 
was to advise them that out of concern for the residents they were not to discuss with, or in 
the presence of residents, the pr
oblem of short staffing and that 
to do so could be construed as patient abuse resulting in disci-
plinary action affecting their work records. Whatever the merit 
of that position, transmitting it to the staff was not unlawful, 
and indeed no allegation of ille
gality is made regarding remarks 
made to or in the presence of residents.  
Regarding the allegation of tell
ing employees that they could 
not discuss the problem of shor
t staffing among themselves, I 
am not satisfied that the record
 supports this allegation. The 
corroborated testimony of Libert
 and Fleming, which I credit, 
discloses that short staffing, as
 a subject for discussion, was 
prohibiting only in conversations with residents or when resi-
dents could overhear such discu
ssions. Libert denies and Flem-
ing cannot recall any prohibition of such discussion among the 
employees themselves. In these circumstances, I conclude that 
the General Counsel has not shown,
 as alleged in the complaint, 
that Libert threatened employees with discipline if they dis-
cussed short staffing concerns among themselves, and, accord-ingly, I shall recommend the dism
issal of that allegation.  
 54 Winfield was the only witness called by the General Counsel. 
 BEVERLY CALIFORNIA CORP. 199 M. Beverly Health Care Cent
er, Glasgow, West Virginia  
Statement of the Case  
The complaint alleges, with respect to the Glasgow, West 
Virginia facility that Respondent
 unlawfully informed employ-
ees that they would be discharged for refusing to cross a picket 
line and for joining a strike. Also
, that Respondent promised an 
employee that written disciplinary warnings would be rescinded 
if she ceased striking and returned to work, all in violation of 
Section 8(a)(1) of the Act. Furt
her, that Respondent unlawfully 
discharged Cathy Lewis in viola
tion of Section 8(a)(3) of the 
Act. A hearing was held before 
me on June 3, 1992, in Charles-
ton, West Virginia.  
1.  Facts  
a. Cathy Lewis: discharge and 8(a)(1) allegation  
By way of background, the United
 Steelworkers of America, 
AFLŒCIO, CLC (the Union), had been certified for a unit of 
service and maintenance employ
ees, including NAs, on August 
31, 1987. Subsequently, a 2-year 
contract was negotiated expir-
ing May 31, 1990.
55 On that day, the unit employees rejected a 
contract proposal and struck the facility at midnight May 31, 
1990.56  Cathy Lewis was employed by Respondent on December 1, 
1989, and worked as a NA on the day shift (7 a.m. to 3 p.m.). 
She was a union member, but apart from that, the record does 
not disclose any special activity by Lewis on behalf of the Un-
ion. The undisputed testimony of Ann Blye, DON, was that she 
was not even aware that Lewis a union member.  
On May 31, 1990, Lewis was as
signed to a patient group that 
included a patient named Goldie 
Crouch. It appears that Crouch 
was among a group of patients whos
e needs required them to be 
fed by a NA and it was Lewis™ responsibility to feed her. On 
May 31 Crouch™s breakfast was returned untouched to the 
kitchen. This made it necessary for one of the LPNs, Terri 
Schulte, to feed breakfast to Crouch. While this was going on, 
about 10 a.m., Lewis came in
to Crouch™s room, saw Schulte 
feeding her, and then left.  
Near the end of her shift, about 3 p.m., Lewis was called by 
Ann Blye, DON, to come to her o
ffice and, in conformity with 
company policy, to bring a witn
ess with her. Lewis selected 
Deneen Hardy as a witness and went to Blye™s office. In addi-

tion to Blye, LPNs Mary Steele 
and Schulte were present. At this meeting, Lewis was given two disciplinary memoranda. 

The first provided for a 5-day suspension citing ﬁPatient Ne-
glect,ﬂ describing it as ﬁMajor
 Violation # 1.ﬂ This memoran-
dum recites Lewis™ failure to feed Crouch as set out on the 
assignment sheet. That assignment sheet has reflected that 
Lewis was assigned to feed Crou
ch breakfast, but Lewis argued 
that when she saw the assignment sheet at 7:15 a.m., Crouch 
was not on the sheet to be fed.
 Hardy supported Lewis™ state-
ment that Crouch was not on the original assignment sheet.  
A second disciplinary memorandum
 was given to Lewis at 
this same meeting for falsifying Crouch™s ﬁActivities of Daily 
                                                          
                                                           
55 All dates refer to 1990 unless otherwise indicated.  
56 The contract contained a union-
security provision requiring all 
unit employees to become union members after 90 days of employ-
ment; dues to be checked off for those who voluntarily provide dues-
checkoff authorizations.  
Living Flow chartﬂ (ADL).
57 It appears that nurses aides are 
required to maintain for each 
of their assigned patients and 
ADL reciting the percentage of each meal consumed. Lewis 
had listed on the ADL 100 percent for Crouch at breakfast. 
Blye testified that she had been informed that while Lewis did 
come into Crouch™s room while Schulte was feeding her, that 
the food was only half gone at that time, and that Lewis could 
not have known what percentage
 Crouch had consumed. Never-
theless, she falsely listed 100 
percent on the ADL. The second 
memo further states that ﬁDischarge™ was the action taken, but 
also recites as an ﬁAddendum,ﬂ signed by Blye and Lewis, that 
ﬁ[t]his matter will be investigated further and employee notified 
of the outcome on 6/1/90.ﬂ Blye testified that while looking 
into this matter, she became aware of four prior disciplinary 
memoranda issued to Lewis rec
iting failure to clean patients 
after bowel movements, failure to
 apply proper restraints to a 
patient, failure to feed a patient, and then charting the patient at 
100 percent consumption, and taking lunch later than the as-
signed time.58  Lewis testified that after she left Blye™s office, she went to 
the union hall where she participated in the vote rejecting the 
contract.  Despite the representations in the May 31 memo, no one 
called Lewis on June 1.
 Lewis testified that after repeated at-
tempts, she spoke to Blye by telephone on June 6, and asked 
about the decision. According to 
Lewis, Blye told her that she 
could not discuss the matter on the phone because of the strike, 
but that if she were willing to cross the picket line and come to 
work, she would destroy the warnings previously issued. Lewis 
replied that she could not do that, but said she would get back 
to Blye. However, she never did.
 Blye testified that she cannot 
recall speaking to Lewis after 
May 31, denied ever telling 
Lewis at any time that the discipline would be dropped if she 
crossed the picket line.  
Thereafter, Blye sent Lewis a 
letter dated June 6 and re-ceived by Lewis June 13, reading: 
 As dictated by Beverly 
Enterprises Employee hand 
book for violations of a major na
tura [sic] and so stated in 
your corrective action you are hereby discharged. 
 b. The 8(a)(1) allegations (Georgia Smith and Saundra Wolfe)  
Smith was a part-time dietar
y aide who normally worked 
from 4 to 8 p.m. Her immediate supervisor was Mary Dailey, 
dietary manager. On April 13 Smith injured her back on the job 
and was unable to work until June. At that time Smith called 
Dailey to tell her that she would be able to return to work. Dai-
ley told her she could come back full-time if she wanted to 
because they were hiring full-time employees due to the strike. 
According to Smith, Dailey told her that she wouldn™t cross the 
picket and Dailey said, ﬁshe guessed that I knew what that 
meant.ﬂ Smith responded, ﬁIt m
eans I don™t have a job.ﬂ Dailey 
said, ﬁYesﬂ and ﬁI™m sorry.ﬂ  
Dailey recalls a conversation wi
th Smith concerning her in-
jury but denies telling her that she had no job at the facility. 
Having reviewed the relevant te
stimony, I am satisfied that 
 57 The second memo was prepared and based on events occurring af-
ter the first memo.  
58 Lewis did not file grievances fo
r any of these four disciplinary ac-
tions, nor did she file any grievance over the disciplinary action im-
posed on May 31.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200 Smith was the more credible witness, particularly because 
Daily conceded difficulty in remembering the conversation.  
Wolfe was also a dietary aide supervised by Dailey. Wolfe 
testified that on May 15, she broke her arm in a nonwork re-
lated accident. As instructed, she called Dailey weekly to ad-
vise on her progress. On June 5 Wolfe was issued a written 
release form by her doctor to re
turn to work on June 18, which 
she mailed to Dailey. On or about June 12 she called Dailey 

who verified the receipt of the release form. Dailey asked if she 
was coming back to work and Wolfe said that she was not com-
ing back until the strike was over.
 According to Wolfe, Dailey 
also said that they would probably have to call it ﬁvoluntarily 
dismissedﬂ and that what the fa
cility needed was ﬁto get people 
up there who cares.ﬂ Dailey testified that she did have a con-

versation with Wolfe about her injury and her return to work, 
but that the conversation took place before the strike. Dailey 
also denied telling Wolfe that 
she would be treated as a volun-
tarily dismissed or that the facility needed people who care. 

Despite her denials, however, I conclude, based on a review of 
the record, that the conversation took place after the strike be-
gan and that Daily did make the 
remarks attributed to her by 
Wolfe.  
2.  Analysis and conclusions  
a. Cathy LewisŠdischarge and 8(a)(1) allegation  
The record discloses that Lewis was an unsatisfactory em-
ployee and that the two disciplinary memoranda issued to her 
on May 31 were warranted by her misconduct. The disciplinary 
action being taken against her at 
that time was lawful and not 
motivated by her activity in support of the Union.
59 It is also 
true, as the General Counsel concedes, that, had it not been for 
the strike, it is likely that she would have been lawfully dis-
charged for employee miscond
uct. Although the Respondent contends that Lewis was discharged on May 31, however, the 
record does not support the contention that she was discharged 
at that time. As of the time the 
strike began, she had only been 
suspended. As the second disciplinary memo of May 31 states, 
the matter was still subject to further investigation with Lewis 
to be notified on June 1 of the ﬁoutcome.ﬂ She was not notified 
on June 1 that she had been discharged and still had not been 
notified of her discharge at the time she spoke to Blye during 
the first days of the picketing. She was not discharged until she 
received the Respondent™s June 
6 letter on June 13. It seems 
clear that if she had already been discharged, that letter would 
have been unnecessary.  
Although Blye cannot remember speaking to Lewis after 
May 31, having reviewed all of 
the relevant testimony, I am 
satisfied that she did speak to Lewis and that Lewis™ account of 
that conversation is substantially 
correct and that Blye did offer 
to ﬁdropﬂ the disciplinary warnings if Lewis would cross the 
picket and come to work.  
First, in agreement 
with the General Couns
el, I conclude that 
Blye™s remarks to Lewis violated
 Section 8(a)(1) of the Act. 
Essentially, Blye was promisin
g a benefit to Lewis (dropping the disciplinary actions) if Lewis would agree to refrain from 
exercising her Section 7 right to assist the Union and support 
the strike and, instead, to cross the picket line and come to 

work. Lewis declined and was discharged on June 13, when she 
received a certified letter discharging her.  
                                                          
                                                           
59 Lewis was no more active or vocal in her support of the Union or 
the strike than any other employee.  
In these circumstances, I conclude that had it not been for 
Lewis™ decision to participate in 
the strike and not to cross the 
picket line, she would have rema
ined in Respondent™s employ. 
It was because she determined to exercise that right, that she 
was subsequently discharged in 
violation of Section 8(a)(3) of 
the Act, and this is true despit
e the fact that she probably would 
have discharged except for the strike.  
b. The 8(a)(1) allegations (Smith and Wolfe)  
It is clear that Wolfe and Smith
 were economic strikers at the 
time of the alleged violations. As such, they were entitled to 
retain employee status unless an
d until they were permanently 
replaced. It is unlawful to discharge striking employees while 

they retain their status as 
economic strikers. Obviously, any 
threat to discharge economic st
rikers for refusing to cross a picket line constitutes unlawful
 interference with the Section 7 
rights of employees guaranteed in the Act.  
First, as to Smith, having conc
luding that Dailey did make 
the statements attributed to her, I further conclude that the re-
marks were coercive. Smith was entitled to exercise her Section 
7 right to participate in a lawful strike against the Respondent. 
This was the exercise of a la
wful employee right under Section 
7 of the Act, and Dailey™s rema
rks were unlawfully coercive 
because any reasonable construction of Dailey™s statements 
lead to the conclusion that Dailey was telling Smith that by 
participating in strike activit
y, she was causing her own dis-
missal.  
Concerning Wolfe, having review
ed the relevant credible 
testimony, I am persuaded that 
Dailey, in her conversation with 
Wolfe, described her status as 
ﬁvoluntary dismissed.ﬂ The natu-
ral interpretation of such a statement is that Wolfe, by her re-
fusal to cross the picket line, was being discharged by her own 
action. To convey such threat of
 discrimination to an economic 
striker for failing to cross a 
picket line constitutes unlawful 
interference with those employee rights, including the right to 
lawfully strike, protected by
 Section 7 of the Act.  
N. Richland Manor Facility,
 Johnstown, Pennsylvania  
Statement of the Case  
The complaint, as amended at the hearing,
60 alleges that the 
Respondent at its Richland Manor facility in Johnstown, Penn-

sylvania, violated Section 8(a)(1) and (4) of the Act by refusing 
to pay registered nurse employ
ees a scheduled wage increase, 
denied registered nurse employee
s the use of established inter-
nal complaint procedures to file a grievance, and conditioned 
payment of the registered nurse wage increase on a withdrawal 
of unfair labor practices filed by District 1199, National Union 
of Hospital and Health Care Employees, S.E.I.U., AFLŒCIO 
(the Union).  
 60 As discussed herein in greater detail, on July 29, 1992, the Board™s 
certification of a unit consisting of registered nurses at the facility was 
reversed by the U.S. Circuit Court of Appeals for the Eighth Circuit. 
The court concluded that the registered nurses were supervisors rather 
than employees under the Act. Accord
ingly, those 8(a)(3) and (5) alle-
gations of the consolidated compla
int dependent on the certification for 
their vitality were deleted from the 
complaint, leaving only the 8(a)(4) 
allegations for resolution herein.   BEVERLY CALIFORNIA CORP. 201 1.  Facts  
a. Background  
A representation petition for a unit of registered nurses at the 
Respondent™s Richland Manor facility was filed on October 2, 
1990. A hearing was held on Oc
tober 18, 1990, to determine, 
inter alia, the status of the registered nurses as either employees 
or supervisors. One of the registered nurses at the facility, 
Dolores Keiper, testified at that hearing. Thereafter, the Direc-
tor for Region 6 concluded that th
e registered nurses were em-
ployees within the meaning of the Act and directed an election 
to be held in a unit of registered nurses. The election was held 
on December 14, 1990. The unit was certified on December 24, 
1990. The unit consisted of all 
full-time and regular part-time 
registered nurses at the Johnstown facility. Respondent opposed 

the certification on the grounds that the registered nurses were 
supervisors within the meaning of the Act and, therefore, de-
clined to bargain with the Union for that unit for the purpose of 
testing the certification. Unfair labor practice charges alleging 
refusal to bargain for the unit were filed with Region 6 on Feb-
ruary 5, 1991, by the Union. A complaint issued, later upheld 
by the Board, which ordered the Respondent to bargain with the 
Union for the RN unit.
61 An appeal from the Board™s decision 
was taken by Respondent to the 
Sixth U.S. Circuit Court of 
Appeals. By decision dated Ju
ly 29, 1992, the 
Sixth Circuit concluded that the registered nu
rses were supervisors, not em-ployees, and that the unit therefore was not appropriate and, 
inter alia, denied enforcement of the Board™s Order. 
Beverly 
Enterprises v. NLRB,
 970 F.2d 1548 (6th Cir. 1992).  
b. Wage increase  
It appears that a wage increase of 75 cents per hour was 
budgeted by Administrator John Poltrack for the registered 
nurses scheduled to go into effect in January 1991. It is not 
disputed that the increase was not granted at that time. Poltrack 
and Wayne Chapman, regional director for human resources, 
Region 1, testified that as soon as
 the registered nurses™ election 
on December 14, 1990, was over, they discussed the matter of a 

wage increase for RN unit employees and decided at that time 
that it was something that should be bargained with the Union 
in upcoming negotiations, rather than being implemented by 
Respondent in January. According to Chapman, however, a 
decision was made thereafter, in 
late January or early February, 
that rather than bargain with the Union for the registered 

nurses™ unit the Respondent would re
fuse to bargain, thus invit-
ing unfair labor practice charges for refusing to bargain, so as 
to test the unit certification in 
the Sixth U.S. Circuit Court of 
Appeals. All the previously 
scheduled negotiating sessions 
were cancelled.  
Chapman further testified, with respect to the wage increase, 
that after having decided to test the certification, he felt that if 
he granted a wage increase, it could have been perceived by the 
Union as an unlawful unilateral wage increase subjecting Re-
spondent to unfair labor practice charges. On the other hand, if 
he went to the Union to seek their approval, this would have been tantamount to conceding the propriety of the RN unit at a 

time when that issue was being litigated.  
As time went on, the frustration among the RNs at having 
been denied a wage increase mounted, and problems of re-
                                                          
 61 Beverly Enterprises, 303 NLRB No. 20 (May 28, 1991) (not re-
ported in Board volumes).  
cruitment and retention grew, causing Respondent to recon-
sider. In June 1990, at a m
eeting between John August, presi-
dent of the Union, and various
 representatives of Respondent, 
the Union agreed that previously budgeted raises could be 
given to the registered nurses and that it would not file unfair 
labor practices over the matter. It is undisputed that in July 1991, raises of 75 cents per hour were granted in July to the 
registered nurses, retroactive to January 1, 1991.  
c. Refusal to process Keiper™s complaint  
As noted above, Keiper testif
ied on behalf of the Union at 
the representation case hearing on October 18, 1990. Thereaf-
ter, on December 20, 1990, a 2-day suspension was imposed on 
Keiper, and she returned to work on December 24, 1990. An 
unfair labor practice charge based on the suspension was filed 
on Keiper™s behalf by the Union on December 31, 1990.  
Although the Union had been certified, no contract had yet 
been negotiated, so when Eileen Connelly, union vice presi-
dent, was contacted by Margaret
 Pynkala, union delegate for a 
service and maintenance unit re
presented by the Union, Con-
nelly advised her to file a complaint under the ﬁProblem-

Solving Proceduresﬂ set out in the associates™ handbook. That procedure reads as follows: 
Problem-Solving Procedures  
Our company maintains an open door policy. We be-
lieve that problems between an associate and the company 
can be worked out through an honest, frank discussion in 
an atmosphere of trust, re
spect and cooperation. You may 
at some time be concerned about your work schedule, per-
sonnel policies, or treatment or
 discipline that seems unfair 
or unjust to you. To encourage a frank discussion of your 
problem, the company has set up the following problem-
solving procedures. You have 
the right to use the problem 
resolution procedure with the expectation of privacy and 
without fear of retaliation.  
1.  Talk to your supervisor about the problem. Give 
him or her a chance to resolve it.  
2.  If you are not satisfied with the results of this dis-
cussion, you may take your prob
lem to the administrator.  
3.  If the administrator does not resolve the problem, 
contact the Area Manager.  
4.  If you are still dissatisfied, you should contact the 
Human Resources Department in your regional office. 
Your problem will be studied carefully and a timely re-
sponse will be made.  
If you still feel you have not received fair treatment, 
and cannot resolve the problem through these channels, 
you may refer to the poster in your facility and call the 
Beverly Enterprises Hot Line. 
 On January 3, 1991, a group of employees signed and deliv-
ered to Poltrack a petition requesting a review of Keiper™s sus-
pension to reduce it to a verbal warning.  
On January 11 a meeting was held between Poltrack, Pyn-
kala, and several other employees to deal with work related 
problems. The petition for Keiper was discussed. According to 
Pynkala, Poltrack told them that as long as the NLRB had the 
case, he was not going to answer the grievance because the 
matter was being handled by the NLRB.  
Poltrack testified that he did not say that he would not proc-
ess grievances under the proced
ures of the employee handbook, 
but only that this was not a matter for the Union to deal with 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 202 because they had no union contract covering the RNs at that 
time.  
Later, a ﬁPETITIONﬂ was drafte
d, listing some 37 issues of 
concerns to employees at the facility. It was signed by some 58 
employees, including Keiper. The first item was for a ﬁMeeting 
on Dolores Keiper™s grievance.ﬂ 
At a meeting held on February 
11, attended by about 20 employ
ees, Poltrack was given the ﬁPETITION.ﬂ Connelly requested
 a meeting on the Keiper 
issue. According to Connelly, 
Poltrack declined, saying there 
was no procedure for such a meeting. Connelly referred to the 
handbook procedure, set out above, 
but Poltrack continued to 
maintain that there would be no meeting on this matter.  
Connelly also sent a letter dated February 12 to Chapman, 
complaining about employee concerns at the facility and en-
closing a copy of the ﬁPETITIONﬂ submitted to Poltrack.  
Poltrack, in his testimony, admits that he received the peti-
tion dated January 3 but did 
not respond to it because the 
ﬁProblem-Solving Procedures
ﬂ described in the handbook ap-
plied only to individual employees seeking to avail themselves 
personally of those procedures a
nd that Keiper herself had not 
contacted the appropriate manage
ment staff to resolve the prob-lem.  
Poltrack testified as to this February 11 meeting that he took 
the position that the only procedure available to Keiper, as there 
was no union contract grievance procedure available to her, 
was under the terms of the ﬁProblem-Solving Proceduresﬂ of 
the employee handbook that required 
her, individually, to avail 
herself of those procedures, which she had not done.
62 Simi-larly, Chapman testified that he
 did not nothing about the Feb-
ruary 12 correspondence sent to him,
 because, like Poltrack, he felt that those procedures were available only to the employees 
themselves, not to the Union or others seeking to invoke the 
procedures on her behalf.  
d. Conditioning wage increase 
on withdrawal of unfair labor 
practice charges  
Keiper and another registered nurse, Lorraine Luert, testified 
that on May 1, 1991, a meeting of the RNs was conducted by 
Poltrack at the facility. The primary topic was the RNs™ dissat-
isfaction at having been denied the pay increase in January. 
According to Keiper, the RNs were told by Poltrack that he had 
just gotten off the telephone with
 Chapman and could tell them that if they were to drop the charges filed with the NLRB, they 

would be given the raises due the prior January. Delores Kim-
ble, another registered nurse at the meeting, testified that 
Poltrack told them that he had been on the telephone with 
Chapman and that if they got a letter from the Union dropping 
the charges, they would get their raise.  
Poltrack testified with respect to this meeting that he did not 
tell the registered nurses that the raise would be granted if the 
unfair labor practice charges were withdrawn. According to 
Poltrack, he had spoken to Chapman about the problem and 
Chapman had expressed concern that 
if the raises were given, it 
would subject the Respondent to unfair labor practice charges 

for having taken unilateral action on a matter that should have 
been negotiated with the Union. Chapman confirmed conversa-
tions voicing these concerns to Poltrack, but that he did not ask Poltrack to solicit the withdrawal of any unfair labor practice 
charges in exchange for granting the wage increase.  
                                                          
 62 Keiper concedes that she did 
not raise the matter with manage-
ment officials, nor did she attend 
the meetings of January 11 and Feb-
ruary 11.  
A contemporaneous internal corporate memo dated April 29, 
1991, however, from Chapman (G.C
. Exh. 67) discloses, as Respondent concedes in its brief, that Chapman asked Poltrack 

to meet with the RNs. ﬁI asked the Administrator to meet with 
the RNs (scheduled this week) a
nd tell them to have the Union 
write to the Board requesting withdrawal of the unfair labor 

practice. If the Union agreed, we would proceed with a raise for 
the RNs.ﬂ I conclude that this memo comports with the recol-
lection of the General Counsel™s witnesses and that Poltrack, 
despite his denials, did in fact, 
suggest to the RNs at a meeting 
on May 1, 1991, that they withdraw the pending unfair labor 
practice charge, and after having done so, a raise would be 
granted.  
2.  Analysis and discussion  
a. Coverage of supervisors under Section 8(a)(4)  
Section 8(a)(4) of the Act reads: 
 It shall be an unfair labor practice for an employer to 
discharge or otherwise discri
minate against an employee 
because he has filed charges or given testimony under this 

Act. 
 There is a division of authority between the Board and some 
U.S. Circuit Courts of Appeal on the issue of whether or not 
supervisors are protected under Section 8(a)(4) of the Act. In 
Hi-Craft Clothing Co., 
251 NLRB 1310 (1980), the Board con-
cluded that a supervisor discharged because of his threat to file 
charges against his employer with the Board was entitled to 
relief on the theory that the right of access to the procedures of 
the Board should be protected and extended even to supervisory 
employees. The U.S. Court of Appeals in 
Hi-Craft Clothing Co. 
v. NLRB,
 660 F.2d 910 (3d Cir. 1981), denied enforcement 
concluding that once supervisory status has been conceded, the 
case must be dismissed because the Board has no jurisdiction to 
decide the case on its merit. In 
General Services, 229 NLRB 940 (1977), enf. denied 575 F.2d 298 (5th Cir. 1978), the court 
reached the same conclusion.  
The Board has long held that it will exercise jurisdiction over 
supervisors when the employer™s discrimination has a coercive 
effect on statutory employers in the exercise of their rights 
under the Act. See 
Florida Power & Light Co. v. Electrical 
Workers,
 417 U.S. 790, 803Œ805 (1974).  
I am constrained to follow existing Board precedent, and I 
conclude the RNs, although defined by the Third Circuit as 
supervisors, as set out above, 
are nonetheless entitled to cover-
age under Section 8(a)(4) of the Act and the 8(a)(4) allegations 
must be decided on their merits.  
b. The wage increase  
The probative evidence satisfies me that Respondent had 
budgeted a wage increase of 75 cents per hour for January of 
1991 and that the wage increase was not granted at that time. 
The position of the General Counsel is that Respondent dis-
criminated against 
the RNs by withholding the wage increase 
because, as set out in the complaint, ﬁcharges were filed and 

testimony given to the Board.ﬂ I do not agree. In my opinion, 
this allegation has not been established.  
Respondent chose not to grant the wage increase in January, 
at first because it wanted any wa
ge increases to be negotiated 
with the Union and later, after having decided to test the certifi-

cation, because it did not want to risk refusal to bargain charges 

by granting wage increases unila
terally. Further, Respondent 
 BEVERLY CALIFORNIA CORP. 203 felt that by conferring with the Union and then granting the 
wage increase with its approval, that would be tantamount to 
granting recognition to the Union at a time when it was contest-
ing the propriety of the bargaining unit. Based on a review of 
relevant testimony, I conclude th
at these were the reasons that 
Respondent did not grant the wage increase.  
Moreover, the record is tota
lly insufficient to support the 
contention that the wage increase was withheld because of the 
unfair labor practices filed by the Union. This argument re-
quires assumptions I am not willing to make. The record itself 
discloses no causal relationship between the filing of the unfair 
labor practices and withhol
ding the wage increase.  
In short, I conclude that th
e evidence does not support the 
conclusion that a wage increa
se was withheld on January 1 
either because the unfair labor practices were filed by the Un-
ion or because Keiper or othe
r employees had given testimony 
at a representation case hearing in October 1990.  
c. Refusal to process Keiper™s complaint  
The General Counsel alleges th
at Respondent discriminated 
against Keiper by denying her the use of the internal complaint 

procedures of the handbook to file a grievance because Keiper 
gave representation case testimony on October 18, 1990, or 
because the Union filed unfair labor practice charges on De-
cember 31 and February 6.  
Respondent concedes that it did not process Keiper™s suspen-
sion under the procedures set out in the employee handbook 
and did not accede to requests to do so made on her behalf. In 
so doing, Respondent™s takes the position that the ﬁProblem-
Solving Proceduresﬂ of the employee handbook must, by its 
terms, be utilized by the individual employee and not by others 
on her behalf. It is not disputed
 that Keiper herself made no 
attempts to resolve the problem herself under the employee 
handbook procedures.  The General Counsel points to testimony to the effect that 
Poltrack, on January 11, stated that because the NLRB was 
handling the matter as an unfair labor practice charge, he was 
not going to respond to the petition. Although I credit the Gen-
eral Counsel™s witnesses in this
 regard, I conclude that this 
remark was essentially superfluous because the handbook, by 

its terms, requires Keiper herself to utilize the procedures con-
tained therein, and admittedly she made no effort to do that.  
Accordingly, I find that despite the statement by Poltrack, 
the record is insufficient to s
upport the conclusion that Respon-
dent discriminated in denying 
Keiper the use of established 
internal complaint procedures because she either filed an unfair 
labor practice charge or had gi
ven testimony to the Board.  
d. Conditioning wage increase to RNs on the withdrawal of 
unfair labor practices
 by the Union  
As noted above, Poltrack did on May 1, at Chapman™s re-
quest, hold a meeting of RNs when they were told to have the 
Union write to the Board requesting withdrawal of the unfair 
labor practices in order to get the wage increase. The apparent 
motive for this concession was the practical problems and dis-
satisfaction that continuing to
 withhold any wage increase was 
creating at the facility in the 
RN group. Thereafter, as noted 
above, the parties met in June and a wage increase for the RNs 
of 75 cents per hour was put into effect July 6 retroactive to 
January 1. In these circumstan
ces, although Poltrack™s remarks to the RNs on May 1 would have been strong evidence of 
unlawful motivation in the event the wage increase were de-
nied, the record discloses that the increase, after discussion with 
the Union, was not withheld, but granted with retroactivity to 
January 1, all without any withdrawal of the unfair labor prac-
tice charge.  
In these circumstance, I cannot conclude that Respondent 
discriminated against the RNs by
 conditioning a wage increase 
on the withdrawal of unfair labor
 practice charges on May 1.  
O. Wyoming  Valley  Health  Care  Facility,                           
Wilkes-Barre, Pennsylvania  
Statement of the Case  
The complaint alleges, with respect to the Wyoming Valley 
Health Care vacility in Wilkes-Barre, Pennsylvania, that Re-
spondent violated Section 8(a)(1
) by threatening an employee, 
Christopher Tausch, that he was being terminated for having 
copied a list of phone numbers 
of Respondent™s employees and 
Section 8(a)(3) in that the same employee, Christopher Tausch, 

was discharged for having engaged in union activity.  
1.  Facts  
Tausch is a 1990 graduate of Rutgers University with a scho-
lastic concentration in labor stud
ies. He was hired by the Union 
on January 14, 1991, as a ﬁcol
onizer.ﬂ Tausch described a 
ﬁcolonizerﬂ as a paid union employee assigned to seek em-
ployment with an employer for the purpose of organizing from 
the inside. As a ﬁcolonizer,ﬂ he was paid a salary of $150 a 
week by the Union plus whatever he earned from his employ-
ment with the ﬁtargetﬂ employer. It was as a ﬁcolonizerﬂ that 
Tausch sought employment and 
was hired as a NA at the 
Wyoming Valley facilit
y on January 24, 1991.
63 He worked as 
a NA on the 3 to 11 p.m shift on the east wing. Tausch did not 
disclose his union identity to 
the Respondent and lied about his 
level of education on his employme
nt application. Tausch testi-
fied that it was his intention, once employed, to obtain the 
names, addresses, an
d telephone numbers of employees for the 
purpose of soliciting them in an 
organizing effort on behalf of 
the Union. He used telephone books, name tags, and whatever 
other sources may have been av
ailable to obtain this informa-
tion. Tausch was admittedly engaged in a clandestine activity 
for the limited purpose of organi
zing that facility and concedes 
that his employment with the Respondent would therefore have 

been temporary.  
On the evening of March 27, during a work break about 7 
p.m., Tausch went into the kitc
hen area of the dietary depart-
ment. His purpose was to prom
ote organizational interest 
among the dietary department em
ployees. He sought out and 
located a dietary employee named Charles Weitz just inside the 
door to the kitchen area and engaged Weitz in a discussion 
about union representation. Tausch also asked Weitz for the 
names and addresses of two othe
r dietary department employ-
ees and Weitz told him that t
hose telephone numbers were on a 
list located in the office of the dietary department manager, 
Richard Rutkowski, who was not 
on the premises at the time, 
having been called home to attend
 to his pregnant wife. Tausch 
went to the room with Weitz where Tausch, sitting at Rut-
kowski™s desk, copied from a list taped to the wall beside the 
desk, the names and telephone numbers of the people he 
wanted to solicit from a listing of the 20 or so dietary depart-
ment employees. Thereafter, he re
turned to his nursing assistant 
duties on the east wing.  
                                                          
 63 All dates refer to 1991 unless otherwise indicated.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 204 Tausch testified that although 
he was gathering information throughout his employment, he di
d not discuss the Union with 
anyone until March 26, 27, and 28 
when he visited, along with 
a female union organizer named Vandallia Leventry, some 20 
employees to solicit their support.  
Later in the evening Rutkowski returned. Rutkowski testified 
that Weitz told him that a nurse had been in his office and had 
taken down telephone numbers from a listing of the dietary 
department employees. Rutkowski thought it might have been 
nurse trying to contact him with a problem and so he went to 
the charge nurse, but she was unaware of any visit.  
On the morning of March 28, shortly after 10 a.m., Tausch 
and Leventry visited Weitz at 
his house where they solicited 
him to support the Union and to interest other employees in 
their organizational efforts. Weitz gave them short shrift, telling 
them that he was not interested and that he had to get to work. 
Weitz arrived at the facility 
about 11:45 a.m. and sought out 
Rutkowski to complain to him about Tausch™s visit. He identi-

fied Tausch as the nurse who ha
d visited Rutkowski™s office the 
previous night. Weitz complained that Tausch was bothering 
him by visiting him at home about joining and promoting a 
union and went over again with Rutkowski the events of the previous night.  
Rutkowski then sought out hi
s supervisor, Nancy Wilson, 
dietary consultant, telling her what
 he had been told by Weitz. 
Thereafter, Wilson gave the information to Deborah Josephite, 
the acting assistant administrato
r, who, at about noon, called 
Donna Connery, the administrator. She told Connery that she 

had been told by Rutkowski that on the previous night Tausch 
had entered the dietary department area, speaking to Weitz 
about his interest in obtaining 
union representation and also had 
gone into the dietary department manager™s office where he 
took down the names of employees and removed them from the 
facility. She also told Connery about Weitz™s agitation over the 
visit by Tausch and Leventry to
 his house. Connery asked Jose-
phite to write out what she had been told about the incident. 
Connery returned to the facility about 12:30 p.m.  
When she arrived, she spoke to Josephite and received from 
Josephite a statement, signed by
 Josephite, reciting what Weitz 
had told her about the incident. Connery spoke to Rutkowski 

who reviewed with her the events of the prior evening and also 
told her that Weitz was upset over Tausch™s visit that morning.  
After this, Connery made a deci
sion to terminate Tausch for 
unauthorized entering the restricted dietary department area and 
removing confidential employee 
information from the facility. 
She instructed Josephite to write out an ﬁEmployee Memoran-
dumﬂ terminating Tausch. In re
levant part, the memorandum 
reads: ﬁUnauthorized possession 
or removal of employee phone 
numbers. Divulging employee-comp
any confidential informa-
tion.ﬂ Thereafter followed a description of the incident: 
 Chris entered the kitchen ar
ea and subsequently the 
dietary service manager™s o
fficeŠunauthorized. He wrote 
employee confidential info
rmation on a paper and re-moved information from the facility. Chris divulged em-
ployee information to an 
outside sourceŠunauthorized. 
 Because the incident also involved union activity, Connery 
felt it necessary to call Wayne Chapman, regional director for 
human resources, to advise him of her decision, She did this 
sometime prior to Tausch™s termination later in the day. Chap-
man concurred in the decision to terminate Tausch.  
Later in the afternoon after Tausch had reported to work, he 
was called into Connery™s office.
 Also present were Marion 
Swancki, DON, and Josephite. Connery gave him the discharge 
memo previously prepared by Josephite. Tausch explained that 
he had gone to the dietary area to speak with Weitz but did not 
explain his purpose in doing so. Tausch also admitted that he 
was in the dietary department office and that he took down 
telephone numbers but said that 
those were telephone numbers 
of friends. Tausch refused to sign for the receipt of the dis-charge memorandum. The discharge interview terminated and 
Tausch left the premises.  
Connery testified that the kitchen area was restricted to die-
tary department employees and wa
s off limits to others and that 
Tausch™s visit violated company policy in that regard. The evi-

dence discloses the kitchen area was posted against entry by 
nondietary department employees.
64 Further, there is a provi-
sion in the dietary department
 manual limiting access by non-
dietary department employees wi
thout express authorization of 
the administrator or dietary service manager.
65 Tausch con-
cedes that he was aware of the posting. It appears that non-
dietary department employees obs
erved these restrictions and 
went into the kitchen area only occasionally to pick up meal 
trays from a rack just inside the dietary department door and 
sometimes, infrequently, when authorized by dietary depart-
ment employees to get missing items
 of food, drink, or utensils 
for food trays being brought to residents.  
Connery testified that the reason for restricting the dietary 
area to employees of the dietar
y department was to reduce the 
possibility of cross-contamination by nursing personnel coming 
into the kitchen area after contact with sick residents. The mat-
ter of cross-contamination was also the subject of regulation by 
both state and Fede
ral governments.  
Connery testified that it was 
not entering the dietary area 
alone that caused her to discha
rge Tausch, and that he would 
not have been discharged for th
at infraction alone. More seri-
ous, as set out in the discharge memorandum was the ﬁunau-
thorized possession or removal of employee phone numbers. 
Divulging employee-company conf
idential information.ﬂ Con-
nery testified that the home 
telephone numbers of employees 
are confidential information, and that taking down these tele-

phone numbers, removing them from the premises, and disclos-ing them to outside sources66 was a violation of company pol-
icy that justified summary dismissal, particularly as Tausch was 
a probationary employee, not entitled to the progressive disci-
pline procedures employees normally received.  
In support of the contention that
 Tausch™s actions in copying 
and removing employee telephone
 numbers violated company 
                                                          
 64 It read, ﬁDietary Personnel Only.ﬂ 
65 The provision reads:  
Policy  No one is allowed in the Dietary Department without the 
express authorization of the Ad
ministrator of the Dietary Ser-
vice Manager, except for Dietary employees and the Admin-
istrator.  Procedures  
1. ﬁDietary Employees Onlyﬂ signs should be posted on all 
entrances to the Dietary Department.  
2. All unauthorized persons are to be discouraged from en-
tering the Dietary Services Departments.  
3. The Dietary Service Manager or designee will be re-
sponsible for enforcing the requirement.  
66 Tausch was himself an ﬁoutside source,ﬂ as a paid union organ-
izer.   BEVERLY CALIFORNIA CORP. 205 policy, Connery alluded to a provision in the employee hand-
book captioned ﬁNon-Disclosure of Information,ﬂ which reads: 
Non-Disclosure of Information  
We need your cooperation to keep our company busi-
ness within the company. Please read and support the fol-
lowing statement: Beverly associates shall notŠ either di-
rectlyŠdivulge, disclose, or 
communicate to any person, 
firm or corporation (other than is required by law), infor-
mation affecting or relating to residents or their records, 
other associates, or the business of the company, such as 
the company™s manner of operation, plans, manuals, etc. 
 In the ﬁEmployee Conduct and Rule
sﬂ document at this facility, 
there is listed as major viola
tions the following: ﬁ10. Divulging 
employee, resident, or company confidential information.ﬂ It 
does not appear that employee telephone numbers were specifi-
cally defined as confidential information.  
2.  Discussion and analysis  
a. Tausch™s discharge  It is necessary first to resolve the issue whether or not 
Tausch, admittedly a paid union organizer, is also an employee 
of the Respondent entitled to th
e protection of the Act. The 
record discloses that Tausch, a college graduate, lied about his 
education and was hired as a nur
sing assistant. He was paid 
$150 per week by the Union while so engaged, and allowed to 

keep his salary from the facility. Tausch testified that a career 
in a health care industry was not his ambition, and that his em-
ployment would have been lim
ited in duration to the union 
organizational effort. He testified that he would return to work 

if he were reinstated and make 
another effort to organize the 
Respondent™s employees. Despite the split between certain U.S. 

Circuit Courts of Appeal and the Board, it appears that the 
Board maintains the position that an individual does not lose 
his status as an employee because he is, at the same time, on the 
payroll of the Union attempting to organize his employer.
67 Thus the Board having spoken, I 
am constrained to follow that 
precedent and, accordingly, I conclude that Tausch was an em-
ployee within the meaning and protection of the Act.  
Respondent disagrees, acknowledges the above-cited Board 
precedent, but contends that an exception to this rule exists 
when there is ﬁobjective evidenceﬂ that union organizer em-
ployees will engage in activities ﬁinimicalﬂ to the employer™s 
ﬁoperations.ﬂ The Board appears 
to recognize such an excep-
tion. Sunland Construction Co.
, supra at 1230. In the instant case, however, the record does not disclose the existence of 
such objective evidence so as to warrant the inference that 
Tausch forfeited employee status
 prior to his employment by 
Respondent.  There remains for consideration whether or not Tausch was 
discharged for having engaged 
in union activity. Respondent 
contends that by copying, re
moving, and divulging employee 
telephone numbers, Tausch violat
ed company rules and policies 
and that his discharge was justified. The General Counsel con-
cedes that Tausch did these thi
ngs, but argues that the rationale 
presented by Respondent was none
theless a pretext and that 
Tausch™s discharge was discriminatory.  
                                                          
                                                           
67 Sunland Construction Co
., 309 NLRB 1224 (1992). 
Town & 
Country Electric,
 309 NLRB 1250 (1992). These cases include a full 
analysis of the issue that will
 not be reexamined herein.  
A review of the record discloses that Tausch, on being hired, 
set about the work for which he had been sent by the Union, 
i.e., compiling information on the employees to enhance com-
munications with them with a view towards organizing. In an 
effort to obtain telephone numbers
 for dietary department em-
ployees, he went into the kitchen area and then into the office 

of the dietary department manager where he copied employee 
telephone numbers from a list on the wall beside the manager™s 
desk. In my opinion, Tausch™s activity, while clearly union 

activity on behalf of his union-
employer, was not protected and 
his discharge did not violate S
ection 8(a)(3) of the Act.  
First, the dietary department wa
s a restricted area. Provisions 
in the dietary department manual make it off limits except to 
dietary department employees, an
d it was posted against access 
by other than dietary department personnel. Tausch concedes 
that he was aware that it was so posted. The rationale for the 
rule is valid, to avoid contam
ination of the kitchen area from 
others such as nurses aides, whose duties bring them into close 

physical contact with sick patients.
68  Not only did Tausch go into the dietary department area 
without authorization, he went into the office of the dietary 
department manager and took down employee telephone num-
bers for use in the organizational effort. The record discloses 
that such information is treated
 by Respondent as confidential. 
Despite the fact that there are no specific policy statements or 

rules specifically defining em
ployee telephone numbers as 
confidential, there do exist written statements of policy, set out 

above, which, in my opinion, make it clear that telephone num-
bers fall into a classification of confidential.  
In applying the 
Wright Line69 test of causation, I conclude 
that this record discloses that Tausch was actively seeking to 
organize employees at the facility. The General Counsel has 
made a showing sufficient to suppor
t an inference that Tausch™s 
union activity was a motivating factor in Respondent™s decision 
to discharge him. I further conclude, however, that because of 
Tausch™s misconduct, set out above, he would have been dis-
charged even had he not been so engaged. Accordingly, I shall 
recommend that this allegation be dismissed.  
b. The 8(a)(1) allegationŠinforming Tausch in his discharge 
memo that he was being dischar
ged for engaging  in protected 
concerted activity  
I have concluded, essentially, th
at discharging Tausch for the 
reasons set out in the discharge memo was not unlawful. So 
advising him in the discharge 
memo does not violate Section 
8(a)(1) of the Act.  
P. Sanger Hospital Facility in Sanger, California  
Statement of the Case  
The complaint alleges, with respect to the the Sanger Hospi-
tal facility in Sanger, Californ
ia, that Respondent violated Sec-
tion 8(a)(1) of the Act by coercing and threatening an em-
ployee, Rudy Garza.
70   68 Although the record also discloses occasional limited entry by 
others, this in no way legitimizes Tausch™s visit.  
69 251 NLRB 1083 (1980), 462 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982).  
70 The complaint also alleges 8(a
)(1) unlawful interrogation by Re-
spondent™s attorney on May 23, 1991. The General Counsel, in its brief, 
however, after evaluating the record
, concluded that no violation had 
occurred and, in its brief, withdrew 
that allegation. Accordingly, that 
allegation is hereby dismissed.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 206 1.  Facts  
Housekeeping department empl
oyee Rudy Garza testified 
that on June 18, 1991, about 
2:30 p.m., Tony Velasquez, 
housekeeping supervisor, called him and housekeeping depart-
ment employee Isaac Navarro into the laundry room where he 
spoke to them concerning the pr
esence at the facility of Union 
Representative Mike Guidry.
71 He said that Guidry would be 
seeing them one by one about 
signing a union paper. He said that they were free to either sign it or not at their option, but 
that he did not want them to get hurt.  
About one-half hour later, accord
ing to Garza, he spoke to Velasquez again on the B wing. Velasquez told him that he did 

not want him to get ﬁhurtﬂ an
d advised him not to sign the un-
ion papers. Velasquez testified that he has no specific recollec-

tion of speaking to Garza concerning union papers but that he 
did speak to some employees, telling them that he did not want 
them ﬁhurting for money,ﬂ and th
at they would have to pay 
union dues out of their pockets. Ve
lasquez testified that he was 
aware of their need for money 
as he sometimes arranged over-
time to enable employees to meet their financial needs.  
2.  Discussion and analysis  
a. Threats and coercion by Velasquez  
As noted above, Garza testified that he was told by 
Velasquez that he did not want
 him to get hurt and that he 
should not sign any union papers. 
Velasquez testified he has no 
specific recollection of talking to
 Garza but that he did say to 
some employees that he did not 
want them ﬁhurting for moneyﬂ 
because they would have to pay union dues out of their pocket. 
Having reviewed all of the releva
nt testimony, I am satisfied 
that Garza™s recollection of his 
conversation with Velasquez is 
the more credible, and suggests that some unspecified harm 
would come to Garza that could be avoided if Garza did not 
sign the union papers.  
Employees have the right under Section 7 of the Act to form, 
join, assist, or otherwise enga
ge in union activity, free from 
interference by the Employer. Unlike Respondent, I do not 
regard Velasquez™s comments as noncoercive. Although it may 
have been somewhat vague, the implication of threat was clear, 
and even if the admonition was offered out of concern, it was 
nonetheless coercive and unlawfu
l. Velasquez™ remarks were 
essentially a threat of reprisal 
for engaging in protected activity 
and, as such, violate Section 8(a)(1) of the Act.  
Q. Beverly Manor, San Fr
ancisco, California  Statement of the Case  
The complaint, as amended at the hearing, alleges, with re-
spect to the Beverly Manor facility in San Francisco, that Re-
spondent, violated Section 8(a)(1) of the Act by interrogating 
an employee concerning his union sympathies, instructed em-
ployees to draft, sign, and circulate a petition to decertify the 
Union, physically assaulting a un
ion representative and telling 
an employee that a union business 
agent would be killed unless he ceased acting for the Union. Further, that Respondent dis-
criminatorily discharged employ
ee Johnny Scott in violation of 
Section 8(a)(3) of the Act.  
                                                          
                                                           
71 Guidry is a field representative for Hospital Health
 Care Workers™ 
Union, Local 250.  
1.  Facts  
Respondents operates the Beverly Manor Convalescent Hos-
pital in San Francisco. The administrator of the facility during 
the relevant time period was Enid Begay.
 The DON, hired by 
Begay, was Rubin Logan, a RN. The parties stipulated that the 
Union has represented under contract, since at least the early 
1970™s, a unit of nursing employees, excluding supervisory 
LPNs and RNs. The relevant co
ntract was effective September 
1, 1989, through September 1,
 1991. Daciano Lamparas and 
Maria Griffith were the union business agents with responsibil-
ity for administering the cont
ract at Beverly Manor.  
On May 7, 1991,
72 Scott was hired as a CNA. He had previ-
ously worked as a CNA for Beverly at another facility in Cali-
fornia for about 3 years in the late 1980s and had maintained 
his CNA license. Shortly after his hire, he became a restorative 
aide and worked in that capacity until his termination on June 
20, 1991.  
Within a few days after his hire, during a 3-day orientation 
period, he was interviewed by 
Logan who asked him what his 
feeling were about the Union, 
Local 250. Scott responded in a 
somewhat negative fashion, sayi
ng that it was necessary to be 
in the Union in order to work there and referred to a prior nega-

tive experience with the Union. Logan raised the possibility of 
decertifying the Union. Scott asked what one person could do, 
Logan asked him if he would be
 willing to support an employee 
petition to decertify the Union. 
Scott™s response was equivocal to Logan™s inquiry, but in the days following, Logan repeatedly 
approached him for the purpose of having him and other em-
ployees circulate an employee pet
ition to get rid of the Union.  
A couple of weeks later on Sunday, May 19, Logan called 
together Scott and three other male employees. According to 
Scott, they were all among the la
st employees hired. Logan told 
them that he wanted to get rid of Local 250 and suggested that 
they sign a petition to decertif
y the Union. He gave them a 
piece of paper with some writing on it, which Scott testified he 
did not read, and told them that
 he wanted them to sign it and 
also to write out themselves why they wanted the Union out. 
Logan said that he did not want to be seen at the facility on 
Sunday and did not want the petition returned to him in his 
mailbox, but rather wanted it to be slipped under his door.  
He then left the four alone in a conference room, ostensibly 
to do what he had requested. Th
ey discussed the matter among 
themselves, with Scott speaking out in favor of representation 

by the Union. Apparently, the ma
tter was not given any serious 
consideration, and they ball
ed up the paper and batted it 
around. Scott finally tossed it into a wastepaper basket.  
Thereafter, Scott told a shop steward about the incident and, 
on June 18, a charge was filed 
with the NLRB alleging, inter 
alia, soliciting employees to sign and circulate a decertification 

petition. A copy of this charge was served on Respondent the 
same day by certified mail.  
Scott testified that after the Sunday, May 19, incident, Logan 
was ﬁon his caseﬂ all the time, in
cluding a written disciplinary 
report dated June 17, signed by 
Logan, reciting shortcomings 
by Scott in his performance of patient care duties.  
On June 20, Scott worked the morning shift (7 a.m. to 3:30 
p.m.) that was badly shortstaffed. Instead of a normal comple-
ment of 8 employees, Scott wa
s assigned to 13 patients, with 
responsibilities that included the 
dressing, feeding, and bathing. 
About 1:30 p.m., he was called to Logan™s office. Logan com-
 72 All dates refer to 1991 unless otherwise indicated.  
 BEVERLY CALIFORNIA CORP. 207 menced to berate him for leavin
g a certain patient wet for too 
long. Scott attempted to explain that they were short-staffed 
and that he would attend to it as soon as he finished the patient 
he was with. Irma Helton, direct
or of staff development, who 
was also present, supported Scott during this discussion. Logan told Scott that he did not want
 him on the floor and Scott re-
sponded, ﬁDo what you please,ﬂ a
nd returned to his patients.  
Shortly thereafter, he was again called to Logan™s office and 
offered a choice between signing 
a resignation or discharge. 
Scott told him to do what he wanted and again left the office. 
Helton came after him, telling 
him that he would be well ad-
vised to sign the resignation so 
as to avoid an unfavorable in-
ference when he sought future employment. Scott took the 

advice, returned to Logan™s office, and signed a resignation 
form, reciting his ﬁvoluntary reti
rement,ﬂ although he testified 
that his termination was not voluntary.
73  On June 7, sometime before 5 p.m., Union Representative 
Daciano Lamparas went to the fa
cility on union bu
siness. First, 
he met with Arturo Roque, a shop steward at the facility, in the 
breakroom. They met until about 5 
p.m. when Lamparas left the 
breakroom to go to a meeting wi
th Begay. After Lamparas left, 
Logan came into the breakroom, approached Roque and said to 
him in an angry tone of voice, 
ﬁTell your friend to stop fucking 
around me or he™s going to get killed.ﬂ After leaving his meet-
ing with Begay, about 6 p.m., La
mparas went by the reception 
area and said, ﬁgood-byeﬂ to 
Logan and two other employees 
who were with him. Logan followed him out the door of the facility then began to curse him, saying, ﬁThis is a Black 
neighborhood. I can even kill you.ﬂ Logan then struck Lam-
paras on the right side of the face with his briefcase. Logan, 
still enraged, told Lamparas to leave him alone or he would kill 
him.74 After reporting the attack to Begay, Lamparas was 
driven by Roque to the hospital.  
On June 25, Maria Griffith, 
a union field representative, 
went to the facility about noon. 
Pursuant to agreement with the facility, she reported her presence to the receptionist so that 

Begay would know that she was at the facility. Griffith then 
proceeded to the lunchroom where she spoke to employees and 
distributed union bulletins. While she was speaking to em-
ployee Tony Donaldson, Logan 
came in and began to scream 
obscenities, telling Donald
son that he did not ﬁgive a fuckﬂ who 
Donaldson was talking to, he wa
s ﬁgone.ﬂ Logan railed against 
these ﬁfucking union people,ﬂ 
calling them ﬁmotherfuckers.ﬂ
75 Logan continued to rage obscenities as he left the lunchroom. 
In order to calm the situation, Griffith left to locate Logan and 
found him in the reception area where he was still enraged, 
cursing, and, according to Gri
ffith, ﬁfoaming at the mouth.ﬂ He spat in her face and attempted to grab her. She ran and Logan 

followed her into the business office area. Others came to her 
aid and were attempting to restra
in Logan. Once in the business 
office, Griffith made her way 
to a telephone behind bars at a 
service window. Logan was still a
ttempting to grab at her be-
tween the bars. She was eventually able to call the police and 

Logan continued to rage like a mad man. As she attempted to 
call Charles Ridgewell, director of the union convalescent divi-
                                                          
                                                           
73 Begay testified that she did not 
participate in the decision to ter-
minate Scott.  
74 Logan™s assault of Lamparas was not alleged in the complaint.  
75 In May, while visiting the fac
ility, Begay had introduced Griffith to Logan who refused to shake ha
nds, saying he would never shake 
hands with union people.  
sion, Logan said, ﬁI don™t give a fuck who you call. Tell Charlie 
[Ridgewell] he™s going to be killed too.ﬂ  
The police arrived and the incident was reported, but Logan 
had left before the police arrive
d, saying that he was quitting. 
Subsequently, as a result of th
is incident, even though he had resigned, Logan was discharged
 by Rod Panyik, Respondent™s 
RDHR for Region 9. A letter of a
pology was sent to the Union.  
2.  Discussion and analysis
76 When Logan interviewed Scott during Scott™s orientation, it 
is clear, based on the credible evidence in the record, that 
Logan questioned him about his views on union representation 
by Local 250 and, apparently motivated by what he perceived 
as antiunion responses, made an effort to recruit Scott to write 
up, sign, and circulate a decert
ification petition among the em-
ployees. This evidence is not rebu
tted. I conclude first that the 
interrogation of Scott in a context of simultaneously soliciting 
him to circulate a decertification was unlawful in violation of 
Section 8(a)(1) of the Act.  
Also unlawful was Logan™s solicitation to have Scott write 
up, sign, and circulat
e a decertification petition. Employees 
themselves are entitled to petition the Board to decertify an 

incumbent union. Such an employer decertification effort, how-
ever, may not be initiated or assisted by the employer. Logan™s 
involvement in such a way in the decertification process consti-
tutes interference with the right of employees to free choice in 
the selection and retention of un
ion representation, and violates 
Section 8(a)(1) of the Act.  
In these circumstances, Respondent™s contention that the 
questioning by Logan was noncoe
rcive under the ﬁtotality of 
circumstancesﬂ test set forth in 
Rossmore House77 is without merit.  
After May 19, when it became clear that Scott was unwilling 
to cooperate in the circulation of any decertification petition, 
Logan became critical of his work and, on June 20, under the 
circumstances described a
bove, discharged Scott.
78  The specific issue to be resolved is whether or not Logan™s 
discharge of Scott was discriminatory. I conclude that it was. 
The record is ample for me to reach the conclusion, as I do, not 

only that Logan displayed union 
animus but that he was actu-ally obsessed with ridding the Respondent of Local 250 and, 
moreover, that this obsession 
had violent overtones as sug-
gested by the incidents of assault on Union Representatives 

Lamparas and Griffith, set out below, occurring on June 7 and 
25.  There is no doubt in my mind that Scott™s reluctance to sup-
port Logan in his unlawful effort to get rid of the Union moti-
vated Logan to discharge him. Employees have the right to 
select and retain union representation and may not be dis-
charged for refusing to participate in an unlawful effort to oust 
the labor organization they have selected to represent them.  
 76 Although Scott™s testimony was di
sjointed and sometimes confus-
ing, it was, in its essentials, credib
le. Logan did not appear as a witness 
at the hearing.  77 269 NLRB 1176, 1177 (1984), affg. 
Hotel Employees & Restau-
rant Employees Union v. NLRB, 
760 F.2d 1006 (9th Cir. 1985).  
78 The fact that Scott signed a resi
gnation form does not persuade me 
that Scott actually resigned. He wa
s given a choice between discharge, 
for which papers had already been prepared, and resignation and chose 
to sign a resignation only to avoid 
the possibility of poor references 
when seeking other employment.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 208 Respondent argues that Scott was an unsatisfactory proba-
tionary employee, previously co
unseled for violating rules in-volving improper documentation 
and smoking in the facility.
79 The termination memo recites Scott™s failure to care for wet 
and dirty patients. Although these 
are justifications offered on 
Logan™s behalf,80 they are not supported either by Logan him-
self, as he did not testify, nor 
by any other probative evidence.  
Nor do I conclude, as urged by Respondent, that Scott was 
insubordinate on June 20. Hi
s normal reaction to being har-
assed and discharged discriminato
rily cannot be classified as 
insubordinate.  In applying the rationale of 
Wright Line
, supra, to the instant 
case, it is clear that the General Counsel has met its burden of 
making a prima facie showing to
 support the inference that 
Scott™s refusal to participate in Logan™s unlawful effort to initi-
ate a decertification petition was a motivating factor in Respon-
dent™s decision to discharge him.
 I further conclude that Re-
spondent has not met its burden of demonstrating that it would 

have discharged Scott even had he
 not refused to participate in the decertification effort. Accord
ingly, I conclude that Scott 
was discharged in violation of 
Section 8(a)(3) of the Act.  
With respect to the events of June 7, it appears that Logan 
not only physically assaulted a 
union representative, Lamparas, 
but shortly before that went to the breakroom, where he told 
employee Shop Steward Roque to 
tell Lamparas that he was 
going to get killed if he did not stop ﬁfucking around with him,ﬂ 
in circumstances and a context when he was obviously referring 
to Lamparas™ function as a union representative.  
In my opinion, a threat to kill a union business agent made 
by a DON supervisor and conveyed to a shop steward em-
ployee is coercive. It has an intimidating effect and interferes 
with the rights of employees under
 Section 7 of the Act to form, 
join, or assist labor organizations free from interference by the 
Employer.  
With respect to Logan™s physic
al assault of Union Business Representative Griffith on June 25,
 I am satisfied that Logan™s 
behavior was totally unwarranted. For whatever reason, it ap-
pears that the concept of unions representing employees gener-
ated hostile and violent reactions 
in Logan. He attempted to do 
physical harm. He spit and shower
ed her with obscenities in the 
presence of employees. Despite the fact that apologies were 
made by the Respondent to the 
Union, his misconduct on June 
25 was inhibiting and coercive to employees. Under Section 7 
of the Act, employees have the right to union representation 
free from interference by the employer. When employees see a 
union business representative engaged in the business of repre-
senting them physically abused by a DON, this, without more, 
constitutes interference with the 
Section 7 rights afforded to 
employees under the Act.  
Respondent, while not attempting to defend or justify 
Logan™s attack on Griffith or threats to kill Lamparas, nonethe-
less takes the position that the Employer bears no responsibility 
for these actions because Logan was not acting within the scope 
of his employment as an agen
t of the Respondent. This argu-
                                                          
                                                           
79 Scott freely admits smoking in the bathroom, one of the reasons 
assigned by Respondent as a factor 
in his determination. This conten-
tion is essentially insignificant, ho
wever, and offered as an after-
thought, never being previously advanced by Logan as a factor in 
Scott™s termination.  
80 Scott testified that he was not disciplined prior to his discharge 
and disciplinary memos dated June 12 
and 17 were rejected as exhibits 
as not being authentic.  
ment is not well taken. Logan 
was hired by Respondent to su-
pervise the the entire nursing staff. This was an organized facil-
ity operating with a union contra
ct. The terms and conditions of 
the nursing staff™s employment we
re regulated by that contract 
and Logan was necessarily invol
ved in its administration. 
Working with a union contract a
ngered Logan, however, and he 
lashed out against it. He unlawfully solicited Scott to circulate a 
decertification petition and fired Scott when he would not co-
operate. Although the conduct wa
s outrageous, the objectives 
were not without the scope of 
his authority as DON. Nor were 
they contrary to the ultimate interest of the Respondent when, 
as here, the record discloses th
at Respondent™s corporate policy 
was to oppose union organization wherever possible. For ex-
ample, the Respondent™s human 
resources manual sets out a 
ﬁnon-union environmentﬂ as a goal and exhorts the regions to 
ﬁsupport the preservation of a non-union environmentﬂ and the 
individual facilities to ﬁprese
rve a union free environment.ﬂ
81  R. Duke Convalescent Facility,
 Lancaster, Pennsylvania  
Statement of the Case  
The complaint alleges with resp
ect to the Duke Convalescent 
Facility in Lancaster, Pennsylva
nia, that Respondent engaged in 
various misconduct, including thr
eats and interrogation in vio-
lation of Section 8(a)(1) of the Act.
82 Also that Respondent violated Section 8(a)(3) of the Act by issuing a written warning, 
suspending, and discharging 
employee Amy Johnson, and re-
fusing to permit employee Valerie Faulkner
83 to return to work until she obtained a copy of her job description signed by her 
physician representing that she was able to perform the duties 
set out thereon. A hearing on these allegations was held on 
October 7 and November 12 and 13, all in 1992.  
Background  It appears that an effort to organize Respondent™s service and 
maintenance employees was begun about January 1991. A peti-
tion for a unit of service and maintenance employees was filed 
by Pennsylvania Social Services Union, Service Employees 
 81 G.C. Exh. 403, labor relations section, p. 1.  
82 Par. 1(b) of the complaint was am
ended at the hearing to admit to 
the status of Steve Marek as consultant and agent of Respondent within 
the meaning of Sec. 2(13) of the Ac
t and to correct the spelling of his 
name. Sec. 2(a) of the complaint wa
s amended to substitute ﬁAprilﬂ for 
ﬁearly February.ﬂ Par. 2(d) of th
e complaint was amended to read:  
In or about February 1991, a more precise date being pres-
ently unknown to the General Counsel, (i) acting through Kath-

leen Sobeck, criticized an empl
oyee for bringing 
up the subject of the Union at a staff meeting and (ii) acting through Jonathan 
Eigen, told the employee to quit because the employee was a un-
ion supporter.   
Par. 2(e) of the complaint was amended to read ﬁDuring late Febru-
ary and March 1991, acting through Steve Marek, interfered with em-

ployees™ union activities by stationing himself in the employee break-
room during employees™ breaks for the purpose of observing and inhib-
iting employees™ union activities.ﬂ Par. 
2(k) was added to par. 2 of the complaint reading:   
On or about February 1, 1991,
 a more precise date being 
presently unknown to the General Counsel, acting through Kath-
leen Pereira, told employees that they were not permitted to 
wear union buttons or to have 
union mugs in the kitchen.  
Par. 3(b) of the complaint was amended to read ﬁacting through 
Jonathan Eigen and Richard Leonard.ﬂ Par. 3(c) of the complaint was 
amended to read ﬁacting through 
Jonathan Eigen and Richard Leo-
nard.ﬂ  
83 Faulkner is now married and her 
married name is Washington.  
 BEVERLY CALIFORNIA CORP. 209 International Union, Local 668, AFLŒCIO, CLC (the Union or 
the Charging Party), on February 8, 1991. An election was held 
on March 28, 1991, and the Union was certified on April 10, 
1991, as the collective-bargaining representative for that unit. 
Subsequently, the parties negot
iated and executed a collective-
bargaining agreement effective December 20, 1991, through 

December 31, 1994.  
1.  The 8(a)(1) allegationsŠfac
ts, discussion, and analysis  
a. Refusal to allow mugs or union buttons  
Sometime in early February 1991,
84 prior to the election on March 28, Charles Williams, c
ook supervisor in the dietary 
department, and Joanne Williams, his wife, a dietary aide, were 
in the office of Kathleen Pereira, food service manager at the 
facility, where they were disc
ussing scheduling matters. Chris Holmes, a NA, came into the office with two coffee mugs bear-

ing the union logo, one each for Charles and Joanne Williams, 
ﬁcompliments of the Union.ﬂ Ac
cording to Charles and Joanne 
Williams, Pereira told Charles Williams to get the mugs out of 

her office. He went to put the mugs on the cook™s sink and 
Pereira said, ﬁNo, out of the ki
tchen or I™ll break them,ﬂ where-
upon Charles Williams took the cups and put them in his car. It 
is undisputed that other mugs 
with various commercial logos 
were kept and used by dietary 
department employees. The tes-
timony of Joanne Williams essentially corroborates the testi-
mony of her husband, except that she recalls Holmes bringing 
only one mug into the office.  
According to Joanne Williams, Pereira also told employees 
at a meeting prior to the election that they were not permitted to 
wear union buttons in the kitchen,
 although it is undisputed that 
for some time prior to the election, several employees, includ-
ing Charles Williams, wore union
 buttons on a continuing basis 
in the kitchen, apparently
 without restriction.  
Pereira, in recalling the coff
ee mug conversation, testified 
that she told Charles Williams only to take the mug off her desk 
and that, thereafter, she contin
ued to see union mugs in the 
kitchen area. Pereira denied any discussion about union buttons 
and testified that two-thirds of the dietary department employ-
ees wore them before the election, including Charles Williams, 
and that there was no restriction on wearing union buttons.  
Having reviewed the relevant 
testimony, I am persuaded, 
based on the corroborated testimony of Charles and Joanne 
Williams, that Pereira did tell Williams to remove the union 
coffee mugs from the facility. Such restrictions constitute 
unlawful interference with the or
ganizational rights of employ-
ees.
85                                                            
                                                                                             
84 All dates refer to 1991 unless otherwise indicated.  
85 With respect to the matter of 
supervisory stat
us, the evidence shows that Charles Williams normally worked from noon until 8 a.m. 
and Pereira from 8 a.m. to 4 p.m. and that after Pereira left for the day, 
Charles Williams assumed overall responsibility for the operations of 

the kitchen and the dietary department employees working there. He 
was also responsible for the closing 
of kitchen operations for the day at 
8 p.m. Williams was also responsible for evaluating the work perform-
ance of employees who worked during those hours when he, rather than 
Pereira, was responsible for the wo
rk activities of the department. Al-
though the written evaluations were signe
d by Pereira, she testified that 
she relied totally on the evaluations received from Charles Williams. I 
am satisfied based on this record, 
despite the fact that Williams does 
not have the authority to hire or fire, and that he voted in the union 
election, that he is a supervisor 
within the meaning of the Act. The 
unlawful remarks concerning the mug was nonetheless coercive, how-
I further conclude, however, noting the denial of Pereira and 
the lack of corroboration by Charles Williams or other dietary 
department employees, that Pere
ira did not make the remarks attributed to her prohibiting the wearing of union buttons.  
b. January 26Šimpression of surveillanc
eŠprohibition            
of union activity  
Valerie Faulkner, a NA, testified 
that on or about January 26, 
1991, at the nurses station on the first floor of the facility, she 
was approached by Administrato
r Jonathan Eigen who engaged 
her in conversation concerni
ng the union organizational cam-paign. According to Faulkner, he
 told her that she had missed a 
mandatory meeting the previous
 day in which the employees 
were told that speaking about union activity was prohibited in 
front of residents or on the nursing floor and had to be ﬁre-
stricted to the break area.ﬂ He also told her that he would not 
tell her how to vote, even though he knew where she stood, that 
she was prounion. Eigen denied 
having made such statements to Faulkner, however, having re
viewed the record, I am per-
suaded that Faulkner™s account is credible. Eigen also testified 
that he had already been told by department heads in early 
January that Faulkner was one of
 the union organizers, long 
before the January 26 conversa
tion. But even assuming that 
Eigen had prior knowledge of Faulkner™s union activity, the 

effect of Eigen™s remarks, in these circumstances, was to sug-
gest to Faulkner that her union activity was somehow being 
monitored, otherwise 
how would he have become aware that 
she was a union supporter? Such remarks constitutes 8(a)(1) 

interference with the rights of employees to select union repre-
sentation of their own choosing 
without employer interference. 
Further, advising Faulkner that
 employee organizing had to be 
limited to the breakroom was unlaw
fully restrictive because it 
limited organizational activity to a greater extent than permissi-
ble under existing Board and court law.  
c. Criticizing Denita Taylor fo
r bringing up the Union at staff 
meeting and telling her to quit  
Denita Taylor, a NA, testified 
concerning a staff in-service 
meeting
86 in mid-February 1991. At this meeting, Kathleen 
Sobeck, director of staff deve
lopment, advised them that a 
change would be made in the way that soiled laundry was col-

lected. This change created additional work for the NAs. Ap-
parently, Taylor took issue with the change and became vocal 
and outspoken in expressing her disagreement. Sobeck appar-ently regarded Taylor™s conduct as
 disruptive and reported it to 
Eigen who called both Sobeck and Taylor to a meeting in his 
office on that same day. According to Taylor, she was criticized 
by Sobeck for having an ﬁattitudeﬂ because of her conduct at 
the in-service meeting and ﬁbri
nging the Union up.ﬂ According 
to Taylor, Eigen told her that maybe this job was too stressful 
for her and that she should find some other line of work.  
Sobeck and Eigen both testified concerning a meeting after-
ward in his office. Both testified that the meeting was to repri-
mand Taylor for disrupting the in-service meeting and had 
nothing to do with the Union nor was the Union mentioned at 
this meeting.
87 Eigen testified that he did tell Taylor that she 
 ever, because it was made in the presence of Joanne Williams, who was 
an employee.  
86 The purpose of the in-service meeting was to discuss work-related 
issues with employees.  
87 Sobeck and Taylor agree that the Union was not mentioned at the 
in-service meeting.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 210 should consider whether or not the job were right for her if it 
were causing her pain. Having revi
ewed the relevant testimony, 
I feel that it is insufficient, particularly in view of the corrobo-
rating testimony of Eigen and Sob
eck, to conclude that Sobeck 
criticized Taylor for bringing up th
e subject of the Union at the 
in-service meeting. Although Ei
gen did suggest that Taylor 
might want to consider other em
ployment because of the stress 
in her work, I cannot conclude th
at this observation was related 
to the Union or its organizational effort and cannot be viewed 

as interference with organizatio
nal activity within the meaning 
of Section 8(a)(1) of the Act.  
d. Observing and inhibiting union activity by Marek  
Steve Marek was a labor consultant employed by the Re-
spondent to assist management at the facility to present man-
agement views to the employees as part of Respondent™s elec-
tion campaign. He arrived about mid-February 1991.  
It is undisputed that he spent substantial periods of time in 
the employee breakroom or at a close by area near the time-
clock; by his own estimate, about 25 percent of his worktime. 
Marek testified that while he was there he spoke to as many 
employees as possible on all three shifts to ﬁeducateﬂ them 
concerning the position of management. He also answered 
questions from employees and vi
sited the breakroom to ascer-
tain that promanagement materials were properly displayed. 
Although the General Counsel contends that Marek was ﬁsta-
tionedﬂ in the breakroom for the ﬁpurpose of observing and 
inhibitingﬂ union activity of em
ployees, the record does not 
support the conclusion that his activity was unlawful. Marek 

was free to present management™s position to the employees in 
any noncoercive fashion available to him.  
e. Interrogations by Marek  
Harry Brooks, a NA, testified that during the election cam-
paign, Marek approached him in the breakroom, introduced 
himself, and told him that he
 was going to educate him about 
management™s viewpoint. Brook
s, who was wearing a union 
button at the time, told him that
 he had enough education, but 
Marek persisted and asked him ho
w he would vote in the elec-
tion. Brooks responded by telling Marek he could see the union 
button he was wearing and that 
was how he was voting. Marek 
recalls a conversation with Br
ooks. Brooks asked about the 
results if the Union won the election. They discussed the nego-
tiating process. Brooks offered the opinion that it would be best 
for the facility if the Union were
 to win. Marek denies that he 

asked Brooks how he intended to vote, but, having reviewed 
the relevant testimony, I conclude 
that he did. Nonetheless, in 
these circumstances, when an active union advocate wearing a 

union button is asked that question,
 the effect is basically rhe-
torical and, in these circumstances, does not violate Section 
8(a)(1) of the Act. 
Rossmore House, 269 NLRB 1176 (1984).  
Faulkner testified that she spoke to Marek at various times at 
the facility in February 1991 abou
t the Union and that there was 
one time that he called her aside into a closed room to speak to 
her separately. According to Faul
kner, he asked her if she felt 
that the Union would make any changes if it got in and she 
replied, ﬁmaybe.ﬂ He conceded to her that the facility was a 
mess, that Eigen had made a lot 
of mistakes, but asked if they 
would give him another chance. 
Marek testified that he was 
aware that Faulkner was a union organizer, wore a union but-
ton, and distributed union literat
ure and that he spoke to her 
often about the Union. They di
scussed what union negotiations 
might bring. He admits asking her what she thought a union 
would do for her and that she replied it would be good. In these 
circumstances and on the facts of this record, I cannot con-clude, even crediting Faulkner™s testimony, that Marek™s re-
marks can be construed as unlawful interrogation of Faulkner 
about her union sympathies. Faulkner was an open, active, 
vocal union leader simply discus
sing with Marek the facility™s 
need for a union and the ramifications of union representation.  
f. Creating impression of
 surveillance by Shuman  
On the day after the election,
 March 29, about 3 p.m., Tom 
Shuman, director of plant operations, approached Faulkner on 

the front porch of the facility and congratulated her on the Un-
ion™s victory, telling her that nursing did what it needed to do, 
adding that he knew that his pe
ople, presumably the mainte-
nance people, had voted against 
the Union because of the way 

the ballots came out of the box during the counting of the bal-
lots. Faulkner thought this was a 
strange conclusion to draw but replied only, ﬁohﬂ and left. Even crediting Faulkner™s version, 
as I do, particularly as Shuman did not testify, I cannot con-
clude that his remarks created an impression among the em-
ployees that their union activities were under surveillance. In 
essence, he was simply telli
ng Faulkner about his somewhat 
implausible theory for concluding
 that his employees had voted 
for the Union. I cannot conclude that this was threatening or 

otherwise coercive within the me
aning of Section 8(a)(1) of the 
Act.  
2.  Allegations of discriminationŠFaulkner  
a. Facts  
Valerie Faulkner was an activ
e union adherent from the be-
ginning of the Union™s organizational effort in early January 
1991. She solicited and obtained union authorizations cards on 
behalf of the Union. She was 
a member of the union organizing committee and distributed union leaflets on a weekly basis that 
bore her signature as a member of the union organizing com-
mittee. It was stipulated at the hearing that all of the supervi-
sors™ named in the complaint had seen the pamphlets that bore 
the names of those employees on the union organizing commit-

tee. She solicited employees to
 sign union authorization cards 
and, after the Respondent declin
ed the Union™s request for rec-
ognition on February 1, she openly and vocally supported the 
Union and wore a union button to manifest that support. 
Clearly, Faulkner was an active union supporter and all of Re-
spondent™s management was aware of it.  
On or about February 11, 1991, Faulkner, who worked as a 
nurses aide on the day shift (7 a.
m. to 3 p.m.), was told by 
Nancy Frye, DON, and Richard 
Leonard, ADON, that because 
of her leadership qualities, she was being transferred from the 
first floor of the facility to the 
second floor so as to improve the 
operation there. At this time, Faulkner told Frye that she was 6 
weeks pregnant but Frye told her that the transfer was still nec-
essary. Faulkner began working on the second floor, but she 
became nauseous and went home for the day. After a scheduled 
day off, she returned on February 13, but her timecard was not 
in the rack. She asked Leonard why it had been removed. Leo-
nard replied that Eigen wanted 
her to get a statement from her 
doctor that she was able to perform all of the job duties even 

through she was pregnant. She went to her the doctor on the 
same day, but the doctor, unable
 to examine her that day, sim-
ply gave her a note saying she could work until her first prena-
tal visit. She returned and gave the note to Leonard about 2:45 
p.m.   BEVERLY CALIFORNIA CORP. 211 When Faulkner came in the following day to start work, once 
again her timecard was not in the rack. Again she sought out 
Leonard who told her that the note was not sufficient and that 
she would not be allowed to return to work until her doctor had 
specifically cleared her to perform the duties set out in her job 
description. She obtained an appointment with the doctor and 
then spoke to Eigen in his office. Eigen explained that he was 
concerned for the health of her baby. He gave her a job descrip-
tion for the doctor to sign.  
Two days later Faulkner saw th
e doctor and got a letter from him dated February 20 stating th
at Faulkner was capable of 
fulfilling her job description. She brought it to Leonard and the 
following day resumed work.  
Eigen concedes that there is no formal company policy re-
quiring pregnant employees to ha
ve their job descriptions ap-
proved by a doctor in order to work. Eigen testified, however, 

that when he is aware of a problem during a pregnancy, he 
requires that this be done because
 he does not want to be re-
sponsible for an injury or misc
arriage. Eigen further testified 
that when he was told by Frye and Leonard that Faulkner had 
gone home with nausea on February
 11, he became concerned 
and requested that she have a do
ctor sign her job description.
88  Eigen testified that other pregnant employees were required 
to get job descriptions signed by doctors. The record discloses 

that Judith Gantz, however, 
another NA, obtained only a doc-
tor™s statement to show she was pregnant and she worked 
throughout her pregnancy without, so far as the record dis-
closes, any job description sign
ed by her doctor. Another NA, 
Evelyn Pastrana, testified that in early May 1991, she was ex-
periencing difficulty early in he
r pregnancy and requested light 
duty from Leonard. This request was denied and Pastrana was 

allowed by Leonard to go on medical leave. She did, however, 
continue to work for a short period after disclosing her physical 
problems to Leonard. After goi
ng on medical leave, Pastrana 
never returned to work at the facility.
89  b. Discussion and analysis  
Faulkner was not allowed to work until she obtained a doc-
tor™s certificate that she was able to perform all the duties in her 
job description. Faulkne
r testified, and it is
 not disputed, that 
she lost about 4 days in obt
aining the required certification 
from the doctor. The General Couns
el contends that this re-
quirement was discriminatory an
d was applied to Faulkner for 
having engaged in activity on beha
lf of the Union. I agree.  
First, the Respondent does not 
contend that there is any writ-
ten or even standard policy for determining who must obtain 
job description certification from 
a doctor, nor does the record 
show that there was any uniform policy applied for illness re-
lated to pregnancy. Indeed, in 
two other instances, specifically 
Gantz and Pastrana, the problem was treated differently. So the 

question remains, why this requi
rement, which deprived Faulk-
ner of several days of employment, imposed?  
In reviewing the record, it is clear that Faulkner was among 
the most active and vocal of the union supporters and that her 
union sentiments were well known to management, including 
                                                          
                                                           
88 Frye did not testify, and Leonard, 
while he did testify, did not tes-
tify concerning this allegation.  89 A letter from Leonard to Pastrana dated May 8 appears to require 
a doctor™s approval of her job descri
ption before she could return. Pas-
trana denies ever receiving it, howev
er, and there is no proof of deliv-
ery, although a notation to that effect appears on the letter. In these 
circumstances, I cannot conclude that Pastrana received the letter.  
Eigen and Leonard. In evaluating the conduct of Eigen and 
Leonard in refusing to allow Faulkner to work, a look at the 
circumstances makes it suspect. All that Eigen knew when he 
imposed the requirement was a report that Faulkner had left 
work early on a single day with na
usea. It is difficult to believe 
that based on this one piece of 
information, that Eigen would 
conclude that Faulkner, who appeared to be a strong, healthy 
person, would immediately be precluded from returning to 
work without a doctor™s certificate reciting her ability to per-
form all the assignments in her j
ob description. The record does 
not support Respondent™s contention that Eigen was acting out 
of concern for the well- being 
of Faulkner or her baby. We 
must look elsewhere for motivation. In my opinion, that moti-
vation had its genesis in Faulkne
r™s activity on behalf of the 
Union. This record supports the conclusion that Faulkner was denied work not out of Eigen™s concern for her health or her 
baby™s health, but because she was was actively supporting the 
Union during the organizing campaign.  
3.  Johnson™s suspension and discharge  
a. Facts  
Amy Johnson was a CNA on the day shift. Like Faulkner, 
she was among the first to support the Union™s organizational 
effort at the facility. She was a member of the union organizing 
committee and distributed pro-Uni
on leaflets at the facility on 
more than five occasions and was observed by Eigen while so 
engaged. Her name appeared on the union pamphlets as a 
member of the union organizing
 committee and, as noted ear-
lier, the parties stipulated that these pamphlets were seen by 

management supervisors. Johnson also solicited employees to 
sign union authorization cards 
and obtained signed authoriza-
tion cards from about 15 employees, which she gave to the 
Union, and she also wore a union button.  
On April 11 in the early afternoon, at the facility, Johnson 
was about to leave the floor to get ice for the residents when 
she was called to attend a chec
kup in-service training session 
about lifting techniques and tran
sferring patients being con-
ducted by Valerie Ashford, a 
physical therapy aide. She 
stopped getting the ice and went 
to the training session. Ash-
ford read a description of the training to them and all signed a 
report of the meeting attesting 
to their attendance. As Johnson 
had begun getting the ice, she asked Ashford if she could finish 
that job and then return to the session. According to Johnson, 
Ashford agreed and Johnson finished getting the ice and re-
turned to the session. Ashford 
did not testify, but Pastrana, 
another NA in attendance, testified that Johnson did ask per-mission and was allowed to leave to get ice for the patients.
90 Thereafter, she returned to the session where she participated in 
the transfer of a patient as a part of the training session. John-
son testified that Ashford did not appear upset when she re-
turned and did not say anything critical to her.  
A few days later, 
Leonard mentioned to Johnson that she 
might be disciplined for leavi
ng the session without permission, 
and Johnson replied that she had asked for and received per-

mission to leave from Ashford.  
Nonetheless, on April 16, after she had punched out, she was 
told to see Leonard who was then 
in Eigen™s office. As he left Eigen™s office, Leonard approached Johnson and told her she 
 90 Ashford did not testify, and her accounts of the incident appearing 
in R. Exh. 1, marked for identifi
cation, but not admitted, are not in 
evidence, and are hear
say in any event.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 212 was going to get the writeup. As they were walking from there 
to Leonard™s office, according 
to both Leonard and Sobeck, she 
said, referring to Ashford who was nearby, that she would 

ﬁwhip her ass.ﬂ Johnson denies this
 but rather that she said, ﬁI 
have a trick for her ass.ﬂ Once in Leonard™s office, she was 
given a copy of a disciplinary ﬁFinal Warningﬂ memorandum 
for ﬁGroup I #3 Leaving department or assigned working area 
during shift without immediate supervisor™s approval.ﬂ
91 This written warning was prepared at
 Eigen™s direction and signed 
by Leonard as supervisor and Ei
gen as administrator. Johnson 
refused to sign for the receipt of the warning.  
After leaving Leonard™s office, Johnson called the Union and 
spoke to Union Representative Dean Topakian, who advised 
her to return and get a copy of the disciplinary memo. She re-
turned to the facility with Topakian. Topakian was denied en-
trance into Eigen™s office, however, so Johnson went in by 
herself. Once in Eigen™s office, she requested a copy of the 
memo for the union representative and their attorney. Eigen 
replied that the final 
decision would not be 
made by the Union, 
and that he wished that the Union would buy a nursing home, 
and take all the employees with it. He also told her that al-
though she was a good worker, if she got one more ﬁwrite up,ﬂ she was out. She said she knew that. She was given a copy of 
the warning memo and left.  
Eigen testified that a ﬁfinal 
warningﬂ was issued because Johnson had previously been issued a warning for using foul or 
abusive language to a coworker. Eigen also testified that this 
memo was cleared with Martinez, because during this organiz-
ing period it was company policy to clear all disciplinary 
memos with the human resources department. After consulting 
with Martinez, it was also decided not to issue any written 
warning based on Johnson™s co
mments to Leonard about Ash-
ford, as it appears that Ashford did not hear them.  
The incident immediately pre
ceding Johnson™s discharge oc-
curred on May 28. Johnson testified that she was assigned to 
the personal care of anywhere from 11 to 13 patients and that 2 
of those patients were Ellen 
Leed and Mable French, who had 
rooms across from one another. On this morning French had 
two visitors, Ruth Ann Johnson, who was Leed™s granddaugh-
ter, and Ardeth Haddon, her dau
ghter. After finishing the morn-
ing care for French, Amy Johnson went for some shampoo and 
thereafter across the hall to Leed™s room where she was assist-
ing Leed to the shower room to
 take a shower. Leed was in a 
shower chair. At this point, Ruth Johnson interrupted her to say 
that French had expressed a need to go to the bathroom and 
asked Amy Johnson to take her. Johnson replied that she had 
just taken her to the bathroom but left Leed and went over to 
French™s room anyway. On entering the room and slamming 
the door behind her, she asked French if she really needed to 
go. French responded affirmatively and Johnson began to get 
her out of her wheelchair onto the commode. In the meantime, 
Leed had begun screaming, dema
nding that she wanted to be given her shower.  
At about this point, Eigen came into French™s room. He 
asked the two visitors if Johnson had slammed the door or was 
talking loudly, and they said that she had. Eigen commenced to 
reprimand her for the loud tone of voice she was using. Johnson 
objected to being reprimanded in front of French and her visi-
tors and stated that she had only told Leed, however loudly, that 
                                                          
                                                           
91 It does not appear that Ashford was a supervisor, but rather a 
physical therapy aide.  
she was only one person and would be back to give her a 
shower shortly. Johnson asked Eige
n to leave so that she could 
take French to the bathroom, and he did so, slamming the door 

as he left.  
Later in the morning, just be
fore lunch, Leonard gave John-
son a written disciplinary memorandum dated May 28, 1991, 
providing a 3-day suspension pending an investigation for pa-
tient abuse. The body of the memo, signed by Eigen, reads: 
 I overheard Amy Johnson yelling at 2 residents and 
then slam the door to the room of one of the residents 
whom she was removing from the commode. Two mem-
bers of the resident™s family were present. I informed Ms. 

Johnson her conduct was inappropriate and disciplinary 
action would result. 
 After 3 days, on Friday, May 31, Johnson called to inquire 
about her status. She was told 
by Eigen that the matter was 
before higher authority and no decision had been made.  
On June 5, Eigen called to advise her that she was being ter-
minated for patient abuse. She asked for a copy of the discipli-

nary memo. Eigen agreed. She came to the facility and obtained 
a copy of a disciplinary memo dated June 5 reciting her dis-
charge for patient abuse, and referring to the May 28 discipli-
nary memo for ﬁdetails.ﬂ  
Eigen testified, concerning the incident, that he was walking 
down the hall when he heard screaming across the hall from 

French™s room to Leed™s room 
to ﬁshut upﬂ and Johnson saying 
that she would get to Leed when she got a chance and that 
Johnson then slammed the door to French™s room. Thereafter, 
he went into French™s room
, where Johnson was assisting 
French, and solicited both of the visitors to come to his office 

after their visit with French to tell him what they had seen. 
They did so, and Eigen solicited from them a statement and 
also obtained a statement from Leed. Neither of the two visitors 
nor Leed testified at the hearing. Eigen also testified that as a 
matter of policy, he consulte
d with Raymond Martinez, re-
gional human resources represen
tative. Eigen faxed Martinez 
the information he had gathered, and subsequently they agreed 
that discharge was appropriate
, whereupon the disciplinary 
discharge memo was made up and given to Johnson on June 
5.92  b. Discussion and analysis  
Clearly, Johnson was among the most active union support-
ers during the Union™s organizational effort. As noted above, 
she was a member of the organizing committee and wore a 
union button during the campaign. She also solicited union 

authorization cards, distributed union pamphlets, and was ob-
served by Eigen so engaged. 
The General Counsel has estab-
lished that Johnson was engage
d in union activity and the Re-
spondent was aware that she was so
 engaged. It remains for the 
General Counsel to show that 
disciplinary action taken against 
Johnson was motivated by her uni
on activity rather than for 
valid and lawful considerati
ons. This has been done.  
In evaluating the testimony concerning the April 11 incident, 
it is significant to note that As
hford did not testify and that 
Ashford was not a supervisor but a rather nonsupervisory 

physical therapy aide. The only witnesses to the incident who 
testified were Johnson and Pastra
na whose testimony is mutu-
ally corroborative. Having reviewed the record, it is my conclu-
 92 Martinez did not testify.   BEVERLY CALIFORNIA CORP. 213 sion that these accounts are credible and that the facts disclose 
that Johnson interrupted getting i
ce for patients on being called 
to an in-service training session. She went to the training ses-
sion, listened to a reading of th
e subject matter, and signed the 
attendance sheet. Thereafter, on 
obtaining permission, she left 
to finish getting ice and later returned to complete the training 
session. It does not appear that
 Ashford expressed any disap-
proval to Johnson for anything 
she had done. In these circum-
stances, the record is totally in
sufficient to support the Respon-
dent™s contention that Johnson was given a disciplinary warn-
ing memo for ﬁleaving departme
nt or assigned working area 
during shift without immediate supervisor™s approval.ﬂ Given 

the Respondent™s union animus, de
monstrated by a strong anti-
union campaign, and the total absence of any credible justifica-
tion, I conclude that that re
ason assigned by Respondent for 
issuing its disciplinary warning of April 16 was a pretext and 

that Johnson was actually given retaliatory discipline for having 
supported the Union during its successful bid to organize the 
Respondent™s service and 
maintenance employees.
93  With respect to the 8(a)(1) 
allegation involving Johnson, as 
noted above, at the time Johnson obtained a copy of the disci-
plinary memo on April 16, she was told by Eigen that if she 
received another disciplinary memo, she would be out. Given 
the fact that I have concluded that the disciplinary memo dated 
April 16 was unlawfully discrimi
natory, Eigen™s threatening 
reference to her discharge for 
receiving another was also un-
lawful under Section 8(a)(1) of the Act. I cannot conclude that 
Section 8(a)(1) was violated, ho
wever, when Eigen expressed 
the hope that the Union would buy a nursing home and take the 

employees with it. Nor does it appear to me to restrict any of 
the rights set out in Section 7 of the Act for Eigen to have 
expressed the view that it would not matter if the disciplinary 
action was given to an attorney
. This was only an observation 
by Eigen without coercive implications.  
Turning now to the incident of May 28, which led to John-
son™s discharge, the record di
scloses that only two witnesses 
testified at the hearing, Johnson and Eigen, and Eigen did not 

witness all that transpired. None of the other witnesses, Leed, 
French, Ruth Johnson, or Ardeth Haddon testified, and state-
ments taken from them are hearsay, without evidentiary value. 
Martinez, although involved in 
the decision to discharge John-son, was not called to testify ei
ther. Having reviewed the proba-
tive testimony, I am satisfied th
at Johnson found herself in the 
unenviable position of having to
 simultaneously attend to the 
needs of two elderly and disabl
ed patients, one of whom she 
was taking for a shower and the other who needed to go to the 

bathroom. She made a reasonable judgment that the patient 
needing to go to the bathroom, French, would be given priority 
whereupon she would then return to give Leed a shower. When 
she left Leed to care for French, Leed loudly complained that 
she wanted her shower. Johnson loudly responded that she 
would come back shortly. John
son went into French™s room, perhaps somewhat exasperated because she had taken French to 
the bathroom just minutes earl
ier, slamming the door behind 
her. After inquiring if she really
 needed to go, Johnson assisted 
French to the bathroom. Eigen came on the scene and inquired 
of the visitors about the problem and solicited them both to 
come to his office to give a statement after their visit. He also 

obtained a statement from Leed, 
although neither of these indi-
                                                          
                                                           
93 As noted earlier, the Union was certified on April 10.  
viduals, nor French, had complained about the incident to Eigen 

themselves.  
In my opinion, this was a brief and inconsequential event, 
even assuming, as I do, that Johnson did yell to Leed and did 
slam the door to French™s room. In my opinion, Eigen, on his 
own initiative, deliberately overreacted to what little he had 
observed and seized on the incide
nt as a vehicle by which to 
discharge Johnson. He solicited 
statements to support this ob-jective and labeled the incident 
ﬁpatient abuseﬂ for the purpose 
of discharging Johnson. In other words, without condoning 
what Johnson did, I conclude, no
ting particularly the discrimi-
natory intent manifested by 
the unlawful disciplinary memo-
randum of April 16, that Eigen™s proffered justification for 
Johnson™s discharge was a pretext and that the motive was ac-
tually retaliatory against Eigen 
for having been a union adher-
ent.  
In applying the 
Wright Line94 criteria to this matter, I con-
clude that the General Counsel 
has made a prima facie showing 
that union activity was a motivating factor in the Respondent™s 

decision to discharge Johnson. Furt
her, I am satisfied that the 
evidence offered by the Respondent to support its decision to 
discharge Johnson is totally insu
fficient to support its burden of showing that it would have disc
harged Johnson, even in the 
absence of her protected concerted activity.
95  Accordingly, I conclude that Respondent violated Section 
8(a)(3) of the Act by issuing a written disciplinary warning and 
suspending Johnson on April 12 and by discharging Johnson on 
June 5. Further, threatening discharge for receiving another 
disciplinary memo, in circumstances when the prior discipli-
nary memo was unlawful, violates
 Section 8(a)(1) of the Act.  
S. Carpenter Care Center, 
Tunkhannock, Pennsylvania (1) 
Statement of the Case   
The complaint alleges that Respondent violated Section 
8(a)(1) of the Act by making ﬁcomments to an employee de-

meaning the employee™s participation in a Union initiated 
OSHA investigation that was being conducted at Respondent™s 
Tunkhannock™s facility.ﬂ  
Respondent is also alleged to 
have violated Section 8(a)(3) 
of the Act by issuing disciplinary warnings to employees in 
retaliation for their picketing or
 having filed a contract griev-ance. The complaint also alleges 8(a)(3) violations in suspend-
ing, warning, and reassigning employee Allison Reaves ﬁbe-
cause Allison Reaves encouraged a patient to participate in a 
Union-initiated investigation by OSHA of Respondent™s Tunk-
hannock facility.ﬂ  
Also, Respondent is alleged to 
have violated Section 8(a)(5) 
of the Act by changing the procedures ﬁby which employees 

who receive work-related injuries are reimbursed for medica-
tion,ﬂ and by refusing to furnish information to District 1199P 
National Union of Hospital and Health Care Employees, SEIU, 
AFLŒCIO (the Union), which in
formation was necessary and 
 94 251 NLRB 1083 (1980).  
95 Although Respondent contends that Johnson had previously 
forced-fed French a dietary supplemen
t, as additional justification for 
Johnson™s discharge, the probative evidence to support this contention 
is totally insufficient. Nor are the disciplinary discharge memoranda of 
other employees persuasive because
, even conceding that other em-
ployees were discharged for various offenses, including patient abuse, 
these memoranda are insufficient in any evidentiary way to support the 
Respondent™s position that Johnson™
s discharge was justified on the 
facts of the instant case.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 214 relevant to the Union in the ﬁperformance of its duties as the 
exclusive collective-bargaining representative of the Unit.ﬂ
96  1. Facts  a. Timecard violationsŠdisciplinary warnings  
In late April 1991,
97 Donna Connery came to the Carpenter 
Care Center facility as administrator, a post in which she had 
served previously from 1988 to 1990. According to Connery, 
after she arrived, she began to review company payroll docu-
ments and discovered that they 
were not consistent and deter-mined that there was a problem with employees being paid for 

time they did not work, notably at the beginning and end of 
their shifts.  
It appears that it had the practice to allow a 7-minute grace 
period for punching in and out at the beginning and end of the 
shifts. For example, assuming that an employee worked the 
afternoon shift from 3 to 11 p.m
., the employee would be al-
lowed to punch in from 3 to 3:07 p.m. without pay being 
docked and to leave anywhere fr
om 10:53 to 11 p.m. without 
being docked. It also appears that if an employee punched in 

earlier than 2:53 p.m., the empl
oyee would be paid 15 minutes 
of overtime. Likewise, if an employee punched out later than 
3:07 p.m., that employee woul
d get 15 minutes of overtime 
pay. According to Connery, employees were required to obtain 
the written authorization of a supervisor every time overtime 
was paid and that this was not being done. Although conceding 
the existence of a 7-minute grace period for pay concerning 
punching in late and out early, 
Connery testified that Respon-
dent™s policy required that writte
n authorization of a supervisor 
be obtained for overtime, even fo
r periods of overtime as short 
as 1 minute. Connery contende
d that otherwise, employees 
were being paid for time they did not work, or that was not 
authorized, in violation of company policy.
98 The bookkeeper 
simply paid for all the time shown on the timecards and was 

unaware whether it had been
 authorized or not.  
It appears that the employees, prior to Connery™s arrival, 
were being paid not only for time worked within the 7-minute 
grace period, but also for time worked in excess of the 7 min-
utes before and after work hours in quarter hour intervals with-
out supervisory approval. The parties stipulated that no written 
disciplinary warnings had been issued in these instances from 
January 1, 1991, through the payroll period ending January 27, 
1991, except in one isolated incident, and that the level of in-
fractions occurred with about the same frequency and extent as 
those during a review period noted below from June 28 to July 

10 for which the disciplinary warnings were issued.  
Connery issued a memo to the staff dated July 1 reading, in 
relevant part: 
 Any additional time other th
an your regularly sched-
uled shift must be initialed and approved
 by the facility 
supervisor. This must be done 
before you leave the facility 
                                                          
                                                           
96 No opposition thereto having been filed, Respondent™s motions to 
correct the transcript are hereby granted.  
97 All dates refer to 1991 unless otherwise indicated.  
98 The employee handbook states as ﬁMinor Violations,ﬂ the follow-
ing infractions:  8. Clocking in early or clocking out late without the ap-
proval of your Supervisor.  
9. Failure to clock/sign in or 
out for scheduled shift or meal 
periods; repeated incidents of 
clocking/signing in or out seven 
minutes before or after scheduled work shift.  
on that day. If time cards are handed in without proper ap-

proval payment will not be made. 
 This memo was distributed to staff employees with their pay-

checks on July 3.  
On or about July 10, Connery spoke to Jean Franko, DON, 
and instructed her to review the time period from June 28 to the 
payroll period ending date July 10 and to issue disciplinary 

warnings for violations of company timecard policies during 
that period. Franko did so, and disciplinary warnings were is-
sued to some 26 LPNs and nurse
s aides for various infractions, 
mostly leaving or arriving late, for however short a duration, or 
working overtime, without authorization from a supervisor. The 

written disciplinary warnings were all attached to paychecks 
issued on the payday of July 18, 1991.  
To put the matter in perspective, it appears that previously, 
by letter dated July 2, John August, president of the Union, had 
written to Connery to advise her that the Union would be en-
gaging in informational picketing at the facility from 1:30 until 
4:30 p.m. on Thursday, July 18.
99 Connery was not at the facil-
ity when the letter arrived on July 3 but was called at home by 
Franko who informed her of the contents of the letter. The 
picketing did, in fact, take pl
ace as scheduled, limited to the 
hours set out in August™s letter, 
with picket signs alluding to 
such alleged deficiencies such as staffing shortages and patient 
care.  
A contract grievance was subsequently filed by the Union, 
alleging discrimination against 
those employees 
who had been 
issued disciplinary notices, but the matter was resolved when 

Connery, on instructions from Mi
chael Plott, human resources 
director for region 1, reduced the actions to oral counseling and 
2 weeks™ later, physically removed all the written disciplinary 
warnings from the employees™ personnel files.  
With respect to the allegati
ons of discrimination against 
Charles Benninger, it appears that Benninger, a CNA, was em-
ployed on the 11 p.m. to 7 a.m. 
shift. On the night of June 22, he was working with NA Jennifer Benett. Benett went home 
sick and was not replaced, however, causing the shift to work 
shorthanded and making it necessary for Benninger to work 
overtime through his 1/2-hour supper break. Benninger did not 
punch in or out for a supper break as he normally would have 
done nor did he get this overtim
e authorized by a supervisor.
100 Benninger was not paid for this 1/2-hour overtime and he filed 
a grievance on July 10, protesting Respondent™s refusal to pay 
him the overtime although he concedes that any overtime in 
excess of 7 minutes should have been authorized by a supervi-
sor because that was the proper procedure.  
Thereafter, on July 18, Benninger was issued a disciplinary 
warning that he received with his paycheck on that day reciting, 

ﬁFailure to take lunch break. Did not receive approval from 11Œ
7 Supervisor.ﬂ101 Benninger participated in the picketing that took place on 
July 18 between 1:30 and 4 p.m. and thereafter worked his 
regular shift from 11 p.m. to 7 a.m.  
 99 The Union represented under separate contracts, units of LPNs 
and service and maintenance employees
. Both contracts were to expire 
on November 30, 1992.  
100 Respondent™s action in refusing 
to pay Benninger was later re-
scinded on July 16.  
101 This was a second disciplinary warning issued to Benninger on 
July 18, he was also among the group of
 26 issued warnings at this time 
for timecard violations.  
 BEVERLY CALIFORNIA CORP. 215 b. Unilateral changesŠreimbursement for prescription drugs  
Respondent provides reimburse
ment to employees for pre-
scription drug expenses in connection with work-related inju-
ries arising under Workmen™s Compensation statutes. Prior to 
February 1992, it had been the practice for employees to go to 
the pharmacy used by the facility where they could either pay 
for those prescriptions and be reimbursed at the facility out of 
petty cash on presentation of their receipt or when they went to 

the pharmacy, the pharmacy would call to confirm their em-
ployee status whereupon the pharm
acy would bill 
the facility.  
According to Connery, the problem with this system was that 
the pharmacy did not always call to confirm the employee 

status and that prescriptions for injuries not arising under 
Workmen™s Compensation were al
so being paid. Connery dis-
cussed the matter with Plott an
d raised the problem with its 
workmen™s compensation insurance carrier, Travelers Insur-

ance Company, in February 1992. The problem was corrected 
at that time by initiating a system whereby the employee paid 
for the prescription and, thereafter, either submitted receipts 
directly to the insurance company for reimbursement or 
brought the receipt to the faci
lity where the facility submitted 
them on behalf of the employee
 for reimbursement to the em-
ployee. The new system caused delays in reimbursement, rang-
ing from 2 weeks to 2 to 3 months.  
Connery admits that this ch
ange in the manner of reim-
bursement was made without no
tice or consultation with the 
Union because it was her understanding that because the reim-

bursement required under workmen™s compensation for work-
related injuries was still being made, it was not necessary to 
discuss the manner or reimbursement with the Union.  
c. Demeaning commentsŠ8(a)(1)  
In the first week of January 1992, OSHA investigators con-
ducted an investigation at the facility concerning work-related 
injuries. Employees were interviewed by investigators in a 
conference room at the facility. Audrey Russell, CNA and 
president of the local chapter of District 1199P, was designated 
by the Union to be present for interviews conducted before her 
shift began. She worked from 3 to 11 p.m., so she spent consid-
erable more time at the facility than normal during the some 4 
days that OSHA was conducting the investigation.  
According to Russell, during this period of time, Connery 
once spoke to her, asking if he
r ﬁfannyﬂ was getting tired from 
sitting. At another time, as she was leaving the premises, Con-
nery noted she was ﬁleaving so soon,ﬂ and Russell responded 
that she had a life other than the facility. On another occasion, 
Connery said that she might have a 
room or closet at the facility 
for her because she was spending so much time, to which Rus-

sell testified that she may have
 responded with a laugh. Other 
than the comments about finding a room, Connery denied mak-
ing the comments attributed to her by Russell.  
d. Allison Reaves™ suspension and transfer  
On or about November 20, pursuant to a complaint filed with 
OSHA by the Union concerning work-related injuries from 
lifting residents, investigators 
from OSHA appeared at the fa-
cility. At that time, they were denied admission by Connery. 
The investigators reappeared on November 21 with a Federal 
District Court warrant and, on the advice of her superior and 
corporate legal counsel, Connery again refused to allow the 

investigators on the premises. The investigation was to have 
included the videotaping of re
sidents being lifted and trans-ferred by employees. After some litigation, Respondent was 
ordered to permit the inspecti
on, including videotaping, on 
obtaining a written consent or
 release from those residents 
videotaped.  A list of suitable residents 
was compiled by management. 
Those residents on the list were 
visited by teams of three man-
agement employees to inquire about their willingness to par-
ticipate in the videotaping of the OSHA investigation. A team 
comprised of Jean Franko, DON, Ma
ry Zawicki, social services 
director, and Lori King, LPN 
charge nurse on the gold wing, visited Olive Wells, one of the pr
eselected residents, on January 
13, 1992.102 According to Franko, it was difficult to explain the 
concept of the OSHA complaint and videotaped investigation 
to Wells and Wells appeared to be concerned about a Govern-
ment agency coming into the facility. Wells was uncertain 
about participating in the plan and mentioned speaking to her 
daughter about it. As the team left, Wells commented that she 

did not think it would be necessary, and that she felt her daugh-
ter would agree.
103  On January 13, Allison Reaves worked the 3 to 11 p.m. shift. 
She was told during a break by Tammy Reider, a NA, that 
Wells was upset because she was not sure she had made the 
right decision in not signing the release.  
The next night, January 14, Reaves returned to the gold wing 
and spoke to Wells about 7:30 or 8 p.m. as she was putting her 
to bed. Wells appeared to be upset and Reaves asked her how 
she was. Wells told her that three women had come to talk to 
her the previous night and that she was afraid that if she signed 
a release to be videotaped, the State would either come in and 
take the place over or close it
 down. According to Reaves, Wells was a nervous woman who ﬁworried about things a lot.ﬂ 

Reaves explained why OSHA had come and that they could 
show the employees ways of 
lifting without getting hurt and 
possibly get them more help. Reav
es also advised her to call 
her daughter if anyone came in like
 that again, and also that if 
she was ever asked again to sign a release form, that it would 
be fine to sign it. Reaves testified that she did not raise her 
voice to Wells nor speak to her in a critical way. Nor did Wells 
indicate that she was upset with Reaves.  
On the following day, January 15, according to Connery, 
King came to her office and told her that she had a received a 
complaint from Wells to the effect that she had been ﬁyelled atﬂ 
the night before and wanted to register a complaint with the 
administrator. Thereupon, Connery, Franko, and King visited 
Wells. According to Connery and 
Franko, Wells told them that 
a nurse had yelled at her the prior night, telling her that it was 
her fault that they would not be
 getting any more staff at the 
facility because she refused to 
have movie taken. Wells ex-pressed concern that she would not be taken care of and refused 
to identify the nurse because she was afraid because the nurse 
was still working there.  
Later in the day Wells™ daughter and son-in-law came to the 
facility and, before visiting We
lls, stopped to speak to Franko in her office. They said that their mother was having problems 
with a nurse named Allison; that Allison was rude and yelled at 
her. Franko spoke to them about the Wells™ ﬁvideotapingﬂ complaint, and asked them to try to get the identity of the nurse 
when they spoke to her mother.  
                                                          
 102 All dates refer to 1992 unless otherwise indicated.  
103 None of the others present, Wells, King, or Zawicki, testified at 
the hearing.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216 Sometime later, they returned and identified Reaves as the 
nurse, but also stated that they did not want Reaves to get into 
trouble over the matter and expressed no intent to file any com-
plaint.  Reaves was scheduled off on January 15 but on January 16 
she was called by ADON Gloria 
Eastwood to come early. 
When she arrived she was directed to Franko™s office. Connery, 

Marge Liples, a nursing supervisor, and Eastwood were there, 
as well as Valerie Milliron, a 
union delegate. Connery advised 
Reaves that she was being suspended for yelling at Wells. The 
disciplinary memoranda given to Reaves states: 
 Resident O. Wells states A. Reaves yelled at her and 
told her she should have signed paper from OSHA to be 
videotaped and we would have gotten more help. 
 Reaves denies this in the ﬁAssociate Commentﬂ portion of the 
memoranda stating:  I did not yell or harass resident
. I just talked to resident 
to try and calm down. Resident afraid of State coming in. 
 A grievance was filed immediately and a second-step meet-
ing on the grievance was held on
 January 21. On January 23, 
Reaves was called by the facility and told to come in dressed to 

go to work.  
She reported to Connery™s office when she was advised by 
Connery that the suspension was being dropped and that she 
would be reimbursed for the days of the suspension, also that 
she would receive a written oral warning and be required to 
attend in-service instruction on 
resident rights. Further, she would not be allowed to return to the gold wing where she 

normally worked. According to Franko and Connery, the deci-
sion to reassign Reaves was due to a concern for Wells™ welfare 
as Wells was ﬁstill fearful and afraid.ﬂ  
On February 18, the Union filed a complaint under Section 
11(c) of OSHA alleging that Re
aves, among others, was disci-
plined for engaging in protected health and safety activity.  
e. Refusal to furnish informa
tion to the UnionŠAllison Reaves 
and Patricia Carr  
By letter dated January 23, Betsy Mazione, union organizer, 
wrote to Connery stating: 
 I am requesting all evidence, statements and documen-
tation leading to the suspension of Allison Reaves on 
January 17, 1992. This informa
tion is necessary in order to 
properly prepare for continuatio
n to the next step of the 
grievance process. 
 By letter dated January 27, C
onnery sidestepped a direct re-
sponse by stating: 
 In response to your letter dated January 23, 1992; after 
investigation, the suspension of Allison Reaves has been 
stepped down to an oral warning. Ms. Reaves will be paid 
for all scheduled time lost and has been reassigned to an-
other wing.  
It is my understanding that after meeting with Allison 
and her representative, Faye Brennan, that this matter has 
been resolved.
104  Mazione testified that after receiving this letter, she called 
Reaves and was told by Reaves that Reaves did not feel that she 
                                                          
                                                           
104 Faye Brennan is a union delegate and NA at the facility. 
should continue to have an oral reprimand in her file or to be 
moved from the gold wing.  
Mazione testified that by the time she got Connery™s letter 
and spoke to the ﬁpeople involved,ﬂ the time limit for moving 
Reaves™ grievance to the third step had expired, and the griev-
ance was not pursued.
105 It does not appear that any request for 
extension of the time limit was made by the Union. According 
to Connery, such request would have been granted if it had 
been made.  
Another request for the same information was made by letter 
dated February 18. Another grie
vance had been filed on behalf 
of another NA at the facility na
med Patricia Carr. She was sus-
pended and subsequently discharged for patient abuse. The 
letter requesting information 
regarding both Carr and Reaves 
reads, in relevant part: 
 I am requesting all evidence, statements and documen-
tation leading to the suspen
sion and subsequent termina-
tion of Patricia Carr.  
This information is necessary in order to properly pre-
pare for continuation to the ne
xt step of the grievance pro-cess.  
As per my letter dated to you January 23, 1992, I am 
still requesting the information I requested on the suspen-

sion of Allison Reaves. 
 At a third-step grievance meeting on April 15, Respondent 
provided to the Union the information it had requested concern-
ing Carr in the February 18 letter. Carr™s discharge is scheduled 
for arbitration, but no date 
has yet been established.  
2.  Discussion and analysis  
a. Timecard violationsŠdisciplinary warnings  
The General Counsel contends that the issuance of oral dis-
ciplinary warnings
106 to 26 employees, including Charles Ben-
ninger who received both an oral warning and a written warn-
ing, on January 18 was motivated by union picketing conducted 
on that date, of which Connery had previously been advised on 
July 3. Respondent argues that the issuance of the disciplinary 
warnings were designed to corr
ect a long-standing problem of 
employees being paid for the time they did not work or was not 
authorized. In my opinion, the General Counsel must prevail.  
First, it is undisputed that th
ese timecard discrepancies ex-
isted long before Connery arrived at the facility and the parties 
stipulated that no disciplinary action, with one exception, had 
been taken for timecard infractions from January 1, 1991, until 
July 18, 1991, when the warnings were issued.  
When Connery arrived, in an effort to correct the problem, 
she issued a staff memo dated July 1, advising employees that 
they would not be paid for any 
overtime. Overtime had to be 
initialed and approved by the f
acility supervisor or payment 
would not be approved. This memo did not warn or even sug-
gest disciplinary acti
on was contemplated. It simply stated that 
they would not be paid for any time not approved by a supervi-

sor. It said nothing about any supplement to the existing com-
pany policy that appears in 
the employee handbook supplement 
set out above. Why then was the 
decision made to issue disci-plinary warnings on the same day that the Union picketed? In 
 105 The contract provides 10 workdays for notice by the Union of its 
intention to submit a grievance to th
e third step after the administrator™s 
response at the second step.  
106 Although described as ﬁoral warnings,ﬂ they are issued in writing.  
 BEVERLY CALIFORNIA CORP. 217 my opinion, the decision was reta
liatory, made in response to 
the Union™s announcement of the picketing.  
Although Respondent argues th
at it was making a ﬁbona fideﬂ effort to correct timecard deficiencies, that does not ex-
plain the timing of the discipline, particularly in view of the 
fact that they were issued summarily, without any of the prior 
counseling provided for in the normal corrective action proce-
dures set out in the employee handbook supplement.  
In short, Connery, after receiving the Union™s notice of in-
tention to picket on July 3, responded by issuing disciplinary 
warnings on the day of the picketing.  
Respondent™s reliance on Wright Line107 is misplaced. In my 
opinion, the General Counsel, based on these facts and the 
other prior unfair labor practices found herein at the facility, 
has made a prima facie showing 
sufficient to support the infer-
ence that the picketing, a protected activity, was a motivating 
factor in Respondent™s decision to issue the warnings. Respon-
dent has failed to sustain its 
burden of showing that the disci-
plinary action would have been taken even in the absence of 

that protected activity.  
Regarding Benninger, as noted above, in addition to being 
one of the 26 issued disciplinary warnings for timecard discrep-
ancies, was also issued a second 
warning, as set out above.  
It is not disputed that Benninger worked overtime through his lunch hour because the shift was shorthanded and that he 
did not punch in and out. It also appears that it was not until a 
grievance was filed that Benninger was paid for the overtime.  
Despite the fact that Benni
nger did not follow appropriate 
procedures in having the overtime approved, I am persuaded 
that consistent with the ratio
nale set out above, that Respon-
dent™s motivation for the second disciplinary warning issued to 
Benninger was retaliatory. It 
was a response both to Ben-
ninger™s filing the grievance on 
the matter and to the Union™s 
decision to picket the facility.  
Accordingly, I conclude that all of the disciplinary memos 
issued by Respondent on July 18 
were discriminatory, within 
the meaning of Section 
8(a)(3) of the Act.  
b. Unilateral changesŠreimbursement for  prescription drugs  
When Respondent changed its policy to require employees to 
pay for their drugs and then wa
it weeks or even months for 
reimbursement, this was clearly 
a change in the terms and con-
ditions of their employment. Under well established Board and 
Court law, changes in the terms or conditions of employment of 
represented employees cannot la
wfully be undertaken without 
notice and bargaining with the collective-bargaining representa-
tive over such changes. The record discloses; indeed the Re-
spondent concedes, that no such notice or bargaining with the 
Union was undertaken. Accordingly, Respondent™s action in 
unilaterally changing the method of reimbursement for pre-
scription drugs under its workman™s compensation procedures constitutes an unlawful refusal to bargain under Section 8(a)(5) 
of the Act.108                                                           
 107 251 NLRB 1083 (1980).  
108 Respondent also argues that the Union waived its right to bargain 
over changes under the ﬁHealth and Welfareﬂ provisions of the con-
tracts in effect. This argument is
 misleading, however, because work-
men™s compensation benefits are not among those plans covered by the 
contracts.  c. Demeaning commentsŠ8(a)(1)  
Connery denied asking Russell if her ﬁfannyﬂ hurt from sit-
ting on it during in on the interviews or commenting on her 
ﬁleaving so soon.ﬂ She admits telling Russell that they might 
need to find a room for her at the facility because she spent so 
much time there. It is unnecessary to make any credibility reso-
lutions in this matter, because, even assuming that the remarks 

were made, they do not in my
 opinion violate the Act. The 
General Counsel takes the posi
tion that these remarks were 
ﬁdemeaningﬂ of Russell™s participation in the OSHA investiga-
tion so as to affect her employee status. This is simply too 
much of a stretch. To begin with, the word ﬁdemeaningﬂ means 
to degrade or debase. The comment
s alleged do not rise to that 
definition. In short, I conclude that these statements, even if 
made, were neither demeaning or coercive so as to constitute 
interference with any of the employee rights guaranteed in Sec-
tion 7 of the Act.  
d. Allison Reaves™ suspension and transfer  
The General Counsel contends that the disciplinary action 
taken by Respondent against Re
aves was motivated by Reaves™ 
encouraging a patient to participate in an OSHA investigation 

at the facility in violation of 
Section 8(a)(3) of the Act. Re-spondent contends that Reaves
™ comments to Wells were not protected concerted activity or union activity within the mean-
ing of Section 8(a)(1) and (3) of the Act.  
With respect to credibility issues, there is some conflict be-
tween the testimony of Reaves a
nd the testimony of others with 
respect to what Reaves may have said to Wells during their 

conversation on the evening of January 14. In this regard, I 
credit Reaves, particularly since Wells did not testify. Nor did 
Lori King, the charge nurse to whom Wells allegedly made her 
complaint and who reported the complaint to Connery.  
Thus I conclude that Reaves explained to Wells, as she testi-
fied, the purpose of the OSHA visit and advised her to discuss 

such matters with her daughter a
nd further advised her that if 
she was asked to sign a release,
 it would be ﬁfineﬂ to sign it. The probative evidence in the record supports that conclusion 

that Reaves encouraged Wells to cooperate with the OSHA 
investigation. The record does not support the conclusion that 
Reaves yelled, threatened, coer
ced, or otherwise intimidated 
Wells™ during their conversation.  
Based on these facts, there remains for consideration whether 
or not encouraging participation in an OSHA investigation is 
either union activity or protec
ted concerted activity under the 
Act. Clearly, the activity for which Reaves was disciplined was 
not union activity. The General Counsel argues that since the 
OSHA investigation was initiated by the union complaint, 
Reaves™ activity in supporting the 
investigation was protected. I 
do not agree. Although initiating 
an OSHA investigation with a 
complaint may be union activity, the decision to pursue the 
matter and the investigation we
re not Union but OSHA activi-
ties. Nor were Reaves™ remarks protected concerted activity 
under Section 8(a)(1). The issue did not invoke the mutual aid 
or protection of employees. Reav
es was merely responding, as 
an individual, to Wells™ fears. Her decision to encourage Wells 
to participate in the OSHA inve
stigation was hers alone, not 
done in concert with other employees in any fashion. Thus, 

even if Reaves were deemed to have been engaged in protected 
activity, it could not be desc
ribed as concerted activity.  
In summary, this record does not support the conclusion that 
the disciplinary action taken against Reaves was attributable to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 218 any activity by Reaves protecte
d under the Act, either as pro-tected concerted activity or 
union activities under Section 
8(a)(1) and (3) of the Act.  
e. Refusal to furnish information to the Union  
Any union is entitled to be provided, on request, with that in-
formation necessary and relevant to the union in carrying out 
the union™s function as the collec
tive-bargaining representative 
of unit employees. Clearly, during the grievance and arbitration 
process, the Union is entitled to whatever information is neces-
sary and relevant to the processing of the grievance.  
In applying this principal to the request for information con-
cerning Reaves™ discipline, the record discloses that through no 
fault of Respondent, the Union had not timely filed any notice 
of intent to pursue the grievance to the third step. In these cir-
cumstances, there was no pending grievance and no longer any 
viable union function to be served by providing information. 
This information was no longer either necessary or relevant to 
the Union in the grievance process. The Respondent was no 
longer obligated to provide that information and its failure to do 
so did not violate Section 8(a)(5) of the Act.  
With respect to Carr, the information requested was pro-
vided, albeit some 2 months after the request was made. There 
has been no showing, however, that the Union has been preju-
diced in its effort to prepare for the pending arbitration, particu-
larly in view of the fact that at least as of the date of the hear-
ing, no date for arbitration had yet been established. Accord-
ingly, I conclude that with respect to Carr, the information has 
been provided and there has been no showing that the Union 
has been prejudiced by any 
delay in providing it.  
T. Carpenter Care Center, 
Tunkhannock, Pennsylvania (2) 
Statement of the Case   
In addition to the allegations of the complaint treated above 
in section A, the complaint also alleges, with respect to the 
Carpenter Care facility, that
 Respondent violated Section 
8(a)(3) of the Act by refusing to permit Charles Benninger to 
return to work on the 11 p.m. to 
7 a.m. (night) shift. Further, 
that Respondent violated Section 8(a)(5) of the Act by refusing 
to furnish, on request by the Union,
 a copy of a letter sent to the 
Pennsylvania State Department of Health concerning the al-
leged abuse of a resident na
med Lee Adams by CNA Dorothy 
Bush on May 31, 1992.  
1.  Facts  
a. Refusal to furnish information  
On May 31, 1992,
109 a LPN named Helen Evans reported to 
her supervisor, RN Suzanne Gilp
in, an incident that she per-
ceived as patient abuse that she had seen by a CNA named 
Dorothy Bush in slapping a patient
™s face and twisting her arm. 
Pennsylvania State law and Res
pondent™s procedures require 
that incidents of alleged patient abuse be reported to the State 

of Pennsylvania. These reportin
g procedures broke down, how-
ever, when Gilpin failed to re
port the incident to ADON Gloria 
Eastwood or any other higher authorities. It was not until July 3 
that the matter came to the attention of higher authority when 
Evans asked Eastwood how the matter had been resolved. 
Eastwood, previously unaware of
 the matter, called Administra-
tor Donna Connery on July 4, and Connery immediately noti-
                                                          
                                                           
109 All dates refer to 1992 unless otherwise indicated.  
fied the State and began an inve
stigation of the incident. Con-
nery then filed with the State, as required by the State, a written 

report on a form provided by the State, along with a supporting 
affidavit.
110 Connery also filed with the State statements taken 
from those individuals who witnessed the incident. In her re-
port, Connery also provided to th
e State an explanation of the 
delay in reporting the incident and the Respondent™s discipli-
nary memoranda describing the 
incident and the disciplinary 
action taken by the facility against Gilpin, Evans, and Bush. 

Bush was suspended on July 10, and the Union immediately 
filed a grievance. Bush was terminated on July 16 for patient 
abuse.  Also on July 10, at a meeting on various grievances at the fa-
cility, Betsy Mazione, a union representative, submitted to 
Connery in writing a request 
for information on various pend-
ing grievances including, with respect to Bush, ﬁCopies of any 
written statements pertaining to Dorothy™s [Bush] suspensionﬂ 
and ﬁAny documentation that shows the date on which the alle-
gation of patient abuse was verbally or in written form given to 
any supervisor or management
 personnel by Helen Evans on 
the alleged incident on May 31, 1992.ﬂ  
By letter dated July 21, 1992, which was hand-delivered to 
Mazione at another meeting on grievances at the facility on that 
date, Connery provided statem
ents from Eastwood, Evans, Gilpin, Bush, assignment sheets showing Bush™s patient as-
signments on May 31, a statem
ent given by the patient™s 
roommate, and the written disciplinary memoranda issued to 

Bush and Evans, all of which had previously been submitted to 
the State. Connery testified that
 this constituted the entire in-
vestigation.  The completed state report, including the explanation for the 
delay and the disciplinary action taken, including the action 

taken against Gilpin, were not provided to the Union. Connery 
testified that apart from the State report, all of the information 
obtained by her, as set out above, was submitted to the Union 
on July 20.  
Even though Mazione received from Connery the informa-
tion set out above, Mazione, at 
the end of the grievance meeting 
on July 20, again submitted a handwritten request for informa-
tion concerning various grievan
ces and specifically, with re-
spect to the Bush incident, requested, ﬁA copy of the letter(s) 
sent to the Department of Hea
lth on the alleged abuse of Lee 
Adams on May 31st 1992.ﬂ  
By typed letter dated August 4, Mazione wrote to Connery 
requesting as to the Bush incident, the same information re-

quested by the July 20 handwritten request.  
By letter dated August 6, Connery responded to Mazione™s 
request for information. Specific
ally regarding the request for 
the letters sent to the State 
Department of Health, Connery 
stated that the requested info
rmation was not being provided, 
further explaining, ﬁThe reason for 
this omission is that I feel 
these documents are internal instruments and not subject to 
disclosure.ﬂ  
Connery testified that she had provided to Mazione the entire 
fruits of the investigation, but th
at she felt that the facility™s 
correspondence with the State wa
s not subject to disclosure 

because it included information about disciplinary action taken 
against Gilpin, a registered nurse, who was not a bargaining 
unit employee, and information 
about planned corrective action 
 110 The full reporting requirements of the State are set out in the 
ﬁLong Term Care Provider Bulletin No. 22.ﬂ  
 BEVERLY CALIFORNIA CORP. 219 to be taken at the facility. Connery testified that except for 
those items, with respect to the investigation of the incident, 
she had provided all the informa
tion that she had gathered con-
cerning the incident.  
b. BenningerŠrefusal to return
 Benninger to night shift  
Charles Benninger, a CNA, wa
s hired in December 1990 and 
joined the Union in March 1991.
 Benninger became a delegate 
for the Union in May 1991. He is also a member of the execu-
tive board of the Union and a member of the union negotiating 
committee for the Carpenter Care facility. Benninger normally 
worked on the night shift (11 p.m. to 7 a.m.) at the facility on 
the green wing. On the night shift, the green wing is normally 
staffed by two NAs and one LPN.  
On June 12, 1992,
111 Benninger injured his back lifting a pa-
tient. Benninger was unable to work, and because it was a 
work-related injury, he was entitled to payment of a certain 
percentage of his wages under 
Commonwealth of Pennsylvania 
Workman™s Compensation Act. He
 first visited a physician™s 
assistant employed by Respondent, and thereafter, on June 29, 
visited a doctor of his own choos
ing named Anthony Flak who, 
by form dated June 29, estimate
d that Benninger™s injury would 
prevent him from working from 30 to 90 days.  
On August 7, pursuant to 
Respondent™s request, Benninger 
returned to the facility Beverly forms consisting of a ﬁReturn to 
Work Orderﬂ and a ﬁLight Duty Return to Work Certificate.ﬂ 
These forms had been completed by Dr. Flak and dated August 
5 and indicate that Benninger woul
d be able to return to work 
in a light-duty status with variou
s various work restrictions, to wit, no lifting, pulling, or pushing over 35 pounds and no lift-
ing, rolling, pulling, turning, or pushing patients. Benninger and 
Franko reviewed the forms and modified the ﬁNurses Aide 
Light Duty Job Descriptionﬂ form to accommodate these re-
strictions by eliminating those duties they determined that Ben-
ninger would be unable to perform because of Flak™s restric-
tions, as noted above. Benninger signed and dated the job de-
scription as having been fully read and understood by him. 
Franko also explained to Benninger 
that he would not be able to 
return to the night shift because the patients were for the most 

part in bed, and therefore much of the work on that shift con-
sisted of repositioning and turning 
patients at intervals as they 
slept, assisting in the use of bed pans, changing bed clothes, 

and diapers and getting them up in the morning, that given his 
limitations, he would have too little work to do. Franko told 
him that it was only on the morning shift, from 7 a.m. to 3 p.m., 
that these restrictions could 
be accommodated. Benninger com-
plained that he was not a ﬁmorning personﬂ and, moreover, was 
entitled, as a matter of right under article 19 of the existing 
collective-bargaining agreement, to return to the same shift he 
had left. Article 19 is 
CAPTIONED ﬁUNPAID LEAVES OF ABSENCE
.ﬂ 
Article 19.6 reads: 
 The Employer shall endeavor to temporarily replace an 
employee on leave of absence. An employee returning 
from a leave of absence of nine (9) months or less duration 
will be placed in the same classification and same number 
of hours as they held prior to the leave, and the same shift 
that the employee was working at the commencement of 
the leave of absence. 
                                                           
 111 All dates refer to 1992 unless otherwise indicated.  
Benninger was to have returned to work on August 10 on the 
morning shift, but on Saturday, August 8, he spoke to John 
August, union president, who a
dvised him that he had a con-
tractual right to be returned to the night shift. Thus it was that 
he did not return to work on August 10, but rather appeared at 
the facility on that date at about mid-morning with Mazione 
and Union Delegates CNAs Audrey Russell and Bonnie 
Decker. They met with Connery and Franko in Connery™s of-
fice to discuss the matter. Connery explained that there was 
more supervision and more jobs
 that Benninger could perform 
on the day shift when the patients were awake that did not re-
quire the moving of patients in their beds or getting them up in 
the morning. Mazione argued that Benninger was entitled to 
return to the night shift as a matter of right under section 19 of 
the contract. With respect to article 19.6, Connery took the 
position that it applied only to nonwork related illnesses and 
went on to explain various distinctions making section 19 inap-
plicable to employees returning from workman™s compensation 
disabilities. The meeting e
nded without agreement.  
On August 12, a grievance was filed by the Union stating: 
 The Employer violated the contract including Article 
19.6 and 28.1 by not scheduling Charles [Benninger] for 
work on his assigned shift when Dr. released him for light 
duty & by scheduling him on the heavy care unit day shift 
to be a counted as a regular and placing other aides at risk. 
 The ﬁRemedyﬂ section recites ﬁSchedule Charles on 11 to 7 
shift light duty as an extra aide
.ﬂ The grievance was denied by 
memo dated August 18 from Fra
nko reciting: ﬁArticle 19.6ŠCharles was not on Leave of Abse
nce. Article IV Management 
RightsŠa, d, k and q. Remedy: Denied.ﬂ This position was 
further articulated by Connery in response to the second step of 
the grievance procedure by lett
er to Mazione dated September 
15, reading, in relevant part: 
 Mr. Benninger has failed to return to work from an oc-
cupational related a
ccident. Mr. Benninger was released 
by his physician with restrictions. Accordingly, the facility 
offered Mr. Benninger a ﬁlight dutyﬂ position to accom-
modate his restrictions. Mr. Benninger failed to return to 
work as scheduled, 7:00Œ3:00 shift on August 11, 1992. 
Mr. Benninger was not on a medical leave of absence. 
Traditionally, medical leav
e of absences apply to non-
occupational related illness-accident. Article 19.6, of the 

present labor agreement refers to a medical leave of ab-
sence due to non-occupationa
l related illness/accident. 
Therefore, article 19.6, has not in the past applied to ab-

sences due to occupati
onal related reasons.  Based on the above, the grievance is denied.  
I would urge you to contact Mr. Benninger and inform 
him to return to work as previously instructed. 
 It appears that Benninger was not the only light duty em-
ployee reassigned to a different shift on a return from a work-
man™s compensation disability. C
onnery testified, and the re-
cord supports the testimony, th
at Bonnie Decker, Kathy Stark, 
and Betty Smith were all em
ployees who were moved from 
shifts they had previously worked to other shifts in order to 
accommodate the restrictions of their light duty status on re-
turning from a workman™s compensation disabilities. No griev-
ances were filed in any of those instances.  
After the grievance was deni
ed on September 15, Benninger 
was advised by August that he should go back to work. To this 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 220 end, by letter dated September 
22, Connery requested Flak to 
submit an updated ﬁLight Duty Return to Work Certificate,ﬂ 
ﬁOrder for Medical Treatment,ﬂ and a ﬁNurses Aide Light Duty 
Job Description.ﬂ When the documents were returned by Flak 
on or about September 28, the job description limited pulling 
and pushing to 25 pounds and further providing no rolling, 
lifting, pulling, or pushing of patients. A notation at the bottom 
of the certificate reads: 
 Mr. Benninger should not change or bathe the patients. 
He should not attend any patient who is overactive, unruly 
or needs sedation or any other type of restraint. 
 On receiving this information from Flak, Connery and Franko 
drew up a longhand list of duties 
that they felt Benninger would 
be able to perform consistent with the limitations set out by Dr. 

Flak.  
On October 8, this modified light duty list was reviewed with 
Mazione and Benninger. Benninger 
agreed that he was able to 
perform those duties. Connery gave Benninger a typed list of 

those duties captioned ﬁModified 
Light Duty Job Descriptionﬂ 
for him to clear with Dr. Flak.  
On October 12, Benninger returned to the facility with the 
list of duties approved by Dr. Flak and spoke to Franko. They 
discussed creating various shifts to accommodate his limited 
duties. Benninger rejected 9 to 
5 as ﬁtoo early,ﬂ similarly from 
10 to 6, but agreed to a broken shift from 12 a.m. to 8 p.m. 
shift.  2.  Discussion and analysis  
a. Refusal to furnish information  
Existing Board and court law make it clear that an employer 
is obliged to provide to the union, on request, that information 
that is necessary in order for the Union to perform its statutory 
duty as the collective-bargaining 
representative of the employ-
ees. With respect to the matter of grievances, an employer is 
obliged to furnish to the Union that information necessary and 
relevant to the processing of a grievance. 
NLRB v. Acme Indus-trial Co., 
385 U.S. 432 (1967).  
In the instant case, the inform
ation sought was ﬁA copy of 
the letter(s) sent to the Department of Health on the alleged 
abuse of Lee Adams on May 31, 1992.ﬂ The question, there-
fore, is whether or not letters sent to the Pennsylvania State 
Department of Health were nece
ssary and relevant to the Un-
ion™s function in processing the grievance.  
Respondent takes the position that it has substantially com-
plied with the Union™s request for information by providing it 
with the results of the investigation in the form of statements 
taken from the various witnesses.
 The question is whether or 
not the correspondence between the facility and the State,
112                                                           
                                                                                             
112 The full reporting requirements of the State are set out in the 
ﬁLong Term Care Provider Bulletin 
#22. Nurse Aide Abuse, Neglect, 
Misappropriation of Property.ﬂ This 
bulletin requires the facility, inter 
alia, to ﬁ2. Conduct an investigat
ion of the alleged incident. Please 
complete the attached reportﬂ and th
ereafter to submit the report to the 
Department of Health Field Office ﬁw
ithin five days of the completion 
of the investigation.ﬂ The report list various specific questions followed 
by spaces for responses by the f
acility, including the following: ﬁ
Find-
ings,ﬂ ﬁConclusions
,ﬂ ﬁFacility Plan of Actions,ﬂ ﬁDescribe
 the prob-
lem, including names, places, dates, times, etc.ﬂ and ﬁ
Methodology
ŠReview of records, observation and interview of resident(s), staff mem-

bers, accused nurse aide, witnesses, family members, visitors, etc. 
Attach supportive documentation to this report (e.g., all witness state-
which included Gilpin™s disciplinary memorandum, was neces-
sary or relevant to the Union in the processing of a grievance 
on behalf of Bush. I believe that the information should have 
been provided.  
First, there has been no showing of any prohibition in state 
or Federal law that would have precluded the disclosure of the 
information sought. Second, while 
Respondent contends that it 
did, in substance, provide the Union with the entire results of 
the investigation, it did not provide the report that it provided to 
the State. Although Respondent 
contends that the undisclosed 
material was ﬁconfidential,ﬂ I 
do not agree. In my opinion, 
Respondent was obligated to disclose the information to the 
Union. The entire report, includ
ing Gilpin™s disciplinary action, 
was certainly germane and relevant to the incident and full 
disclosure would include that ma
terial. Accordingl
y, I conclude 
that Respondent™s failure to furn
ish the report vi
olates Section 8(a)(5) of the Act.  
b. Refusal to return Benninger to night shift  
In order for the General Counsel to prevail, it must establish 
that Benninger was engaged in 
union or protected activity and 
that Respondent discriminated 
against him for having engaged 
in that activity. With respect to the question of discrimination, 
the record discloses that Benninger was absent from work due 
to a work-related workmen™s compensation back injury in-
curred while lifting a patient. It is undisputed that when he first 
returned to work on August 7, he was not allowed by his doctor 
to perform the full range of duties normally required on the 
night shift and that he would be 
allowed to return only in a light 
duty status with restri
ctions as set out by Dr. Flak. Briefly, 

these restrictions exempted Be
nninger from any lifting, pulling, 
or pushing over 35 pounds and prohibited any lifting, rolling, 

pulling, or turning or pushing of patients. A ﬁNurses Aide Light 
Duty Job Descriptionﬂ was m
odified to accommodate Ben-ninger™s physical limitations. This
 made his reemployment on 
the night shift difficult, as it appears that on that shift, the pa-
tients are sleeping and more pati
ent moving and turning work is 
done on that shift than on the other two shifts when more of the 

light duty work described in 
Benninger™s modified light duty 
job description are available. Th
is is especially true in the 
morning when patients are aroused for morning care and break-
fast, beginning about 5 a.m.  
Benninger, however, was unwilling to accept assignment to 
any shift except the one he had worked prior to his injury. He 
explained that he was not a ﬁm
orning personﬂ and that article 
19.6 of the contract required Respondent to return him to the 
shift that he was working at the time of the injury. I do not 
agree. Any reasonable interpretation of article 19.6 makes it 
clear to me that it was not de
signed to require Respondent to 
return employees to the same shift even when returning to work 

in a light duty status and unable 
to perform major elements of 
the work done on that shift. It would defy common sense to 
allow employees to return to work with restrictions in a light 
duty status and require the employer to return them to shifts 
when, for the most part, they would have been unable, because 
of the restrictions, to perform the work necessary to be done on 
that shift. In the instant case, such an interpretation would have 
 ments, statement of accused aide, appr
opriate medical records, incident 
reports, etc.) It is extremely import
ant that the facility interview all 
witnesses and obtain signed witness 
statements whenever possible. If 
statements are not obtained, please give reason(s). Please provide the 
Department with the names of all witnesses as well as their statements.ﬂ  
 BEVERLY CALIFORNIA CORP. 221 required Respondent to employ Benninger on the night shift 
when he could not perform most of the work being done, leav-
ing him with less that he was able to do, whereas assignment to 
another shift would allow him to 
perform more of the duties his light duty status would allow hi
m to do. Moreover, this ap-
proach had been applied in the past to other employees, as set 
out above, without gr
ievances being filed.113  In applying a 
Wright Line114 analysis to the facts of this case, 
I conclude that the General Counsel has not shown that Ben-
ninger™s union activity, although 
extensive, was a motivating 
factor in the Respondent™s decision to refuse to allow him to 
return to his previous shift, and even assuming that such a 
showing had been made, the Re
spondent has sustained its bur-den of demonstrating that Benninger would have been treated 

in the same fashion, regardless of his union activity.
115  Thus, I conclude that Respon
dent did not discriminate against Benninger in refusing to allow him to return to work on 
the night shift in violation of Section 8(a)(3) of the Act and, 
accordingly, I shall recommend dismissal of this allegation.  
U. Stroud Manor, East Stroudsburg, Pennsylvania  
Statement of the Case  
The complaint alleges that Respondent, at its Stroud Manor 
facility in East Stroudsburg, Pennsylvania, violated Section 
8(a)(1) of the Act by soliciting employee complaints, threaten-
ing employees, and promising be
nefits and improved terms and 
conditions of employment to Re
spondent™s employees if they 
rejected District 1199P, National Union of Hospital and Health 
Care Employees, SEIU, AFLŒCIO 
(the Union), as their collec-
tive-bargaining representative; promising to redress an em-
ployee™s grievance concerning tuition reimbursement; threaten-
ing employees with less favorable working conditions if they 
selected the Union as their bargaining representative; threaten-
ing employees that Respondent would no longer grant favors if 
the employees selected the Union as their bargaining represen-
tative; and threatened employees with less favorable working 
conditions if they selected union
 representation by telling the 
employees that an entire day must be requested if the employee 

has a medical appointment during the workday.  
The complaint further alleges that by withholding an anni-
versary wage increase from employees, Respondent violated 
Section 8(a)(1) and (5) of the Act.  
Facts, Analysis and Discussion  
1.  The 8(a)(1) allegations  
In the spring of 1991, the Union began a campaign to organ-
ize the approximately 11 licensed practical nurses (LPNs) at 

Respondent™s nursing home facility in East Stroudsburg, Penn-
sylvania. A few weeks prior to the election on August 2, 1991, 
Jay Begley and Greg Thomas, human resources representatives 
of the Respondent, were assigned to the facility to assist man-
agement at the facility during the preelection antiunion cam-

paign. After the election, they
 departed. The Union won the 
election and was certified as the collective-bargaining 
representative of the LPN uni
t on September 4,
 1991.  
                                                          
                                                           
113 Obviously, other considerations 
might apply if the returning em-
ployees were certified as able to resume unrestricted employment.  
114 251 NLRB 1083 (1980).  
115 Although it is true that Benninge
r, among others, received disci-
plinary warnings on July 18, 1991, I cannot conclude that these actions 
of Respondent, over a year earlier, require a different result.  
Thomas testified that in pres
enting management™s position to 
the employees, it was his practic
e to consult individually with 
the LPNs. He testified that he would introduce himself to the 
employee and explain that his purpose was to explain manage-
ment™s position, encourage them to
 vote, and encourage them to 
see him if they had any questions about the campaign or any-

thing else. Thomas testified that
 this approach was consistent 
with his approach at all the facilities in the ongoing process of 
determining job satisfaction.  
In about mid-July, Thomas spoke individually to Jeanette 
Drake, a LPN. According to Drake, he asked if she had any 
questions. She raised the matter of an excessive time lag in the 
Respondent™s tuition reimbursement program, complaining that 
while it was the policy to reimburse within 8 to 12 weeks, it 
was taking 16 to 20 weeks. Drake further testified that Thomas said that he would see wh
at he could do about it.  
Thomas concedes that Drake asked him about her problem 
with reimbursement for her tuition costs and explained to her 
that the delay might be caused by Respondent™s poor financial 
condition. Thomas testified that he may have told Drake he 
would look into it for her, but has no recollection of doing so 
except to the extent that he may have mentioned it to Mary Lou 
Shannon, the administrator at the facility.  
Drake testified that on the following day, she was ap-
proached by Shannon who engaged her in conversation about 
the delay in Drake™s tuition reimbursement.
116 According to 
Drake, Shannon said she had heard about the prolonged delay 

and agreed to look into it for her. Shannon confirms the sub-
stance of the conversation and testified that she did look into it 
for Drake and learned that her tuition reimbursement check had 
been processed and that Drake would get it within a couple of 
weeks and she told this to Drake. Shannon testified that on two 
prior occasions, Drake had raised the tuition reimbursement 
problem with her, first in 1988. 
She had also on those occasions 
looked into it for Drake, and Drake confirms that Shannon had 

acted on the problem for her in the past.  
On July 30, a meeting of th
e LPN employees was conducted 
by Begley. The meeting opened with a showing of a pro-
Employer film clip. After that, there was distributed to those 
LPNs present a LPN wage benefits charge ostensibly compar-
ing the wages and benefits at 
Stroud Manor with the wages and 
benefits of five Beverly fac
ilities represented by Local 1199. 
Begley went through an explanation of the comparisons, fol-
lowed by questions from some of the LPNs about the benefits. 
Drake, still concerned about reimbursement for tuition costs, 
asked about the delay in receiving tuition reimbursement 
checks. She also asked for an explanation of how vacation time 
was accrued. Begley attempted to explain how vacation time 
was accrued. According to Drake,
 whose testimony is substan-
tially corroborated by another LPN, Evelyn Jiminez, Begley 
told her, regarding the matter of the tuition reimbursement, that 
the Company had been having some financial difficulties but 
that conditions were becoming more stable, and the delay in 
reimbursement would improve.  
With respect to the 8(a)(1) allegation that Thomas unlaw-
fully solicited grievances in 
a one-on-one conversation with 
Drake, it appears that while soliciting a grievance, standing 
 116 Although Shannon testified that the employee came to her, I 
credit Drake™s more detailed account of the circumstances, despite the 
fact that Drake was subsequently discharged by Respondent. Drake 
would have little to gain from the fi
nding of a violation in the instant 
case and, in my opinion, Drake wa
s not retaliating out of hostility.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 222 alone, is not unlawful, it raises a rebuttable inference that prom-
ises to correct the grievance are being made that violated Sec-
tion 8(a)(1). 
Uarco, Inc., 216 NLRB 1 (1974). In the instant 
case, not only was the inference raised by Thomas that the 
grievance would be corrected, Drake was given assurances that 
Thomas would himself make an 
effort to rectify the problem. 
This response negates Respondent
™s position that the unlawful 
inference has been rebutted. No
r do I conclude in the circum-stances of this case, during an election campaign, that the re-
cord is sufficient to support the conclusion that the inference of 
illegality has been rebutted by Respondent™s past practice in 
conducting individual interviews as 
a part of its employee rela-
tions program.  With respect to the 8(a)(1) allegation involving Shannon™s 
conversation with Drake, I conclude that Shannon did seek out 
Drake and told her that she would look into the delay in her 
tuition reimbursement and, in fact, did so. She learned that 
Drake would be reimbursed within 
a week or so, and so advised 
Drake. In these circumstances when Drake was approached by 

Shannon during the election campaign with a promise to expe-
dite this payment, such remarks violate Section 8(a)(1) of the 
Act.  
Similarly, when Begley, on July
 30, represented to the LPNs 
that the delay they were experiencing in tuition reimbursement 
would improve, he was promising 
a benefit to these employees 
that interfered with the employ
ee rights set out in Section 
8(a)(1) of the Act.   
Shannon testified that during the preelection period, she 
drafted and distributed campaign
 material for Respondent. This 
included a letter dated July 23, captioned ﬁ
THINK ABOUTSﬂ and mailed to the LPNs, which reads: 
 Fact! Under current union contracts that are in force 
there are to be no individual agreements. Contracts state 
that only by mutual agreement of the union and the com-
pany can the employer/employee make an arrangement 
that would conflict with the agreement.  
What is an individual agreement? Ask the LPN who 
needed to reduce her hours of work for personal reasons. 
Did the employer arrange a schedule to meet her needs? 
The answer is ﬁYES.ﬂ And, when she found she could re-
sume a normal schedule, was she given back the day she™d 
given up? The answer is ﬁYES.ﬂ Was the employer re-
quired to do this? The answer is ﬁNO.ﬂ  
An LPN is attending school and can™t always make it 
to work at her scheduled start time. Has the employer al-
lowed this to interfer [sic] with her employment? Has the 
employer accommodated this lateness? The answer to the 

first question is ﬁNOﬂ and the answer to the second ques-
tion is ﬁYES.ﬂ Is the employer
 required to do this? The an-
swer is ﬁNO.ﬂ  
Policy addresses how requests for days off are to be 
made. Have requests by LPN™s for a day or days off al-

ways been made per policy? The answer is ﬁNO.ﬂ Have 
such individual LPN request
s been accommodated by the 
employer? The answer is ﬁYES.ﬂ Is this an individual 
agreement? The answer is ﬁYES.ﬂ Is the employer re-
quired to grant untimely requests? The answer is  ﬁNO.ﬂ  
If an LPN has had misfortune of health problems and 
needed leaves and absences above and beyond that nor-
mally permitted by policy, has the employer accommo-
dated the LPN? The answer is 
ﬁYES.ﬂ Is this an individual 
agreement? The answer, again, is ﬁYES.ﬂ Is the employer 
required to do this? The answer is ﬁNO.ﬂ  
These are but a few of the individual agreements that 
have been made on behalf of LPN™s and exceeded that 
which the employer is required to do.  
Vote NO on August 2, 1991. 
 It is undisputed that the indivi
dual accommodations made in the 
letter refer to individual employ
ees. For example, the fourth 
paragraph therein refers to an
 accommodation made for a LPN 
named Evelyn Jiminez who, because of serious health prob-
lems, required more time off th
an normal. It appears that Jiminez has taken several leaves
 of absence and requires time off for doctors™ appointment and 
medical needs that exceed the 

provision for allowable absenteeism as provided for by com-
pany policy.  
In another incident related to
 Jiminez™ physical condition, 
Val McGonnigle, DON, testified 
that on or about August 1, 
1991, Jiminez came to her with 
a note for a doctor™s appoint-
ment on the following day. At that time, according to McGon-
nigle, she told Jiminez that it would be better for her to make 
doctors™ appointments on her days 
off. According to Jiminez, 
she was told by McGonnigle that
 it would be necessary for her 
to take a day off to have a doc
tor™s appointment. When Jiminez 
explained that the doctor™s office was not open except during 
the hours she was working, McGonnigle agreed that the ap-
pointment should be kept. McGonnigle and Jiminez testified 
that Respondent continued to 
accommodate Jiminez in taking 
time off in excess of the norm, as 
it had been done in the past.  
The General Counsel contends 
that Shannon™s July 23 letter 
constitutes an unlawful threat 
of less favorable working condi-
tions if the employees selected representation by the Union. In 

my opinion, the letter is not such a threat. As a matter of law, 
once a union is certified as the collective-bargaining representa-
tive of the unit of employees, an employer is no longer free to 
deal with those employees on an 
individual basis. Indeed, to do 
so would violate Section 8(a)(5) of the Act. The July 23 letter 

essentially recites that proposition, and cites examples of how 
certain needs were met and employees accommodated on an 
individual basis and exhorts empl
oyees to vote against the Un-
ion. While the letter may pr
omote the Respondent™s campaign 
objectives, it is not an unlawful threat within the meaning of 

Section 8(a)(1) of the Act.  
The General Counsel contends 
that Shannon™s July 23 letter 
constitutes a threat of less favorable working conditions if the 
employees selected representation by the Union. In my opinion, 
the letter is not such a threat. As a matter of law, once a union 
is certified as the collective-bargaining representative of the 
unit of employees, the employer 
is no longer free to deal with 
those employees on an individual basis except as they may 
mutually agree under the contract. Indeed, to do so would vio-
late Section 8(a)(5) of the Act. All the July 23 letter does, in 
essence, is to make that obser
vation and to cite examples of 
how certain needs were met in 
the past and how employees had 
been accommodated on an individual basis and exhort employ-
ees to vote against the Union. The implication to be drawn from 
the letter is that once the Union 
represents them, the employer 
will no longer be able to deal with employees individually, 

except with the agreement of the Union. This is an accurate 
observation, and while it may promote the Respondent™s cam-
paign objectives, it is not an unlawful threat within the meaning 
of Section 8(a)(1) of the Act.  
 BEVERLY CALIFORNIA CORP. 223 The General Counsel also al
leges McGonnigle unlawfully 
threatened Jiminez with less favorable working conditions by 
telling her she must take an entire workday off for a medical 
appointment. I have reviewed all of the relevant testimony in 
the record and I conclude, credit
ing McGonnigle, that no such 
threat was made. This was simply an effort by McGonnigle to 
see if Jiminez could arrange he
r doctor appointments so as not 
to break up her shift. When it appeared that such arrangements 
were not feasible, the matter was dropped. Despite the fact that 
an election campaign was in progress, nothing in the record 
relates this conversation with the Union. In these circum-
stances, there was no interference with the Section 7 rights of 
employees.  
Jiminez also testified that on 
about July 26, curious about 
whether or not LPNs had to do NA™s work at the Respondent™s 
facilities where the LPNs were represented under a contract, 
she asked to see union contracts. In reviewing one of the con-
tracts, Shannon said that overtime would no longer be random, 
but would be determined by seni
ority. According to Jiminez, 
while looking at the contract, Sh
annon also stated that under the 
contract, personal favors could not continue to be done.  
On August 2, according to Jiminez, Shannon approached her 
before the election and congratulated her for the way the nurs-
ing staff had maintained patient care during the election cam-
paign. Jiminez told Shannon that
 no matter how the vote came 
out, she hoped it would not affect their relationship and Shan-
non, in an apparent reference to the July 23 letter, implied that 
if the Union were voted in, it would not affect anything, just 
that personal favors could not continue to be done.  
The General Counsel contends that Shannon, in her conver-sations with Jiminez on July 26 
and August 2, violated Section 
8(a)(1) of the Act by telling employees they could no longer 
expect favors to be done for them if they selected union repre-
sentation. I do not agree. As not
ed above, I have concluded that 
Shannon™s letter of July 23 did 
not violate the Act as it was merely an accurate observation of the valid legal proposition 
that once a union has been selected as the collective-bargaining 
representative of employees, th
e employer may no longer deal 
with them as individuals on ma
tters concerning their terms and 
conditions of employment. The 
observations made by Shannon 
in conversation with Jiminez wh
ile reviewing a union contract 
on July 26 and in discussing th
e ramifications of the unioniza-
tion of the facility on August 2, were nothing more than expres-
sions of the same concept and di
d not constitute interference 
with the employee rights afforded
 under Section 7 of the Act.  
2. The 8(a)(5) allegationŠw
ithholding wage increase  
After the Union was certified to represent the LPN unit on 
September 4, the parties began 
contract negotiations once or 
twice a month through April 1992, when a contract was signed. 
During these contract negotiations
, Daniel Plott, Regional Di-rector of Human Resources, negotiating the contract for Re-
spondent, was asked about a wa
ge increase for 1992. This 
prompted Plott to ask Shannon about the history of wage in-
creases at the facility. Accordin
g to Shannon, the raises given 
to LPNs were totally within her discretion regarding the 

amounts and timing, and granted or not granted based on the 
financial health of the facility on 
an individual facility basis.   
Whereupon Plott, determining that there was no pattern of 
wage increases at the facility for the LPN employees, wrote to 
John August, president of the Union, a letter dated February 12, 
1992, stating:  As a follow-up to discussions on 1992 wage increases 
for Licensed Practical Nurses at Stroud Manor, please be 
advised 1992 wage increases will be withheld pending the 
outcome of the collective bargaining process. The decision 
to withhold wage increases of LPN™s at Stroud Manor is 
predicated on the fact that the facility has had no standard 
practice of granting wage increases.  
Should you have any questions, please feel free to con-
tact me. 
 On March 25, 1992, at the reque
st of Mazione, Shannon sent 
a list of annual raises for thos
e LPNs employed, from the dates 
of their hire through March 25, 1992. It appears that all re-
ceived annual wage increases on their anniversary dates al-
though the amounts of the raises varied, with the exception of 
1990 when two wage increases we
re granted, apparently be-
cause a contractual wage increa
se had been given to NAs in 
that year.  
In my opinion, the withholding of all wage increases for the 
year 1992 without notice to the Union violated Section 8(a)(5) 
of the Act. The facts disclose that prior to the certification, 
except for 1990, wage increases in varying amounts were given 
to the LPNs on their anniversar
y dates. The amounts varied, but 
the process of selection was not random and all 
received raises, 
at least annually. After the ce
rtification, Respondent was 
obliged to bargain with the Union on all matters concerning the 
working conditions of the employ
ees, including wages. With-
holding all raises to unit employ
ees, in contravention of its 
practice in previous years, is 
tantamount to a change in the 
working conditions of unit empl
oyees, by withholding an an-
nual wage increase, without noti
ce to or consultation with the 
Union, and violates Section 8(a)(5) of the Act.  
V. Valley Care and Guidance 
Center, Fresno, California  
Statement of the Case  
The complaint alleges with respect to the Valley Care facil-
ity, that Respondent unlawfully interfered with the 8(a)(1) 
rights of employees to form, join
 or assist the Union, as set 
forth therein.
117 It is further alleged that following a strike
118 on December 7, 1991, Respondent discriminatorily refused to 
reinstate employees Samuel Orozco and Martha Orozco in 
violation of Section 8(a)(3) of the 
Act. Further, it is alleged that 
Respondent violated Section 8(a)(5) of the Act by withdrawing 
recognition from the Union and by refusing to furnish certain 
classifications of information to the Union.
119 A hearing was held before me on August 
12Œ14, 17Œ18, September 30, and October 1, all in 1992.  
                                                          
 117 Par. 2 of the complaint was ame
nded at the hearing to allege Bill 
Pinheiro as a supervisor and add tw
o additional 8(a)(1) allegations as 
(i) and (j). Par. 2 was also amende
d at hearing to delete the 8(a)(1) 
allegations in pars. 2(c) and (e).  
118 Although the strike is alleged in the complaint as an unfair labor 
practice strike, the General Counsel withdrew that contention at the 
hearing.  
119 That portion of par. 8 of the co
mplaint alleging a refusal to fur-
nish ﬁCost Informationﬂ was 
withdrawn at the hearing.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 224 Facts, Discussions, and Analysis  
1. Withdrawal of recognition by Respondent and refusal to 
furnish information  For many years, the Union has represented under contract an 
overall unit of about 60 service and maintenance employees at 
Respondent™s Valley Care fac
ility, including NAs, CNAs, 
housekeeping, laundry, and kitc
hen employees, but excluding 
LVNs and RNs. The most recent contract was effective Sep-
tember 1, 1989, through September 1, 1991.
120  In early 1991, Helen Williams, 
an activities assistant, cov-
ered by the bargaining unit, became dissatisfied with the repre-
sentation being provided by the 
Union. Specifically, she testi-
fied that she got no satisfaction concerning complaints to her 
shop steward about reductions in overtime. She was also un-happy about dues increases and her perception of the Union™s 

position on wage increases. Ther
eupon, she went to Carolyn 
Hankinson, the administrator, to inquire about getting rid of the Union. This inquiry prompted Hankinson to call Rod Panyik, 
director, human resources, to obtai
n that information. In March 
1991, Panyik responded by letter
 to Hankinson containing two 
basic options, first, withdrawal of recognition after a decertifi-
cation election, and second, withdr
awal of recognition based on  
ﬁobjective considerationsﬂ that
 a majority of employees no 
longer desire representation by the Union. Sometime in April, 
while in Hankinson™s office, Williams asked if she had ob-
tained any information. Hankins
on said she had and explained 
the two options outlined in Panyik™s letter. Hankinson ex-
plained that Williams would ne
ed 50 percent of the unit em-
ployees to sign a decertification petition in order to withdraw 

recognition, or 30 percent to obtain an election. Hankinson also 
copied and gave to Williams that page of the letter from Panyik 
containing, inter alia, suggested decertification petition lan-
guage, to wit: 
 We, the undersigned associates of [name of facility] no 
longer wish to be represented for the purposes of collec-
tive bargaining by [name of union]. 
 They met again during the first 
week of May, in Hankinson™s 
office. Hankinson testified that Williams told her that she had 

decided to circulate a petition, but was concerned about the 
reaction of the unit employees. She asked Hankinson for her 
support. Hankinson testified that
 she agreed, assuming that 
Williams meant moral support, but told Williams that she could 

not use any company property, such as a typewriter, to promote 
the effort. Williams testified that she had lost that page of 
Panyik™s letter containing the decertification petition language 
and asked Hankinson for another copy, which she provided. 
They also discussed the possibility of having each employee 
sign individual decertification petitions and Williams did, in 
fact, adopt this manner of solici
tation. The petitions were then 
circulated by Williams between approximately May 17 and 31, 
yielding 33 signed petitions, all 
bearing the identical language 
that appeared in Panyik™s letter to Hankinson.
121 It is undis-puted that during the time the 
petition was being circulated, 
Williams received about four to seven rides to and from work 
from Hankinson and others because
 her own car was disabled.  
                                                          
                                                           
120 All dates refer to 1991 unless otherwise indicated.  
121 Williams, during her testimony, 
admitted that she had lied in a 
sworn affidavit to a Board agent stat
ing that she and a girlfriend came 
up with language used in the decertification petition.  
On May 31, Williams was getting a ride home from Hankin-
son. Sometime after 4:30 p.m., as they were driving, Williams 
asked Hankinson to pull off the 
road into a residential area. 
Hankinson testified that, without inquiry, she did so. Williams 
then left the car and went to the house of Margaret Valdez, a 
CNA at the facility. Williams solicited Valdez to sign the peti-
tion ﬁto get rid of the Union.ﬂ When Valdez declined, Williams 
asked her to come to the car to speak to Hankinson. At the car, 
Hankinson explained that the pape
r was a petition to get rid of 
the Union and, again, Valdez refused to sign. Hankinson went 
on to say that the Union was not doing anything for her at all 
and that they wanted the Union out of the facility. Hankinson 
also said that the Union only wanted her dues money and asked 
why she would not sign the petition and that it would be confi-
dential. Hankinson told Valdez that all they needed was one 
more vote to get the Union out of
 the facility, but Valdez con-
tinued to balk. Hankinson and Williams concluded by asking 

Valdez to let them know if she ever changed her mind. Ac-
counts of this conversation were 
factually inconsis
tent in their 
particulars. Hankinson and Williams, while conceding that a 
conversation between Hankinson and Valdez took place, both 
testified that it was limited to an exchange of pleasantries; that 

Hankinson made no effort to solicit Valdez to sign a decertifi-
cation petition. Having reviewed 
the relevant testimony, how-
ever, I am persuaded that Vald
ez™ account, including solicita-
tion by Hankinson, is credible.
122  On the following day, June 1, Williams delivered the decerti-
fication petitions to Hankinson in her office.  
After consulting her superiors,
 Hankinson, by letter dated 
June 3 to Michael Guidry, Commerce Business Representative, 
withdrew recognition from the Union. The letter reads: 
 We are in possession of objective evidence that your 
union no longer represents a majority of our employees in 

the bargaining unit here at Valley Care & Guidance Cen-
ter. Accordingly, we hereby withdraw recognition from 
your union effective September 1, 1991, the current con-
tract™s expiration date. Of c
ourse, we recognize your right 
to administer the existing collective bargaining agreement 
until its expiration date. 
 By letter dated May 21 to Hankinson from Union President 
Sal Rosselli, the Union had requested certain information in 
order to prepare for negotiations
. The specific requests are set 
out in the complaint.
123 By letter dated June 6 from Panyik to Guidry, the Respon-
dent declined to furnish that information. The letter reads: 
 We are in receipt of Sal Rosselli™s letter dated May 21, 
1991, requesting information in
 preparation for upcoming 
negotiations at the facility. 
As you were notified by the 
administrator in this facility, the facility is withdrawing 
recognition from your Union in light of the amply-
supported, good faith doubt of your Union™s continued 
majority status. Since we will not be negotiating a new 
Collective Bargaining Agreement with your Union at this 
facility, your informa
tion request is moot. 
  122 Williams™ credibility was reduced by
 the lie that she swore to in 
an earlier affidavit, as noted earlie
r, and clearly, Hankinson had an 
obvious personal interest in providing an account absolving her from 
any participation in the solicitation of the decertification petitions.  
123 As noted above, the allegation 
concerning ﬁCost Informationﬂ 
was withdrawn at the hearing.  
 BEVERLY CALIFORNIA CORP. 225 It is well established, as a 
matter of Board and Court law, 
that an employer may not assist, promote, or encourage the 
circulation of a decertification petition. When the employer 
engages in such conduct, the pe
tition is thereby tainted and 
insufficient to support any w
ithdrawal of recognition.  
In the instant case, although Wi
lliams may have initially in-
quired about how to rid the facility of the Union, it was Han-
kinson who thereafter took it upon herself to obtain the infor-
mation for Williams, including the exact language of the peti-
tion, discuss the options and agree to ﬁstand byﬂ Williams dur-
ing the process. Hankinson also 
provided Williams with copies of a page from the letter Panyik ha
d sent to her, which, in addi-tion to the language of the pet
ition, outlines the ﬁbasic proce-dures for terminating the Union™
s representative status.ﬂ  
Hankinson also drove Williams to the home of at least one 
employee, Valdez, and assisted in attempting to solicit Valdez 

to sign a decertification petition.
124 In all these circumstances, it 
is clear that Respondent™s assist
ance in the decertification was 
crucial. Without Hankinson™s assistance and support, it is my 
opinion that the decertification petition would not have been 
circulated. The process was not lawful and the petition was 
invalid and inadequate to support Respondent™s asserted good-
faith doubt of the Union™s majo
rity status based on objective 
considerations. Accordingly, 
withdrawal of recognition from 
the Union was unlawful.  
Also, because Respondent™s withdrawal of recognition was 
unlawful, it follows that the Union continued to enjoy majority 
status as collective-bargaining representative of the unit em-
ployees under contract, and its re
fusal to provide the informa-
tion requested by the Union was unlawful in violation of Sec-
tion 8(a)(5) of the Act.  
2.  The 8(a)(1) allegations  
As set out above, I have concluded that on May 31, Hankin-
son and Williams went to the home of Valdez where both, ap-

parently without success, solicited her to sign a petition to de-
certify the Union. Such soli
citation by Respondent, through 
Hankinson, is clearly interference with the rights of employees 
under Section 7 of the Act in violation of Section 8(a)(1) of the 
Act.  
On June 3, the same day that 
Hankinson sent the letter to the 
Union withdrawing recognition, three employees, Linda Ce-
lano, Janice Angell, and Williams, were discussing rumors they 

had been hearing to the effect that their wages were going to be 
reduced by the $2 per week being deducted from union dues 
and that they would get less overtime. Williams led them to 
Hankinson™s office and, in a discussion in the lobby outside her 
office, Hankinson explained that it was the intention of the 
Respondent to adhere to the present contract with the Union until it expired on September 1, 1991, and that rumors about 

reductions in overtime wages an
d discharges were unfounded. 
According to Hankinson, she 
also explained how overtime 
worked, outlined the disciplinary procedures, and told them that 
Respondent could not lawfully
 deduct any money from their 
wages. It appears that Hankins
on took contemporaneous notes 
of this meeting that support he
r testimony and appear in evi-
dence (G.C. Exh. 12).  
                                                          
 124 Respondent contends that even 
crediting Valdez, more than 50 
percent of the unit employees had signed decertification petitions be-
fore Valdez was solicited. The record does not support this contention, 
however, in view of the fact that
 three were undated and seven were 
dated May 31, the same day that Valdez was solicited.   
According to Celano, they were told by Hankinson that over-
time would not be a problem w
ithout the Union and, inferen-
tially, that without the Union, she would be able to get em-
ployee raises.  
Having carefully reviewed the 
relevant testimony, I am not 
satisfied that the evidence suppor
ts the 8(a)(1) allegations about this incident, particularly in view of the corroborating testi-

mony of Hankinson and Williams as well as Hankinson™s notes. 
Angell did not testify. It appears that Hankinson was simply 
responding to calm the fears of 
the employees about the uncer-
tain situation that existed and 
was not promising wage increases 
or overtime if the Union no longer represented them, and Han-
kinson made it clear that Respondent, despite its withdrawal of 
recognition, still intended to obs
erve the terms of the contract 
until its expiration.  
On June 19, Guidry went to th
e facility on a periodic visit. 
After advising the charge nurse of his presence, he went to the 
breakroom where he spoke to em
ployees as they came in and 
out. Guidry recalls lengthy conversations with some two to four 
employees in a visit lasting fro
m about 8:45 to 12:15 p.m. Gui-
dry testified that during this time he observed Hankinson sitting 

at a table in the corridor outside of the breakroom door, some 6 
to 10 feet from the door. According to Guidry, she was not at 
the table when he arrived and th
at it was at least a half hour 
until he saw her. Thereafter, he saw her three or four times at 

the table during his stay in the breakroom, at times when the 
door was open. Guidry testified that he stayed as long as he did 
only to make Hankinson ﬁsit around for a while.ﬂ Hankinson 
testified that she had returned to the facility that evening to 
work on a report and to distribute paychecks to afternoon and 
night-shift employees. She testif
ied that she saw Guidry twice, 
once when he stepped out of the breakroom and again as he 

was leaving. Hankinson testified that she sat at a table across 
from the breakroom door with Georgia Ginder, a CNA, for 
about 5 minutes, chatting and passing out paychecks. Thereaf-
ter, according to Hankinson, she returned to her office and next 

saw Guidry as he was leaving, when they exchanged pleasant-
ries. Hankinson remained working at the facility until about 2 
a.m. Ginder testified that she ca
me to the facility about 10:30 
p.m. and that she sat charting patients™ records at a table located 
across from the break room door. About 11:15 p.m., Hankinson 
came by the table and gave her a paycheck. Hankinson stayed 
at the table for a while talking and left while Ginder was still at 
the table. Ginder corroborates 
Hankinson™s testimony about the 
incident, and that Hankinson came to the facility during the 
night shift two or three times a 
month to distribute paychecks to 
night-shift employees.  
The General Counsel alleges 
that Hankinson engaged in 
unlawful surveillance of the uni
on activity of employees, ap-
parently by positioning herself 
at the table outside the break-
room door to observe which employees spoke to Guidry. I can-

not conclude, however, based on 
this record, that Hankinson 
was so engaged. The mutually 
corroborative testimony of Han-
kinson and Ginder disclose th
at Hankinson was only at the 
table for a short while, either distributing checks or chatting 
with Ginder. Even Guidry, the 
General Counsel™s only witness 
to this incident, testified that he can only assume that she re-
mained at the table in a position to engage in the alleged sur-
veillance, based on only seeing her three four or times when the 
breakroom door opened. This evid
ence is insufficient to estab-
lish the 8(a)(1) allegation of unlawful surveillance.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 226 On or about June 19, Jim 
Thompson, a CNA and union shop 
steward, requested that Hankinson initial, for posting, a union 
pamphlet captioned ﬁYour Right
ŠRepresentation,ﬂ setting out 
the Union™s view of the rights of a union employee called to 
meet with a supervisor or admini
strator. It is undisputed that 
Hankinson, after consulting her attorney, refused to post the 

notice, telling Thompson that she had been advised not to post 
it because it had an inflammatory
 message. Article 4.4 of the contract reads:  
Section 4.4.ŠBulletin Boards  
The Employer agrees to allow the posting of Union 
material on designated and existing bulletin board space. 
Such Union material shall be 
limited to meetings and other 
official notices. All material to be posted shall first be ini-
tialed by the facility™s Administrator, or his/her designee, 
and the Employer shall have th
e right to remove any mate-
rial which has not been approved in advance or which has 

been posted in excess of two calendar weeks. 
 Because the parties have negotiated that provision, the initial 
question is whether or not the notice that Hankinson refused to 
post dealt with  ﬁmeetingsﬂ or ot
her ﬁofficial notices.ﬂ Clearly, 
the pamphlet did not deal with union meetings which, in my 
opinion, were not an ﬁofficial notices.ﬂ In essence, it was the 
Union™s interpretation of what legal rights an employee enjoyed 
when called to meet with a superv
isor of administrator, together 
with an exhortation to exercise those rights. Because the parties 
have contractually limited union bulletin board material, the 
refusal to post a notice that does not comply with the contract 
does not violate Section 8(a)(1) of the Act.  
Samuel Orozco testified that on or about December 5, having 
detected a change in Hankinson™s attitude toward him, he went 
to her office to discuss the matter. Orozco testified that he told 
Hankinson that he knew that she knew that he had joined the 
Union but that this should not aff
ect their relationship. At this 
point, Hankinson shut her door and told Orozco that she was 
not aware that he had joined the Union and asked him several 
times why he had done that. When Orozco mentioned signing a 
union card, Hankinson responded that it didn™t matter how 
many cards he or anybody else 
signed, they were ﬁworthlessﬂ 
and did not mean anything any more. Orozco testified that at 
this point, Hankinson asked Orozco to repay a $200 loan she 
had made to him,125 but Orozco told her that he was unable to 
do so.  Hankinson testified that Orozco 
came to her office to pick up 
his paycheck and that Robert Worley, an employee of the State 
Department of Environmental 
Health Services Licensing and 
Certification who was reviewing 
State mandated st
rike contin-gency provisions, was also in the office.
126 According to Han-kinson, she only asked Orozco to return a loan previously made 

to him on June 12 and that Orozco said that, because of his 
bills, he could not repay and then left and that there was no 
discussion about the Union at al
l. Worley testified only that 
while he was in the office, so
meone came in and that Hankin-
son gave the person something, and remarked to him that she 
could kiss that money goodby. In
 my view, having reviewed 
the relevant testimony, I am pers
uaded that Orozco™s version of 
                                                          
                                                           
125 Orozco testified that Hankinson had previously lent him $200, 
saying he did not have to worry about repayment if he did not join the 
Union and that she did not want him 
to tell anyone about the money.  
126 The Union had called a strike for December 7.  
this incident should be credited. Although Worley may have 
been in the office he was occupied in reviewing the strike con-
tingency plans. Concededly, he was unable to identify Orozco 
as the employee in the office, nor does the record even disclose 
that he heard the entire conversation so as to enable him to 
testify that Hankinson did not make
 the statements attributed to 
her. In these circumstances, I 
conclude that Respondent vio-
lated Section 8(a)(1) of the Act by interrogating Orozco con-
cerning his union activities; by im
plying that the concept of 
union organization of employees was a futility; and by telling 
him that he must make immediate repayment of a prior loan, in 
retaliation for having joined the Union.  
3.  The 8(a)(3)  allegationŠd
iscriminationŠdischarges of Mar-
tha Orozco and Samuel Orozco  
Martha Orozco was employed 
by Respondent as a dietary 
aide and cook from January 1979 until she was discharged in 

December 1991. She was a shop steward for the Union and 
participated in negotiation of union contracts. She worked on the day shift from 6 a.m. to 2:30 p.m. It is undisputed that be-
ginning December 7, 1991, Martha Orozco participated in a 1-
day strike and picketing on behalf of the Union. The announced 
purpose of the strike was to protest Respondent™s withdrawal of recognition and the perceived 
harassment of its members.127 The strike lasted for only 1 da
y, December 7, beginning at 6 
a.m. until about 3:30 p.m. On the same day, December 7, the 
Union notified the Respondent by 
letter that all employees who 
went on strike were offering unconditionally to return to work, 
effective immediately. Guidry testified that the decision to 
strike for only 1 day was becaus
e the Union ﬁwanted to be dis-ruptive to the facility and at the same time not injure our mem-
bers by bringing them out on a long strike.ﬂ  
During the day on December 7, there were in attendance at 
the facility administrators fro
m several other nearby Beverly 
facilities to assist in maintaining the operations at the facility. 
Among those administrators were Jewell Williams, Sarah Wo-brock, and April Chrisman, all of whom testified that on De-cember 7, as they were walking inside the gates of the facility, 
they heard Sam Orozco call to them from outside the fence 
various sexually explicit remarks, such as ﬁbabyﬂ and having 
ﬁsomething to show youﬂ; that he
 would give it to them ﬁany 
way you want itﬂ and ﬁcome sit in 
my lap, I have the in and out 
urge.ﬂ This testimony was corroborated by the testimony of 
Joseph Munoz, another administra
tor, who testified that Sam 
Orozco said he would ﬁlight your
 fireﬂ and that he was ﬁthe in 
and out man.ﬂ According to Pinheiro, Orozco said to Chrisman, 
ﬁlook at me bitch, turn aroundﬂ and ﬁyou know you want to.ﬂ 
Orozco denied making any sexual suggestive remarks to fe-
males on December 7. The weight of the credible evidence, 
however, particularly from the administrator, convinces me that 
he did.  
Helen Williams testified that on December 7, while she was 
taking a break about 9:30 a.m., Martha Orozco called out to 
her, saying, ﬁthat bitch, that or
phan bitch is mineﬂ and that she 
was returning to work tomorrow,
 and ﬁher ass is mine.ﬂ Al-
though Martha Orozco generally denied making any threaten-
ing remarks to working employees, a review of the probative 
relevant testimony satisfies me that Williams™ testimony is this 
regard is the more credible.   
 127 As noted above, no contention is being made that the strike was 
an unfair labor practice strike.  
 BEVERLY CALIFORNIA CORP. 227 On December 8, about 5:50 a.m., Martha Orozco and Marty 
De Los Reyes, another cook, reported for work at the facility 
and went into the kitchen area. Hankinson came to them and 
told them that their jobs had been filled for their shifts on De-
cember 8 and that they should report to work on the following 
day.
128 They left the facility. Hankinson also testified that on 
December 8, she called both Martha Orozco and De Los Reyes 

to advise them that she had ﬁm
isspokenﬂ herself and that be-
cause of commitments to their replacements, they were not to 
report on December 9, but rather were to report on Tuesday, 
December 10, and Thursday, December 12, respectively, at 6 
a.m.  
Jewell Williams was an administrator from another Beverly 
facility, Kings Vista, filling in 
at Valley Care to provide 24 
hour a day coverage by admini
strators. Because Williams was 
working the night shift, Hankinson wrote her the following 
memo: 
 Jewell  
Martha and Marty were accide
ntally told this morning 
to return to next scheduled
 dayŠMonday by me. I called 
them each back and clarified that they were to report:   
Marty 12/12 @ 6 am Thur   
Martha 12/12 @ 6 am Tue   
They were both upset and insistent that I told them 
Monday so they would be here Monday (12-9) @ 6 am. 
They also asked for this in writing. I refused. I did say 
they would be told this face to face in AM, if they wished.  
Please do this for me so I can sleep? If you don™t want 
to, call me @ 4:30 am and I will come in and do it. 
 On the morning of December 9, shortly before 6 a.m., 
Orozco, De Los Reyes, and Mary
l Arreola, a CNA, showed up 
at the facility where they were stopped by a security guard at 
the wooden barricades and told 
that their names were not on a 
list of those employees schedule
d to work that day and they 
were denied entrance. Jewell Williams came out and read to 
them a statement to the effect that they were to return on their 
next regularly scheduled workdays, December 10 for Orozco 
and December 12 for De Los Reyes. The entire statement read: 
 We™ve made a commitment to other people to cover 
the shift therefore, we can™t put you to work now because 
that slot is occupied. Are you available to work your shift 
on Monday (or Tuesday if 
day shift associate). 
 They asked to see Hankinson and were told that she was not 

there.  
All three then left and went to Arreola™s nearby home. Other 
employees came to Arreola™s hous
e, including Jim Thomson, a 
CNA, Betty Parker, a CNA, Samuel Orozco and Rosa Garcia, 
another employee. They decided to
 return to the facility again 
and to report for work at 7:30 a.m. Martha Orozco, Arreola, and 
De Los Reyes also were to try again to speak to Hankinson 
about why they had not been put back to work that day.  
When they arrived at the facility, they again asked to see 
Hankinson but were told that sh
e was not there. The names of 
Barker and Thomson were on the list and they were allowed to 

go to work. At this time, Samuel Orozco also learned that he 
was not on the list to work that day. Martha Orozco and Samuel 
                                                          
                                                           
128 After having received the notice of the Union™s intent to strike, 
Hankinson went about securing some 40 or 50 volunteer replacements 
from other nearby Beverly facilities to
 staff the various departments at 
Valley Care. 
Orozco became insistent a
bout seeing Hankinson, who had 
since arrived at the facility, and asked the guard to call her. 
When she did not appear, Martha Orozco screamed for Hankin-
son ﬁCarolyn, get your fucking fat ass over here and talk to usﬂ 
or they would drag her out, and that she had people coming in 
who would kill Hankinson and her family. Martha Orozco 
yelled to Pinheiro that she knew where his wife worked and 
when she got off work, she would be ﬁdeadﬂ and his car 
burned. Pinheiro testified that he called his wife to warn her to 
get out of the house and go to 
her grandmother™s house. Martha Orozco accused Milton Ford, assistant maintenance manager, 
of selling pot and threatened to call the police. She also said 
that they would burn Ford™s car and house and hurt his wife.  
Similarly, Samuel Orozco who also wanted to speak to Han-
kinson, began to yell for that ﬁfat
 bitchﬂ to come out and talk to 
him. He became angry, got into his pickup truck and drove to 

the middle entrance where he knocked down the wooden barri-
cade, backed up, drove away, and parked across the highway. 
He returned to the main gate, continuing his harangue. Jewell Williams testified that Samuel Orozco called for Hankinson to 

get her ﬁfat assﬂ out of the facility and threatened to kill Han-
kinson and her family.  
A group of employees had now gathered outside of the facil-
ity in the parking lot. Thes
e included Pinheiro, Leon Hill, 
housekeeping superintendent, Je
well Williams, and Mike Per-
alta, a new employee. Hill testified that Samuel Orozco came 
across toward the facility yelling that he wanted to see Hankin-
son right now or he was going in 
after her. He said that he knew 
where she lived and was going to ﬁtake careﬂ of her family. 
Orozco said he was going to hurt Pinheiro™s wife, calling her by 
her name,  ﬁVirgie.ﬂ To Peralta he said that, although a new 
employee, he was ﬁnext.ﬂ Pinheiro also testified that Samuel 
Orozco alluded to hurting his wife, and threatened to burn 
Ford™s house down, and kill his girlfriend. He called Jewell 
Williams a ﬁfat nigger,ﬂ and told Hill that he knew where he 
lived and what he drove. Milton Ford and Patricia Diaz, a housekeeping employee, also observed the scene and generally 
corroborated the testimony of Jewell Williams, Hill, and Pin-
heiro.  Concerning the events of December 9, Martha Orozco testi-
fied that when they returned for the second time to the facility 
about 7:15 a.m., they asked to 
speak to Hankinson. About this 
time, Pinheiro, Ford, and Hill came
 out of the facility and Ford 
said something like ﬁthe bitch is back.ﬂ Orozco testified that 
she said, ﬁyeah, and we want to talk to Hankinson.ﬂ Samuel 
Orozco also spoke, telling them not to be calling his family or 
threatening them.
129 Martha Orozco does concede that when 
Hankinson did appear, she told her, ﬁCarolyn, get your fucking 
ass over here and talk to us and let us know why you™re not 
putting us back to work.ﬂ She also concedes, as to Pinheiro, 
that she did say she knew where his wife worked, and what 
time she got off, but denies thre
atening either Pinheiro or his 
wife. Samuel Orozco denied using the word ﬁbitchﬂ in refer-

ence to Hankinson. He concedes 
that he used the word ﬁbitchﬂ 
but cannot recall to whom he was speaking. He denied using any profanity. Samuel Orozco testified that while he did see a 
group of people outside the building, he did not make the 
statements attributed to him, 
nor did he hear Martha Orozco 
 129 Orozco testified that his brothe
r and mother had told him that  
ﬁsomeoneﬂ had telephoned their home making threats and obscene 
remarks.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 228 make any threatening or abusive 
remarks. He did admit that he 
was so angry when he left the facility that De Los Reyes had to 
drive his truck home for him.  
De Los Reyes testified that bot
h Samuel Orozco and Martha 
Orozco told Hankinson to stop ﬁm
essingﬂ with their families. 
She also testified that while Ma
rtha did address some remarks 
to Ford and Pinheiro, but not to Hill or Jewell Williams and that 
she could not recall any threatening or abusive remarks toward 
anyone™s personal property, either by Martha Orozco or Sam 
Orozco. Arroyo™s testimony gene
rally supports the testimony of 
De Los Reyes and that she either could not recall any threaten-

ing remarks or could not recall anything being said by Sam 
Orozco or Martha Orozco.  
Having reviewed all the relevant testimony, I am satisfied, 
despite the somewhat disjointed 
and confusing testimony, that 
those accounts offered by the 
Respondent™s witnesses were more credible. To the extent th
at there exist inconsistencies 
between their accounts and the accounts of others, I credit their 
accounts. Specifically, I conclude that this record supports the 
conclusion that Samuel Orozco 
and Martha Orozco, angered by 
not being able to return to work on December 9, became angry. 

This anger manifested itself in certain identifiable misconduct, namely, threats to the person an
d/or properties not only of Han-
kinson, but Pinheiro, Hill, Ford
, and Peralta. In addition, Sam-
uel Orozco made sexist, racist, and intimidating remarks to 
Jewell Williams on December 9 and to other female administra-
tors on December 7. Viewed in its totality, I am satisfied that 
the threats of physical harm to
 Hankinson and others, together 
with the other misconduct set out above, was so flagrant and 
serious as to justify their termin
ations. In reaching this conclu-sion, I note that the strike began and ended on December 7 and 
that picketing had ended. The employees were being brought 
back to their jobs pursuant to the Union™s offer to return to 
work on the afternoon of December 
7. Thus, this is not a case of discharge for misconduct on 
a picket line. The misconduct 
was prompted by the fact that Martha Orozco and Sam Orozco 

were unhappy with the delay that
 they were experiencing in 
being returned to their jobs. 
They were not immediately re-
turned to their jobs on the Union™s offer of reinstatement, which 
is apparently what they had an
ticipated. The General Counsel 
concedes that the strike and 
the picketing were over but con-tends that both were nonetheless 
engaged in the protected con-
certed activity of protesting Respondent™s failure to return them 
to their jobs. The delay was not, however, in my opinion, un-
reasonable in view of the fact that Respondent was committed 
to the employment of transferred replacements in order to pro-
vide continuing patient care, an
d some delay was inherent in 
returning to normal operations after the strike. But even if the 

misconduct were perceived as pi
cket line misconduct, I would 
reach the same conclusion because their misconduct, in these 
circumstances, was such as to ﬁreasonably tend to coerce or 
intimidate employees in the exercise of rights protected by the 
Act,ﬂ i.e., refraining from engagi
ng in the protected concerted 
activity of striking.
130 4. The 8(a)(1) allegationŠthreats 
for having joined the Union  
On December 10, according to Samuel Orozco, he was 
called at his home by Hankinson 
who advised him that he was 
being suspended. In a second call later that day, according to 

Samuel Orozco, he was told by
 Hankinson that he should not                                                           
                                                           
130 Clear Pine Mouldings
, 268 NLRB 1044 (1986).  
have joined the Union but had chosen the wrong side and now 

he knew what would happen to him. Samuel Orozco became 
offended, calling her  ﬁnothing but a bitch,ﬂ and hung up. Han-

kinson denied talking to Samuel Orozco by telephone on De-
cember 10. She recalls attempting to reach him on December 9 
to tell him that he was being suspended, but cannot recall 
whether she spoke to him personally or not. She denied having 
made any such statement. The cr
edible testimony convinces me 
that no threatening telephone call was made to Samuel Orozco 
on December 10 and that the call on December 9 was for the 
purpose, as Hankinson testified, 
of advising him of his suspen-
sion because of his misconduct on the prior day, not to gratui-

tously advise him that he wa
s being discharged for having 
joined the Union. Accordingly, 
the 8(a)(1) allegations based on the December 10 telephone call
 should be dismissed.  
5. Solicitation to vandalize autos  
Bill Pinheiro, the maintenance manager,
131 testified that 
about October 1992, in the facili
ty™s parking lot, in conversa-
tion with Hankinson, he was asked by her what he would take 
to ﬁdo somethingﬂ to a car and 
that he responded that he didn™t 
want to have anything to do with that. In a later conversation, 
but sometime prior to the strike, 
he was asked specifically what 
he would want to cut the vinyl 
top on Maryl Arreola™s car and, 
again, Pinheiro declined to have
 anything to do with it. It ap-
pears that later, on January 22, 
1992, Arreola™s car was vandal-
ized and the damage included slashing the vinyl roof.
132 Pin-heiro testified that about May  1992, Ford confided to him that 
he had been paid by Hankinson to take care of the top of Ar-
reola™s car. Pinheiro further testified that he gave all of this 
information to Celano with whom he was living. Celano con-
firms being told by Pinheiro that Ford had been paid to damage 
Arreola™s car.  
Celano also testified that in December 1991, after the strike, 
she was in Hankinson™s office with Jim Jones, another CNA. At that time there was on Hankinson™s desk a tool that looked like 

a linoleum knife. Hankinson explained that it was a tool to 
slash tires and asked Celano if she would slash union tires. 
Celano said that she did not ha
ve a car to do that with, and 
Hankinson offered to pay for gas if she would use Celano™s 
niece™s car, but Celano refused,
 saying, ﬁThat™s not meﬂ and 
left the office.   131 The record discloses that Pinheiro has been the maintenance 
manager for about 4 years. In this job, he is assisted by Ford. For about 
40 days in early 1991, Pinheiro was also the acting housekeeping su-
pervisor with about 10 to 13 empl
oyees under his direction. About the 
same time, he was also employed for 
about 30 to 40 days as director of 
staff development. It appears that 
Pinheiro, on his own authority, gives 
Ford time off and initials his tim
ecard for payroll purposes. In Hankin-
son™s absence, he also authorizes overtime for Ford and sends him 
home when overtime is not required to be worked. Although both Ford 
and Pinheiro are salaried, Pinheir
o makes about $4 to $4.50 per hour 
more than Ford. Pinheiro also conduc
ts and signs written evaluations of 
Ford™s job performance that he submits to Hankinson. In my opinion, 

although Pinheiro, like Ford, works with tools and Ford is the only 

other employee in the maintenance department, and despite the fact that 
Pinheiro may not have the authority to
 hire or discharge employees, the 
record, nonetheless, supports the conclusion that Pinheiro™s relationship 
to Ford is supervisor to supervisee and that Pinheiro is a supervisor 
within the meaning of the Act.  
132 Arreola was a union-shop stew
ard elected by other employees, 
actively supporting, the Union and was involved in attempts to negoti-
ate a new contract with Respondent.  
 BEVERLY CALIFORNIA CORP. 229 Jones testified that while he
 recalled being in Hankinson™s 
office with Celano on a few occasions, he does not recall seeing 
or having any conversation about a cutting tool and did not hear 
Hankinson offer either himself or
 Celano gas or money to dam-
age any automobile. Similarly, 
Hankinson denied ever having 
anything like a linoleum knife in 
her office and never offered 
Celano, Jones, or Ford gas or
 money to vandalize any auto. 
Hankinson testified that apart from his salary, the only addi-
tional money paid to Ford was a one-time $50 payment for 
ﬁextra effortﬂ in performi
ng his duties short-handed.  
Having reviewed all of the releva
nt testimony, I am satisfied 
that the weight of the probativ
e evidence, particularly noting 
the mutually corroborated test
imony of Hankinson and Jones, 
that Hankinson did not either so
licit Celano or Jones to vandal-
ize the auto of union supporters as alleged.  
I do find, however, based on the credible evidence adduced 
at the hearing, that Pinheiro viol
ated Section 8(a)(1) of the Act 
by telling Celano that Hankins
on had solicited him to vandalize 
Arreola™s car and that Hankinson had actually paid Ford to do 

it. This violation is not nullified by their close, personal rela-
tionship. Essentially, Pinheiro, 
a supervisor, was telling Celano, 
an employee, that the administrator was soliciting employees to 

vandalize the cars of union supporters. Whether the information 
is accurate or not, it was intimidating and clearly inhibitive as 
to the rights guaranteed to employees under Section 7 of the 
Act to form, join, or assist 
labor organizations free from em-
ployer interference.  
IV. EFFECTS OF THE UNFAIR LABOR PRACTICE ON COMMERCE 
 The activities of the Responde
nt set forth in section III 
above, occurring in connection with Respondent™s operations 
described in section I, above, 
have a close and intimate rela-
tionship to trade, traffic, 
and commerce among the several 
States and tend to lead to labor disputes burdening and ob-
structing commerce and the free flow of commerce.  
V. THE REMEDY133 Having found that Respondent ha
s engaged in and is engag-
ing in unfair labor practices, as set out above, I shall recom-
mend that it cease and desist therefrom and take certain af-
firmative action designed to effect
uate the policies of the Act. 
Having concluded that Respond
ent unlawfully suspended Val-
erie Faulkner and Amy Johns
on and unlawfully discharged 
Amy Johnson, Nelia Aldape, Ca
thy Lewis, and Johnny Scott 

for reasons that offended the prov
isions of Section 8(a)(3) and 
                                                          
                                                           
133 On May 27, 1994, General Counsel filed a motion to reopen re-
cord to include newly discovered 
documents, together with the docu-
ments, relating to the single employe
r and remedy issues herein. The 
documents sought to be introduced were produced by Respondent 
pursuant to subpoena issued in 
Beverly III  (Beverly Enterprises
, 6Œ
CAŒ24221, et al.). Respondent file
d an opposition thereto on June 7, 
1994. It appears that, except for a single document, none of the docu-
ments sought by the General Counsel to be made part of this record 
existed during the time period for which documents were subpoenaed 
in the instant case, i.e., January 1, 1988, to November 1, 1991. Respon-
dent was under no obligation to produ
ce them prior to the close of the 
hearing in the instant case, even if they came in to existence before the 
hearing closed. Nor is it obliged to produce them now for consideration 
in the instant case as newly discovered documents. I shall therefore 
deny the General Counsel™s motion, except as to appendix E, an inter-
office memorandum dated January 14, 
1991, concerning ﬁLabor Rela-
tionsŠ1990.ﬂ Regarding that document, the General Counsel™s motion 
is granted, and the document marked as ALJ Exh. 1 is hereby made part 
of the record.  
(1) of the Act, Respondent shall, 
to the extent that this has not 
been accomplished, offer to th
e above employees full and im-
mediate reinstatement to their former positions of employment 
or, if those positions no longer exist, to substantially equivalent 
employment, without prejudice to 
their seniority or other rights 
and privileges, and backpay with interest from the dates of their 
discharges. I shall also recommend that the Employer make all 
of the above employees whole for any loss of pay they may 
have suffered as a result of the discrimination practiced against 
them. All backpay and reimburse
ment provided herein, with 
interest, shall be computed in the manner described in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987), and 
F. W. 
Woolworth Co., 90 NLRB 189 (1950).  
The General Counsel seeks a remedy to include, in addition 
to the customary relief, a broad national cease-and-desist Order 
applying to all of Respondent™s
 operations nationwide. This 
remedy was sought and granted by the Board in 
Beverly I
, su-
pra, and it is the contention of the General Counsel that a na-
tional order is equally appropriate
 herein, particularly in view 
of the fact that the 
Beverly II 
unfair labor prac
tices violations 
must now be added to the Respondent™s history of unfair labor 
practices and make an even stronger case for extraordinary 
relief.134 There can be no doubt that the Respondent has an extensive 
history of unfair labor prac
tice violations. Prior to
 Beverly I,
 Board decisions had issued find
ing unfair labor practice viola-
tions at nine of the Respondent
™s facilities. Numerous other 
unfair labor practice charges agai
nst Respondent were adjusted 
short of adjudication, by eith
er informal settlement or non-
Board adjustment. According to
 the General Counsel, it per-ceived a pattern of continuing 
violations despite the settle-
ments, and determined that rather than a ﬁpiece-mealﬂ approach 
of issuing individual complaints, it would issue a single com-
plaint including all outstanding meritorious unfair labor prac-
tice charges and complaints. That case, 
Beverly I,
 with amend-
ments, grew to allegations of violations at 35 of the Respon-
dent™s facilities in 12 states during a period from about mid-
1986 to mid-1988. On November 9, 1990, Judge Martin Linsky 

issued a decision wherein he found 
various 8(a)(1), (3), and (5) 
unfair labor practice violations by the Respondent at 33 nursing 
home facilities in 12 states. Linsky, in agreement with the Gen-
eral Counsel, concluded that a 
broad corporatewide remedial 
Order running to each of the Respondent™s approximately 1000 
nursing home facilities was appropriate.
135 On January 29, 1993, the Board issued its decision in 
Bev-erly I
, supra, concluding that Respondent had committed some 
135 unfair labor practices at 32 
facilities. In agreement with 
Judge Linsky, the Board also found that Respondent had dem-
onstrated a proclivity 
to violate the Act, had engaged in a pat-
 134 On May 5, 1994, counsel for Respondent filed with me a motion 
for leave to file a supplemental memorandum, together with the sup-
plemental memorandum, urging that I 
allow memoranda to be filed by 
the parties for the purpose of explaining the impact of a decision by the 
United States Circuit Court of A
ppeals for the Second Circuit in 
Tor-rington Extend-A-Care Employee Assn. v. NLRB
, 17 F.3d 580 (2d Cir. 
1994), reversing the the remedy aspects of 
Beverly I.  In my opinion, however, the record herein, including the briefs sub-
mitted by the parties, are sufficient to 
resolve all of the issues raised for 
consideration in the instant case, 
including the remedy, and additional 

memoranda are deemed unnecessary. 
Accordingly, Respondent™s mo-
tion is denied.  
135 Single employer status was admitted by Respondent in 
Beverly I but denied and exhaustively litigated in the instant case.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 230 tern of unlawful conduct, and th
at a broad corporatewide cease-
and-desist Order would best effect
uate the policies of the Act.  
While 
Beverly I
 was being litigated, additional unfair labor 
practice charges and complaints were collecting at National 
Labor Relations Board Regional Offices over the country. 
These unfair labor practice alle
gations were based on events occurring from about mid-1988 and formed the basis for the 
original complaint herein that issued on August 20, 1991. 
Those allegations, plus some la
ter amendments to allege addi-
tional violations after the hearin
g opened, were allowed by me 
and together comprise the unfair labor practices heard and de-
cided in the instant case. The allegations in the instant case are 
based on events occurring between approximately mid-1988 
and early 1992. Unfair labor pr
actice charges and complaints 
after the instant case form the basis of a consolidated complaint 
issued by the General Counsel on June 30, 1993, 
Beverly
 III
, supra.  It is against this background that the unfair labor practice 
violations found in the instant case must be evaluated to deter-
mine whether or not the request
 of the General Counsel and 
Charging Party for a broad corporatewide Order must be as-
sessed. In my opinion, the Re
spondent™s collective history of 
unfair labor practices, as well as the unfair labor practices 

herein, warrant the imposition of such an Order.  
In reviewing those considera
tions leading to a single em-
ployer finding, set out above, it
 is clear that the Respondent 
exercised close supervision ov
er the individual facilities 
through a clearly defined and well organized hierarchy. This 
was especially true in the area
 of labor relations. As noted 
above in greater detail, labor rela
tions at the indi
vidual facilities were under the direction and control of the regional directors 
for human resources, and the human resources representatives 
from that office attended to the labor relations needs at the 
various facilities. Individual facilities had little or no autonomy 
with respect to decisions affect
ing labor contracts at organized 
facilities or dealing with the responses to organizational efforts 
at unorganized facilities. On the first indication of any organ-

izational effort, administrators were required to contact higher 
authority and thereafter regional human resources assumed 
control of an antiunion campaign to support the Respondent™s 
ﬁunion freeﬂ philosophy. The individual facilities have no hu-
man resources representative on th
eir staffs and rely on regional 
human resources for all their needs in the area of labor rela-
tions.  Corporate human resources formulates the policy and is in-
volved in virtually all significa
nt decisions affecting union 
relations, including those result
ing in unfair labor practices. 
Union animus is manifest, by corporate involvement in efforts 
to evade union organization. The process is designed to repulse 
employee organizational efforts. At those facilities already 
organized, the object was to frustrate the process of collective 
bargaining and contract negotia
tion so as to undermine em-
ployee support for their Unions.  
Clearly, this record discloses that it was the responsibility of 
corporate human resources to b
ecome and/or remain ﬁunion 
free.ﬂ Respondent makes no bones about its expectations of 
corporate adherence to those principles at the corporate re-
gional and facility levels of the organization. In this respect, the 
human resources policy manual 
states, in pertinent part: 
 The company policy is to force a pro-associate [em-
ployee] relationship in a nonunion environment whenever 

possible.  Regional responsibilities: . . . to support preservation 
of a nonunion environment through support of a pro-
associate philosoph
y and practices.  
Facility responsibility: . . . 
to preserve a union free en-vironment.136 A review of the applicable authority makes it clear that the 
Board, with Court approval, has 
ordered extraordinary relief in 
circumstances when the respondent
 has demonstrated a procliv-
ity to violate the Act. For example, in 
Hickmott Foods,
 242 NLRB 1357 (1979), a broad cease-a
nd-desist Order prohibiting 
Respondent from violating employ
ee Section 7 rights in ﬁany 
other mannerﬂ rather than the customary ﬁany like or related 

mannerﬂ was deemed appropriate. In other cases, cease-and-
desist relief has been afforded, running to employer locations in 
addition to those where the unfair labor practices occurred. 
J. P. 
Stevens & Co.
, 247 NLRB 420 (1980); Florida Steel Corp.
, 244 NLRB 395 (1979), revd. and remanded 646 F.2d 616 (D.C. Cir. 
1981), reaffirmed 262 NLRB 1460 (1982), enfd. in pertinent 
part 713 F.2d 828 (D.C. Cir. 1983); 
S. E. Nichols, Inc
., 284 NLRB 556 (1987), enfd. 862 F.2d 952 (2d Cir. 1988). Of 
course, as discussed herein, the 
propriety of such relief was 
recently affirmed by the Board in circumstances much the same 
as the instant case in 
Beverly I
, supra, although, as noted above, 
the Board™s national corporatewide cease- and-desist Order was 
denied enforcement by the Second Circuit.  
Respondent argues, however, that
 the unfair labor practices 
alleged in the instant case were relatively inconsequential, far 
less serious collectively than 
those found by the Board in 
Bev-
erly I
, and that they occurred at relatively few of the Respon-
dent™s facilities nationwide; further, that in context, a com-
panywide remedial Order would be punitive rather than reme-
dial.  First, the Board has substantial discretion in determining 
what relief is appropriate to remedy violations in order to effec-
tuate the policies of the Act.
137 In Beverly I
, the Board con-
cluded that Respondent™s proclivit
y to violate the Act was so 
aggravated that it would effectuate the policies of the Act for 

the relief to include a corporatewide cease-and-desist Order. 
Now, to this background of unfair labor practices found by the 
Board in Beverly I
, have been added those violations found 
herein. Although it is true, as 
Respondent contends, that the 
violations at certain facilities we
re not serious, violations at 
other facilities were 
substantial. Moreover,
 the violations at those facilities disclose a corporate effort to remain union free 
even at the expense of those ri
ghts guaranteed by the Act.  
Respondent also argues that it 
has ﬁcleaned up its actﬂ and 
points to the departure of Division Human Resources Represen-
tative Hugh Gregg. In 
Beverly I,
 Gregg was singled out as a principal offender. Respondent also argues that efforts have 
been undertaken to train and educat
e staff at the facility level so 
as to avoid the commission of unfair labor practices. Although 

Respondent may be somewhat sadder and wiser, however, this 
record discloses no clean break with the Respondent™s history 
of unlawful behavior. In these circumstances, I conclude that a 
corporatewide cease-and-desi
st Order is appropriate.  
In reaching this conclusion, let me add that I am aware that 
the U.S. Court of Appeals for the Second Circuit, as noted 
above, has rejected the corporatewide remedy found appropri-
                                                          
 136 G.C. Exh. 403, labor relations section, p. 1.  
137 Fibreboard Corp. v. NLRB
, 379 U.S. 203, 216 (1964); 
Virginia Electric & Power Co. v. NLRB
, 319 U.S. 533, 540 (1943).  
 BEVERLY CALIFORNIA CORP. 231 ate by the Board in 
Beverly I.
 Nonetheless, it is my obligation 
to follow applicable Board precedent even when there exists a 
conflict with U.S. Circuit Courts of Appeal.  
Turning to those other elements of relief sought by the 
Board, I conclude that posting at
 all of the Respondent™s indi-
vidual nursing home facil
ities is appropriate, particularly be-
cause the cease-and-desist Order applies to all the individual 
facilities.  
The General Counsel also seeks additional extraordinary re-
lief requiring Respondent to: send written instructions to all its 
administrators, managers, and superv
isors at all of its facilities 
requiring them to comply with the provisions of the Order and 
notice; reimburse the Board for all costs and expenses incurred 
by the Board in the investigation, preparation, presentation, and 
conduct before the National Labor Relations Board and the 
Courts of that portion of the case related to the single-employee 
issue; grant to the Charging Party labor organizations, in both 
the instant case and 
Beverly I
, and their representatives, on 
request, (1) reasonable access to
 its bulletin boards and all 
places where notices to employees are customarily posted, (2) 
reasonable access to employees at
 its facilities in nonwork areas 
during employees™ nonworktime, and (3) notice of and equal 
time and facilities for the Charging Party Unions to respond to 
any address made by Respondent to its employees at any loca-

tion on the question of union representation; afford to any labor 
organization, including the Charging Party Unions, the right to 
deliver a 30-minute speech to employees on working time prior 
to any Board election that may be scheduled in which the labor 
organization is a participant; the provisions of the Order to run 
for a period of 2 years from the date of the posting of any No-
tice to Employees. Also that 
Respondent submit to discovery 
procedures by the Board concerning compliance matters under 
the Federal Rules of Civil Procedure under the supervision of 
the U.S. Circuit Court of Appeals enforcing the Order.  
In my opinion, the extraordinary relief provided herein is 
adequate and provides appropriate
 and adequate relief for the 
unfair labor practice violations
 found herein. The additional 
extraordinary relief sought by the General Counsel and Charg-
ing Parties is not necessary in or
der to effectuate the policies of the Act, and I shall recommend that, except for the extraordi-

nary relief providing for a corporatewide Order applying to all 
facilities and the posting of notices at all of those facilities, the 
requests for extraordinary relief should be denied.  
CONCLUSIONS OF 
LAW 
 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(6)
 and (7) of the Act.  
2.  The Unions are labor organizations within the meaning of 
Section 2(5) of the Act.  
3.  By interfering with restraining and coercing employees in 
the exercise of the rights guaranteed in Section 7 of the Act, 
Respondent has engaged in and is engaging in unfair labor 
practices proscribed by Section 8(a)(1) of the Act.  
4.  By discharging, suspendi
ng, or otherwise disciplining 
employees as set out herein, Respondent has engaged in unfair 

labor practices within the meani
ng of Section 8(a)(3) and (4) of the Act.  
5.  By refusing to bargain with
 the Union, as set out herein, 
Respondent has violated Section 8(a)(5) of the Act.  
[Recommended Order omitted from publication.] 
   